Exhibit 10.2

PERPETUAL OVERRIDING ROYALTY INTEREST CONVEYANCE (PUD)

This PERPETUAL OVERRIDING ROYALTY INTEREST CONVEYANCE (this “Conveyance”) from
Chesapeake Exploration, L.L.C., an Oklahoma limited liability company, with
offices at 6100 North Western Avenue, Oklahoma City, OK 73118 (“Assignor”) to
Chesapeake Granite Wash Trust, a statutory trust formed under the laws of the
State of Delaware, with offices at c/o The Bank of New York Mellon Trust
Company, N.A., Institutional Trust Services, 919 Congress Avenue, Suite 500,
Austin, Texas 78701 (“Assignee”), dated November 16, 2011, is delivered to be
effective as of 12:01 a.m., Central Time, on July 1, 2011 (the “Effective
Time”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in Article II below.

ARTICLE I.

CONVEYANCE

Section 1.01 The Grant. For and in consideration of good and valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
are hereby acknowledged, Assignor does hereby BARGAIN, SELL, GRANT, CONVEY,
TRANSFER, ASSIGN, SET OVER, and DELIVER unto Assignee, as a perpetual net
overriding royalty interest (the “Royalty Interest”), an undivided interest in
and to the Subject Minerals sufficient to cause Assignee to receive the Assignee
Minerals or proceeds thereof calculated and paid in money, in accordance with
and subject to the further terms and conditions of this Conveyance.

Section 1.02 Non-Operating, Non-Expense Bearing Interest. The Royalty Interest
conveyed hereby is a non-operating, non-expense-bearing overriding royalty
interest in and to the Subject Minerals. In no event shall Assignee ever be
liable or personally obligated for payment of any cost, expenses or liabilities
attributable to the Subject Minerals (or any part thereof) or incurred in
connection with the production, storing, transporting, compressing or marketing
of Assignee Minerals, subject, however, to Assignor’s right hereinafter provided
to deduct Chargeable Costs in determining Assignee Proceeds, which right shall
be solely a matter of deduction from the gross proceeds of the sale of Assignee
Minerals and not a personal obligation of Assignee. This Conveyance is a
conveyance of an interest in real property.

Section 1.03 Habendum Clause. TO HAVE AND TO HOLD the Royalty Interest, together
with all and singular the rights and appurtenances thereto in anywise belonging,
unto Assignee, its successors and assigns, subject to the terms and provisions
of this Conveyance.

Section 1.04 Warranty.

(a) The Warranty. Assignor warrants to Assignee that (i) Assignor’s Net Revenue
Interest in production of Minerals from each Development Well, determined prior
to giving effect to this Conveyance and the Term PUD Conveyance, is not less
than the Assignor’s Net Revenue Interest used to calculate the NRI Factor for
such Development Well pursuant to the Development Agreement, and (ii) the
Royalty Interest is free of all Encumbrances, except for



--------------------------------------------------------------------------------

Permitted Encumbrances, in all cases by, through, or under Assignor and any
predecessor Affiliate of Assignor, but not otherwise.

(b) Remedies. If there is a breach of the foregoing warranty with respect to a
Development Well, Assignee shall receive payment of Assignee Proceeds based upon
the Assignor’s Net Revenue Interest warranted in this Conveyance as to such
Development Well. In such event Assignor’s retained net revenue interest in the
Subject Minerals produced through such Development Well after giving effect to
this Conveyance and the Term PUD Conveyance (“Assignor Retained Minerals”) shall
be reduced by the difference between the Assignor’s Net Revenue Interest
warranted in this Conveyance as to such Development Well and the actual
Assignor’s Net Revenue Interest in such Development Well and Assignee shall have
no further recourse for such breach of warranty. Notwithstanding the foregoing,
if as a result of a breach of the foregoing warranty with respect to a
Development Well, the actual Assignor’s Net Revenue Interest in such Development
Well is less than one-half (1/2) the warranted Assignor’s Net Revenue Interest
in such Development Well, and as a result there are not sufficient Assignor
Retained Minerals in such Development Well, Assignee’s sole remedy shall be to
receive payment on each Payment Date, out of the Assignor Retained Minerals from
other Development Wells, without interest (except interest payable under this
Conveyance on payments made after the applicable due date as described in
Section 5.02 below), of an amount equal to the difference between (x) the
Assignee Proceeds that Assignee would have received with respect to such
Development Well in the applicable Computation Period if such warranty had not
been breached and (y) the Assignee Proceeds that Assignee actually received
during that Computation Period with respect to such Development Well, and any
such amounts of Assignor Retained Minerals from other Development Wells shall be
treated as Assignee Minerals. Assignor may not transfer, sell or otherwise
dispose of any of the Subject Interests unless the acquiror thereof agrees to be
bound by and assume Assignor’s obligations under this Section 1.04(b) with
respect to such Subject Interests assigned.

(c) Excess Interest. In the event Assignor or Assignee determines that
Assignor’s Net Revenue Interest in a Development Well prior to giving effect to
this Conveyance and the Term PUD Conveyance is greater than the Assignor’s Net
Revenue Interest used to calculate the NRI Factor for such Development Well
pursuant to the Development Agreement, (i) the NRI Factor used by Assignor for
such Development Well shall not be adjusted, (ii) the Royalty Interest shall be
reduced by an amount equal to 0.2500 multiplied by the difference between the
actual Assignor’s Net Revenue Interest in such Development Well and the
Assignor’s Net Revenue Interest used to calculate the NRI Factor for such
Development Well warranted in this Conveyance as to such Development Well, and
such amount shall automatically and immediately revert to and revest in Assignor
and (iii) the Royalty Interest, the Assignee Minerals and the payment of
Assignee Proceeds shall be calculated based upon the Assignor’s Net Revenue
Interest used to calculate the NRI Factor for such Development Well pursuant to
the Development Agreement.

(d) DISCLAIMER. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE GIVEN IN SECTION
1.04(a), ASSIGNOR MAKES THIS CONVEYANCE AND ASSIGNS THE ROYALTY INTEREST WITHOUT
RECOURSE, COVENANT OR WARRANTY OF TITLE OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY. ANY COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE

 

2



--------------------------------------------------------------------------------

HEREIN OF THE WORDS “GRANT”, “CONVEY” OR OTHER SIMILAR WORDS ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED AND NEGATED. WITHOUT LIMITING THE GENERALITY OF THE
TWO PRECEDING SENTENCES, ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE, AND
ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY EXPRESSLY
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE RELATING TO (i) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES
OF MINERALS, IF ANY, ATTRIBUTABLE TO THE SUBJECT INTERESTS, (ii) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (iv) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, AND (v) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER ANY APPLICABLE LEGAL REQUIREMENT; IT BEING THE EXPRESS
INTENTION OF BOTH ASSIGNEE AND ASSIGNOR THAT THE ROYALTY INTEREST IS HEREBY
ASSIGNED TO ASSIGNEE ON AN “AS IS” AND “WHERE IS” BASIS WITH ALL FAULTS, AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE DEEMS
APPROPRIATE. ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LEGAL REQUIREMENT.

(e) Substitution of Warranty. This instrument is made with full substitution and
subrogation of Assignee in and to all covenants of warranty by Third Persons
(other than Affiliates of Assignor) heretofore given or made with respect to the
Development Wells, the Subject Interests or any part thereof or interest
therein.

Section 1.05 Stipulation. Following the determination of the Adjusted
Development Well Amount for a Development Well, Assignor shall execute and
deliver a recordable stipulation in the form of Exhibit C attached hereto, to be
acknowledged and countersigned by Assignee, identifying (i) the Development
Wells drilled to date (including an API number for each such Development Well)
and (ii) Assignor’s Net Revenue Interest warranted by Assignor and used to
calculate the NRI Factor for each of the Development Wells drilled to date. Each
stipulation shall establish the Assignor’s Net Revenue Interest used to
calculate the NRI Factor for such Development Well pursuant to the Development
Agreement for the purpose of the warranty of title provided in Section 1.04(a)
of this Conveyance; provided that, such stipulation shall not waive or otherwise
limit Assignee’s rights with respect to any claim for breach of warranty
regarding each Development Well or Assignor’s Net Revenue Interest therein.

Section 1.06 Reconveyance of Excess Acreage. After the Drilling Obligation
Completion Date, Assignee shall, on request, execute, acknowledge and deliver to
Assignor, a recordable instrument (reasonably acceptable to Assignor) that
reconveys to Assignor the Royalty Interest except with respect to all Subject
Minerals in, under and that may be produced from any wellbore of any Development
Well.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

DEFINITIONS

This Article II defines certain capitalized words, terms, and phrases used in
this Conveyance. Certain other capitalized words, terms, and phrases used in
this Conveyance are defined elsewhere in this Conveyance.

“Adjusted Development Well Amount” has the meaning given such term in the
Development Agreement.

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “Control”,
as used in the preceding sentence, refers to the possession by one Person,
directly or indirectly, of the right or power to direct or cause the direction
of the management and policies of another Person, whether through the ownership
of voting securities, by contract, or otherwise.

“AMI Area” means that area described in Exhibit D to this Conveyance, as such
area may be extended pursuant to Article III of the Development Agreement.

“Assignee” is defined in the introductory paragraph to this Conveyance and also
includes all permitted successors and assigns of Assignee.

“Assignee Minerals” is defined in Section 3.01.

“Assignee Proceeds” is defined in Section 3.03.

“Assignor” is defined in the introductory paragraph to this Conveyance and also
includes all permitted successors and assigns of Assignor.

“Assignor Conveyances” means this Conveyance, the Term PDP Conveyance, the
Perpetual PDP Conveyance and the Term PUD Conveyance.

“Assignor Retained Minerals” is defined in Section 1.04(b).

“Assignor’s Net Revenue Interest” means the interest, stated as a decimal, in
Subject Minerals produced from a Development Well attributable to the Subject
Interests in that Development Well, net of Production Burdens.

“Assignor’s Net Share of Minerals” means the share of Subject Minerals produced
from each Development Well that is attributable to Assignor’s Net Revenue
Interest in that Development Well determined prior to giving effect to this
Conveyance and the Term PUD Conveyance.

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.

 

4



--------------------------------------------------------------------------------

“Central Time” means the local time on any given day in Washita County,
Oklahoma.

“Chargeable Costs” is defined in Section 3.02(a).

“Chesapeake” means Chesapeake Energy Corporation, an Oklahoma corporation.

“Closing Time” means 12:01 a.m. Central Time, on November 16, 2011.

“Computation Period” means each calendar quarter commencing at the Effective
Time, with each calendar quarter being deemed to have begun at 12:01 a.m.
Central Time on the first day of such calendar quarter and to have ended at
12:00 a.m. Central Time on the first day of the next calendar quarter, provided
that the last Computation Period shall end at 12:00 a.m. Central Time on
September 1, 2031.

“Conveyance” is defined in the introductory paragraph to this Conveyance.

“Development Agreement” means that certain Development Agreement among
Chesapeake, Assignor and Assignee dated as of even date herewith.

“Development Well” has the meaning given such term in the Development Agreement.

“Drilling Obligation Completion Date” has the meaning given to such term in the
Development Agreement.

“Effective Time” is defined in the introductory paragraph to this Conveyance.

“Encumbrance” means any mortgage, lien, security interest, pledge, charge,
encumbrance, preferential right to purchase, consent to assignment or burden or
defect.

“Excess Costs” means, with respect to any Computation Period, an amount equal to
the Chargeable Costs attributable to Assignee’s Minerals less the gross proceeds
received by Assignor attributable to the sale of Assignee’s Minerals. Excess
Costs attributable to Assignee Minerals shall bear interest at the Prime
Interest Rate from the end of the Computation Period in which such costs became
due and payable to the date that Assignor recovers such amounts from Assignee
Proceeds.

“Excluded Assets” means (a) those oil and gas wells that are the subject of the
Term PDP Conveyance and the Perpetual PDP Conveyance and (b) those oil and gas
wells that are described in Exhibit B.

“Fair Value” means, with respect to any portion of the Royalty Interest to be
released pursuant to Section 11.02 in connection with a sale or release of any
Development Well or Subject Interests, an amount of net proceeds which could
reasonably be expected to be obtained from the sale of such portion of the
Royalty Interest to a party which is not an Affiliate of either the Assignor or
Assignee on an arms’-length negotiated basis, taking into account relevant
market conditions and factors existing at the time of any such proposed sale or
release,

 

5



--------------------------------------------------------------------------------

such net proceeds to be determined by deducting Assignee’s proportionate share
of sales costs, commissions and brokerage fees, if any (based on the ratio of
(i) the fair market value of the portion of the Royalty Interest being released
to (ii) the fair market value of the Development Wells and Subject Interests
being transferred (including the value of the Royalty Interest being released)).

“Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.

“Force Majeure” is defined in Section 12.02.

“Gas” means natural gas and all other gaseous hydrocarbons or minerals,
including helium, but specifically excluding any Gas Liquids.

“Gas Liquids” means those natural gas liquids and other similar liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

“Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof, and any political subdivision of
any of the foregoing, including courts, departments, commissions, boards,
bureaus, agencies and other instrumentalities.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation of, including the terms of any license or
permit issued by, any Governmental Authority.

“Minerals” means Oil, Gas and Gas Liquids.

“Mortgage” has the meaning given such term in the Development Agreement.

“Non-Affiliate” means, for any specified Person, any other Person that is not an
Affiliate of the specified Person.

“Notice” means any notice, advice, invoice, demand or other communication
required or permitted by this Conveyance.

“NRI Factor” has the meaning given such term in the Development Agreement.

“Oil” means crude oil, condensate and other liquid hydrocarbons recovered by
field equipment or facilities, excluding Gas Liquids.

“Party,” when capitalized, refers to Assignor or Assignee. “Parties,” when
capitalized, refers to Assignor and Assignee.

“Payment Date” is defined in Section 5.01(b).

 

6



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) the Production Burdens;

(b) contractual obligations arising under operating agreements, Farmout
Agreements, production sales contracts, gathering agreements, transportation
agreements, treating agreements, processing agreements, leases, assignments and
other similar agreements that may affect the Subject Interests;

(c) pooling and unitization agreements, declarations, orders or Legal
Requirements to secure payment of amounts not yet delinquent;

(d) liens that arise in the normal course of operations, such as liens for
unpaid taxes, statutory liens securing unpaid suppliers and contractors, and
contractual liens under operating agreements, in any case, that are not yet
delinquent or, if delinquent, are being contested in good faith in the normal
course of business;

(e) conventional rights of reassignment that obligate Assignor to reassign all
or part of any Subject Interest to a Third Person if Assignor intends to release
or abandon such interest before the expiration of the primary term or other
termination of such interest;

(f) easements, rights-of-way, servitudes, permits, surface leases, surface use
restrictions and other surface uses and impediments on, over or in respect of
the Subject Interests that are not such as to interfere materially with the
operation, value or use of the Subject Interests;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate any Subject Interests in any manner, and all applicable Legal
Requirements;

(h) the terms of the instruments creating the Subject Interests;

(i) all rights to consent by, required notices to, filings with or other actions
by Governmental Authorities in connection with the sale, disposition, transfer
or conveyance of federal, state, tribal or other governmental oil and gas leases
or interests therein or related thereto where the same are customarily obtained
subsequent to the assignment, disposition or transfer of such oil and gas leases
or interests therein;

(j) required non-governmental Third Person consents to assignments which have
been obtained or waived by the appropriate parties or which need not be obtained
prior to an assignment or which cannot be unreasonably withheld and preferential
rights to purchase which have been waived by the appropriate parties or for
which the time period for asserting such rights has expired without the exercise
of such rights;

(k) matters that are customarily acceptable title defects (such as, but not
limited to, defects that have been cured by possession under applicable statutes
of limitation, defects in the early chain of title such as failure to recite
marital status in documents, omission of heirship or succession proceedings,
lack of survey, and failure to record releases of liens, production payments or
mortgages that have expired by their own terms or the enforcement of

 

7



--------------------------------------------------------------------------------

which are barred by applicable statutes of limitation) and that do not
(i) result in another Person’s superior claim of title to the relevant Subject
Interest or (ii) in the aggregate, interfere materially with the operation,
value or use of the Subject Interests;

(l) all other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, conditions, reservations, burdens, defects and irregularities
affecting the Subject Interests that (i) do not secure an obligation in respect
of borrowed money and (ii) are not such as to (in the aggregate) interfere
materially with the operation, value or use of the Subject Interests; and

(m) the Mortgage;

provided that such aforementioned encumbrances are of the type and nature
customary in the oil and gas industry and do not, alone or in the aggregate,
materially and adversely affect the operation, value or use of any Subject
Interests, and all to the extent, and for so long as, such Permitted
Encumbrances are otherwise valid and enforceable against the Subject Interests,
without recognizing, expressly or by implication, any rights or interests in any
Third Person or Governmental Authority that such Third Person or Governmental
Authority does not otherwise lawfully possess.

“Perpetual PDP Conveyance” means that certain Perpetual Overriding Royalty
Interest Conveyance (PDP) by and between Assignor and Assignee, dated effective
as of the Effective Time.

“Person” means any natural person, corporation, partnership, trust, estate, or
other entity, organization or association.

“Post Production Cost Charge” is defined in Section 3.02(b).

“Prime Interest Rate” is defined in Section 5.02(b).

“Production Burdens” means, with respect to any Subject Interests or Subject
Minerals, all royalty interests, overriding royalty interests, production
payments, net profits interests and other similar interests that constitute a
burden on, are measured by, or are payable out of the production of Minerals or
the proceeds realized from the sale or other disposition thereof, excluding the
Royalty Interests.

“Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator under the same or similar circumstances,
acting with respect to its own property and disregarding the existence of the
Royalty Interest as a burden on such property.

“Royalty Interest” is defined in Section 1.01.

“Sales Price” means the price received by Assignor for Assignee Minerals
determined in accordance with the following provisions:

 

8



--------------------------------------------------------------------------------

(a) “sale” refers to any sale, exchange or other disposition of Assignee
Minerals for value, the fair market value of such Minerals that are exchanged or
otherwise disposed of for valuable consideration being the sales price that
Assignor receives for any such Minerals sold pursuant to Section 4.01;

(b) amounts of money not paid to Assignor when due by any purchaser of Assignee
Minerals (for example, Taxes or other amounts withheld or deducted by any such
purchaser) shall not be included within the Sales Price until actually received
by, or credited to the account of, Assignor;

(c) advance payments and prepayments for future deliveries of Assignee Minerals
shall be included within the Sales Price, without interest, when that volume of
Minerals subject to the advance payments or prepayments is actually produced;

(d) loan proceeds received by Assignor shall not be treated as a component of
the applicable Sales Price; and

(e) if a controversy or possible controversy exists, whether by reason of any
statute, order, decree, rule, regulation, contract or otherwise, between
Assignor and any purchaser of Assignee Minerals or any other Person, about the
correct Sales Price of any Assignee Minerals, about deductions from the Sales
Price, about Assignor’s right to receive the proceeds of any sale of Assignee
Minerals, or about any other matter, then monies withheld by the purchaser or
deposited by it with an escrow agent or if Assignor receives any monies and
promptly deposits such monies with a Third Person escrow agent as a result of
such controversy, such monies shall not be included within the Sales Price until
received by or returned to Assignor, as applicable.

“Subject Interests” means Assignor’s undivided interests in the Subject Lands,
as determined prior to giving effect to this Conveyance (or as may be made part
of the Subject Interests pursuant to Section 3.1 or 3.2 of the Development
Agreement), whether as lessee under leases, as an owner of the Subject Minerals
(or the right to extract such Minerals) or otherwise, by virtue of which
undivided interests Assignor has the right to conduct exploration, drilling,
development and Mineral production operations on the Subject Lands, or to cause
such operations to be conducted, or to participate in such operations by paying
and bearing all or any part of the costs, risks and liabilities of such
operations, to drill, test, complete, equip, operate and produce wells to
exploit the Minerals. The “Subject Interests” (a) may be owned by Assignor
pursuant to leases, deeds, operating, pooling or unitization agreements, orders
or any other instruments, agreements or documents, recorded or unrecorded,
(b) include any and all extensions or renewals of leases covering the Subject
Lands (or any portion thereof) obtained by Assignor, or any Affiliate thereof,
within six (6) months after the expiration or termination of any such lease, and
(c) are subject to the Permitted Encumbrances. For the avoidance of doubt, the
“Subject Interests” do not include: (i) Assignor’s interests in the Excluded
Assets; (ii) Assignor’s rights to substances other than Minerals;
(iii) Assignor’s rights to Minerals (other than Assignee Minerals) under
contracts for the purchase, sale, transportation, storage, processing or other
handling or disposition of Minerals; (iv) Assignor’s interests in, or rights to
Minerals (other than Assignee Minerals) held in pipelines, gathering systems,
storage facilities, processing facilities or other equipment or facilities,
other than Development Wells; or (v) any

 

9



--------------------------------------------------------------------------------

additional or enlarged interests in the Development Wells, Subject Lands or
Subject Minerals acquired by Assignor after the Closing Time, except (1) to the
extent any such additional or enlarged interest becomes a part of the Subject
Interests by amendment to this Conveyance pursuant to Section 3.1 or 3.2 of the
Development Agreement, (2) as may result from the operation of the terms of the
instruments creating the Subject Interests, or (3) as may be reflected in
extensions and renewals covered by the preceding sentence.

“Subject Lands” means the lands subject to or covered by the oil and gas leases
described in Exhibit A, insofar and only insofar as they are located within the
AMI Area and cover the Target Formation, subject to the exceptions, exclusions
and reservations set forth on such Exhibit A.

“Subject Minerals” means all Minerals in and under the Subject Lands, and that
may be produced, saved and sold from the wellbore of a Development Well, insofar
and only insofar as such Minerals are produced from the Target Formation,
subject to the following exclusions: Minerals that are (a) lost in the
production, gathering or marketing of Minerals; (b) used (i) in conformity with
ordinary and prudent operations on the Subject Lands, including drilling and
production operations with respect to a Development Well or (ii) in connection
with operations (whether on or off the Subject Lands) for processing or
compressing the Subject Minerals; (c) taken by a Third Person to recover costs,
or some multiple of costs, paid or incurred by that Third Person under any
operating agreement, pooling or unitization agreement or order or other
agreement in connection with nonconsent operations conducted (or participated
in) by that Third Person; and (d) retained by a Third Person for gathering,
transportation, processing or marketing services related to the Subject Minerals
in lieu of or in addition to cash payment for such services, to the extent such
agreement to retain Minerals is permitted under this Conveyance; provided,
however, that Subject Minerals includes Minerals not otherwise excluded above
that are sold or exchanged for other Subject Minerals or otherwise disposed of
for valuable consideration.

“Target Formation” means the Colony Granite Wash formation, being defined as the
geologic interval between the top of the Des Moines formation (or top of the
Colony Granite Wash ‘A’ formation) and the top of the Prue formation (or base of
the Colony Granite Wash ‘C’ formation) between the stratigraphic equivalent of
the measured depths of 12,285 feet to 12,862 feet as encountered on the electric
log of the Lee Roy 1-24H well located in Section 24, Township 11N, Range 18W in
Washita County, Oklahoma (API No. 3514921413), a portion of which log is
attached hereto as Exhibit E, recognizing that the actual depth of the Target
Formation will vary from depths of approximately 11,500 feet to 13,000 feet
across the AMI Area.

“Taxes” is defined in Section 3.02(c).

“Term PDP Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PDP) by and between Assignor and Chesapeake E&P Holding Corporation,
an Oklahoma corporation, dated effective as of the Effective Time.

 

10



--------------------------------------------------------------------------------

“Term PUD Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PUD) by and between Assignor and Chesapeake E&P Holding Corporation,
an Oklahoma corporation, dated effective as of the Effective Time.

“Third Person” means a Person other than Assignor or Assignee.

“Transfer” including its syntactical variants, means any assignment, sale,
transfer, conveyance or disposition of any property; provided, Transfer as used
herein does not include the granting of a mortgage on or security interest in
Assignor’s interest in any property, including the Development Wells, the
Assignor’s Retained Minerals, the Subject Interests and the Subject Lands.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, acting not in its
individual capacity but solely as trustee of Assignee.

ARTICLE III.

CALCULATION OF ASSIGNEE MINERALS

Section 3.01 Definition. “Assignee Minerals” is that share of the volume of
Subject Minerals produced from each Development Well following the Effective
Time equal to (a) 0.2500 x (b) Assignor’s Net Share of Minerals.

Section 3.02 Chargeable Costs.

(a) Definition. For each Computation Period, “Chargeable Costs” means the sum of
(i) the Post Production Cost Charge, plus (ii) Excess Costs from prior
Computation Periods, plus (iii) Taxes incurred, accrued or paid by Assignor;
provided, that such costs are actually paid by Assignor during the relevant
Computation Period or paid by Assignor during a prior Computation Period and not
included in any prior Computation Period’s Chargeable Costs; provided that ad
valorem and similar Taxes shall be considered Chargeable Costs for the
Computation Period in which they are accrued.

(b) Post Production Cost Charge. “Post Production Cost Charge” means those costs
incurred by Assignor (including internal costs and Third Person costs) to
gather, store, transport, compress, process, treat, dehydrate and market, as
applicable, the Subject Minerals, including any costs as may be required to
deliver such Minerals to market; provided, with respect to marketing costs, only
Non-Affiliate marketing fees and costs shall be included, and marketing costs
for marketing services provided by Assignor or its Affiliates with respect to
any Subject Minerals will be specifically excluded from the Post Production Cost
Charge. Any costs, fees or expenses that are properly charged or allocated to
Assignee Minerals pursuant to another provision of this Conveyance (including,
as provided for in the definition of Subject Minerals) shall not be included as
part of the Post Production Cost Charge.

(c) Taxes. “Taxes” means general property, ad valorem, production, severance,
sales, windfall profit, excise and other taxes, except income taxes, assessed or
levied on or in connection with the Subject Interests, the Royalty Interest,
this Conveyance, production

 

11



--------------------------------------------------------------------------------

of Subject Minerals, Assignor’s Net Share of Minerals, Assignee Minerals (or the
proceeds from the sale thereof) or facilities or equipment on the Subject Lands
that are used for the production, dehydration, treatment, processing, gathering
or transportation of Subject Minerals, or against Assignor as owner of the
Subject Interests or paid by Assignor on behalf of Assignee as owner of the
Royalty Interest.

(d) Operating and Drilling Costs. For the avoidance of doubt, all costs
associated with or paid or incurred in connection with the exploration,
drilling, testing, completing, maintaining, developing and operating the
Development Wells or otherwise incurred in connection with the ownership or
operation of the Subject Interests other than Taxes and Post Production Cost
Charges shall be borne solely by Assignor and shall not be included as
Chargeable Costs.

Section 3.03 Assignee Proceeds. “Assignee Proceeds” means, for any Computation
Period (a) the amount of proceeds actually received by Assignor during such
Computation Period attributable to the sale of Assignee Minerals less (b) the
Chargeable Costs attributable to the Royalty Interest or Assignee Minerals.

ARTICLE IV.

MARKETING OF ASSIGNEE MINERALS

Section 4.01 Rights and Duties Regarding Sale of Assignee Minerals. Assignor
shall market or shall cause to be marketed Assignor’s Net Share of Minerals
(including Assignee Minerals) in good faith and in accordance with the
Reasonably Prudent Operator Standard and Section 4.02(d). Assignor shall use its
commercially reasonable efforts in connection with any sale of Assignor’s Net
Share of Minerals (including Assignee Minerals) to obtain, as soon as reasonably
practicable, full payment for such Minerals; provided, however, that it shall
not be considered a breach of Assignor’s marketing duty or standard of conduct
for Assignor to market such Minerals to an Affiliate of Assignor, so long as
Assignor does not market such Minerals at a volume-weighted average price lower
than the volume-weighted average price upon which Assignor pays royalties to the
owners of the other royalty interests in the Subject Minerals during any
applicable 30-day period, save and excepting Chargeable Costs provided for in
Article III hereof.

Section 4.02 Assignee’s Agent and Representative.

(a) Appointment. Assignee appoints Assignor as Assignee’s agent and
representative to market and deliver or cause to be marketed and delivered all
Assignee Minerals and to collect and receive all payments therefrom under any
Minerals purchase agreement or contract without deduction (except to the extent
Chargeable Costs are deducted for any Computation Period in accordance with
Section 3.02). The appointment of Assignor as Assignee’s agent and
representative for such purpose is a material item of consideration to the
Parties in connection with the execution and delivery of this Conveyance.
Assignee may not remove Assignor from office as Assignee’s agent and
representative, except for cause upon a material breach by Assignor of its
duties to Assignee under this Conveyance.

 

12



--------------------------------------------------------------------------------

(b) Duties and Powers. As Assignee’s agent and representative, Assignor shall
receive all payments for the sale of Assignee Minerals and account to Assignee,
receive and make all communications with the purchaser of such Minerals, and
otherwise act and speak for Assignee in connection with the sale of Assignee
Minerals. Third Persons may rely conclusively on the authority of Assignor to
market Assignee Minerals, and with respect to Third Persons only, Assignee shall
be conclusively bound by the acts of Assignor in connection with the sale of
Assignee Minerals. It shall not be necessary for Assignee to join Assignor in
the execution of any division order, transfer order or other instrument,
agreement or document relating to the sale of Assignee Minerals. Third Persons
may pay all proceeds for the sale of such Minerals directly to Assignor, without
the necessity of any joinder by or consent of Assignee or any inquiry into the
use or disposition of such proceeds by Assignor. In no event, however, shall the
authority granted in this Section 4.02 or elsewhere in this Conveyance relieve
Assignor of any liability for breach of this Conveyance.

(c) Prohibited Acts. Assignor may not act for or bind Assignee on any matter,
except the marketing and delivery of Assignee Minerals, receipt of proceeds and
other powers granted to Assignor under this Article IV.

(d) Standard of Conduct. In exercising its powers and performing its duties as
Assignee’s agent and representative, Assignor shall act in good faith and in
accordance with the Reasonably Prudent Operator Standard. It shall not be a
violation of such standard of conduct for Assignor (i) to sell Assignor’s Net
Share of Minerals or Assignee Minerals to an Affiliate pursuant to any purchase
agreement or contract in compliance with Section 4.01 or (ii) to delegate some
or all of Assignor’s duties as Assignee’s agent and representative to its
Affiliates (so long as such Affiliates perform in good faith and in accordance
with the Reasonably Prudent Operator Standard), with Assignor remaining liable
to Assignee for the performance of such duties.

(e) Termination of Authority. Assignor may not resign as Assignee’s agent and
representative without the prior written consent of Assignee, except that
Assignor may resign as Assignee’s agent and representative without such consent
with respect to any Subject Interests assigned, sold, transferred or conveyed by
Assignor in accordance with the terms of this Conveyance. If such sale is made
subject to the Royalty Interest, Assignor must cause the purchaser to assume the
duties of Assignee’s agent and representative with respect to the Subject
Interests acquired by that purchaser and to be bound by the provisions of this
Article IV.

Section 4.03 Delivery of Subject Minerals. Assignor (whether or not it is
serving as Assignee’s agent and representative) shall deliver or cause to be
delivered Assignor’s Net Share of Minerals (including Assignee Minerals) to the
purchasers thereof.

Section 4.04 Processing. Assignor may, or may by contract cause a Third Person
to, dehydrate, separate, treat, compress or otherwise process Assignor’s Net
Share of Minerals (including Assignee Minerals) and may commit any of the
Subject Interests (including the Royalty Interest) to an agreement for
processing Minerals (pursuant to which, for example, the plant owner or operator
receives a portion of the Minerals or plant products therefrom or proceeds of
the sale thereof as a fee for processing), so long as (a) Assignor enters into
such processing arrangements in good faith and in accordance with the Reasonably
Prudent Operator

 

13



--------------------------------------------------------------------------------

Standard and (b) any such processing arrangements entered into with Affiliates
of Assignor contain rates and charges that are comparable to the prevailing
charges for similar services in the applicable area. Assignee shall be bound by
such arrangements and shall permit all Assignee Minerals to be processed by
Assignor or its contractor. Assignee shall not, however, be personally liable
for any costs or risks associated with such processing operations, but Assignee
shall indirectly suffer the energy content reduction and volume reductions
associated with processing through corresponding reductions in the content and
volumes of Assignee Minerals.

ARTICLE V.

PAYMENT

Section 5.01 Obligation to Pay.

(a) The Obligation. After each Computation Period and on or before the Payment
Date for that Computation Period, Assignor shall tender to Assignee the Assignee
Proceeds for the applicable Computation Period, plus, to the extent applicable,
(i) all of the proceeds to be paid to Assignee from the sale of Assignee
Minerals produced during any prior Computation Periods, to the extent not
previously paid to Assignee, (ii) any amounts payable to Assignee under
Section 1.04(b) for the most recently completed Computation Period and (iii) any
amounts (including any interest earned thereon) that were previously deposited
with a Third Person escrow agent in accordance with Section 5.01(d) and
subsequently determined by Assignor to be validly owing to Assignee. All such
amounts shall be transmitted to Assignee by Assignor by means of wire transfer
of funds to a bank account specified by Assignee pursuant to written
instructions which shall remain in effect until and unless changed by subsequent
written notice to Assignor.

(b) Payment Date. “Payment Date” means (i) for the first Computation Period,
November 30, 2011 and (ii) for each subsequent Computation Period, the
thirty-fifth (35th) day after the end of such Computation Period. If such day is
not a Business Day, the Payment Date shall be the next Business Day.

(c) No Segregated Account. Prior to distribution to Assignee, all amounts
received by Assignor from the sale of Assignee Minerals shall be held by
Assignor in one of its general bank accounts and Assignor will not be required
to maintain a segregated account for such funds or, as to disputed proceeds,
deposited by Assignor with a Third Person escrow agent in accordance with
Section 5.01(d).

(d) Disputed Proceeds. If Assignor receives any amount of money from the sale of
Assignee Minerals that is subject to controversy or, in the good faith,
reasonable opinion of Assignor, possible controversy, Assignor shall promptly
deposit such money with a Third Person escrow agent in a segregated
interest-bearing account. Such amount shall not be treated as a portion of
Assignee Proceeds so long as it remains with such escrow agent, but shall be
treated as a portion of Assignee Proceeds, along with the accrued interest, if
any, when received from such escrow agent and paid over to Assignee.

 

14



--------------------------------------------------------------------------------

Section 5.02 Interest on Past Due Payments.

(a) Obligation to Pay. Any Assignee Proceeds or other amounts of money not paid
by Assignor to Assignee when due shall bear, and Assignor will pay, interest at
the Prime Interest Rate on the overdue amount commencing on the sixth (6th) day
after such due date until such amount is paid.

(b) Definition. “Prime Interest Rate” means the lesser of (i) the rate of
interest per annum publicly announced from time to time by The Bank of New York
Mellon Trust Company, N.A. as its “prime rate” in effect at its principal office
in New York City, New York (each change in the Prime Rate to be effective on the
date such change is publicly announced), with the understanding that such bank’s
“prime rate” may be one of several base rates, may serve as a basis upon which
effective rates are from time to time calculated for loans making reference
thereto, and may not be the lowest of such bank’s base rates or (ii) the maximum
rate of interest permitted under applicable Legal Requirement.

Section 5.03 Overpayments and Refunds.

(a) Overpayments. If Assignor ever pays Assignee more than the amount of money
then due and payable to Assignee under this Conveyance, Assignee shall not be
obligated to return the overpayment, but Assignor may at any time thereafter
deduct from Assignee Proceeds and retain for its own account an amount equal to
the overpayment.

(b) Refunds. If Assignor is ever legally obligated to pay any Third Person,
including any Minerals purchaser or Governmental Authority, any refund,
interest, penalty or other amount of money, because any payment of Assignee
Proceeds received by Assignor for the account of Assignee exceeded, or allegedly
exceeded, the amount due or lawful under any applicable contract, Legal
Requirement, or other obligation, Assignor may thereafter deduct from Assignee
Proceeds and retain for its own account an amount equal to such payment.

Section 5.04 Protection of Assignee Proceeds. It is the intent of Assignor and
Assignee that Assignee is an “interest owner” with an interest separate and
distinct from that of Assignor within the meaning and for the purposes of the
Oil and Gas Owners’ Lien Act of 2010, Okla. Stat. tit. 52, § 549.1, et. seq.,
and that Assignee is entitled to all the benefits of such Act.

ARTICLE VI.

RECORDS AND REPORTS

Section 6.01 Books, Records and Accounts.

(a) Obligation to Maintain. Assignor shall maintain true and correct books,
records and accounts of (i) all transactions required or permitted by this
Conveyance and (ii) the financial information necessary to effect such
transactions, including the financial information needed to calculate each
installment of Assignee Proceeds.

(b) Right of Inspection. Assignee or its representatives, at Assignee’s expense,
may inspect and copy such books, records and accounts in the offices of Assignor
during normal business hours and upon reasonable notice.

 

15



--------------------------------------------------------------------------------

Section 6.02 Statements.

(a) Quarterly Statements. On each Payment Date, Assignor shall deliver to
Assignee a statement showing the computation of the Assignee Proceeds for the
applicable Computation Period.

(b) Annual Statements. On the first Payment Date after the end of each calendar
year, such statement shall also show the computation of Assignee Proceeds for
the preceding calendar year.

(c) Contents of Statements. Without limiting the generality of the foregoing
provisions in this Section 6.02, each statement delivered by Assignor to
Assignee pursuant to this Section 6.02 shall state, for the relevant period, to
the extent Assignor has the information necessary to determine such amounts,
(i) the total volumes of Subject Minerals produced from the Development Wells,
(ii) the total volumes of Assignor’s Net Share of Minerals produced from each
Development Well, (iii) the total volumes of Assignee Minerals, (iv) the
applicable Sales Price, (v) the Chargeable Costs, (vi) the amount of Assignee
Proceeds due and payable for the relevant period and (vii) the amounts of money,
if any, due and payable by any purchaser of Assignor’s Net Share of Minerals
(including Assignee Minerals), the nonpayment of which resulted in a reduction
in Assignee Proceeds for the relevant period. If Assignor is not the operator of
a Development Well and such information is not made available to the Assignor as
a non-operator, Assignor shall use commercially reasonable efforts to exercise
its contractual rights with respect to the operator of such Development Well to
cause such operator to provide such information to Assignor.

Section 6.03 Assignee’s Exceptions to Quarterly Statements. If Assignee takes
exception to any item or items included in any statement required by
Section 6.02, Assignee must notify Assignor in writing within sixty (60) days
after Assignee’s receipt of such statement. Such Notice must set forth in
reasonable detail the specific charges complained of and to which exception is
taken. Adjustments shall be made promptly for all complaints and exceptions that
are justified. Notwithstanding anything to the contrary herein, all matters
reflected in Assignor’s statements for the preceding calendar year (or portion
thereof) that are not objected to by Assignee in the manner provided by this
Section 6.03 shall be deemed correct as rendered by Assignor to Assignee.

Section 6.04 Other Information.

(a) Disclosure. At Assignee’s request, subject to applicable restrictions on
disclosure and transfer of information, Assignor shall give Assignee and its
designated representatives reasonable access in Assignor’s office during normal
business hours to all title, geological (to the extent not prohibited by any
applicable license agreement), Development Well and production data in
Assignor’s possession or Assignor’s Affiliates’ possession, relating to
operations on the Subject Interests. In addition, Assignor shall promptly
provide Assignee with such other information in Assignor’s possession or
Assignor’s Affiliates’ possession, relating to operations on the Subject
Interests, as reasonably requested by Assignee, as well as provide such
documentation as the Trustee may reasonably request to confirm the satisfaction
of the Assignor’s drilling obligation under the Development Agreement.

 

16



--------------------------------------------------------------------------------

(b) Disclaimer of Warranties and Liability. Assignor makes no representations or
warranties about the accuracy or completeness of any data, reports, studies or
other information made available to Assignee and shall have no liability to
Assignee or any other Person resulting from such data, studies, reports or other
information.

(c) No Attribution. Assignee shall not, in any securities filings or reports
made by Assignee, attribute to Assignor or to the consulting engineers any
reports or studies made available to Assignee, or the contents thereof.

(d) Confidentiality. All information furnished to Assignee and its designated
representatives pursuant to this Section 6.04 is confidential and for the sole
benefit of Assignee and shall not be disclosed by Assignee or its designated
representatives to any other Person, except to the extent that such information
(i) is required in any report, statement or testimony submitted to any
Governmental Authority having or claiming to have jurisdiction over Assignee or
submitted to bank examiners or similar organizations or their successors,
(ii) is required in response to any summons or subpoena or in connection with
any litigation, (iii) is reasonably believed to be required in order to comply
with any applicable Legal Requirement to Assignee, (iv) was publicly available
or otherwise known to the recipient at the time of disclosure or
(v) subsequently becomes publicly available other than through any act or
omission of the recipient; provided, however, with respect to the disclosures
with respect to items (i), (ii) and (iii) above, Assignee will notify Assignor
prior to any such disclosure in order to provide Assignor an opportunity to seek
to limit any such required disclosure. In connection with the marketing of
Assignee’s assets upon termination of Assignee, Assignee and its designated
representatives may, on a confidential basis in accordance with this
Section 6.04(d), mutatis mutandis, provide any potential purchaser of such
assets with the same information Assignee has access to pursuant to
Section 6.04.

ARTICLE VII.

NO LIABILITY OF ASSIGNEE

Assignee shall not be personally liable or responsible under this Conveyance for
any cost, risk, liability or obligation associated in any way with the ownership
or operation of the Subject Lands, the Subject Interests, the Development Wells
or the Subject Minerals. The foregoing sentence does not restrict the right of
Assignor to deduct Chargeable Costs in calculating the volumes of Assignee
Minerals or Assignee Proceeds.

ARTICLE VIII.

OPERATIONS

Section 8.01 Standards of Conduct. Except as otherwise specifically provided in
this Conveyance, Assignor shall (a) operate and maintain the Subject Interests
and (b) make elections under each applicable lease, operating agreement, unit
agreement, contract for development and other similar instrument or agreement
(including elections concerning abandonment of any Development Well or release
of any Subject Interest) in good faith and in accordance with the Reasonably
Prudent Operator Standard. Where Assignor or one of its Affiliates does not
operate the Subject Interests but Assignor has elected to participate as a
non-operator in the drilling of a Development Well, Assignor shall use
commercially reasonable

 

17



--------------------------------------------------------------------------------

efforts to exercise its contractual rights (under the applicable operating
agreement or otherwise) to cause the operators of such Subject Interests to act
in accordance with the Reasonably Prudent Operator Standard.

Section 8.02 Abandonment of Properties. Nothing in this Conveyance shall
obligate Assignor to continue to operate any Development Well or to operate or
maintain in force or attempt to maintain in force any Subject Interest when such
Development Well ceases to produce, or Assignor determines, in accordance with
Section 8.01 above, that such Development Well or Subject Interest is not
capable of producing Minerals in paying quantities. The expiration of a Subject
Interest in accordance with the terms and conditions applicable thereto shall
not be considered to be a voluntary surrender or abandonment thereof.

ARTICLE IX.

POOLING AND UNITIZATION

Section 9.01 Pooling of Subject Interests. Certain Subject Interests have been,
or may have been, heretofore pooled and unitized for the production of Minerals.
Such Subject Interests are and shall be subject to the terms and provisions of
the applicable pooling and unitization agreements and orders, and the Royalty
Interest in each pooled or unitized Subject Interest shall apply to and affect
only the Minerals produced from such units that accrues to such Subject Interest
under and by virtue of the applicable pooling and unitization agreements and
orders.

Section 9.02 Pooling and Unitization.

(a) Right to Pool. Assignor has the exclusive executive right and power (as
between Assignor and Assignee) to pool or unitize any Subject Interest and to
alter, change, amend or terminate any pooling or unitization agreements
heretofore or hereafter entered into, as to all or any part of the Subject
Lands, as to any one or more of the formations or horizons, and as to any
Minerals, upon such terms and provisions as Assignor shall in its sole
discretion deem appropriate.

(b) Effect of Pooling. If and whenever through the exercise of such right and
power, or pursuant to any Legal Requirement now existing or hereafter enacted or
promulgated, any Subject Interest is pooled or unitized in any manner, the
Royalty Interest, insofar as it affects such Subject Interest, shall apply to
and affect only the Minerals production that accrues to such Subject Interest
under and by virtue of the applicable pooling and unitization agreement or
order. It shall not be necessary for Assignee to agree to, consent to, ratify,
confirm or adopt any exercise of pooling or unitization of any Subject Interest
by Assignor.

 

18



--------------------------------------------------------------------------------

ARTICLE X.

GOVERNMENT REGULATION

Section 10.01 Legal Requirements. Except as provided in Section 10.03, all
obligations of Assignor under this Conveyance are, and shall be, subject to all
applicable Legal Requirements and the instruments, documents and agreements
creating the Subject Interests.

Section 10.02 Filings. Assignor shall use its reasonable discretion in making
filings for itself and on behalf of Assignee with any Governmental Authority
having jurisdiction with respect to matters affecting the Subject Interests, the
Subject Lands or the Subject Minerals.

Section 10.03 Superseding Effect. By acceptance of this Conveyance, Assignee
agrees, for itself and its successors and assigns, immediate and remote, that
the timing of payment, accrual of interest and reporting requirements with
respect to the Royalty Interest shall be as provided by the terms of this
Conveyance and not as prescribed by the Oklahoma Production Revenue Standards
Act, as amended, codified at Title 52, Section 570.1, et seq. of the Oklahoma
Statutes, and any similar Legal Requirement.

ARTICLE XI.

ASSIGNMENT AND SALE OF SUBJECT INTERESTS

Section 11.01 Assignment by Assignor Subject to Royalty Interest.

(a) Right to Sell. Assignor may not Transfer any interest in the Development
Wells, the Subject Interests or any part thereof or any undivided interest
therein in violation of Section 11.05. Subject to Section 11.02 and 11.05,
Assignor may from time to time Transfer, mortgage or pledge its interest in the
Development Wells, the Subject Interests, or any part thereof or an undivided
interest therein, if and only if (i) such Transfer, mortgage or pledge is made
expressly subject to and burdened with the Royalty Interest and this Conveyance,
(ii) solely in connection with a Transfer other than a Transfer pursuant to a
foreclosure on any mortgage or security interest, Assignor has caused the
assignee, purchaser, transferee or grantee of any such transaction to
(A) acknowledge that the affected Subject Interests are taken subject to and
burdened with the Royalty Interest and this Conveyance and (B) assume and agree
to discharge Assignor’s obligations under this Conveyance with respect to such
Subject Interests from and after the actual date of any such Transfer and
(iii) in connection with any Transfer pursuant to a foreclosure on any mortgage
or security interest, Assignor has used commercially reasonable efforts to cause
the assignee, purchaser, transferee or grantee of any such transaction to
(A) acknowledge that the affected Subject Interests are taken subject to and
burdened with the Royalty Interest and this Conveyance and (B) assume and agree
to discharge Assignor’s obligations under this Conveyance with respect to such
Subject Interests from and after the actual date of any such Transfer. Any
assumption and agreement to discharge shall be by appropriate written instrument
for the express benefit of and enforceable by the Assignee. For avoidance of
doubt, nothing in Section 11.01(a) is intended to permit any assignee,
purchaser, transferee or grantee to acquire any interest in the Development
Wells, the Subject Interests or any part thereof or undivided interest therein
without being subject to and burdened with the Royalty Interest and this
Conveyance. Assignee shall not be required to recognize any purported Transfer,
mortgage or pledge not made in conformance with this Section 11.01(a) and,

 

19



--------------------------------------------------------------------------------

notwithstanding any such purported Transfer, mortgage or pledge, Assignor shall
remain obligated under this Conveyance just as if such Transfer, mortgage or
pledge attempt had not been made and Assignee shall continue to deal with the
Assignor to the exclusion of the purported transferee. Further, to the extent
permitted by applicable law, any purported Transfer not made in conformance with
this Section 11.01(a) shall be void and of no effect.

(b) Effect of Sale. From and after the actual date of any such Transfer by
Assignor made in full compliance with Section 11.01(a) (and only upon such full
compliance), Assignor shall be relieved of all obligations, requirements and
responsibilities arising under this Conveyance with respect to the Subject
Interests Transferred, as the same pertain to Assignee Minerals produced from
and after (but not prior to) said date of such Transfer.

(c) Allocation of Consideration. Assignee is not entitled to receive any share
of the sales proceeds received by Assignor in any transaction permitted by this
Section 11.01.

(d) Separate Interest. Notwithstanding any provision to the contrary in Article
IV, effective on the effective date of any Transfer of any Subject Interest made
in full compliance with Section 11.01(a), Assignee Minerals and Assignee
Proceeds shall thereafter be computed separately with respect to such Subject
Interests, and the assignee, buyer, transferee or grantee of such Subject
Interests shall thereafter serve as Assignee’s agent and representative under
Article IV with respect to such interests and shall pay all corresponding
Assignee Proceeds directly to Assignee.

Section 11.02 Sale and Release of Properties.

(a) Transfer. Subject to Section 11.05, Assignor may from time to time, Transfer
the Development Wells, the Subject Interests, or any part thereof or undivided
interest therein, free of the Royalty Interest and this Conveyance provided that
the aggregate Fair Value of all Royalty Interests conveyed under (i) this
Conveyance and/or (ii) any other Assignor Conveyance, which is released during
any twelve (12) month period, shall not exceed $5,000,000 in the aggregate.

(b) Payments. In connection with any Transfer pursuant to this Section 11.02,
Assignor shall remit to Assignee an amount equal to the Fair Value of the
Royalty Interest being released. Assignor shall make such payment to Assignee on
the Payment Date for the Computation Period in which Assignor receives the
payment with respect to any such Transfer of the Subject Interest.

(c) Release. In connection with any Transfer provided for in Section 11.02(a),
Assignee shall, on request, execute, acknowledge and deliver to Assignor a
recordable instrument (reasonably acceptable to Assignor) that releases the
Royalty Interest with respect to the Development Well and the related Subject
Interests and Subject Lands being Transferred.

(d) Effect of Sale. From and after the actual date of any such Transfer by
Assignor, Assignor and any assignee, purchaser, transferee or grantee of such
Subject Interest shall be relieved of all obligations, requirements and
responsibilities arising under the Royalty

 

20



--------------------------------------------------------------------------------

Interest or this Conveyance with respect to the Development Well or Subject
Interests Transferred, except for those that accrued prior to such date.

Section 11.03 Founder Well Participation Program. Notwithstanding anything
contained in this Conveyance to the contrary, Assignor may Transfer an undivided
interest in any Development Well and/or any Subject Interests pursuant to the
terms and conditions of the Founder Well Participation Program of Chesapeake
Energy Corporation, free and clear of the Royalty Interest; provided, however,
that any such Transfer shall not reduce the Assignor’s Net Revenue Interest
warranted herein. In connection with any Transfer provided for in this
Section 11.03, Assignee shall, on request, execute, acknowledge and deliver to
Assignor a recordable instrument (reasonably acceptable to Assignor) that
releases the Royalty Interest with respect to the undivided interest in any
Development Well and the related Subject Interests being Transferred.

Section 11.04 Farmouts.

(a) Farmout. Assignor may from time to time enter into Farmout Agreements
farming out to Third Persons Assignor’s interest in the Subject Interests. In
the event that Assignor enters into any such Farmout Agreement with a Third
Person, (i) the Royalty Interest and this Conveyance shall only burden
Assignor’s retained interest in the Subject Interest after giving effect to any
interest in the Subject Interest that a counterparty to the Farmout Agreement
may earn under such Farmout Agreement and (ii) only the Assignor’s retained
interest in the Subject Interest will count towards Assignor’s obligation to
drill Development Wells under the Development Agreement.

(b) Release. In connection with Assignor entering into any Farmout Agreement as
a farmor, Assignee shall, upon request of Assignor, execute, acknowledge and
deliver to Assignor a recordable instrument (reasonably acceptable to Assignor)
that releases the Royalty Interest and this Conveyance with respect to the
Subject Interests being transferred pursuant to such Farmout Agreement;
provided, the Royalty Interest shall still burden the Subject Interest retained
by Assignor.

Section 11.05 Transfer of Subject Interests. Assignor will not Transfer any
Development Well or any of the Subject Interests pursuant to Sections 11.01 and
11.02 prior to the Drilling Obligation Completion Date, and in the event of any
attempted Transfer in violation of this Section 11.05, Assignor shall remain
liable and a party hereto, just as if no Transfer attempt had been made, and
Assignee shall continue to deal with Assignor to the exclusion of the purported
transferee. For the avoidance of doubt, nothing in this Section 11.05 shall
restrict Assignor’s ability to Transfer Subject Interests pursuant to the terms
of the Development Agreement or Section 11.03. Further, to the extent permitted
by applicable law, such attempted Transfer in violation of this Section 11.05
shall be void and of no force or effect. Assignor expressly states and
recognizes that the restrictions on transfer imposed on Assignor in this
Section 11.05 and in Section 11.01(a) are made in reasonable protection of an
interest of the Assignee created hereunder.

 

21



--------------------------------------------------------------------------------

Section 11.06 Change in Ownership.

(a) Obligation to Give Notice. No change of ownership or of the right to receive
payment of the Royalty Interest, or of any part thereof, by Assignee, however
accomplished, shall bind Assignor until notice thereof is furnished to Assignor
by the Person making the transfer and the Person claiming the benefit thereof,
and then only with respect to payments made after such Notice is furnished.

(b) Notice of Sale. Notice of sale, transfer, conveyance or assignment shall
consist of a certified copy of the recorded instrument accomplishing the same.

(c) Notice of Other Changes of Ownership. Notice of change of ownership or of
the right to receive payment accomplished in any other manner (e.g., by
dissolution of Assignee) shall consist of certified copies of recorded documents
and complete proceedings legally binding and conclusive of the rights of all
Persons.

(d) Effect of Lack of Notice. Until such Notice accompanied by such
documentation is furnished to Assignor in the manner provided above, Assignor
may, at Assignor’s election, either (i) continue to pay or tender all sums
payable on the Royalty Interest in the same manner provided in this Conveyance,
precisely as if no such change in interest or ownership or right to receive
payment had occurred or (ii) suspend payment of Assignee Proceeds without
interest until such documentation is furnished.

(e) Effect of Nonconforming Notices. The kinds of Notice provided by this
Section 11.06 shall be exclusive, and no other kind, whether actual or
constructive, shall bind Assignor.

Section 11.07 One Payee. Assignor shall never be obligated to pay Assignee
Proceeds to more than one Person. If more than one Person is ever entitled to
receive payment of any part of Assignee Proceeds, Assignor may suspend payments
of all Assignee Proceeds until the concurrent owners or claimants of the Royalty
Interest or the right to receive payment of Assignee Proceeds appoint one Person
in writing to receive all payments of Assignee Proceeds on their behalf.
Assignor may thereafter conclusively rely upon the authority of that Person to
receive payments of Assignee Proceeds and shall be under no further duty to
inquire into the authority or performance of such Person.

Section 11.08 Rights of Mortgagee. If Assignee executes a mortgage or deed of
trust covering all or part of the Royalty Interest, the mortgagees or trustees
therein named or the holders of any obligation secured thereby shall be
entitled, to the extent that such mortgage or deed of trust so provides, to
exercise the rights, remedies, powers and privileges conferred upon Assignee by
this Conveyance and to give or withhold all consents required to be obtained
from Assignee. This Section 11.08 shall not be deemed or construed to impose
upon Assignor any obligation or liability undertaken by Assignee under such
mortgage or deed of trust or under the obligation secured thereby. Should any
interest conveyed herein to Assignee revert to Assignor pursuant to
Section 1.04(c), such interest shall revert free and clear of any lien or
security interest conveyed by Assignee.

 

22



--------------------------------------------------------------------------------

Section 11.09 No Drainage. Assignor covenants and agrees that, prior to June 30,
2031, neither Assignor nor any of its Affiliates shall drill any Mineral well
that will have a perforated segment in the Target Formation that will be within
six hundred (600) feet of any perforated interval in the Target Formation of any
Development Well that is producing Minerals from the Target Formation.

ARTICLE XII.

FORCE MAJEURE

Section 12.01 Nonperformance. Assignor shall not be responsible to Assignee for
any loss or damage to Assignee resulting from any delay in performing or failure
to perform any obligation under this Conveyance (other than Assignor’s
obligation to make payments of Assignee Proceeds to Assignee) to the extent such
failure or delay is caused by Force Majeure.

Section 12.02 Force Majeure. “Force Majeure” means any of the following, to the
extent they delay or prevent performance of Assignor’s obligations under this
Conveyance (other than Assignor’s obligation to make payments of Assignee
Proceeds to Assignee) and are not caused by the breach by Assignor of its duty
to perform certain obligations under this Conveyance in accordance with the
Reasonably Prudent Operator Standard:

(a) act of God, fire, lightning, landslide, earthquake, storm, hurricane,
hurricane warning, flood, high water, washout, tidal wave or explosion;

(b) strike, lockout, or other similar industrial disturbance, act of the public
enemy, war, military operation, blockade, insurrection, riot, epidemic, arrest
or restraint of Governmental Authority or people, or national emergency;

(c) the inability of the Assignor to acquire, or the delay on the part of any
Third Person (other than an Affiliate of the Assignor) in acquiring, materials,
supplies, machinery, equipment, servitudes, right-of-way grants, easements,
permits, licenses, approvals or authorizations necessary to enable such Party to
perform hereunder;

(d) any breakage of or accident to machinery, equipment or lines of pipe, the
repair, maintenance, improvement, replacement, alteration to a plant or line of
pipe or related facility, the testing of machinery, equipment or line of pipe,
or the freezing of a line of pipe;

(e) any Legal Requirement or the affected Party’s compliance therewith; or

(f) any other cause, whether similar or dissimilar to the causes enumerated in
(a) through (e) above, not reasonably within the control of Assignor.

Section 12.03 Force Majeure Notice. Assignor will give Assignee a Notice of each
Force Majeure as soon as reasonably practicable after the occurrence of the
Force Majeure.

Section 12.04 Remedy. Assignor will use its commercially reasonable efforts to
remedy each Force Majeure and resume full performance under this Conveyance as
soon as reasonably practicable, except that the settlement of strikes, lockouts
or other labor disputes shall be entirely within the discretion of Assignor.

 

23



--------------------------------------------------------------------------------

ARTICLE XIII.

NOTICE

Section 13.01 Written Notice. Except as otherwise provided by this Conveyance,
each Notice shall be in writing.

Section 13.02 Methods of Giving Notice. Notice may be given by any reasonable
means, including email, telecopier, hand delivery, overnight courier or U.S.
mail.

Section 13.03 Charges. All Notices shall be properly addressed to the recipient,
with all postage and other charges being paid by the Party giving Notice.

Section 13.04 Effective Date. Notice shall be effective when actually received
by the Party being notified; provided, however, that Notices given by email or
telecopy on any day other than a Business Day, or on a Business Day but after
5:00 p.m. local time at the location of the Party being notified, shall be
deemed received on the next Business Day, unless receipt is acknowledged prior
to the next Business Day.

Section 13.05 Addresses. The addresses of the Parties for purposes of Notice are
the addresses in the introductory paragraph to this Conveyance.

Section 13.06 Change of Address. Either Party may change its address to another
address within the continental United States by giving ten (10) days’ Notice to
the other Party.

ARTICLE XIV.

OTHER PROVISIONS

Section 14.01 Successors and Assigns. The provisions and conditions contained in
this Conveyance shall run with the land and the respective interests of Assignor
and Assignee in the Subject Minerals, and, subject to the limitation and
restrictions on the assignment or delegation by the Parties of their rights and
interests under this Conveyance, this Conveyance binds and inures to the benefit
of Assignor, Assignee and their respective successors, assigns and legal
representatives.

Section 14.02 Governing Law. THIS CONVEYANCE SHALL BE CONSTRUED UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 14.03 Construction of Conveyance. In construing this Conveyance, the
following principles shall be followed:

(a) no consideration shall be given to the captions of the articles, sections,
subsections or clauses, which are inserted for convenience in locating the
provisions of this Conveyance and not as an aid in its construction;

 

24



--------------------------------------------------------------------------------

(b) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Conveyance;

(c) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions;

(d) a defined term has its defined meaning throughout this Conveyance,
regardless of whether it appears before or after the place in this Conveyance
where it is defined;

(e) the plural shall be deemed to include the singular, and vice versa, unless
the content otherwise requires; and

(f) each exhibit, attachment and schedule to this Conveyance is a part of this
Conveyance, but if there is any conflict or inconsistency between the main body
of this Conveyance and any exhibit, attachment or schedule, the provisions of
the main body of this Conveyance shall prevail.

Section 14.04 No Waiver. Failure of either Party to require performance of any
provision of this Conveyance shall not affect either Party’s right to require
full performance thereof at any time thereafter, and the waiver by either Party
of a breach of any provision hereof shall not constitute a waiver of a similar
breach in the future or of any other breach or nullify the effectiveness of such
provision.

Section 14.05 Relationship of Parties. This Conveyance does not create a
partnership, mining partnership, joint venture or relationship of trust or
agency (except with respect to Assignor’s agency relationship with respect to
those matters set forth in Article IV above) between the Parties.

Section 14.06 Further Assurances. Each Party shall execute, acknowledge and
deliver to the other Party all additional instruments and other documents
reasonably required to describe more specifically any interests subject hereto,
to vest more fully in Assignee the Royalty Interest conveyed (or intended to be
conveyed) by this Conveyance, or to evidence or effect any transaction
contemplated by this Conveyance. Assignor shall also execute and deliver all
additional instruments and other documents reasonably required to transfer
interests in state, federal or Indian lease interests in compliance with
applicable Legal Requirements or agreements.

Section 14.07 The 12:01 A.M. Convention. Except as otherwise provided in this
Conveyance, each calendar day, month, quarter and year shall be deemed to begin
at 12:01 a.m. Central Time on the stated day or on the first day of the stated
month, quarter or year, and to end at 12:00 a.m. Central Time on the next day or
on first day of the next month, quarter or year, respectively.

Section 14.08 Counterpart Execution. This Conveyance may be executed in any
number of counterparts, all of which are identical. Every counterpart of this
Conveyance shall be deemed to be an original for all purposes, and all such
counterparts together shall constitute one and the same instrument. As between
the Parties, any signature hereto delivered by a Party by

 

25



--------------------------------------------------------------------------------

facsimile or other electronic transmission (including scanned documents
delivered by email) shall be deemed an original hereto.

Section 14.09 Present and Absolute Conveyance. It is the express intention of
Assignor and Assignee that the Royalty Interest is, and shall be construed for
all purposes as, a present, fully-vested and absolute conveyance.

Section 14.10 Limitation of Liability. It is expressly understood and agreed by
the Parties hereto that (a) this Conveyance is executed and delivered by the
Trustee not individually or personally, but solely as Trustee in the exercise of
the powers and authority conferred and vested in it, and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by Assignee
under this Conveyance.

Section 14.11 Severability. In case any provision, covenant or obligation under
this Conveyance is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions, covenants or
obligations of this Conveyance are declared to be severable and not in any way
affected or impaired thereby.

Section 14.12 Waiver of Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NO PARTY SHALL BE LIABLE HEREUNDER FOR EXEMPLARY, PUNITIVE,
SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES, WHETHER BASED
IN CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE.

[Remainder of page intentionally left blank.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Conveyance to be executed in its
name and behalf and delivered on the date or dates stated in the acknowledgment
certificates appended to this Conveyance, to be effective as of the Effective
Time.

 

Chesapeake Exploration, L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr.   Name:  
Domenic J. Dell’Osso, Jr.   Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to the Perpetual Conveyance (PUD)]



--------------------------------------------------------------------------------

Chesapeake Granite Wash Trust By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee   By:   /s/ Michael J. Ulrich   Name:   Michael J. Ulrich  
Title:   Vice President

[Signature Page to the Perpetual Conveyance (PUD)]



--------------------------------------------------------------------------------

STATE OF OKLAHOMA    §    § COUNTY OF OKLAHOMA    §

This instrument was acknowledged before me on November 14, 2011, by Domenic J.
Dell’Osso, Jr., as Executive Vice President and Chief Financial Officer of
Chesapeake Exploration, L.L.C., an Oklahoma limited liability company, on behalf
of said limited liability company.

WITNESS my hand and official seal this 14th day of November, 2011.

 

/s/ Anita Brodrick NOTARY PUBLIC, State of Oklahoma Anita Brodrick (printed
name)

My commission expires:

4/29/12

[SEAL]

[Acknowledgment Page to the Perpetual Conveyance (PUD)]



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF TRAVIS    §

This instrument was acknowledged before me on November 10, 2011, by Michael J.
Ulrich, as Vice President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, as Trustee of Chesapeake Granite Wash Trust, a Delaware statutory
trust, on behalf of said national banking association, as trustee of said trust.

WITNESS my hand and official seal this 10 day of November, 2011.

 

/s/ Sarah Newell NOTARY PUBLIC, State of Texas Sarah Newell (printed name)

My commission expires:

02-16-14

[SEAL]

[Acknowledgment Page to the Perpetual Conveyance (PUD)]



--------------------------------------------------------------------------------

Exhibit A

To Perpetual Overriding Royalty Interest Conveyance (PUD)

(Oil and Gas Leases)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200025-001

   OK    WASHITA    MCCORMICK,
BARBARA ANN HOWE
REVOCABLE TRUST    CHESAPEAKE
EXPLORATION LP    5/23/2007    1087    462    I-2007-011138    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: LOTS 1, 2, 3, & E/2 OF LOT 4, S/2 NE/4, SE/4 NW/4, E/2 SW/4 NW/4

OK3200025-002

   OK    WASHITA    HOWE, EUGENE MASON, II    CHESAPEAKE
EXPLORATION LP    5/23/2007    1072    671    I-2007-005902    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: LOTS 1, 2, 3, & E/2 OF LOT 4, S/2 NE/4, SE/4 NW/4, E/2 SW/4 NW/4

OK3200025-004

   OK    WASHITA    REGIER, CHARLES R &
KATHY    CHESAPEAKE
EXPLORATION LLC    7/23/2007    1082    289    I-2007-009329    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: LOT 1, LOT 2, S/2 NE/4, LOT 3, SE/4 NW/4 A/K/A E/2 NW/4, E/2 OF LOT
4, E/2 SW NW, SE/4

OK3200025-005

   OK    WASHITA    REGIER, PHYLLIS
MARLENE & DALE GENE
REV    CHESAPEAKE
EXPLORATION LLC    7/23/2007    1082    285    I-2007-009328    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-019

   OK    WASHITA    HOOGE, LOIS J    CHESAPEAKE
EXPLORATION LLC    1/28/2011    1196    404    I-2011-001956    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-020

   OK    WASHITA    NICOL, EMILY AMBER
DAVIDSON    CHESAPEAKE
EXPLORATION LLC    12/28/2010    1196    407    I-2011-001957    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-021

   OK    WASHITA    DAVIDSON, PHIL C    CHESAPEAKE
EXPLORATION LLC    12/28/2010    1196    373    I-2011-001947    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-022

   OK    WASHITA    RUTLEDGE, JEANEE E    CHESAPEAKE
EXPLORATION LLC    12/28/2010    1196    376    I-2011-001948    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-023

   OK    WASHITA    DAVIDSON, LARRY JON    CHESAPEAKE
EXPLORATION LLC    12/28/2010    1196    379    I-2011-001949    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-024

   OK    WASHITA    WHITE, ROZELL WILLEAN    CHESAPEAKE
EXPLORATION LLC    12/28/2010    1196    615    I-2011-002026    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-025

   OK    WASHITA    DAVIDSON, AARON
ZACHARY    CHESAPEAKE
EXPLORATION LLC    12/28/2010    1196    385    I-2011-001951    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-026

   OK    WASHITA    REGIER, BRENT T    CHESAPEAKE
EXPLORATION LLC    1/5/2011    1196    388    I-2011-001952    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-027

   OK    WASHITA    TAYLOR, ROSALEE
TUGWELL    CHESAPEAKE
EXPLORATION LLC    1/5/2011    1196    392    I-2011-001953    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-028

   OK    WASHITA    STOCKFISCH, CARLOYN K
TUGWELL    CHESAPEAKE
EXPLORATION LLC    1/5/2011    1196    396    I-2011-001954    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-029

   OK    WASHITA    REIMER, SHERYL A    CHESAPEAKE
EXPLORATION LLC    1/5/2011    1196    400    I-2011-001955    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200025-030

   OK    WASHITA    REGIER, WALDEN J    CHESAPEAKE
EXPLORATION LLC    1/5/2011    1197    689    I-2011-002796    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: SE/4

OK3200170-004

   OK    WASHITA    WAFUM-IV, INC    CHESAPEAKE
EXPLORATION LLC    12/2/2010    1189    1055    I-2010-011039    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: E/2 SW/4

OK3200692-001

   OK    WASHITA    HARMS, LEOTA H &
LARRY    CHESAPEAKE
EXPLORATION,
LLC.    9/13/2007    1099    382    I-2007-011856    010N    016W    0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W2SW

OK3200692-002

   OK    WASHITA    ANDREWS, DELPHIA H &
JIM    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1092    291    I-2007-012829    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-003

   OK    WASHITA    HENNING, DELILA H &
GUY    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1089    447    I-2007-011882    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-004

   OK    WASHITA    BULLER, RONALD H &
RUTH    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1089    840    I-2007-012038    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-005

   OK    WASHITA    SCHMIDT FAMILY TRUST,
DTD 2/14/03    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1089    384    I-2007-011857    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-006

   OK    WASHITA    HARMS, LEOTA H AND
LARRY    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1089    382    I-2007-011856    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200692-014

   OK    WASHITA    SHELLEY FAMILY LLC    CHESAPEAKE
EXPLORATION LLC    8/21/2009    1151    828    I-2009-008212    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-015

   OK    WASHITA    MCCULLISS, PAUL L    CHESAPEAKE
EXPLORATION LLC    9/29/2009    1149    960    I-2009-007590    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-016

   OK    WASHITA    UNRUH LIVING
TRUST AGREEMENT
DTD 03-27-1996    CHESAPEAKE
EXPLORATION LLC    11/18/2010    1198    375    I-2011-002993    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-017

   OK    WASHITA    ZUERCHER, DWIGHT
LOVING TR DTD
05/12/92    CHESAPEAKE
EXPLORATION LLC    11/4/2010    1194    693    I-2011-001343    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-018

   OK    WASHITA    ZUERCHER, WILMA
LOVING TR DTD
05/12/92    CHESAPEAKE
EXPLORATION LLC    11/4/2010    1198    372    I-2011002992    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-020

   OK    WASHITA    HARMS FAMILY
TRUST, THE U/D/O
DECEMBER 8, 1993    CHESAPEAKE
EXPLORATION LLC    11/23/2010    1201    499    I-2011-004035    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-021

   OK    WASHITA    AVERY, ROBERT D    CHESAPEAKE
EXPLORATION LLC    1/4/2011    1195    719    I-2011-001731    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200692-022

   OK    WASHITA    SMITH, ANGELA M    CHESAPEAKE
EXPLORATION LLC    12/15/2010    1201    602    I-2011-004062    010N    016W   
0004   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 4: W/2 SW/4

OK3200105-001

   OK    WASHITA    HORN, ARTHUR M
LOVING TRUST
ARTHUR M HORN
TRUSTEE    CHESAPEAKE
EXPLORATION LLC    8/22/2007    1085    245    I-2007-010391    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: E/2 SE/4

OK3200105-002

   OK    WASHITA    HORN, SUSIE H
LOVING TRUST DTD
3/25/91    CHESAPEAKE
EXPLORATION LLC    8/22/2007    1085    247    I-2007-010392    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: E/2 SE/4

OK3200165-006

   OK    WASHITA    PETERS, RUTH M
TRUST DTD 10/13/88
AMENDED 1/23/90    CHESAPEAKE
EXPLORATION LLC    1/7/2011    1194    253    I-2011-001201    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: LOT 2 SW/4 NE/4

OK3200165-007

   OK    WASHITA    KOEHN, VERNA    CHESAPEAKE
EXPLORATION LLC    12/20/2010    1197    154    I-2011-002652    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: LOT 2 (41.13), SW/4, NE/4

OK3200165-008

   OK    WASHITA    MUENSCHER, JOHN    CHESAPEAKE
EXPLORATION LLC    1/11/2011    1199    181    I-2011-003249    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: LOT 2 (41.13), SW/4 NE/4

OK3200165-009

   OK    WASHITA    REIMER, GORDON W    CHESAPEAKE
EXPLORATION LLC    12/23/2010    1197    41    I-2011-002618    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: LOT 2 (41.13), SW/4, NE/4

OK3200591-001

   OK    WASHITA    BUIE, PATRICIA J    DALE FOLKS, LLC    1/22/2007    1065   
135    I-2007-003129    010N    016W    0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: SW/4, W/2 SE/4

OK3200591-002

   OK    WASHITA    EVERETT, BLAKE A    DALE FOLKS, LLC    1/24/2007    1065   
341    I-2007-003201    010N    016W    0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: SW/4, W/2 SE/4

OK3200591-003

   OK    WASHITA    EVERETT, CLARK J    DALE FOLKS, LLC    1/24/2007    1065   
344    I-2007-003202    010N    016W    0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: SW/4, W/2 SE/4

OK3200591-004

   OK    WASHITA    EVERETT, LARRY    DALE FOLKS, LLC    1/22/2007    1065   
156    I-2007-003136    010N    016W    0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: SW/4, W/2 SE/4

OK3200591-005

   OK    WASHITA    EVERETT LIVING
TRUST    DALE FOLKS, LLC    1/22/2007    1065    153    I-2007-003135    010N   
016W    0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: W/2 SE/4

OK3200591-006

   OK    WASHITA    EVERETT, NORMAN D
TRUST    DALE FOLKS, LLC    1/24/2007    1062    713    I-2007-002193    010N   
016W    0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: W/2 SW/4

OK3200591-008

   OK    WASHITA    VAN HOOZER,
KRISTIE EVERETT    CHESAPEAKE
EXPLORATION LLC    1/17/2011    1199    162    I-2011-003243    010N    016W   
0005   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 5: SW/4, W/2 SE/4

OK3200564-000

   OK    WASHITA    BUNGARDT, ALFRED
H TRUSTS A & B    DAVID S
THOMPSON &
ASSOCIATES    11/8/2006    1057    258    I-2007-00109    010N    017W    0003
  

TOWNSHIP 10 NORTH - RANGE 17 WEST

SECTION 3: LOTS 3-4, S/2 NW/4, SW/4

OK3200677-001

   OK    WASHITA    DICK, JAMES A    CHESAPEAKE
EXPLORATION LLC    8/17/2007    1087    32    I-2007-010991    010N    017W   
0003   

TOWNSHIP 10 NORTH - RANGE 17 WEST

SECTION 3: S/2 NE/4, ALL THAT PORTION OF N/2 NE/4 LYING W OF RAILROAD, SE/4



--------------------------------------------------------------------------------

    Lease No    

  St   County   Lease Name   Lessee   Lease Date   Book   Page   Entry   Twn  
Rge   Sec  

FINAL LEGAL DESCP

OK3200677-002

  OK   WASHITA   POWELL SNOW, REBECCA
D FORMERLY
REBECCA D POWELL   CHESAPEAKE
EXPLORATION LLC   8/17/2007   1087   28   I-2007-010990   010N   017W   0003  

TOWNSHIP 10 NORTH - RANGE 17 WEST

SECTION 3: S/2 NE/4, ALL THAT PORTION OF N/2 NE/4 LYING W OF RAILROAD, SE/4

OK3200800-000

  OK   WASHITA   BORCHERS, MARTHA   DAVID S
THOMPSON &
ASSOCIATES   7/11/2007   1077   929   I-2007-007757   010N   017W   0003  

TOWNSHIP 10 NORTH - RANGE 17 WEST

SECTION 3: ALL OF LOT 1, ALL OF THAT PART OF LOT 2 LYING EAST OF THE ST. LOUIS
AND SAN FRANCISCO RAILROAD RIGHT-OF-WAY IN THE NE/4

OK6200800-001

  OK   WASHITA   OCC #576231/CD #201001916   COI/CELLC,
APPLICANTS   6/16/2010   1204   655   I-2011-004812   010N   017W   0003  

TOWNSHIP 10 NORTH - RANGE 17 WEST

SECTION 3: ALL

LIMITED TO VIRGILIAN, MISSOURIAN, & DES MOINES COMMON SOURCE OF SUPPLY

OK3200151-006

  OK   WASHITA   FRIESEN, RAY & ALMA S   CHESAPEAKE
EXPLORATION LLC   5/19/2008   1115   227   I-2008-007486   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 SE/4

OK3200151-007

  OK   WASHITA   HIEBERT, VERA
IRREVOCABLE TRUST
AGREEMENT DTD
5/12/1987   CHESAPEAKE
EXPLORATION LLC   8/6/2008   1116   125   I-2008-007816   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 SE/4

OK9270123-001

  OK   WASHITA   BIA 14-20-205-13483   CROW CREEK
ENERGY, LLC   7/19/2005       UNRECORDED   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: E/2 E/2 NW/4

OK9270124-001

  OK   WASHITA   BIA 14-20-205-13484   CROW CREEK
ENERGY, LLC   7/19/2005       UNRECORDED   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 NW/4 NW/4 NW/4 NW/4

OK9270126-001

  OK   WASHITA   BIA 14-20-205-13481   CROW CREEK
ENERGY, LLC   7/19/2005       UNRECORDED   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 E/2 NW/4

OK9270127-001

  OK   WASHITA   BIA 14-20-205-13482   CROW CREEK
ENERGY, LLC   7/19/2005       UNRECORDED   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4 NW/4, S/2 NW/4 NW/4, NE/4 NW/4 NW/4, E/2 NW/4 NW/4 NW/4, SW/4
NW/4 NW/4 NW/4, E/2 NW/4 NW/4 NW/4 NW/4

OK9270128-001

  OK   WASHITA   BIA 14-20-205-13485   CROW CREEK
ENERGY, LLC   7/19/2005       UNRECORDED   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SE/4 SE/4

OK9270129-001

  OK   WASHITA   BIA 14-20-205-13486   CROW CREEK
ENERGY, LLC   7/19/2005       UNRECORDED   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: NE/4 SE/4

OK9270333-001

  OK   WASHITA   EDGAR, CURTIS W   PENN VIRGINIA
MC ENERGY, LLC   6/10/2008   1115   212   I-2008-007481   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270334-001

  OK   WASHITA   SAWATZKY, RAY P &
JANET A   PENN VIRGINIA
MC ENERGY, LLC   7/15/2008   1115   200   I-2008-007477   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

SURFACE TO 17,032’

OK9270335-001

  OK   WASHITA   EDGAR, SALLY   PENN VIRGINIA
MC ENERGY, LLC   6/10/2008   1115   203   I-2008-007478   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270336-001

  OK   WASHITA   PARKER, EVELYN M
REV TR, EVELYN M
PARKER, TRST   PENN VIRGINIA
MC ENERGY, LLC   6/10/2008   1115   206   I-2008-007479   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270337-001

  OK   WASHITA   EDGAR, ROBERT J   PENN VIRGINIA
MC ENERGY, LLC   6/10/2008   1115   209   I-2008-007480   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270338-001

  OK   WASHITA   KELTON, MARILYN   PENN VIRGINIA
MC ENERGY, LLC   7/18/2008   1115   215   I-2008-007482   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270339-001

  OK   WASHITA   MARTIN, KAREN   PENN VIRGINIA
MC ENERGY, LLC   7/18/2008   1115   218   I-2008-007483   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270340-001

  OK   WASHITA   SCHMIDT, RICK   PENN VIRGINIA
MC ENERGY, LLC   7/18/2008   1115   221   I-2008-007484   011N   016W   0009  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: SW/4

OK9270340-002

  OK   WASHITA   GREGG, C WEBER AND
BEULAH J   TODCO
PROPERTIES, INC   5/23/2008   1115   360   I-2008-007519   011N   016W   0009  

TOWNSHIP 11 NORTH – RANGE 16 WEST

SECTION 9: SW/4

INSOFAR AND ONLY INSOFAR AS TO THE HINZ USA #1-9H WELLBORE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270340-003

   OK    WASHITA    SAWATZKY,
ROY C   TODCO PROPERTIES,
INC    6/10/2008    1115    321    I-2008-007509    011N    016W    0009   

TOWNSHIP 11 NORTH – RANGE 16 WEST

SECTION 9: SW/4

INSOFAR AND ONLY INSOFAR AS TO THE HINZ USA #1-9H WELLBORE

OK9270340-004

   OK    WASHITA    SAWATZKY,
ROBERT L   TODCO PROPERTIES, INC    6/10/2008    1116    28    I-2008-007791   
011N    016W    0009   

TOWNSHIP 11 NORTH – RANGE 16 WEST

SECTION 9: SW/4

INSOFAR AND ONLY INSOFAR AS TO THE HINZ USA #1-9H WELLBORE

OK9270341-001

   OK    WASHITA    HAMBROOK,
VERA HIEBERT
IREV TR
AGREEMENT
DTD 5/12/87   PENN VIRGINIA MC
ENERGY, LLC    11/25/2008    1125    449       011N    016W    0009   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 SE/4

OK9270341-002

   OK    WASHITA    HINZ, JOE B   TODCO PROPERTIES, INC    6/17/2008    1115   
351    I-2008-007517    011N    016W    0009   

TOWNSHIP 11 NORTH – RANGE 16 WEST

SECTION 9: W/2 SE/4

INSOFAR AND ONLY INSOFAR AS TO THE HINZ USA #1-9H WELLBORE

OK9270342-001

   OK    WASHITA    FRIESEN, RAY
& ALMA S   PENN VIRGINIA MC
ENERGY, LLC    6/26/2008    1115    227    I-2008-007486    011N    016W    0009
  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 SE/4

OK9270343-001

   OK    WASHITA    SWITZER,
LAURA F/K/A
HIEBERT   PENN VIRGINIA MC
ENERGY, LLC    6/26/2008    1115    224    I-2008-007485    011N    016W    0009
  

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: W/2 SE/4

OK9270774-001

   OK    WASHITA    SNIDER,
DAVID B.   CJS PRODUCTION, LLC    6/19/2008    1188    681    I-2010-010545   
011N    016W    0009   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: NE/4

OK9270774-002

   OK    WASHITA    SNIDER,
MICHAEL G.   CJS PRODUCTION, LLC    6/19/2008    1188    681    I-2010-010545   
011N    016W    0009   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: NE/4

OK9270774-003

   OK    WASHITA    SPRADLIN,
KAREN J.   CJS PRODUCTION, LLC    6/19/2008    1188    681    I-2010-010545   
011N    016W    0009   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: NE/4

OK9270774-004

   OK    WASHITA    SNIDER,
DONALD W.   CJS PRODUCTION, LLC    6/19/2008    1188    681    I-2010-010545   
011N    016W    0009   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: NE/4

OK9270774-009

   OK    WASHITA    OCC
#561122/CD
#200806786   COI & CELLC;
APPLICANTS    10/21/2008             011N    016W    0009   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 9: ALL

LIMITED TO PERMIAN, VIRGILIAN, MISSOURIAN & DES MOINES COMMON SOURCES OF SUPPLY

OK9270774-010

   OK    WASHITA    SNIDER,
LEON AND
GWENETH   TODCO
PROPERTIES, INC    6/12/2008    1115    138    I-2008-007461    011N    016W   
0009   

TOWNSHIP 11 NORTH – RANGE 16 WEST

SECTION 9: NE/4

INSOFAR AND ONLY INSOFAR AS TO THE HINZ USA #1-9H WELLBORE

OK3200347-003

   OK    WASHITA    VOTH,
HILMAR LIFE
ESTATE   CHESAPEAKE
EXPLORATION LP    7/25/2006    1049    186    I-2006-008724    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4

OK3200347-004

   OK    WASHITA    PENNER
FARMS LLC   CHESAPEAKE
EXPLORATION LLC    8/13/2009    1146    87    I-2009-006228    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4

OK3200347-005

   OK    WASHITA    JANZ, DALE   CHESAPEAKE
EXPLORATION LLC    8/19/2009    1165    253    I-2010-002747    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4

OK3200347-006

   OK    WASHITA    JANZ, DANIEL   CHESAPEAKE
EXPLORATION LLC    8/19/2009    1165    249    I-2010-002745    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4

OK3200347-007

   OK    WASHITA    JANZ, DAVID   CHESAPEAKE
EXPLORATION LLC    8/19/2009    1165    245    I-2010-002743    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4

OK3200347-008

   OK    WASHITA    JANZ, GLORIA   CHESAPEAKE
EXPLORATION LLC    8/19/2009    1165    251    I-2010-002746    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4

OK3200347-009

   OK    WASHITA    WALTON,
ROSALIE   CHESAPEAKE
EXPLORATION LLC    8/19/2009    1165    247    I-2010-002744    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200668-004

   OK    WASHITA    PRICE, BILL O REV
TR, ETAL    CHESAPEAKE
EXPLORATION, LLC    9/3/2010    1181    644    I-2010-008199    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: SW/4

OK9270378-000

   OK    WASHITA    BIA 14-20-205-14473    CHESAPEAKE
EXPLORATION LLC    12/18/2009    1168    739    I-2010-003920    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: NE/4

OK9270380-000

   OK    WASHITA    BIA 14-20-205-14474    CHESAPEAKE
EXPLORATION LLC    12/18/2009    1169    993    I-2010-004416    011N    016W   
0010   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 10: N/2 N/2 NW/4 NW/4, N/2 NE/4 NW/4, N/2 S/2 NE/4 NW/4

OK5129091-007

   OK    WASHITA    HARDWICK, BETH    CHESAPEAKE
EXPLORATION LLC    3/3/2008    1106    64    I-2008-004141    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: E/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129091-008

   OK    WASHITA    PITTMAN,
HENRIETTA &
JOHN I    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    61    I-2008-004140    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: E/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129091-009

   OK    WASHITA    BEAVIN, RICK    CHESAPEAKE
EXPLORATION LLC    3/3/2008    1107    895    I-2008-004829    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: E/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129091-010

   OK    WASHITA    MCLAURIN, RUBY
LEE & GEORGE K    CHESAPEAKE
EXPLORATION LLC    7/8/2008    1116    153    I-2008-007828    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: E/2 SE/4

OK5129091-011

   OK    WASHITA    STEWART,
FRANKIE L A/K/A
FRANKIE
STEWART    CHESAPEAKE
EXPLORATION LLC    6/27/2008    1116    161    I-2008-007831    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: E/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-007

   OK    WASHITA    HARMS, MARTHA
LIFE ESTATE    CHESAPEAKE
EXPLORATION LLC    6/16/2008    1112    294    I-2008-006486    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-008

   OK    WASHITA    LEONARD &
LINDA HARMS
FAMILY, LLC    CHESAPEAKE
EXPLORATION LLC    7/3/2008    1118    637    I-2008-008655    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-009

   OK    WASHITA    SIMS, CAROL J
REVOCABLE
LIVING TRUST
DTD 9/11/2007    CHESAPEAKE
EXPLORATION LLC    7/10/2008    1118    641    I-2008-008657    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

OK5129107-010

   OK    WASHITA    HUNNICUTT,
MARY JEAN A/K/A
MARY JEAN
ABRAHAMS    CHESAPEAKE
EXPLORATION LLC    7/14/2008    1146    870    I-2009-006522    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

OK5129107-011

   OK    WASHITA    GORTON, SUSAN K
A/K/A SUSAN K
ABRAHAMS    CHESAPEAKE
EXPLORATION LLC    7/14/2008    1117    460    I-2008-008257    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-012

   OK    WASHITA    JANZEN, JANIE
EILEEN    CHESAPEAKE
EXPLORATION LLC    7/9/2008    1117    450    I-2008-008253    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-013

   OK    WASHITA    KNIGHTSTEP,
KATHLEEN G A/K/
A KATHLEEN G
ABRAHAMS    CHESAPEAKE
EXPLORATION LLC    7/14/2008    1117    475    I-2008-008263    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129107-014

   OK    WASHITA    MITCHELL,
PEGGY A A/K/
A PEGGY A
ABRAHAMS   CHESAPEAKE
EXPLORATION LLC    7/14/2008    1117    478    I-2008-008264    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-015

   OK    WASHITA    BARRY, MARLENE
ANN   CHESAPEAKE
EXPLORATION LLC    7/9/2008    1118    604    I-2008-008641    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129107-016

   OK    WASHITA    OCC #575421/CD
#201001385   COI & CELLC,
APPLICANTS    5/10/2010             011N    016W    0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NE/4, W/2 SE/4

LIMITED TO THE PERMIAN, VIRGILIAN, MISSOURIAN & DES MOINES COMMON SOURCES OF
SUPPLY

OK5129115-006

   OK    WASHITA    CROWDER,
CONNIE LYNN   CHESAPEAKE
EXPLORATION LLC    7/29/2008    1114    382    I-2008-007197    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129115-007

   OK    WASHITA    SHELTON, MARY
DEANNE   CHESAPEAKE
EXPLORATION LLC    7/28/2008    1114    385    I-2008-007198    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129115-008

   OK    WASHITA    SNIDER,
LARRY DEAN   CHESAPEAKE
EXPLORATION LLC    7/29/2008    1114    388    I-2008-007199    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129115-009

   OK    WASHITA    SNIDER, LEON
& GWENETH   CHESAPEAKE
EXPLORATION LLC    7/28/2008    1114    379    I-2008-007196    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM.

OK5129115-010

   OK    WASHITA    BAHAN, W C
FAMILY REV
LIVING
TRUST, ET AL   CHESAPEAKE
EXPLORATION LLC    5/24/2010    1170    959    I-2010-004740    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM

OK9270379-000

   OK    WASHITA    BIA 14-20-205-14475   CHESAPEAKE
EXPLORATION LLC    12/18/2009    1169    989    I-2010-004415    011N    016W   
0015   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 15: SW/4

OK9270224-001

   OK    WASHITA    SMITH, GLEN
REVOCABLE
TRUST DTD
4/30/1991   CHESAPEAKE
EXPLORATION LLC    8/18/2008    1116    836    I-2008-008063    011N    016W   
0016   

TOWHSHIP 11 NORTH - RANGE 16 WEST

SECTION 16: E/2 LTD TO 16,918’

OK9270224-002

   OK    WASHITA    SHIPP, BRIAN
N & JANE A   CHESAPEAKE
EXPLORATION LLC    8/14/2008    1116    843    I-2008-08066    011N    016W   
0016   

TOWNSHIP 11 NORTH, RANGE 16 WEST

SECTION 16: E/2 LTD TO 16,918’

OK9270224-003

   OK    WASHITA    SHIPP,
PATTIE J   CHESAPEAKE
EXPLORATION LLC    8/14/2008    1116    841    I-2008-008065    011N    016W   
0016   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 16: E/2 LTD TO 16,918’

OK9270225-001

   OK    WASHITA    SMITH,
ELMER TRUST
DTD 1/13/1992   CHESAPEAKE
EXPLORATION LLC    8/19/2008    1116    851    I-2008-008069    011N    016W   
0016   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 16: W/2 LTD TO 16,918’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee   Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270225-002

   OK    WASHITA    ELMER SMITH
OIL COMPANY   CHESAPEAKE
EXPLORATION
LLC   8/19/2008    1116    839    I-2008-008064    011N    016W    0016   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 16: W/2, PROVIDED THAT THIS LEASE IS HERBY LIMITED TO 200 NET MINERAL
ACRES OUT OF 240 NET MINERAL ACRES OWNED BY LESSOR, IT BEING THE INTENTION OF
LESSOR TO EXCEPT 40 NET MINERAL ACRES FROM THIS LEASE. LTD TO 16,918’

OK9270138-002

   OK    WASHITA    REINSCHMIEDT,
EDWIN R   HARVEY E WHITE
ENTERPRISES   2/9/1976    448    796    801    011N    016W    0021   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 21: NE/4, N/2 NW/4

LTD TO FORCE POOLED FMS (OCC #569643)

OK9270171-001

   OK    WASHITA    STEHR, AGNES D
1992 REVOCABLE
LIVING TRUST
DTD 6/26/92   CHESAPEAKE
EXPLORATION
LLC   4/1/2008    1106    58    I-2008-004139    011N    016W    0021   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 21: SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM

OK9270171-002

   OK    WASHITA    STEHR, DARRELL   CHESAPEAKE
EXPLORATION
LLC   4/1/2008    1106    55    I-2008-004138    011N    016W    0021   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 21: SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM

OK9270171-003

   OK    WASHITA    STEHR, SYDNEY   CHESAPEAKE
EXPLORATION LLC   4/1/2008    1106    52    I-2008-004137    011N    016W   
0021   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 21: SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM

OK9270352-001

   OK    WASHITA    GOERINGER,
WALTER ROSS   TODCO
PROPERTIES, INC   1/17/2008    1102    90    1-2008-002672    011N    016W   
0021   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 21: SW/4

LTD TO S.E. OF 100’ BLW BASE OF DES MOINES GRANITE WASH FM (16,808’)

OK9270353-001

   OK    WASHITA    SPERLE, BONNIE
& ELGIN   TODCO
PROPERTIES, INC   4/10/2008    1105    663    1-2008-003992    011N    016W   
0021   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 21: SE/4

SURFACE TO 100’ BLW BASE OF DES MOINES FM

OK9270354-001

   OK    WASHITA    OCC #569643/CD
#200901402-T/O   SAMSON
RESOURCES
COMPANY   8/17/2009          UNRECORDED    011N    016W    0021   

TOWNSHIP 11 NORTH - RAGNE 16 WEST

SECTION 21: ALL LTD TO THE PERMIAN, VIRGILIAN, MISSOURIAN, AND DES MOINES

A01748-4740

   OK    WASHITA    KING, MAUDE
RUTH ET VIR   PALO DURO LAND
COMPANY   11/2/1981    570    546       011N    016W    0022    NE/4 Sec.
22-11N-16W

A01748-4741

   OK    WASHITA    KING , WILLIAM
DON , TRUSTEE   PALO DURO LAND
COMPANY   11/2/1981    571    474       011N    016W    0022    NE/4 Sec.
22-11N-16W

A01748-4742

   OK    WASHITA    KING , WILLIAM
DON   PALO DURO LAND
COMPANY   11/2/1981    571    470       011N    016W    0022    NE/4 Sec.
22-11N-16W

A01748-4743

   OK    WASHITA    KING , JIM DALE   PALO DURO LAND
COMPANY   11/2/1981    571    466       011N    016W    0022    NE/4 Sec.
22-11N-16W

A01820-4745

   OK    WASHITA    THOMPSON ,
OPAL   K. R. JAMES   11/20/1981    580    90       011N    016W    0022    SW/4
Sec. 22-11N-16W

A01820-4746

   OK    WASHITA    THOMPSON ,
OPAL   AVANTI ENERGY
CORPORATION   5/26/1982    594    204       011N    016W    0022    SW/4 Sec.
22-11N-16W

A01963-4747

   OK    WASHITA    FRANSEN,
ISAAC, ESTATE   WALTER B
ANDERSON   2/16/1982    580    168       011N    016W    0022    SE/4 Sec.
22-11N-16W

A01963-4748

   OK    WASHITA    GOODWIN ,
FRANCES L   MIKE*RAINBOLT   4/26/1977    467    929       011N    016W    0022
   SE/4 Sec. 22-11N-16W

A01963-4749

   OK    WASHITA    ZAHN , GEORGE
O & LEE ELLA   MIKE RAINBOLT   4/13/1977    467    18       011N    016W    0022
   SE/4 Sec. 22-11N-16W

A01963-4750

   OK    WASHITA    VENABLE ,
ROBERT ALLEN   JACK B SMITH   2/22/1978    479    927       011N    016W    0022
   SE/4 Sec. 22-11N-16W

A01963-4751

   OK    WASHITA    HINZ , HENRY A ,
ET UX   RED LAND
ENERGY
COMPANY   5/19/1980    521    229       011N    016W    0022    S/2 SE/4 Sec.
22-11N-16W

A01963-4752

   OK    WASHITA    HINZ , JOHN
PAUL , ET UX   RED LAND
ENERGY
COMPANY   5/22/1980    520    841       011N    016W    0022    N/2 SE/4 Sec.
22-11N-16W

A01963-4753

   OK    WASHITA    HINZ , JOE
B , ET UX   RED LAND
ENERGY
COMPANY   5/9/1980    520    389       011N    016W    0022    S/2 SE/4 Sec.
22-11N-16W

D70L95-36578

   OK    WASHITA    SNIDER,
GEORGE P, ET UX   JACK B SMITH   6/1/1978    485    698       011N    016W   
0022    T011N-R016W-22 S/2 NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK0006066-001

   OK    WASHITA    OCC # 216402/CD


# 95551

  AVANTI ENERGY
CORP, ETAL    5/19/1982             011N    016W    0022   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 22: ALL

LIMITED TO PERMIAN, VIRGILIAN, MISSOURIAN, DES MOINES, ATOKA & MORROW COMMON
SOURCES OF SUPPLY

OK0006066-002

   OK    WASHITA    OCC


# 511762/CD#200507082

  SANGUINE GAS
EXPLORATION    9/26/2006    1046    75    102006-
007596    011N    016W    0022   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 22: ALL

LIMITED TO PERMIAN, VIRGILIAN, MISSOURIAN, DES MOINES, ATOKA & MORROW COMMON
SOURCES OF SUPPLY

OK5490001-001

   OK    WASHITA    BIA 14-20-205-7686   SMITH    1/31/1980    585    212   
5725    011N    016W    0022    S2NW; 22-11N-16W

OK5490002-000

   OK    WASHITA    HINZ, IRMA JEAN
A/K/A ERMA   K R JAMES    2/27/1982    581    215    3793    011N    016W   
0022    NWNW; 22-11N-16W

OK5490003-000

   OK    WASHITA    HINZ, HENRY A &
VERA HINZ   RED LAND ENERGY
COMPANY    5/19/1980    521    232    4507    011N    016W    0022    NENW;
22-11N-16W

35-000773-002

   OK    WASHITA    WILLIAMSON,
MARYLIN JEAN
LIV TR   CHESAPEAKE
EXPLORATION, L.L.C.    7/6/2011    1206    85    I-2011-005126    011N    016W
   0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: SW, SE

35-000773-003

   OK    WASHITA    HITCHCOCK,
KEMBERLY &
LOREN
HITCHCOCK   CHESAPEAKE
EXPLORATION, LLC    7/15/2011    1211    147    I-2011-006437    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: SE

35-001128-001

   OK    WASHITA    SNIDER, BRIAN
LEE   CHESAPEAKE
EXPLORATION, LLC    7/8/2011    1206    89    I-2011-005127    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: NE

35-001129-001

   OK    WASHITA    KREWALL,
BRENDA RENE   CHESAPEAKE
EXPLORATION, LLC    7/8/2011    1206    93    I-2011-005128    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: NE

35-001130-001

   OK    WASHITA    SNIDER, LEON &
GWYNETH   CHESAPEAKE
EXPLORATION, LLC    7/6/2011    1206    97    I-2011-005129    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: NE

35-001551-001

   OK    WASHITA    JOHNSON FAMILY
TRUST   CHESAPEAKE
EXPLORATION, L.L.C.    7/20/2011    1209    586    I-2011-005975    011N    016W
   0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: SE

OK9270074-004

   OK    WASHITA    SCHWAB, ROBIN   CHESAPEAKE
EXPLORATION LLC    6/20/2008    1114    401    I-2008-007205    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: SW/4

OK9270074-006

   OK    WASHITA    SCHWAB, ROBIN
LIFE ESTATE   CHESAPEAKE
EXPLORATION LLC    10/8/2008    1125    613    I-2008-011220    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: SW/4

OK9270074-007

   OK    WASHITA    BRISTOW,
BEVERLY A   CHESAPEAKE
EXPLORATION LLC    6/24/2010    1178    973    I-2010-007389    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: SW/4

OK9270783-001

   OK    WASHITA    BIA 14-20-205-14725   CHESAPEAKE
EXPLORATION, LLC    8/31/2010    1193    754    I-2011-001024    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: AN UNDIVIDED 802/810 RESTRICTED INTEREST IN THE NW/4

OK9270892-001

   OK    WASHITA    CHAPARRAL
ROYALTY
COMPANY   CHESAPEAKE
EXPLORATION LLC    6/9/2011    1207    628    I-2011-005513    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: NE/4

OK9270892-002

   OK    WASHITA    COLONIAL
ROYALTIES
LIMITED
PARTNERSHIP   CHESAPEAKE
EXPLORATION LLC    6/9/2011    1207    630    I-2011-005514    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: NE/4

OK9270892-003

   OK    WASHITA    PENTAGON OIL
COMPANY   CHESAPEAKE
EXPLORATION LLC    6/9/2011    1207    632    I-2011-005515    011N    016W   
0027   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 27: NE/4

OK0011048-012

   OK    WASHITA    GOERINGER,
WALTER ROSS &
DIANE   CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    103    I-2008-004155    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: SE/4

OK0011048-013

   OK    WASHITA    GOERINGER,
AMANDA D   CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    82    I-2008-004148    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: NW/4 LTD TO 17190’

OK0011048-014

   OK    WASHITA    GOERINGER,
JASON WALTER   CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    85    I-2008-004149    011N    016W   
0028   

TOWNSHIP 11 N0RTH - RANGE 16 WEST

SECITON 28: NW/4

LTD TO 17190’

 

8



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK0011048-015

   OK    WASHITA    GOERINGER,
LEO KEITH &
SHERRI    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    106    I-2008-004156    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: SE/4

LTD TO 17190’

OK0011048-016

   OK    WASHITA    GOERINGER,
LEO KEITH &
SHERRI    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    97    I-2008-004153    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: NW/4, E 53 1/3 ACS SW/4

LTD TO 17190’

OK0011048-017

   OK    WASHITA    GOERINGER,
LEO PAUL    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    88    I-2008-004150    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: NW/4

LTD TO 17190’

OK0011048-018

   OK    WASHITA    GOERINGER,
MATTHEW L    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    94    I-2008-004152    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECITON 28: NW/4

LTD TO 17190’

OK0011048-019

   OK    WASHITA    GOERINGER,
WALTER ROSS &
DIANE    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    100    I-2008-004154    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: NW/4, E 53 1/3 ACS SW/4

LTD TO 17190’

OK9270065-001

   OK    WASHITA    HUNTER, KAREN    CHESAPEAKE
EXPLORATION LLC    3/24/2008    1106    172    I-2008-004180    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: E 53 1/3 ACRES SW/4

OK9270065-002

   OK    WASHITA    LITTKE,
RAYMOND &
JUNE    CHESAPEAKE
EXPLORATION LLC    6/16/2008    1114    403    I-2008-007206    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: W 53 1/3 AC OF SW/4 & CENTER 53 1/3 AC OF SW/4, (A/D/A 106.666667 AC
OF SW/4)

LTD TO 17,190’

OK9270065-003

   OK    WASHITA    SHEPPARD,
NANCY J    CHESAPEAKE
EXPLORATION LLC    7/8/2008    1116    155    I-2008-007829    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 ACRES OF SW/4, CENTER 53 1/3 ACRES OF SW/4

LTD TO 17,190’

OK9270065-004

   OK    WASHITA    R H VENABLE
PROPERTIES,
LTD    CHESAPEAKE
EXPLORATION LLC    7/8/2008    1115    410    I-2008-007528    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: E/3 SW/4

OK9270065-005

   OK    WASHITA    GODFREY,
BRETT B    CHESAPEAKE
EXPLORATION LLC    7/7/2008    1117    414    I-2008-008240    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 ACRES OF SW/4, CENTER 53 1/3 ACRES SW/4

LTD TO 17,190’

OK9270065-006

   OK    WASHITA    LITTKE,
PATRICIA    CHESAPEAKE
EXPLORATION LLC    7/7/2008    1117    411    I-2008-008239    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 ACRES OF SW/4, CENTER 53 1/3 ACRES OF SW/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH FM

OK9270065-007

   OK    WASHITA    LITTKE,
MELISSA,
PATRICIA
LITTKE
TESTAMENTARY
TRUSTEE    CHESAPEAKE
EXPLORATION LLC    7/7/2008    1117    417    I-2008-008241    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 ACRES OF SW/4, CENTER 53 1/3 ACRES OF SW/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH FM

OK9270065-008

   OK    WASHITA    COLE, JULIA A    CHESAPEAKE
EXPLORATION LLC    7/8/2008    1117    481    I-2008-008265    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: W 53 1/3 AC SW/4, C 53 1/3 AC SW/4

LTD TO 17,190’

OK9270065-009

   OK    WASHITA    BALZER,
RAYMA J    CHESAPEAKE
EXPLORATION LLC    7/9/2008    1118    631    I-2008-008653    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 ACRES OF SW/4, CENTER 53 1/3 ACRES OF SW/4

LTD TO 17,190’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270065-010

   OK    WASHITA    COLE, VICTOR L    CHESAPEAKE
EXPLORATION LLC    7/14/2008    1117    447    I-2008-008252    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 OF THE SW/4, CENTER 53 1/3 ACRES OF SW/4

LTD TO 17,190’

OK9270065-011

   OK    WASHITA    GODFREY, JAY D    CHESAPEAKE
EXPLORATION LLC    7/9/2008    1118    615    I-2008-008645    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: W 53 1/3 AC SW/4, C 53 1/3 AC SW/4

LTD TO 17,190’

OK9270065-012

   OK    WASHITA    SCHNEIDER,
BENNIE RUE    CHESAPEAKE
EXPLORATION LLC    7/23/2008    1119    677    I-2008-009064    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 ACRES OF SW/4, CENTER 53 1/3 ACRES SW/4

LTD TO 17,190’

OK9270065-013

   OK    WASHITA    DICK, ARLOENE J    CHESAPEAKE
EXPLORATION LLC    7/14/2008    1117    444    I-2008-008251    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: WEST 53 1/3 AC SW/4 & CENTER 53 1/3 AC SW/4

LTD TO 17,190’

OK9270068-001

   OK    WASHITA    GOERINGER-DOSS,
MARIYA ANN    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    91    I-2008-004151    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: NW/4

LTD TO 17190’

OK9270153-001

   OK    WASHITA    ORR, JILL E    CHESAPEAKE
EXPLORATION LLC    2/18/2008    1103    652    I-2008-003208    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: E 53 1/3 ACS SW/4

SURFACE TO 17,190

OK9270160-000

   OK    WASHITA    MORRISON, KAY
FRANCES    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1101    165    I-2008-002346    011N    016W   
0028   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 28: NE/4

SURFACE TO 17,190’

OK3200101-001

   OK    WASHITA    BEHNKE, BERT    CHESAPEAKE
EXPLORATION LLC    8/9/2007    1082    862    I-2007-009493    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: E/2 SE/4

OK3200101-002

   OK    WASHITA    HIEBERT,
LAVANDA A/K/A
LAVANDA
HEIBERT    CHESAPEAKE
EXPLORATION LLC    8/9/2007    1082    868    I-2007-009495    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: E/2 SE/4

OK3200101-003

   OK    WASHITA    BEHNKE, LARRY
HEIR OF PHILIP G
BEHNKE    CHESAPEAKE
EXPLORATION LLC    8/9/2007    1083    610    I-2007-009776    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: E/2 SE/4

OK3200489-001

   OK    WASHITA    GOERINGER,
ELDON    CHESAPEAKE
EXPLORATION LP    4/11/2007    1070    753    I-2007-005219    011N    016W   
0031   

TOWNSHIP 11 NORTH - 16 WEST

SECTION 31: LOT 1, LOT 2, E/2 NW/4

OK3200489-002

   OK    WASHITA    GARLING,
PATRICIA    CHESAPEAKE
EXPLORATION LP    4/11/2007    1070    755    I-2007-005220    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOT 1, LOT 2, E/2 NW/4

OK3200489-003

   OK    WASHITA    LEWIS, LAVETA
MAE    CHESAPEAKE
EXPLORATION LP    4/11/2007    1072    834    I-2007-005968    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1 & 2 & E/2 NW/4

OK3200489-004

   OK    WASHITA    FESSLER,
NATALIE    CHESAPEAKE
EXPLORATION LP    4/11/2007    1072    836    I-2007-005969    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1, 2 & E/2 NW/4

OK3200489-005

   OK    WASHITA    INTEMANN,
OLINDA    CHESAPEAKE
EXPLORATION LP    4/11/2007    1070    764    I-2007-005224    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1 & 2 & E/2 NW/4

OK3200489-006

   OK    WASHITA    JANTZ, RONALD K
& DONNA F REV
LIV TRUST DTD
6/27/00    CHESAPEAKE
EXPLORATION LP    4/11/2007    1078    358    I-2007-007920    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1 & 2 & E/2 NW/4

OK3200489-007

   OK    WASHITA    GOERINGER,
SUSAN NICHOLE    CHESAPEAKE
EXPLORATION LP    6/6/2007    1076    55    I-2007-007061    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 (A/D/A LOTS 1-2 & E/2 NW/4)

OK3200489-008

   OK    WASHITA    GOERINGER,
ELIZABETH    CHESAPEAKE
EXPLORATION LP    6/6/2007    1076    494    I-2007-007237    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-009

   OK    WASHITA    YOVANOFF,
ROBERTA    CHESAPEAKE
EXPLORATION LP    6/6/2007    1076    496    I-2007-007238    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1, 2, E/2 NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200489-010

   OK    WASHITA    REECE,
SYBIL
MCCLAIN    CHESAPEAKE
EXPLORATION LP    6/6/2007    1076    916    I-2007-007401    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-011

   OK    WASHITA    PARISH,
LILI A    CHESAPEAKE
EXPLORATION LP    6/6/2007    1076    914    I-2007-007400    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 (A/D/A LOTS 1,2, E/2 NW/4)

OK3200489-012

   OK    WASHITA    GOERINGER,
GLENN S/P/A
GLEN
GOERINGER    CHESAPEAKE
EXPLORATION LLC    8/15/2007    1082    841    I-2007-009481    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1,2, E/2 NW/4

OK3200489-013

   OK    WASHITA    GOERINGER,
BILL    CHESAPEAKE
EXPLORATION LLC    8/15/2007    1084    49    I-2007-009944    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-014

   OK    WASHITA    OLSON,
ELAINE    CHESAPEAKE
EXPLORATION LLC    8/14/2007    1084    55    I-2007-009947    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1 & 2, E/2 NW/4.

LTD TO 17,080’

OK3200489-015

   OK    WASHITA    GOERINGER,
JERRY    CHESAPEAKE
EXPLORATION LLC    8/15/2007    1083    612    I-2007-009777    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-016

   OK    WASHITA    KOCH,
KEITH
ALLEN    CHESAPEAKE
EXPLORATION LLC    8/14/2007    1082    824    I-2007-009474    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-017

   OK    WASHITA    HUMBLE,
LINDA
PEGGY    CHESAPEAKE
EXPLORATION LLC    8/15/2007    1084    45    I-2007-009942    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-018

   OK    WASHITA    MANNING,
CLYDENE    CHESAPEAKE
EXPLORATION LLC    8/14/2007    1084    480    I-2007-010110    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, (A/D/A LOTS 1 & 2 & E/2 NW/4)

LTD TO 17,080’

OK3200489-019

   OK    WASHITA    MYERS,
CHERYL    CHESAPEAKE
EXPLORATION LLC    8/14/2007    1086    279    I-2007-010710    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1-2, E/2 NW/4

LTD TO 17,080’

OK3200489-020

   OK    WASHITA    BARNES,
DENNIS    CHESAPEAKE
EXPLORATION LLC    8/14/2007    1084    508    I-2007-010121    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, (A/D/A LOTS 1-2, E/2 NW/4)

LTD TO 17,080’

OK3200489-021

   OK    WASHITA    HOAGLAND,
WILMA S/P/
A WILMA
HOGGLAND    CHESAPEAKE
EXPLORATION LLC    8/15/2007    1085    21    I-2007-010306    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A

LOTS 1,2, E/2 NW/4

OK3200489-022

   OK    WASHITA    BOHL,
NANCY A/
KA BOHLS,
S/P/A BOLS    CHESAPEAKE
EXPLORATION LLC    8/15/2007    1084    489    I-2007-010113    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 (A/D/A LOTS 1,2, E/2 NW/4)

OK3200489-023

   OK    WASHITA    GOSS,
BETTY LOU    CHESAPEAKE
EXPLORATION LLC    11/28/2007    1096    662    I-2008-000877    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1, 2, E/2 NW/4

LTD TO SURFACE TO BASE OF DES MOINES FM

OK3200489-025

   OK    WASHITA    KELLEY, J M
& MARTHA
2005 LIVING
TRUST    CHESAPEAKE
EXPLORATION LLC    11/28/2007    1096    665    I-2008-000878    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1 & 2 & E/2 NW/4

LTD TO SURFACE TO BASE OF DES MOINES FM

OK3200489-026

   OK    WASHITA    GODFREY,
LYDIA    CHESAPEAKE
EXPLORATION LLC    11/28/2007    1096    717    I-2008-000896    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1, 2, E/2 NW/4

OK3200489-027

   OK    WASHITA    WOLF,
RICHARD
JOHN    CHESAPEAKE
EXPLORATION LLC    11/28/2007    1092    622    I-2007-012937    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4 A/D/A LOTS 1, 2, E/2 NW/4

LTD TO SURFACE TO BASE OF DES MOINES FM

OK3200489-028

   OK    WASHITA    WOLF,
EMANUEL
JACOB, HEIR
OF MARIE
GOERINGER    CHESAPEAKE
EXPLORATION LLC    11/28/2007    1098    15    I-2008-001403    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, & E/2 NW/4

LTD TO SURFACE TO BASE OF DES MOINES FM

OK3200489-029

   OK    WASHITA    BOULTON,
DOROTHY
LOUISE    CHESAPEAKE
EXPLORATION LLC    11/28/2007    1096    720    I-2008-000897    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NW/4, A/D/A LOTS 1, 2, & E/2 NW/4

LTD TO SURFACE TO BASE OF DES MOINES FM



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200489-030

   OK    WASHITA    GOERINGER,
JON    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1103    661    I-2008-003211    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 17,080’

OK3200489-031

   OK    WASHITA    VAN
DUYNE,
ROSALIE    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1103    664    I-2008-003212    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 17,080’

OK3200489-032

   OK    WASHITA    GOERINGER,
GARY    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1104    186    I-2008-003421    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 17,080’

OK3200489-033

   OK    WASHITA    GOERINGER,
RONALD    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1104    189    I-2008-003422    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 17,080’

OK3200489-034

   OK    WASHITA    NORRIS,
LINDA C,
HEIR OF
LEONA
FLEMISTER,
DECEASED    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1104    372    I-2008-003505    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-035

   OK    WASHITA    INTEMANN,
WAYNE L,
HEIR OF
LEONA
FLEMISTER,
DECEASED    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1104    372    I-2008-003508    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-036

   OK    WASHITA    GOERINGER,
ALICE
REVOCABLE
LIVING
TRUST DTD
10/22/99    CHESAPEAKE
EXPLORATION LLC    3/3/2008    1106    121    I-2008-004161    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-037

   OK    WASHITA    GOERINGER,
ERVIN E
REVOCABLE
LIVING
TRUST DTD
10/22/99    CHESAPEAKE
EXPLORATION LLC    3/3/2008    1106    124    I-2008-004162    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-038

   OK    WASHITA    GOERINGER,
HELEN
JEAN, HEIR
OF LEONA
FLEMISTER    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1104    377    I-2008-003507    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-039

   OK    WASHITA    BARBER,
JANICE F/K/
A JANICE
ZERBY    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1106    127    I-208-004163    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 A/D/A NW/4

SURFACE TO 17,080’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200489-040

   OK    WASHITA    ELLISON,
JEANETTE
K, HEIR OF
LEONA
FLEMISTER,
DECEASED    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1106    118    I-2008-004160    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-041

   OK    WASHITA    GOERINGER,
MICHAEL,
HEIR OF
EUGENE
FLEMISTER,
DECEASED    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1106    115    I-2008-004159    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-042

   OK    WASHITA    VAN
DUYNE,
CHERYL A/
K/A CHERY
VAN DUYNE    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1106    112    I-2008-004158    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 A/D/A NW/4

SURFACE TO 17,080’

OK3200489-043

   OK    WASHITA    RAMSEY,
ROBIN    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1106    130    I-2008-004164    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 17,080’

OK3200489-044

   OK    WASHITA    FRERICHS,
DAVID,
HEIR OF
LEONA
FLEMISTER,
DECEASED    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1106    109    I-2008-004157    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-045

   OK    WASHITA    GALBRAITH,
KAREN, F/K/
A KAREN
COTTRELL    CHESAPEAKE
EXPLORATION LLC    2/21/2008    1107    910    I-2008-004834    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 17,080’

OK3200489-046

   OK    WASHITA    INTEMANN,
OLINDA I    CHESAPEAKE
EXPLORATION LLC    3/4/2008    1108    729    I-2008-005156    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-048

   OK    WASHITA    GOERINGER,
STEVE, HEIR
OF LEONA
FLEMISTER,
DECEASED    CHESAPEAKE
EXPLORATION LLC    3/31/2008    1108    732    I-208-005157    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-049

   OK    WASHITA    GOERINGER,
STEVE
KEITH, HEIR
OF EUGENE
GOERINGER,
DECD    CHESAPEAKE
EXPLORATION LLC    3/31/2008    1108    735    I-2008-005158    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-050

   OK    WASHITA    GOERINGER,
HELEN
JEAN, HEIR
OF EUGENE
GOERINGER,
DECD    CHESAPEAKE
EXPLORATION LLC    3/31/2008    1107    916    I-2008-004836    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200489-051

   OK    WASHITA    GOERINGER,
MICHAEL
JAMES, HEIR
OF EUGENE
GOERINGER    CHESAPEAKE
EXPLORATION LLC    3/31/2008    1110    924    I-2008-005947    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1-2, E/2 NW/4, A/D/A NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry  
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200489-052

   OK    WASHITA    GOERINGER,
GREGORY
LYNN   CHESAPEAKE
EXPLORATION LLC    3/31/2008    1108    745    I-2008-005161   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1, 2, E/2 NW/4, A/D/A NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK3200500-001

   OK    WASHITA    REGIER,
CHARLES R &
KATHY   CHESAPEAKE
EXPLORATION LP    4/10/2007    1069    744    I-2007-004867   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOT 3 & LOT 4 AND E/2 SW/4

OK3200500-002

   OK    WASHITA    REGIER, DALE
G & PHYLLIS
M REV TR   CHESAPEAKE
EXPLORATION LP    4/10/2007    1069    740    I-2007-004866   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOT 3 & LOT 4 AND E/2 SW/4

OK3200672-000

   OK    WASHITA    ROSE,
STANLEY   CHESAPEAKE
EXPLORATION LLC    8/22/2007    1085    18    I-2007-010305   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: NE/4 LTD TO 17,080’

OK3200754-001

   OK    WASHITA    MORGAN,
MICHAEL
DAVID &
GRETTA
SUZANNE   CHESAPEAKE
EXPLORATION LLC    11/19/2007    1143    143    I-2009-005352   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: SE/4

OK3200754-002

   OK    WASHITA    BURNETT,
JOHN R &
DEANE   CHESAPEAKE
EXPLORATION LLC    11/19/2007    1180    899    I-2010-007966
(CORRECTED)   011N    016W    0031   

TOWNSHIP 10 NORTH - RANGE 16 WEST

SECTION 31: SE/4

OK9270168-001

   OK    WASHITA    TAYLOR, BILL
E & ELEANOR
L FAMILY
TRUST   CHESAPEAKE
EXPLORATION LLC    7/15/2008    1121    559    I-2008-009986   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES FM

OK9270168-003

   OK    WASHITA    TAYLOR,
LOUIS E   CHESAPEAKE
EXPLORATION LLC    3/7/2008    1108    212    I-2008-004974   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK9270168-004

   OK    WASHITA    SCHULZ,
DIANA T   CHESAPEAKE
EXPLORATION LLC    3/7/2008    1108    741    I-2008-005160   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK9270168-006

   OK    WASHITA    SCHULZ,
MICHAEL K   CHESAPEAKE
EXPLORATION LLC    3/7/2008    1108    204    I-2008-004972   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK9270168-008

   OK    WASHITA    SCHULZ,
MARK N   CHESAPEAKE
EXPLORATION LLC    3/7/2008    1108    208    I-2008-004973   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

SURFACE TO 100’ BLW S.E. OF DES MOINES FM (17,080’)

OK9270168-009

   OK    WASHITA    VICKERS,
REBECCA
ANN, NEE
REBECCA
ANN
HUNZINGER   CHESAPEAKE
EXPLORATION LLC    7/24/2008    1118    618    I-2008-008646   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

OK9270168-010

   OK    WASHITA    HUNZICKER,
FREDERICK
WILLIAM
IREV TRUST   CHESAPEAKE
EXPLORATION LLC    7/30/2008    1121    557    I-2008-009985   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

OK9270168-013

   OK    WASHITA    BICKELMANN,
CYNTHIA E, F/
K/A CYNTHIA
E TAYLOR   CHESAPEAKE
EXPLORATION LLC    7/15/2008    1121    563    I-2008-009987   011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES FM

OK9270168-014

   OK    WASHITA    OCC
#568832/CD
#200901490   COI-CELLC    7/6/2009    1161    50    I-2010-001282   011N    016W
   0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: ALL

LTD TO PERMIAN, VIRGILIAN, MISSOURIAN, AND DES MOINES



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270168-015

   OK    WASHITA    GOERINGER,
DANNIE   QUESTAR
EXPLORATION &
PRODUCTION CO    6/12/2008    1110    999    I-2008-005974    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1,2, E/2 NW/4 (A.K.A NW/4)

OK9270168-016

   OK    WASHITA    GLASSCOCK,
DANA L   QUESTAR
EXPLORATION &
PRODUCTION CO    6/12/2008    1112    227    I-2008-006461    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1,2, E/2 NW/4 (A.K.A NW/4)

OK9270168-017

   OK    WASHITA    GOERINGER,
LINDA ANN   QUESTAR
EXPLORATION &
PRODUCTION CO    6/12/2008    1112    341    I-2008-006504    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: LOTS 1,2, E/2 NW/4 (A.K.A NW/4)

OK9270168-018

   OK    WASHITA    KINNIBURGH,
MARY ALICE   QUESTAR
EXPLORATION &
PRODUCTION CO    6/9/2008    1117    627       011N    016W    0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4, E/2 SE/4

OK9270168-019

   OK    WASHITA    HUNZICKER,
WALTER THOMAS   QUESTAR
EXPLORATION &
PRODUCTION CO    6/9/2008    1116    240    I-2008-007664    011N    016W   
0031   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 31: W/2 SE/4, E/2 SE/4 (A.K.A. SE/4)

OK3200471-001

   OK    WASHITA    MCCORMICK,
BARBARA A   CHESAPEAKE
EXPLORATION LP    3/28/2007    1068    772    I-2007-004500    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: E/2 SW/4

OK3200471-002

   OK    WASHITA    HOWE II, EUGENE
MASON   CHESAPEAKE
EXPLORATION LP    3/28/2007    1072    838    I-2007-005970    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: SW/4

OK3200492-001

   OK    WASHITA    MCCORMICK,
BARBARA ANN
HOWE
REVOCABLE
TRUST   CHESAPEAKE
EXPLORATION LP    3/28/2007    1069    386    I-2007-004736    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: W/2 SW/4

OK3200493-007

   OK    WASHITA    WILLIAMSON,
MARYLIN JEAN
LIVING TR   CHESAPEAKE
EXPLORATION LP    4/9/2007    1070    749    I-2007-005217    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: NW/4, N/2 SE/4

OK3200493-019

   OK    WASHITA    JOHNSON, TOM
MICHAEL   CHESAPEAKE
EXPLORATION LLC    4/11/2008    1108    756    I-2008-005166    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: NW/4, N/2 SE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES FM.

OK3200493-020

   OK    WASHITA    RHODES, NANCY
LEA   CHESAPEAKE
EXPLORATION LLC    4/11/2008    1108    762    I-2008-005168    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: NW/4, N/2 SE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES FM.

OK3200493-021

   OK    WASHITA    MJ & E, LLC,
OKLAHOMA
LIMITED
LIABILITY
COMPANY   CHESAPEAKE
EXPLORATION LLC    4/11/2008    1108    759    I-2008-005167    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: NW/4, N/2 SE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES FM.

OK3200493-022

   OK    WASHITA    HARMON, PEARL
M & JULIA J
FOUNDATION, INC   CHESAPEAKE
EXPLORATION LLC    4/25/2008    1108    754    I-2008-005165    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: N/2 SE/4

OK9270117-001

   OK    WASHITA    GOERINGER, LEO
KEITH   CHESAPEAKE
EXPLORATION LLC    2/14/2008    1099    341    I-2008-001864    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: NE/4

SURFACE TO 17,205’

OK9270117-002

   OK    WASHITA    GOERINGER,
WALTER ROSS &
DIANE   CHESAPEAKE
EXPLORATION LLC    2/14/2008    1099    350    I-2008-001867    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: NE/4

SURFACE TO 17,205’

OK9270232-001

   OK    WASHITA    BIA 14-20-205-14207   CHESAPEAKE
EXPLORATION LLC    3/6/2008    1119    527    I-2008-009005    011N    016W   
0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: S/2 SE/4

OK9270383-000

   OK    WASHITA    OCC #567975/CD
#200901211   COI & CELLC,
APPLICANTS    5/28/2009             011N    016W    0033   

TOWNSHIP 11 NORTH - RANGE 16 WEST

SECTION 33: ALL

LIMITED TO THE PERMIAN, VIRGILIAN, MISSOURIAN AND DES MOINES COMMON SOURCES OF
SUPPLY

OK9270253-001

   OK    WASHITA    SISNEY, ROBIN J F/
K/A MARTIN   CROW CREEK
ENERGY, LLC    10/15/2005    1024    99    I-2005-008372    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: SW/4

OK9270253-002

   OK    WASHITA    LOBLEY, ROWENA
& JERRY   CROW CREEK
ENERGY, LLC    9/27/2005    1020    973    I-2005-007139    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270253-003

   OK    WASHITA    TRIANGLE
ROYALTY
CORPORATION    CROW CREEK
ENERGY, LLC    9/13/2005    1021    885    I-2005-007478    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: SW/4

OK9270253-004

   OK    WASHITA    SHEETS, AILEEN
KWAI-SIM    CROW CREEK
ENERGY, LLC    9/27/2005    1023    695    I-2005-008212    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: SW/4

OK9270253-005

   OK    WASHITA    REINSCHMIEDT,
LARRY    CROW CREEK
ENERGY, LLC    9/28/2005    1020    975    I-2005-007140    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: SE/4

OK9270253-006

   OK    WASHITA    SAWATZKY, A
REV TR DTD
3/18/98, ALNITA
SAWATZKY,
TRST    CROW CREEK
ENERGY, LLC    9/28/2005    1021    541    I-2005-007360    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: LOTS 3, 4, S/2 NW/4, SW/4

OK9270253-007

   OK    WASHITA    RJL
INVESTMENTS
LTD
PARTNERSHIPS I    CROW CREEK
ENERGY, LLC    9/28/2005    1021    539    I-2005-007359    011N    017W    0005
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 5: LOTS 1, 2, S/2 NE/4, LOTS 3, 4, S/2 NW/4, SW/4, SE/4

OK3200674-001

   OK    WASHITA    BELTER,
CHARLES
LEROY    CROW CREEK
ENERGY, LLC    9/24/2005    1021    543    I-2005-007361    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 6, NE/4 SW/4, N/2 SE/4

OK3200674-002

   OK    WASHITA    BELTER,
GARY M    CROW CREEK
ENERGY, LLC    9/24/2005    1021    545    I-2005-007362    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 6, NE/4 SW/4, N/2 SE/4

OK3200701-001

   OK    WASHITA    COLE II, VICTOR
LOUIS, HEIR OF
SANDRA J
LITTKE COLE    CHESAPEAKE
EXPLORATION
LLC    10/8/2007    1090    469    I-2007-012272    011N    017W    0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

LTD TO 17,150’

OK3200701-002

   OK    WASHITA    SHEPPARD,
NANCY J &
KERMET    CROW CREEK
ENERGY, LLC    10/17/2005    1022    1030    I-2005-007958    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-003

   OK    WASHITA    DICK, AROLENE
J & GILBERT    CROW CREEK
ENERGY, LLC    10/17/2005    1022    1032    I-2005-007959    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-004

   OK    WASHITA    LITTKE, RUBEN
B LIVING TR
DTD 06/04/97    CROW CREEK
ENERGY, LLC    10/17/2005    1023    327    I-2005-008082    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-005

   OK    WASHITA    SCHNEIDER,
BENNIE RUE &
PHIL    CROW CREEK
ENERGY, LLC    10/17/2005    1023    324    I-2005-008081    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-006

   OK    WASHITA    LITTKE, OLLIE
EVELYN LIV TR
DTD 06/04/97    CROW CREEK
ENERGY, LLC    10/17/2005    1023    321    I-2005-008080    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-007

   OK    WASHITA    BALZER,
RAYMA J &
JIMMY    CROW CREEK
ENERGY, LLC    10/17/2005    1022    1028    I-2005-007957    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-008

   OK    WASHITA    LITTKE,
PATRICIA ANN    CROW CREEK
ENERGY, LLC    10/17/2005    1022    1026    I-2005-007956    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-009

   OK    WASHITA    LITTKE,
MELISSA TR,
PATRICIA
LITTKE TRST    CROW CREEK
ENERGY, LLC    10/17/2005    1022    1024    I-2005-007955    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK3200701-010

   OK    WASHITA    GODFREY, JAY
DOUGLAS    PENN
VIRGINIA MC
ENERGY, LLC    4/21/2008    1117    256    I-2008-008189    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4 A/D/A S/2 S/2

OK3200701-011

   OK    WASHITA    GODFREY,
BRETT
BENJAMIN    PENN
VIRGINIA MC
ENERGY, LLC    4/21/2008    1117    258    I-2008-008190    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4, A/D/A S/2 S/2

OK9270004-001

   OK    WASHITA    LITTKE,
RAYMOND AND
JUNE    CROW CREEK
ENERGY, LLC    10/17/2005    1022    1021    I-2005-007954    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 7, SE/4 SW/4, S/2 SE/4

OK9270275-001

   OK    WASHITA    WEIL, ALLAN L
& ELWINNA    CROW CREEK
ENERGY, LLC    10/7/2005    1022    959    I-2005-007922    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 3-5, SE/4 NW/4

OK9270275-002

   OK    WASHITA    WEIL, DWAIN R
& RHONDA    CROW CREEK
ENERGY, LLC    10/7/2005    1022    955    I-2005-007920    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 3-5, SE/4 NW/4

OK9270275-003

   OK    WASHITA    COURNEYA,
EDNA M A/K/A
EDNA MAE
COURNEYA    CROW CREEK
ENERGY, LLC    10/18/2005    1022    950    I-2005-007918    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 3-5, SE/4 NW/4

OK9270275-004

   OK    WASHITA    MCMILLEN,
LUVERNE E    CROW CREEK
ENERGY, LLC    10/18/2005    1022    947    I-2005-007917    011N    017W   
0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 3-5, SE/4 NW/4

OK9270276-001

   OK    WASHITA    REINSCHMIEDT,
LARRY    CROW CREEK
ENERGY, LLC    9/28/2005    1021    419    I-2005-007307    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 1-2, S/2 NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270276-002

   OK    WASHITA    RJL
INVESTMENTS
LIMITED
PTRNSHP   CROW CREEK
ENERGY, LLC    9/28/2005    1021    417    I-2005-007306    011N    017W    0006
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: LOT 1-2, S/2 NE/4

OK9270277-001

   OK    WASHITA    OCC #556807/CD
#200803591   COI-CELLC    7/17/2008             011N    017W    0006   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 6: ALL

LTD TO VIRGILIAN, MISSOURIAN, DES MOINES COMMON SOURCES OF SUPPLY

OK3200497-001

   OK    WASHITA    RJL
INVESTMENT
LTD
PARTNERSHIP I   CHESAPEAKE
EXPLORATION LP    4/10/2007    1021    415       011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4 LTD TO 17,130’

OK3200497-002

   OK    WASHITA    PANKRATZ,
GLADYS MARIE
AND HERMAN
DWAYNE   CROW CREEK
ENERGY, LLC    10/12/2005    1021    892    I-2005-007482    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4, L/E RAILROAD RIGHT-OF-WAY

OK3200497-003

   OK    WASHITA    MOORE,
MARSHA D   CROW CREEK
ENERGY, LLC    10/17/2005    1022    102    I-2005-007577    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4, L/E RAILROAD RIGHT-OF-WAY

OK3200497-004

   OK    WASHITA    ROSS, WALTER
R   CROW CREEK
ENERGY, LLC    10/17/2005    1022    100    I-2007-007576    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4, L/E RAILROAD RIGHT-OF-WAY

OK3200497-005

   OK    WASHITA    REINSCHMIEDT,
YNEZ, ET AL   CROW CREEK
ENERGY, LLC    10/12/2005    1022    398    I-2005-007692    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4, L/E RAILROAD RIGHT-OF-WAY

OK3200497-006

   OK    WASHITA    REINSCHMIEDT,
DONALD RAY
AND ZULLY, ET
AL   CROW CREEK
ENERGY, LLC    10/12/2005    1022    402    I-2005-007693    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4, L/E RAILROAD RIGHT-OF-WAY

OK3200497-007

   OK    WASHITA    HOWARD,
EDNA DELORES
& DONALD   CROW CREEK
ENERGY, LLC    10/12/2005    1021    735    I-2005-007432    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4

OK3200497-008

   OK    WASHITA    DICK, VERA
LEE & PAUL E   CROW CREEK
ENERGY, LLC    10/12/2005    1021    739    I-2005-007434    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4

OK3200497-009

   OK    WASHITA    ROSS, CLARA
MARIE   CROW CREEK
ENERGY, LLC    10/12/2005    1021    733    I-2005-007431    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4

OK3200497-010

   OK    WASHITA    REINSCHMIEDT,
JOHN   CROW CREEK
ENERGY, LLC    10/12/2005    1021    737    I-2005-007433    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4

OK3200497-011

   OK    WASHITA    NEUMAN,
LILLIAN &
JOHN   CROW CREEK
ENERGY, LLC    10/12/2005    1022    407    I-2005-007695    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SW/4

OK3200570-001

   OK    WASHITA    EPPERSON,
EILEEN   CHESAPEAKE
EXPLORATION
LP    5/3/2007    1104    359    CORRECTION    011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SE/4

OK3200570-002

   OK    WASHITA    WESSNER,
RONALD L   CROW CREEK
ENERGY, LLC    10/17/2005    1022    98    I-2005-007575    011N    017W    0009
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: N/2 NW/4, L/E THE RR ROW, NW/4 NE/4, S/2 NE/4, E/2 SE/4, W/2 SE/4,
S/2 NW/4, L/E RR ROW

OK3200570-003

   OK    WASHITA    PHELPS,
ANDREW
RUSSELL   CHESAPEAKE
EXPLORATION
LLC    10/19/2007    1092    924    I-2007-013035    011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: SE/4

OK3200570-004

   OK    WASHITA    PHELPS, CAROL   CHESAPEAKE
EXPLORATION
LP    5/3/2007    1099    384    I-2008-001882    011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: E/2 SE/4

OK3200570-005

   OK    WASHITA    SMITH, GAIL
PHELPS   CHESAPEAKE
EXPLORATION
LP    5/3/2007    1098    445    I-2008-001565    011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: E/2 SE/4

OK3200570-007

   OK    WASHITA    WESSNER,
CHARLES R   CROW CREEK
ENERGY, LLC    10/17/2005    1022    154    I-2005-007595    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: N/2 NW/4, NW/4 NE/4, S/2 NE/4, E/2 SE/4, W/2 SE/4, S/2 NW/4, AS MORE
FULLY DESCRIBED IN SAID LEASE

OK3200570-008

   OK    WASHITA    JONES,
KRISTA M   CROW CREEK
ENERGY, LLC    10/25/2005    1023    332    I-2005-008084    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: N/2 NW/4, NW/4 NE/4, S/2 NE/4, E/2 SE/4, W/2 SE/4, S/2 NW/4, AS MORE
FULLY DESCRIBED IN SAID LEASE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200570-009

   OK    WASHITA    FORD OIL & GAS
TRUST    CROW CREEK
ENERGY, LLC    10/25/2005    1023    181    I-2005-008037    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: N/2 NW/4, NW/4 NE/4, S/2 NE/4, E/2 SE/4, W/2 SE/4, S/2 NW/4, AS MORE
FULLY DESCRIBED IN SAID LEASE

OK3200570-010

   OK    WASHITA    JONES, JOE R    CROW CREEK
ENERGY, LLC    10/25/2005    1023    930    I-2005-008298    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: N/2 NW/4, NW/4 NE/4, S/2 NE/4, E/2 SE/4, W/2 SE/4, S/2 NW/4, AS MORE
FULLY DESCRIBED IN SAID LEASE

OK3200570-011

   OK    WASHITA    GARRISON,
GRETCHEN L    CROW CREEK
ENERGY, LLC    11/8/2005    1023    928    I-2005-008297    011N    017W    0009
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: N/2 NW/4, NW/4 NE/4, S/2 NE/4, E/2 SE/4, W/2 SE/4, S/2 NW/4, AS MORE
FULLY DESCRIBED IN SAID LEASE

OK3200570-012

   OK    WASHITA    KEENAN,
THOMPSON &
JANICE TRUST DTD
5/5/03    CROW CREEK
ENERGY, LLC    10/20/2005    1022    405    I-2005-007694    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NE/4

OK3200570-013

   OK    WASHITA    KEENAN, ALLEN C    CROW CREEK
ENERGY, LLC    10/20/2005    1023    330    I-2005-008083    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NE/4

OK3200570-014

   OK    WASHITA    KEENAN, BARRY
STUART    JMA ENERGY
COMPANY, LLC    4/16/2006    1040    62    I-2006-005316    011N    017W    0009
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NE/4, S/2 NW/4, LESS RAILROAD ROW

OK3200570-015

   OK    WASHITA    BRADY, CONSTANCE
KEENAN    JMA ENERGY
COMPANY, LLC    4/19/2006    1037    279    I-2006-004254    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NE/4, S/2 NW/4, LESS RAILROAD ROW

OK3200570-016

   OK    WASHITA    KEENAN, RICHARD S    JMA ENERGY
COMPANY, LLC    4/19/2006    1037    283    I-2006-004256    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NE/4, S/2 NW/4, LESS RAILROAD ROW

OK3200570-017

   OK    WASHITA    RICHMOND,
VIRGINIA D    JMA ENERGY
COMPANY, LLC    4/19/2006    1037    281    I-2006-004255    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NE/4, S/2 NW/4, LESS RAILROAD ROW

OK3200570-018

   OK    WASHITA    BEVERLY OIL
COMPANY    JMA ENERGY
COMPANY, LLC    3/8/2006    1032    463    I-2006-002342    011N    017W    0009
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NW/4 NE/4, E/2 SE/4, N/2 NW/4 LESS RAILROAD ROW

OK5129404-001

   OK    WASHITA    ST/OK - CLO CS-25328    CHESAPEAKE
EXPLORATION LP    1/31/2006    1030    1021    I-2006-001795    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NW/4 LESS 10.46 ACRES FOR RAILROAD

COVERS FROM SURFACE TO BASE OF THE DES MOINES GRANITE WASH FM

OK5129404-002

   OK    WASHITA    KEENAN,
THOMPSON &
JANICE M TRUST
DTD 5/5/03    CROW CREEK
ENERGY, LLC    10/20/2005    1022    156    I-2005-007596    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NW/4, L/E RR ROW

OK5129404-003

   OK    WASHITA    KEENAN, ALLEN C    CROW CREEK
ENERGY, LLC    10/20/2005    1023    183    I-2005-008038    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: S/2 NW/4, L/E RR ROW

OK5129405-001

   OK    WASHITA    ST/OK - CLO CS-25327    CHESAPEAKE
EXPLORATION
LP    1/31/2006    1030    1024    I-2006-001796    011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NW/4 NE/4, S/2 NE/4

COVERS FROM SURFACE TO BASE OF THE DES MOINES GRANITE WASH FM

OK9270122-001

   OK    WASHITA    MIRTZ, BENJAMIN F
& GWENDOLYN    CROW CREEK
ENERGY, LLC    10/12/2005    1021    894    I-2005-007483    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NE/4 NE/4

OK9270122-002

   OK    WASHITA    SANDERS, LEONA &
ERNEST    CROW CREEK
ENERGY, LLC    10/12/2005    1022    96    I-2005-007574    011N    017W    0009
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NE/4 NE/4

OK9270122-003

   OK    WASHITA    DUDGEON,
MARILYN KAY    CROW CREEK
ENERGY, LLC    10/27/2005    1022    953    I-2005-007919    011N    017W   
0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NE/4 NE/4

OK9270122-004

   OK    WASHITA    MUELLER,
DARROLD JOHN &
ELAINE    CROW CREEK
ENEGY, LLC    10/27/2005    1024    690    I-2005-008572    011N    017W    0009
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: NE/4 NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270185-000

   OK    WASHITA    OCC #549528/CD
#200708233   COI/CELLC    1/31/2008             011N    017W    0009   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 9: ALL, COVERS ALL RIGHTS TO THE TONKAWA, MISSOURIAN GRANITE WASH & DES
MOINES GRANITE WASH COMMON SOURCES OF SUPPLY

OK3200631-001

   OK    WASHITA    MIRTZ,
GWENDOLYN AND
BENJAMIN F   FLATLANDS
LAND
COMPANY    6/21/2004    992    537    I-2004-006124    011N    017W    0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4, N/2 NW/4, SE/4 NW/4

OK3200631-002

   OK    WASHITA    DUDGEON,
MARILYN KAY
AND JERRY   FLATLANDS
LAND
COMPANY    7/12/2004    992    539    I-2004-006125    011N    017W    0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4, N/2 NW/4, SE/4 NW/4

OK3200631-003

   OK    WASHITA    MUELLER,
DARROLD JOHN   FLATLANDS
LAND
COMPANY    8/27/2004    995    378    I-2004-007098    011N    017W    0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: N/2 NW/4, SE/4 NW/4, SW/4

OK9270131-001

   OK    WASHITA    STEIGMAN,
GILBERT LELAND
& VIOLA   FLATLANDS
LAND
COMPANY    8/27/2004    995    380    I-2004-007099    011N    017W    0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SE/4

OK9270132-001

   OK    WASHITA    SANDERS, LEONA
& ERNEST   FLATLANDS
LAND
COMPANY    6/21/2004    992    535    I-2004-006123    011N    017W    0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4, N/2 NW/4, SE/4 NW/4

OK9270133-001

   OK    WASHITA    GARRISON,
GRETCHEN   JMA ENERGY
COMPANY, LLC    2/20/2006    1033    658    I-2006-002814    011N    017W   
0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4 NW/4

OK9270133-002

   OK    WASHITA    BARTLETT, MARY,
BEVERLY OIL
COMPANY   JMA ENERGY
COMPANY, LLC    2/13/2006    1031    79    I-2006-001821    011N    017W    0010
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4 NW/4

OK9270133-003

   OK    WASHITA    FORD OIL & GAS
TRUST   JMA ENERGY
COMPANY, LLC    12/30/2005    1027    731    I-2006-000744    011N    017W   
0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4 NW/4

OK9270133-004

   OK    WASHITA    ST/OK - CS-25459   JMA ENERGY
COMPANY, LLC    4/3/2006    1038    876    I-2006-004827    011N    017W    0010
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: SW/4 NW/4

LTD TO THE DES MOINES GRANITE WASH (12,398’)

OK9270134-001

   OK    WASHITA    WHITE, HARVEY E
ENTERPRISES, INC   JMA ENERGY
COMPANY, LLC    8/29/2005    1019    69    I-2005-006433    011N    017W    0010
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: NE/4

OK9270178-001

   OK    WASHITA    OCC #527122/CD
#200601805 (OT)   JMA ENERGY
COMPANY, LLC    7/17/2006          527122    011N    017W    0010   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 10: ALL

OK3200409-001

   OK    WASHITA    ROSE, STANLEY
CHARLES S/P/A
STANLEY ROSE   CHESAPEAKE
EXPLORATION
LP    1/8/2007    1061    137    I-2007-001628    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: NE/4

OK3200409-002

   OK    WASHITA    DRECHSLER,
IRETTA ANN &
ROBERT J   PETROLEUM
DEVELOPMENT
COMPANY    9/1/2004    996    275    I-2004-007426    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: NE/4

OK3200452-001

   OK    WASHITA    SAWATZKY, RAY
P AND JANET   CHESAPEAKE
EXPLORATION
LP    2/13/2007    1063    914    I-2007-002629    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: SW/4

OK3200452-002

   OK    WASHITA    REINSCHMIEDT,
LEON   HARVEY E
WHITE
ENTERPRISES    9/24/2003    971    662    5663    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: SW/4

OK5129396-000

   OK    WASHITA    STEHR, HULDA   CHESAPEAKE
EXPLORATION
LP    2/9/2006    1031    563    I-2006-001993    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: NW/4

OK9270101-001

   OK    WASHITA    MATZ, PERRY JOE
& DEBBIE   PETROLEUM
DEVELOPMENT
COMPANY    2/15/2005    1004    501    I-2005-001001    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: SE/4

OK9270101-002

   OK    WASHITA    MATZ, RICHARD D
& CAROL   PETROLEUM
DEVELOPMENT
COMPANY    2/3/2005    1004    504    I-2005-001002    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: SE/4

OK9270101-003

   OK    WASHITA    PFEIFFER,
MAURINE   PETROLEUM
DEVELOPMENT
COMPANY    2/4/2005    1004    755    I-2005-001092    011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: SE/4

OK9270101-004

   OK    WASHITA    SIMS, STEVEN M   PENN
VIRGINIA MC
ENERGY, LLC    5/25/2007    1028    245       011N    017W    0013   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 13: SE/4, SURFACE TO THE TOP OF THE ATOKA FORMATION

LTD TO 16,683’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200373-001

   OK    WASHITA    ROSE,
STANLEY    CHESAPEAKE
EXPLORATION LP    6/28/2006    1043    1005    I-2006-006685    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

SURFACE TO 17,000’

OK3200373-002

   OK    WASHITA    RICHERS,
KENNETH
HERMAN    CHESAPEAKE
EXPLORATION LLC    8/29/2007    1085    70    I-2007-010325    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

LTD TO 17,000’

OK3200373-003

   OK    WASHITA    WORKMAN,
CHARLES    CHESAPEAKE
EXPLORATION LLC    8/28/2007    1086    1010    I-2007-010978    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

LTD TO 17,000’

OK3200373-004

   OK    WASHITA    KRIEN,
DANNY    CHESAPEAKE
EXPLORATION LLC    8/28/2007    1086    988    I-2007-010969    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK3200373-005

   OK    WASHITA    TAFOYA,
JOANN G    CHESAPEAKE
EXPLORATION LLC    8/28/2007    1086    995    I-2007-010972    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

LTD TO 17,000’

OK3200373-006

   OK    WASHITA    EDWARDS,
JANICE M    CHESAPEAKE
EXPLORATION LLC    8/28/2007    1086    296    I-2007-010716    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

LTD TO 17,000’

OK3200687-000

   OK    WASHITA    SMITH, GLEN
REV TR DTD
4/30/1991,
BETTY
SMITH, TRST    CHESAPEAKE
EXPLORATION LP    8/23/2007    1085    719    I-2007-010542    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: S/2 SW/4

LTD TO 17,000’

OK3200706-001

   OK    WASHITA    SMITH,
ELMER TR
DTD 1/13/1992,
ELMER
SMITH, TRST    CHESAPEAKE
EXPLORATION LP    8/29/2007    1085    715    I-2007-010539    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: N/2 SW/4, PROVIDED THAT, THERE IS EXCEPTED FROM THIS LEASE 20 NET
MINERAL ACRES OWNED BY LESSOR, IT BEING THE INTENT OF THE PARTIES THAT LESSOR IS
LEASING 60.00 NET MINERAL ACRES HEREBY

LTD TO 16,900’

OK5127231-001

   OK    WASHITA    KAYSER,
HILDA A 1992
REVOCABLE
TRUST    PENN VIRGINIA
MC ENERGY, LLC    6/6/2007    1077    960    I-2007-007775    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

LTD TO 17,000

OK5129394-001

   OK    WASHITA    WEIMER LTD,
AN OK
LIMITED
PARTNERSHIP    CHESAPEAKE
EXPLORATION LP    3/16/2006    1036    284    I-2006-003840    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: E/2 NE/4, W/2 NE/4

OK5129394-002

   OK    WASHITA    SIMMONS,
MARGARET
LEE, A/K/A
MARGARET
LEE URI    CHESAPEAKE
EXPLORATION LP    6/7/2006    1042    949    I-2006-006313    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: E/2 NE/4, W/2 NE/4

OK5129394-003

   OK    WASHITA    URI, BOBBIE
GWEN A/K/A
BOBBY GWEN
URI    CHESAPEAKE
EXPLORATION LP    6/13/2006    1043    1008    I-2006-006686    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: E/2 NE/4, W/2 NE/4

OK5129394-004

   OK    WASHITA    TAYLOR,
DIANNA LEE
& DALE H    CHESAPEAKE
EXPLORATION LP    6/19/2007    1074    495    I-2007-006516    011N    017W   
0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: W/2 NE/4

LTD TO 17,000

OK5129394-005

   OK    WASHITA    MILLER,
FARRELL
DEAN &
CONNIE A    ROBERTSON    6/19/2007    1074    498       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: W/2 NE/4

LTD TO 17,000

OK5129394-006

   OK    WASHITA    MAH
HOLDINGS,
LLC    PENN VIRGINIA
MC ENERGY, LLC    6/13/2007    1075    681       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-007

   OK    WASHITA    SCULLY,
BETTY
O’HARA    PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    683       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

OK5129394-008

   OK    WASHITA    O’HARA,
CAROLYN S    PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    686       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

OK5129394-009

   OK    WASHITA    POWELL,
TAMARA    PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    689       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129394-010

   OK    WASHITA    CHIARODO,
MARY
O’HARA LIV
TR UNDER
AGREEMENT
DTD 7/6/04   PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    691       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

OK5129394-011

   OK    WASHITA    CAILE,
JANET F   PENN VIRGINIA
MC ENERGY. LLC    6/12/2007    1075    694       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

OK5129394-012

   OK    WASHITA    BARTEL,
VICKI SUE   PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    697       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

OK5129394-013

   OK    WASHITA    INTERMANN,
WELEDA
ELFREDA   PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    700       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-014

   OK    WASHITA    JANZEN,
ELIZABETH
SUZANNE   PENN VIRGINIA
MC ENERGY, LLC    6/13/2007    1075    702       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: SE/4

OK5129394-016

   OK    WASHITA    SAWYER,
DEANN C   PENN VIRGINIA
MC ENERGY, LLC    6/12/2007    1075    707       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-017

   OK    WASHITA    MOSER,
CALVIN   PENN VIRGINIA
MC ENERGY, LLC    6/14/2007    1075    709       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-018

   OK    WASHITA    BUEHLER,
WILLIAM   PENN VIRGINIA
MC ENERGY, LLC    6/27/2007    1079    595       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-019

   OK    WASHITA    BUEHLER,
DONALD   PENN VIRGINIA
MC ENERGY, LLC    6/26/2007    1079    598       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-020

   OK    WASHITA    BUEHLER,
HAROLD   PENN VIRGINIA
MC ENERGY, LLC    6/26/2007    1079    601       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-021

   OK    WASHITA    URI, NIKKI
ANGEL   PENN VIRGINIA
MC ENERGY, LLC    6/7/2007    1083    674       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NE/4

OK5129394-022

   OK    WASHITA    FAIRWAY
MINERALS
COMPANY   PENN VIRGINIA
MC ENERGY, LLC    8/13/2007    1084    4       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NE/4

OK5129394-023

   OK    WASHITA    DOGGETT,
BONNIE   PENN VIRGINIA
MC ENERGY, LLC    7/24/2007    1093    1       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK5129394-024

   OK    WASHITA    ZUEGE,
VICTORIA A/
K/A
VICTORIA
CLAPPER   PENN VIRGINIA
MC ENERGY, LLC    7/24/2007    1093    3       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: NW/4

OK9270186-000

   OK    WASHITA    OCC
#549145/CD
#200708240   COI/CELLC    1/22/2008             011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: ALL, COVERING THE VIRGILIAN, TONKAWA, MISSOURIAN GRANITE WASH,
CLEVELAND & DES MOINES GRANITE WASH COMMON SOURCES OF SUPPLY

OK9270384-000

   OK    WASHITA    SMITH,
ELMER
SMITH
TRUST DTD
1/13/92,
ELMER
SMITH,
TRUSTEE   CHRIS STEHR    1/28/2008    1097    190       011N    017W    0014   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 14: N/2 SW/4

A00417-3105

   OK    WASHITA    ST LOUIS-
SAN
FRANCISCO
RAILWAY
COMPANY   ARGOSY
CORPORATION    11/10/1980    570    653       011N    017W    0015   

INSOFAR AS TO LESSOR’S ONE HUNDRED FOOT (100’) WIDE RIGHT OF WAY, THAT IS, FIFTY
FEET (50’) ON EACH SIDE OF THE CENTER LINE OF LESSOR’S MAIN TRACK AS SAME IS NOW
LOCATED OVER AND ACROSS SECTION 15-11N-17W

Sec. 15-11N-17W

OK3200363-001

   OK    WASHITA    BURRIS,
CATHERINE J   CHESAPEAKE
EXPLORATION LP    9/14/2006    1051    227    I-2006-009486    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-002

   OK    WASHITA    EASON,
DOUGLAS   CHESAPEAKE
EXPLORATION LP    9/8/2006    1048    106       011N    017W    0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-003

   OK    WASHITA    MEARS,
ALTA
GIVENS REV
TR DTD
12/30/1991   CHESAPEAKE
EXPLORATION LP    9/6/2006    1048    102    I-2006-008323    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-004

   OK    WASHITA    MILUM
FAMILY
TRUST
DATED
12/30/1991   CHESAPEAKE
EXPLORATION LP    9/6/2006    1048    104    I-2006-008324    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-005

   OK    WASHITA    MEARS,
JUSTIN LEE
ESTATE   CHESAPEAKE
EXPLORATION LP    9/6/2006    1054    236    I-2006-010648    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200363-006

   OK    WASHITA    LANOUETTE
FAMILY 1998 TR
DTD 8/3/1998    CHESAPEAKE
EXPLORATION LP    10/24/2006    1056    646    I-2006-011474    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-007

   OK    WASHITA    HILL, ALICE
LORRAINE
LIVING TR DTD
5/8/92    CHESAPEAKE
EXPLORATION LP    11/29/2006    1059    761    I-2007-001077    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-008

   OK    WASHITA    FLETCHER,
FRED    CHESAPEAKE
EXPLORATION LP    5/9/2007    1079    25    I-2007-008154    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-009

   OK    WASHITA    MOORE, ANNA
MARIE    JMA ENERGY
COMPANY, LLC    2/17/2006    1033    71    I-2006-002596    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-010

   OK    WASHITA    BOX, CYNTHIA
ANN GRAVITT    JMA ENERGY
COMPANY, LLC    1/20/2006    1031    84    I-2006-001823    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-011

   OK    WASHITA    LAUZON, EVA
DARLENE    JMA ENERGY
COMPANY, LLC    9/19/2005    1020    532    I-2006-006982    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-013

   OK    WASHITA    GRAVITT, JOHN
LEE    JMA ENERGY
COMPANY, LLC    2/17/2006    1033    75    I-2006-002598    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-014

   OK    WASHITA    MEARS,
STANLEY
MICHAEL    JMA ENERGY
COMPANY, LLC    3/2/2006    1033    69    I-2006-002595    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-015

   OK    WASHITA    BOLLMAN,
STEPHEN
JOSEPH    JMA ENERGY
COMPANYK, LLC    2/17/2006    1034    404    I-2006-003114    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200363-016

   OK    WASHITA    REINSCHMIEDT,
JOHN    JMA ENERGY
COMPANY, LLC    9/8/2005    1021    183    I-2005-007231    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W/2, W/2 NE/4

OK3200363-017

   OK    WASHITA    IVEY,
ROBERT E    CHESAPEAKE
EXPLORATION LLC    6/4/2008    1114    409    I-2008-007208    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

SURFACE TO 100’ S.E. OF DES MOINES FM

OK3200363-018

   OK    WASHITA    HILL, WILMA
JEAN ET AL    CHESAPEAKE
EXPLORATION LLC    7/11/2008    1114    852    I-2008-007361    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200552-001

   OK    WASHITA    HENDERSON,
BASIL    JMA ENERGY
COMPANY, LLC    9/8/2005    1020    149    I-2005-006846    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: A TRACT OF LAND LYING IN AND BEING A PART OF THE E/2 NE/4 OF SECTION
15-11N-17W AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE SE
CORNER OF THE NE/4 OF SAID SECTION 15, THENCE NORTH 0 DEG 9’ WEST A DISTANCE OF
246’ ALONG THE EAST BOUNDARY LINE OF SAID SECTION 15, THENCE NORTH 89 DEG 24’
03” WEST PARALLEL WITH THE SOUTH BOUNDARY LINE OF THE NE/4 OF SAID SECTION 15 A
DISTANCE OF 463’, THENCE NORTH 16 DEG 03’ 22” EAST A DISTANCE OF 331.11’, THENCE
SOUTH 89 DEG 24’ 03” EAST A DISTANCE OF 73.26’, THENCE SOUTH 0 DEG 30’ 36” WEST
PARALLEL WITH THE EAST BOUNDARY LINE OF SECTION 15 A DISTANCE OF 299.14’, THENCE
SOUTH 89 DEG 24’ 03” EAST A DISTANCE OF 301’ TO THE EAST BOUNDARY LINE OF SAID
SECTION 15, THENCE NORTH 0 DEG 9’ WEST A DISTANCE OF 478.6’, TO A POINT 744.6’
NORTH OF THE SE CORNER OF THE NE/4 OF SAID SECTION 15, THENCE NORTH 89 DEG 48’
WEST A DISTANCE OF 485.3’ TO THE EAST BOUNDARY LINE OF THE RIGHT OF WAY OF THE
S.L. & S.F. RAILROAD (FORMERLY THE BLACKWELL, ENID & SOUTHWESTERN RAILWAY),
THENCE SOUTH 14 DEG 52’ WEST ALONG SAID EAST BOUNDARY LINE OF SAID RAILROAD
RIGHT OF WAY A DISTANCE OF 769.7’ TO THE SOUTH BOUNDARY LINE OF THE NE/4 OF SAID
SECTION 15, THENCE SOUTH 89 DEG 48’ EAST ALONG SAID SOUTH BOUNDARY LINE A
DISTANCE OF 684.7’ TO THE POB

OK9270143-001

   OK    WASHITA    ANDERSON, SR
CLYDE    JMA ENERGY
COMPANY, LLC    9/13/2005    1020    539    I-2005-006985    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: E/2 NE/4, AS MORE FULLY DESCRIBED IN SAID LEASE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270143-003

   OK    WASHITA    ANDERSON,
CARROL D   JMA ENERGY
COMPANY, LLC    9/7/2005    1020    536    I-2005-006984    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: E/2 NE/4, AS MORE FULLY DESCRIBED IN SAID LEASE

OK9270143-004

   OK    WASHITA    ANDERSON,
DONNIE   JMA ENERGY
COMPANY, LLC    9/13/2005    1020    542    I-2005-006986    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: E/2 NE/4, AS MORE FULLY DESCRIBED IN SAID LEASE

OK9270144-001

   OK    WASHITA    STEIGMAN,
LELAND &
VIOLA   JMA ENERGY
COMPANY, LLC    9/21/2005    1021    185    I-2005-007232    011N    017W   
0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SE/4, AS MORE FULLY DESCRIBED IN SAID LEASE

OK9270247-001

   OK    WASHITA    OCC #556783/CD
#200803940   COI & CELLC,
APPLICANTS    7/14/2008             011N    017W    0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W OF THE IM, LIMITED TO THE TONKAWA, MISSOURIAN GRANITE WASH & DES
MOINES GRANITE WASH

OK9270262-001

   OK    WASHITA    STEHR,
DARRELL   PENN
VIRGINIA MC
ENERGY LLC    10/10/2007    1088    594    I-2007-011555    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W/2 NE/4, NW/4, SW/4

LTD TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH FM (17,100’)

OK9270263-001

   OK    WASHITA    STEHR, SYDNEY   PENN
VIRGINIA MC
ENERGY LLC    10/10/2007    1088    597    I-2007-011556    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W/2 NE/4, NW/4, SW/4

LTD TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH FM (17,100’)

OK9270264-001

   OK    WASHITA    STEHR, AGNES D
1992 REV LIV TR,
AGNES STEHR,
TRST   CROW CREEK
ENERGY, LLC    1/1/2005    1005    663    I-2005-001417    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W/2 NE/4, NW/4, SW/4

OK9270264-002

   OK    WASHITA    STEHR, ERVIN H
1992 REV LIV TR,
ERVIN H STEHR,
TRST   CROW CREEK
ENERGY, LLC    1/1/2005    1005    669    I-2005-001420    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W/2 NE/4, NW/4, SW/4

OK9270264-003

   OK    WASHITA    HILL, CHARLES
E LIVING TRUST
DTD 8/04/94, ET
AL   CROW CREEK
ENERGY, LLC    2/7/2005    1006    588    I-2005-001741    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK9270264-004

   OK    WASHITA    HENDERSON,
WALTER RAY   CROW CREEK
ENERGY, LLC    2/7/2005    1006    565    I-2005-001732    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: E/2 NE/4

OK9270264-005

   OK    WASHITA    RODKEY, ADA S
TESTAMENTARY
TRUST, ET AL   CROW CREEK
ENERGY, LLC    2/11/2005    1007    514    I-2005-002076    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK9270264-006

   OK    WASHITA    IVEY, ROBERT E   CROW CREEK
ENERGY, LLC    2/11/2005    1008    40    I-2005-002270    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK9270264-007

   OK    WASHITA    HILL FAMILY
TRUST, SHIRLEY
M HILL, TRST   CROW CREEK
ENERGY, LLC    2/8/2005    1010    511    I-2005-003166    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK9270265-001

   OK    WASHITA    SPERLE, BONNIE
& ELGIN   PENN
VIRGINIA MC
ENERGY, LLC    12/3/2007    1102    403       011N    017W    0015   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: W/2 NE/4, NW/4, SW/4

OK9270266-001

   OK    WASHITA    BOLLMAN,
JIMMY DALE   PENN
VIRGINIA MC
ENERGY LLC    3/3/2008    1105    118    I-2008-003773    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES (17,100’)

OK9270267-001

   OK    WASHITA    BUELL, BOB T
REV LIV TR, BOB
T BUELL, TRST   CROW CREEEK
ENERGY, LLC    2/7/2005    1006    288    I-2005-00638    011N    017W    0015
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 15: SW/4

OK3200495-000

   OK    WASHITA    BORCHERS,
PAUL AND
BETTY JO   CHESAPEAKE
EXPLORATION
LP    4/19/2007    1069    10    I-2007-004599    011N    017W    0016   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: SW/4, SE/4 A/D/A S/2

OK9270147-001

   OK    WASHITA    CHILDRESS,
ZELDA MAE   CROW CREEK
ENERGY, LLC    1/7/2005    1005    184    I-2005-001219    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270147-002

   OK    WASHITA    FARMERS
UNION COOP
ROYALTY
COMPANY   JMA ENERGY
COMPANY, LLC    1/5/2006    1027    953    I-2006-000810    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: SE/4

OK9270147-003

   OK    WASHITA    BRANDEL,
JUDITH A, A/
K/A BANDY   JMA ENERGY
COMPANY, LLC    1/18/2006    1027    735    I-2006-000746    011N    017W   
0016   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: SE/4

OK9270147-004

   OK    WASHITA    MACTAVISH,
PHYLLIS
ANN, A/K/A
MACDONELL   JMA ENERGY
COMPANY, LLC    9/16/2005    1021    501    I-2005-007341    011N    017W   
0016   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: SE/4

OK9270147-005

   OK    WASHITA    BANDY,
LOYD   JMA ENERGY
COMPANY, LLC    1/19/2006    1030    625    I-2006-001679    011N    017W   
0016   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: SE/4

OK9270148-001

   OK    WASHITA    GUDGEL,
DEBRA JEAN   JMA ENERGY
COMPANY, LLC    9/8/2005    1021    508    I-2005-007344    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: N/2, SW/4

OK9270148-002

   OK    WASHITA    MCGURK,
KAREN SUE
& DONALD J   JMA ENERGY
COMPANY, LLC    9/8/2005    1026    718    I-2006-000365    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: N/2, SW/4

OK9270148-003

   OK    WASHITA    NIMMO,
LINDA GAIL
& CHARLES   JMA ENERGY
COMPANY, LLC    9/8/2005    1021    173    I-2005-007226    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: N/2, SW/4

OK9270148-004

   OK    WASHITA    REICHERT,
PAMELA
KAY &
JOSEPH   JMA ENERGY
COMPANY, LLC    9/8/2005    1021    188    I-2005-007233    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: N/2, SW/4

OK9270264-008

   OK    WASHITA    STEHR,
AGNES D
1992 REV LIV
TR, AGNES D
STEHR, TRST   CROW CREEK
ENERGY, LLC    1/1/2005    1005    665    I-2005-001418    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: N/2 SW/4

OK9270264-009

   OK    WASHITA    STEHR,
ERVIN H 1992
REV LIV TR,
ERVIN H
STEHR, TRST   CROW CREEK
ENERGY, LLC    1/1/2005    1005    667    I-2005-001419    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: N/2 SW/4

OK9270264-010

   OK    WASHITA    OCC
#539939/CD
#200702426-T   PENN
VIRGINIA MC
ENERGY, LLC    5/29/2007    1138    176    I-2009-003314    011N    017W    0016
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 16: ALL

A00302-12987

   OK    WASHITA    WISE , GLEN
CHESTER ,
ET UX   CHARLES E
BROWN    4/26/1977    465    301       011N    017W    0017    N/2 SW/4 & S/2
S/2 NW/4 Sec. 17-11N-17W

A00302-12988

   OK    WASHITA    STEHR ,
ERVIN , ET
UX   ROGER S
FOLSOM    4/22/1977    464    735       011N    017W    0017    N/2 NW/4 & N/2
S/2 NW/4 Sec. 17-11N-17W

A00302-12989

   OK    WASHITA    SMITH ,
MINNIE   CHARLES E
BROWN    6/10/1977    470    827       011N    017W    0017    N/2 NW/4 & N/2
S/2 NW/4 Sec. 17-11N-17W

A00302-2290

   OK    WASHITA    STEHR ,
ERVIN AND
AGNES   D A BASH AND
ASSOCIATES
INC    1/22/1980    520    409       011N    017W    0017    S/2 SW/4 & SE/4,
LESS AND EXCEPT THE ATCHISON, TOPEKA AND SANTA FE RAILROAD RIGHT-OF-WAY
DESCRIBED AS FOLLOWS: A STRIP OF LAND ONE HUNDRED FEET WIDE, THE SAME TO EX-
TEND A UNIFORM WIDTH OF FIFTY FEET ON EACH SIDE OF THE CENTER LINE OF ITS
RAILROAD AS LOCATED THROUGH OR ACROSS THE SE/4, AND ALSO AN ADDITIONAL WIDTH OF
25 FEET ON EACH SIDE OF THE ONE HUNDRED FT. ABOVE MENTIONED COMMENCING AT THE
NORTH LINE OF SAID QUARTER SEC. AND EXTENDING SOUTH TO STATION 208 SAID
EXCEPTION CONTAINING 6.86 ACRES MORE OR LESS, ALL OF THE ABOVE DESCRIBED LAND
CONTAINING IN AGGREGATE 233.14 ACRES MORE OR LESS Sec. 17-11N-17W

A00303-2291

   OK    WASHITA    STEIGMAN ,
LOUIS C. W.
AND CLARA   J M MOYER    12/8/1971    410    105    6404    011N    017W    0017
   NE/4 Sec. 17-11N-17W

OK0011273-001

   OK    WASHITA    SANDERS,
MELBA L
LIVING
TRUST DTD
01/06/04   CHESAPEAKE
EXPLORATION
LP    4/13/2006    1038    217    I-2006-004588    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: E/2 NW/4, LOT 3, NE/4 SW/4

OK0011273-002

   OK    WASHITA    KEMPF,
GARY D
LIVING TR
DATED
8/9/1996   CHESAPEAKE
EXPLORATION
LP    5/30/2006    1041    840    I-2006-005914    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: E/2 NW/4, LOT 3, NE/4 SW/4

OK3200073-001

   OK    WASHITA    MAYNARD,
CAROL   CHESAPEAKE
EXPLORATION
LP    7/24/2006    1046    560    I-2006-007761    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: S/2 SE/4, LOT 4, SE/4 SW/4

LTD TO 17,225’

OK3200073-002

   OK    WASHITA    NEWMAN,
DIANA   CHESAPEAKE
EXPLORATION
LP    7/24/2006    1047    127    I-2006-007963    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: S/2 SE/4, LOT 4, SE/4 SW/4

LTD TO 17,225’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200073-003

   OK    WASHITA    CORBETT,
GERALDINE    CHESAPEAKE
EXPLORATION LP    7/25/2006    1046    566    I-2006-007763    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: S/2 SE/4, LOT 4, SE/4 SW/4 A/D/A S/2 S/2

LTD TO 17,225’

OK3200073-004

   OK    WASHITA    JONES-
KALKMAN
MINERAL
COMPANY    CHESAPEAKE
EXPLORATION LLC    1/21/2008    1097    653    I-2008-001270    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: S/2 SE/4, LOT 4, SE/4 SW/4

LTD TO 17,175’

OK3200377-001

   OK    WASHITA    PARROTT
FAMILY LIMITED
PTRSHP, AN
OKLAHOMA
LIMITED PTRSHP    CHESAPEAKE
EXPLORATION LP    9/15/2006    1051    894    I-2006-009730    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: N/2 NE/4, N/2 S/2 NE/4

OK3200377-002

   OK    WASHITA    LOWRY, GEORGE
WHEELER TRUST    CHESAPEAKE
EXPLORATION LP    3/5/2007    1067    518    I-2007-004060    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: NE/4, N/2 SE/4

LTD TO 17,100’

OK3200377-003

   OK    WASHITA    MOSS, MARY
EDITH    CHESAPEAKE
EXPLORATION LP    9/15/2006    1053    246    I-2006-010277    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: N/2 SE/4, S/2 S/2 NE/4

OK3200377-004

   OK    WASHITA    LOWRY JR, G W
& CHERYL    CHESAPEAKE
EXPLORATION LP    3/5/2007    1067    525    I-2007-004062    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: NE/4, N/2 SE/4

LTD TO 17,100’

OK3200377-005

   OK    WASHITA    LOWRY, LACY
LEIGH LIVING
TRUST    CHESAPEAKE
EXPLORATION LP    3/5/2007    1068    774    I-2007-004501    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: NE/4, N/2 SE/4

LTD TO 17,100’

OK3200380-001

   OK    WASHITA    HOWARD, EDNA
DELORES    CHESAPEAKE
EXPLORATION LP    10/4/2006    1052    697    I-2006-010066    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-002

   OK    WASHITA    ROSS, CLARA
MARIE    CHESAPEAKE
EXPLORATION LP    10/4/2006    1052    700    I-2006-010067    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-003

   OK    WASHITA    DICK, VERA LEE    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    260    I-2006-0101282    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-004

   OK    WASHITA    KAISER, LILLIAN
L, A/K/A LILLIAN
L NEUMAN    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    224    I-2006-010270    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-005

   OK    WASHITA    MOORE, MARSHA
D    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    254    I-2006-010280    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-006

   OK    WASHITA    PANKRATZ,
GLADYS MARIE    CHESAPEAKE
EXPLORATION LP    10/2/2006    1053    251    I-2006-010279    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-007

   OK    WASHITA    REINSCHMIDT,
JOHN    CHESAPEAKE
EXPLORATION LP    10/2/2006    1053    248    I-2006-010278    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-008

   OK    WASHITA    REINSCHMIDT JR,
DONALD RAY    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    220    I-2006-010269    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-009

   OK    WASHITA    REINSCHMIDT,
MICHELLE    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    208    I-2006-010266    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2, A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-010

   OK    WASHITA    REINSCHMIDT,
RICK    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    212    I-2006-010267    011N    017W   
0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2 A/D/A W/2 NW/4

LTD TO 17,225’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee   Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200380-011

   OK    WASHITA    REINSCHMIDT,
SCOTT    CHESAPEAKE
EXPLORATION
LP   10/4/2006    1053    204    I-2006-010265    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2, A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-012

   OK    WASHITA    REINSCHMIDT,
SHERYL    CHESAPEAKE
EXPLORATION
LP   10/4/2006    1053    216    I-2006-010268    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2, A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-013

   OK    WASHITA    ROSS,
WALTER R    CHESAPEAKE
EXPLORATION
LP   10/4/2006    1053    257    I-2006-010281    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-014

   OK    WASHITA    REINSCHMIDT,
YNEZ LIFE
ESTATE    CHESAPEAKE
EXPLORATION
LP   10/13/2006    1054    252    I-2006-010654    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOTS 1, 2, A/D/A W/2 NW/4

LTD TO 17,225’

OK3200380-016

   OK    WASHITA    RJL
INVESTMENT
LTD PTRSHP 1,
OKLA LTD
PTRSHP    CHESAPEAKE
EXPLORATION
LP   10/4/2006    1054    270    I-2006-010661    011N    017W    0018   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 18: LOT 1, LOT 2 A/D/A W/2 NW/4 LTD TO 17,225’

A00235-2245

   OK    WASHITA    STEHR,
BENNIE &
MARY K    J J WRIGHT   5/8/1971    397    441       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: N/2 SE/4

A00235-2246

   OK    WASHITA    STEHR, IDA ET
AL    EL PASO
NATURAL GAS   6/10/1977    468    885       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 SE/4

A00236-2247

   OK    WASHITA    ALLEN, EDNA
AND RICHARD
R    DALE*FOLKS   7/2/1979    506    44       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: NE/4, N/2 NW/4

A00236-2248

   OK    WASHITA    JONES,
MILDRED &
PRESLEY    DALE*FOLKS   7/2/1979    506    47       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: NE/4, N/2 NW/4

A00237-2249

   OK    WASHITA    PETERS,
LOUIE H &
MARTHA    ARGOSY
CORPORATION   12/18/1979    513    465       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2250

   OK    WASHITA    SPERLE, J C &
PATRICIA K    ARGOSY
CORPORATION   12/18/1979    513    640       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2251

   OK    WASHITA    REIMER ,
JONETTA K &
BERT    ARGOSY
CORPORATION   12/19/1979    513    644       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2252

   OK    WASHITA    FLAMING,
LOUISE A    ARGOSY
CORPORATION   12/19/1979    513    497       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2253

   OK    WASHITA    MCCORMACK
, KATHY    D A BASH AND
ASSOCIATES INC   5/15/1980    520    890       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2254

   OK    WASHITA    PAGE, LAURA    D A BASH AND
ASSOCIATES INC   5/19/1980    520    893       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2255

   OK    WASHITA    GRAUMANN,
GLORIA    D A BASH AND
ASSOCIATES INC   5/15/1980    520    896       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2256

   OK    WASHITA    BENNETT,
WANDA    D A BASH AND
ASSOCIATES INC   5/15/1980    520    899       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2257

   OK    WASHITA    WALTRIP,
CAROLYN SUE    D A BASH AND
ASSOCIATES INC   5/14/1980    521    559       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2258

   OK    WASHITA    ROSE, JAMES
ROBERT    D A BASH AND
ASSOCIATES INC   5/14/1980    521    562       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2259

   OK    WASHITA    ROSE,
CYNTHIA    D A BASH AND
ASSOCIATES INC   5/19/1980    521    675       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2260

   OK    WASHITA    ROSE,
LUCILLE,
GUARDIAN OF
MELANIE
ROSE    D A BASH AND
ASSOCIATES INC   6/10/1980    521    663       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2261

   OK    WASHITA    ROSE,
LUCILLE,
GUARDIAN OF
MEGAN ROSE    D A BASH AND
ASSOCIATES INC   6/10/1980    521    667       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee   Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

A00237-2262

   OK    WASHITA    ROSE ,
LUCILLE,
GUARDIAN OF
MELANIE ROSE    D A BASH AND
ASSOCIATES INC   6/10/1980    521    665       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4

A00237-2263

   OK    WASHITA    ROSE ,
LUCILLE,
GUARDIAN OF
MEGAN ROSE    D A BASH AND
ASSOCIATES INC   6/10/1980    521    669       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4

A00237-2264

   OK    WASHITA    KRAFT ,
MICHELE    D A BASH AND
ASSOCIATES INC   5/19/1980    523    82       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4

A00237-2265

   OK    WASHITA    ROSE , TERRI    D A BASH AND
ASSOCIATES INC   5/19/1980    523    85       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4

A00237-2266

   OK    WASHITA    ALLEN , EDNA
AND RICHARD    DALE FOLKS   7/2/1979    506    29       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4

A00237-2267

   OK    WASHITA    SPERLE ,
AMELIA    DALE*FOLKS   7/11/1979    506    35       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2268

   OK    WASHITA    JONES ,
MILDRED AND
PRESLEY    DALE*FOLKS   7/2/1979    506    32       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2269

   OK    WASHITA    SPERLE , OTTO
AND LENORA    DALE*FOLKS   7/11/1979    506    38       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2270

   OK    WASHITA    MINTZ,
KATHERINE
AND JOHN    DALE*FOLKS   7/11/1979    506    41       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2271

   OK    WASHITA    SPERLE, ALICE
LOUISE    DALE*FOLKS   8/30/1979    508    792       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2272

   OK    WASHITA    PHELPS,
GOLDIE AND
ELDON    DALE*FOLKS   8/31/1979    512    445       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2273

   OK    WASHITA    SPERLE, EMIL
AND ESTHER    DALE*FOLKS   12/12/1979    512    69       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2274

   OK    WASHITA    SPERLE, ELGIN
& BONNIE H/W    DALE*FOLKS   12/12/1979    512    71       011N    017W    0020
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 20: S/2 NW/4, SW/4

A00237-2275

   OK    WASHITA    ATCHISON,
TOPEKA &
SANTA FE
RAILWAY CO.    TEXAS OIL & GAS
CORPORATION   8/4/1978    490    289       011N    017W    0020   

TOWNSHIP 11 NORTH-RANGE 17 WEST

A STRIP OF LAND VARYING WITH AND LYING ON EACH SIDE OF LESSOR’S MAIN TRACK
CENTER LINE AS ORIGINALLY LOCATED AND CONSTRUCTED ACROSS SAID SECTIONS 8, 9, 17
AND 20, EXTENDING FROM THE NORTH LINE OF SAID SECTION 9 IN A SOUTHWESTERLY
DIRECTION BETWEEN LESSOR’S MAIN TRACK CENTER LINE ENGINEERING STATIONS AS
FOLLOWS: 1. FROM STATION 107 PLUS 68, THE SAID NORTH LINE OF SECTION 9 TO
STATION 118 PLUS 00, A DISTANCE OF 1,032 FEET, A WIDTH OF 100 FEET, 50 FEET
LYING ON EACH SIDE OF SAID MAIN TRACK CENTER LINE; 2. FROM STATION 118 PLUS 00
TO STATION 175 PLUS 70, THE COMMON SECTION LINE BETWEEN SAID SECTIONS 8 AND 17,
A DISTANCE OF 5,770 FEET, A WIDTH OF 150 FEET, 75 FEET LYING ON EACH SIDE OF
SAID MAIN TRACK CENTER LINE; 3. FROM STATION 175 PLUS 70 TO STATION 195 PLUS 00,
A DISTANCE OF 1,930 FEET, A WIDTH OF 100 FEET, 50 FEET LYING ON EACH SIDE OF
SAID MAIN TRACK CENTER LINE; 4. FROM STATION 195 PLUS 00 TO STATION 208 PLUS 00
A DISTANCE OF 1,300 FEET, A WIDTH OF 150 FEET, 75 FEET LYING ON EACH SIDE OF
SAID MAIN TRACK CENTER LINE; 5. FROM SECTION 208 PLUS 00 TO STATION 240 PLUS 50,
THE NORTH/SOUTH 1/2 SECTION LINE OF SAID SECTION 20, A DISTANCE OF 3,250 FEET, A
WIDTH OF 100 FEET, 50 FEET LYING ON EACH SIDE OF SAID MAIN TRACK CENTER LINE; 6.
FROM STATION 240 PLUS 50 TO STATION 256 PLUS 00, THE EAST/WEST 1/2 SECTION LINE
OF SAID SECTION 20, A DISTANCE OF 1,550 FEET, A WIDTH OF 150 FEET, 75 FEET LYING
ON EACH SIDE OF SAID MAIN TRACK CENTER LINE AND CONTAINING AN AREA OF 43.94
ACRES, MORE OR LESS.

A00237-2276

   OK    WASHITA    ATCHISON,
TOPEKA AND
SANTA FE
RAILWAY    TEXAS OIL & GAS
CORPORATION   8/14/1979    508    97       011N    017W    0020   

TOWNSHIP 11 NORTH - RANGE 17 WEST SECTION 20: SW/4

LTD TO SPERLE #1-20 WELLBORE.



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5125422-001

   OK    WASHITA    OCC#171750/CD
#69082   AN-SON
CORPORATION    6/27/1980             011N    017W    0020   

TOWNSHIP 11 NORTH, RANGE 17 WEST,

SECTION 20: MISSOURIAN GRANITE WASH, SKINNER, RED FORK, ATOKA, MORROW AND
SPRINGER COMMON SOURCES UNDERLYING THE ENTIRE SECTION.

OK3200102-001

   OK    WASHITA    COWAN,
ANN   CHESAPEAKE
EXPLORATION LLC    8/20/2007    1082    96    I-2007-009260    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: SW/4

LTD TO 17,195’

OK3200102-002

   OK    WASHITA    B H C H
MINERAL,
LTD & B H
C H PROP,
LTD   CHESAPEAKE
EXPLORATION LLC    8/20/2007    1083    130    I-2007-009594    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: SW/4 LESS A 3.6 TRACT IN THE SW CORNER

LTD TO 17,195’

OK3200102-003

   OK    WASHITA    GARG OIL   CHESAPEAKE
EXPLORATION LLC    10/8/2007    1087    239    I-2007-011064    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: S/W LESS AND EXCEPT A 3.6 ACRE TRACT IN THE SW CORNER OF SAID SW/4

LTD TO 17,195’

OK3200118-001

   OK    WASHITA    OSBERG,
JENNIFER C   CHESAPEAKE
EXPLORATION LLC    9/10/2007    1087    342    I-2007-011104    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH FM (17,195’)

OK3200119-000

   OK    WASHITA    OSBERG,
MARGARET
ANN &
RICHARD
W   CHESAPEAKE
EXPLORATION LLC    8/29/2007    1087    348    I-2007-011106    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH FM (17,195’)

OK3200669-001

   OK    WASHITA    STEHR,
DANNY A/
K/A DR
DAN STEHR   CHESAPEAKE
EXPLORATION LLC    8/28/2007    1085    5    I-2007-010300    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: NE/4, NW/4, A/D/A N/2

LTD TO 17,095’

OK3200669-002

   OK    WASHITA    STEHR,
WANDA   CHESAPEAKE
EXPLORATION LLC    8/29/2007    1088    185    I-2007-011420    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: NE/4, NW/4, A/D/A N/2

OK3200669-003

   OK    WASHITA    SMITH,
ELMER TR
DTD
1/13/1992,
ELMER
SMITH,
TRST   CHESAPEAKE
EXPLORATION LP    8/29/2007    1085    717    I-2007-010540    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: N/2, PROVIDED THAT, THERE IS EXPECTED FROM THIS LEASE 20 NET MINERAL
ACRES OWNED BY LESSOR, IT BEING THE INTENT OF THE PARTIES THAT LESSOR IS LEASING
33.3333 NET MINERAL ACRES HEREBY

LTD TO 17,095’

OK3200669-004

   OK    WASHITA    SMITH,
FRANCES
A/K/A
MARIE   CHESAPEAKE
EXPLORATION LP    8/31/2007    1085    681    I-2007-010529    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: N/2, L/E EXISTING BOREHOLE

LTD TO 17,095’

OK3200669-005

   OK    WASHITA    MEDICE,
PAULINE
TAYLOR   CHESAPEAKE
EXPLORATION LP    8/31/2007    1085    738    I-2007-010549    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: N/2

LTD TO 17,095’

OK3200669-006

   OK    WASHITA    SMITH,
GLEN REV
TR DTD
4/30/91,
BETTY
SMITH,
TRST   CHESAPEAKE
EXPLORATION LP    8/23/2007    1085    721    I-2007-010543    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: N/2

LTD TO 17,095’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200669-007

   OK    WASHITA    OCC
#546849/CD
#200706845   COI-CELLC    11/20/2007             011N    017W    0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: ALL

OK9270043-000

   OK    WASHITA    UNION
CEMETERY   CHESAPEAKE
EXPLORATION LLC    12/5/2007    1091    101    I-2007-012514    011N    017W   
0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: BEGINNING AT SW/C, THENCE 412’ E ALONG S BOUNDARY LINE, THENCE N
PARALLEL TO W BOUNDARY LINE, A DISTANCE OF 385’, THENCE W PARALLEL TO S BOUNDARY
LINE A DISTANCE OF 412’ TO W BOUNDARY LINE, THENCE S 385’ ALONG W BOUNDARY TO
POB, CONTAINING 3.6 AC M/L (A/D/A TRACT OF LAND IN SW/C)

OK9270385-000

   OK    WASHITA    STEHR,
WANDA   CHRIS STEHR    11/28/2007    1090    194    I-2007-012172    011N   
017W    0023   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 23: NW/4 NE/4

OK0011034-002

   OK    WASHITA    STONETOWN
PROPERTIES,
LTD.   CHESAPEAKE
EXPLORATION LP    1/23/2006    1029    115    I-2006-001177    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: N/2 NE/4

OK0011034-006

   OK    WASHITA    JOHNSON,
GEORGE S   CHESAPEAKE
EXPLORATION LLC    8/20/2007    1082    99    I-2007-009261    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: N/2 NE/4

LTD TO 16,298’

OK0011034-007

   OK    WASHITA    STEWART
FAMILY TR
#2007 U/A/D
3/01/2007   CHESAPEAKE
EXPLORATION LLC    8/22/2007    1084    958    I-2007-009948    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: N/2 NE/4

LTD TO 16,298’

OK0011034-008

   OK    WASHITA    MAP2003-NET   CHESAPEAKE
EXPLORATION LLC    9/5/2007    1085    488    I-2007-010479    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: N/2 NE/4

LTD TO 16,298’

OK0011034-028

   OK    WASHITA    BRITZ, INC   CHESAPEAKE
EXPLORATION LLC    11/15/2007    1092    927    I-2007-013036    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: N/2 NE/4

OK0011266-001

   OK    WASHITA    SPRADLIN,
GRACE   CHESAPEAKE
EXPLORATION LP    4/7/2006    1037    195    I-2006-004217    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-002

   OK    WASHITA    DICKERSON,
CLAUDE L &
ALVERA L
LIV REV TR
DTD 4-5-96   CHESAPEAKE
EXPLORATION LP    4/7/2006    1037    539    I-2006-004315    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-003

   OK    WASHITA    LANTZ,
DELORES A   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    564    I-2006-004324    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-004

   OK    WASHITA    GERNER,
RONAL S, S/P/
A RON
GERNER   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    895    I-2006-004448    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-005

   OK    WASHITA    HILL, TAMRA   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    561    I-2006-004323    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-006

   OK    WASHITA    RONALD,
CHRISTY   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    882    I-2006-004443    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-007

   OK    WASHITA    ROELEN,
PAUL   CHESAPEAKE
EXPLORATION LP    4/21/2006    1040    232    I-2006-005373    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’

OK0011266-008

   OK    WASHITA    CHAMBERS,
JO ANN GAY
SIEKER   CHESAPEAKE
EXPLORATION LP    4/20/2006    1040    217    I-2006-005367    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

LTD TO 16298’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK0011266-009

   OK    WASHITA    VICE,
BARBARA
MCABEE &
TOMMY    CHESAPEAKE
EXPLORATION LP    5/24/2006    1040    1027    I-2006-005665    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16298’

OK0011266-010

   OK    WASHITA    SHIRLEY,
JORETTA
JEAN &
RICHARD L    CHESAPEAKE
EXPLORATION LP    4/7/2006    1038    210    I-2006-004585    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16298’

OK0011266-011

   OK    WASHITA    MCKELVEY,
LACHELLE
DUROY    CHESAPEAKE
EXPLORATION LP    4/21/2006    1038    227    I-2006-004592    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16298’

OK0011266-012

   OK    WASHITA    BROWNING,
CLARA P    CHESAPEAKE
EXPLORATION LLC    8/27/2007    1085    46    I-2007-010316    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16,298’

OK0011266-013

   OK    WASHITA    CLARKSON,
MARIETTA,
A/K/A
DIMWIDDIE    CHESAPEAKE
EXPLORATION LLC    8/31/2007    1085    42    I-2007-010314    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4

OK0011266-014

   OK    WASHITA    ALLAR
COMPANY    CHESAPEAKE
EXPLORATION LP    8/28/2007    1083    988    I-2007-009916    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16,298’

OK0011266-015

   OK    WASHITA    BROWN,
JERRY    CHESAPEAKE
EXPLORATION LLC    9/25/2007    1087    319    I-2007-011094    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16,298’

OK0011266-016

   OK    WASHITA    JOHNSTON,
PHILIP JOHN
A/K/A
PHILLIP JOHN
JOHNSTON    CHESAPEAKE
EXPLORATION LLC    10/8/2007    1093    905    I-2007-013341    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SW/4 LTD TO 16,298’

OK3200659-001

   OK    WASHITA    BAKER
RECOVERY,
INC    CHESAPEAKE
EXPLORATION LLC    8/27/2007    1083    231    I-2007-009639    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: S/2 NE/4 LTD TO 16,298’

OK3200659-002

   OK    WASHITA    COTTRILL, R
R    CHESAPEAKE
EXPLORATION LLC    8/27/2007    1083    234    I-2007-009640    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: S/2 NE/4 LTD TO 16,298’

OK5129495-001

   OK    WASHITA    INTEMANN,
WELEDA E    CHESAPEAKE
EXPLORATION LP    4/12/2006    1036    743    I-2006-004013    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-002

   OK    WASHITA    INTEMANN,
KEVIN J    CHESAPEAKE
EXPLORATION LP    4/12/2006    1036    730    I-2006-004008    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4 LTD TO 16298’

OK5129495-003

   OK    WASHITA    ISERNHAGEN,
HERMAN
JOHNNY    CHESAPEAKE
EXPLORATION LP    4/7/2006    1036    703    I-2006-003997    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-004

   OK    WASHITA    LARWIG,
LILLIAN    CHESAPEAKE
EXPLORATION LP    4/7/2006    1036    678    I-2006-003986    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-005

   OK    WASHITA    INTEMANN,
SHIRLEY    CHESAPEAKE
EXPLORATION LP    4/7/2006    1037    185    I-2006-004213    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-006

   OK    WASHITA    HENDERSON,
CYNTHIA    CHESAPEAKE
EXPLORATION LP    4/18/2006    1037    189    I-2006-004215    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-007

   OK    WASHITA    INTEMANN,
ROBIN    CHESAPEAKE
EXPLORATION LP    4/12/2006    1037    546    I-2006-004318    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129495-008

   OK    WASHITA    SHEPPARD,
NANCY J   CHESAPEAKE
EXPLORATION LP    4/13/2006    1037    549    I-2006-004319    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-009

   OK    WASHITA    BALZER,
RAYMA J   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    879    I-2006-004442    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-011

   OK    WASHITA    INTEMANN,
MICHAEL DEAN   CHESAPEAKE
EXPLORATION LP    4/13/2006    1037    891    I-2006-004446    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-012

   OK    WASHITA    LITTKE,
MELISSA,
PATRICIA
LITTKE,
TESTAMENTARY
TRUSTEE   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    888    I-2006-004445    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-013

   OK    WASHITA    LITTKE,
PATRICIA   CHESAPEAKE
EXPLORATION LP    4/21/2006    1037    885    I-2006-004444    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-014

   OK    WASHITA    INTEMANN,
LARRY PAUL   CHESAPEAKE
EXPLORATION LP    4/13/2006    1039    287    I-2006-005007    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-015

   OK    WASHITA    TAYLOR, JOHN
MARK   CHESAPEAKE
EXPLORATION LP    6/1/2006    1042    263    I-2006-006103    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-016

   OK    WASHITA    INTEMANN,
RANDAL BRYAN   CHESAPEAKE
EXPLORATION LP    4/13/2006    1039    284    I-2006-005006    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-017

   OK    WASHITA    INTEMANN,
HARVEY
HAROLD TRUST   CHESAPEAKE
EXPLORATION LP    4/11/2006    1038    230    I-2006-004593    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-018

   OK    WASHITA    INTEMANN,
OLINDA   CHESAPEAKE
EXPLORATION LP    4/12/2006    1039    276    I-2006-005002    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

OK5129495-020

   OK    WASHITA    DICK, ARLOENE   CHESAPEAKE
EXPLORATION LP    4/17/2006    1038    224    I-2006-004591    011N    017W   
0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16298’

OK5129495-021

   OK    WASHITA    SCHMIDT,
EVELYN   CHESAPEAKE
EXPLORATION
LLC    8/27/2007    1085    8    I-2007-010301    011N    017W    0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: NW/4

LTD TO 16,298’

OK5129495-022

   OK    WASHITA    OCC #549823/CD
#200707558   COI-CELLC    2/7/2008    1150    677    I-2009-007806    011N   
017W    0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: ALL

LTD TO TONKAWA, MISSOURIAN GRANITE WASH, & DES MOINES GRANITE WASH

OK9270054-000

   OK    WASHITA    FRIEDRICH,
BRUCE   PETROLEUM
DEVELOPMENT
CO    12/5/2004    1001    262    I-2004-009141    011N    017W    0024   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 24: SE/4

OK3200097-003

   OK    WASHITA    KOESTER,
HERSCHEL
CARL   CHESAPEAKE
EXPLORATION
LLC    3/30/2010    1169    655    1-2010-004284    011N    017W    0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: NE/4

OK3200097-004

   OK    WASHITA    KOESTER,
HOWARD W &
HERSCHEL
CARL   CHESAPEAKE
EXPLORATION
LLC    6/3/2010    1178    431    I-2010-007186    011N    017W    0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: NE/4

OK3200097-005

   OK    WASHITA    MAH HOLDINGS,
LLC   CHESAPEAKE
EXPLORATION
LLC    9/21/2010    1186    419    I-2010-009807    011N    017W    0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: NE/4 LESS AND EXCEPT THE EAST 103 ACRES

OK3200473-000

   OK    WASHITA    INTEMANN,
OLINDA IRENE   CHESAPEAKE
EXPLORATION LP    3/15/2007    1068    779    I-2007-004502    011N    017W   
0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: NW/4

OK9270753-001

   OK    WASHITA    TAYLOR,
DIANNA LEE &
DALE AKA DALE
H TAYLOR   CHESAPEAKE
EXPLORATION
LLC    7/3/2010    1178    979    I-2010-007392    011N    017W    0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: WEST 51.5 ACRES OF THE EAST 103 ACRES IN THE SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270753-002

   OK    WASHITA    MILLER,
FARRELL
DEAN AKA
FARRELL D
MILLER &
CONNIE
MILLER    CHESAPEAKE
EXPLORATION LLC    11/4/2010    1188    479    I-2010-010492    011N    017W   
0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: CONTAINING APPROXIMATELY 640 ACRES, MORE OR LESS

OK9270764-001

   OK    WASHITA    LITTKE,
MELISSA,
A/K/A
MELISSA
RAE
LITTKE    CHESAPEAKE
EXPLORATION LLC    8/31/2010    1185    576    I-2010-009461    011N    017W   
0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: SW/4

OK9270764-002

   OK    WASHITA    LITTKE,
PATRICIA    CHESAPEAKE
EXPLORATION LLC    8/31/2010    1185    580    I-2010-009462    011N    017W   
0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: SW/4

OK9270764-003

   OK    WASHITA    BALZER,
RAYMA    CHESAPEAKE
EXPLORATION LLC    8/31/2010    1185    572    I-2010-009460    011N    017W   
0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: SW/4

OK9270764-004

   OK    WASHITA    DICK,
GILBERT G
AND
ARLOENE J
DICK    CHESAPEAKE
EXPLORATION LLC    10/25/2010    1189    690    I-2010-010935    011N    017W   
0025   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 25: SW/4

OK3200486-001

   OK    WASHITA    STREEB,
LUCILLE
BOSE, A/K/
A LUCILLE
BOSE
STREBB    CHESAPEAKE
EXPLORATION LP    3/15/2007    1069    484    I-2007-004771    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: N/2 N/2 NW/4, S/2 NW/4, SW/4

OK3200486-002

   OK    WASHITA    MESSICK,
DOLORES
BOSE    CHESAPEAKE
EXPLORATION LP    3/20/2007    1069    388    I-2007-004737    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: N/2 N/2 NW/4, S/2 NW/4, SW/4, S/2 N/2 NW/4 - LESS A 5 ACRE TRACT

OK3200486-003

   OK    WASHITA    STREEB,
LUCILLE &
PAUL W    CHESAPEAKE
EXPLORATION LP    3/15/2007    1070    762    I-2007-005223    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4, LESS A TRACT DESCRIBD AS BEGINNING AT THE NW CORNER OF
THE S/2 N/2 NW/4, THENCE S 330’, THENCE E 660’, THENCE N 330’, THENCE W 660’ TO
POB

OK3200486-004

   OK    WASHITA    BAKER,
YVONNE
BOSE A/K/
A YVONNE
BOSE A/K/
A YVONNE
M    CHESAPEAKE
EXPLORATION LLC    7/25/2007    1082    33    I-2007-009233    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: N/2 N/2 NW/4, S/2 NW/4, SW/4, S/2 N/2 NW/4 LESS A TRACT DESCRIBED AS
BEGINNING AT THE NW/C OF THE S/2 N/2 NW/4; THENCE S 330 FT; THENCE E 660 FT;
THENCE N 330 FT; THENCE W 660 FT TO POINT OF BEGINNING CONTAINING 5 ACRES MORE
OR LESS

OK3200486-006

   OK    WASHITA    BOSE,
ERNESTINE
REV
LIVING TR
DTD 2/5/96    CHESAPEAKE
EXPLORATION LLC    8/2/2007    1082    45    I-2007-009238    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: BEGINNING AT THE NW/C OF THE S/2 N/2 NW/4; THENCE S 330’; THENCE E
660’; THENCE N 330’; THENCE W 660’ TO POB CONTAINING 5 ACRES MORE OR LESS AND
S/2 N/2 NW/4 LESS A TRACT DESCRIBED AS BEGINNING AT THE NW/C OF THE S/2 N/2
NW/4; THENCE S 330’; THENCE E 660’; THENCE N 330’; THENCE W 660’ TO POB
CONTAINING 5 ACRES MORE OR LESS

(A TRACT OF LAND IN THE NW/4 BEGINNING AT THE NW/C S/2 N/2 NW/4 & S/2 N/2
NW/4-LESS A 5 ACRE TRACT)

LTD TO 12,950’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease
Name    Lessee    Lease Date    Book    Page    Entry    Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200486-007

   OK    WASHITA    BOSE JR,
EDWARD
REV
LIVING TR
DTD 2/5/96    CHESAPEAKE
EXPLORATION LLC    8/2/2007    1082    51    I-2007-009240    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: BEGINNING AT THE NW/C OF THE S/2 N/2 NW/4; THENCE S 330’; THENCE E
660’; THENCE N 330’; THENCE W 660’ TO POB CONTAINING 5 ACRES MORE OR LESS AND
S/2 N/2 NW/4 LESS A TRACT DESCRIBED AS BEGINNING AT THE NW/C OF THE S/2 N/2
NW/4; THENCE S 330’; THENCE E 660’; THENCE N 330’; THENCE W 660’ TO POB
CONTAINING 5 ACRES MORE OR LESS

(A TRACT OF LAND IN THE NW/4 BEGINNING AT THE NW/C S/2 N/2 NW/4 & S/2 N/2
NW/4-LESS A 5 ACRE TRACT)

LTD TO 12,950’

OK3200486-008

   OK    WASHITA    BOSE,
JAMES    CHESAPEAKE
EXPLORATION LLC    7/27/2007    1082    5    I-2007-009221    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 - LESS A TRACT DESCRIBED AS BEGINNING AT NW/C S/2 N/2
NW/4; THENCE S 330 FT; THENCE E 660 FT; THENCE N 330 FT; THENCE W 660 FT TO
P.O.B.

OK3200486-009

   OK    WASHITA    BOSE,
MARJORIE    CHESAPEAKE
EXPLORATION LLC    7/25/2007    1082    58    I-2007-009243    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: N/2 N/2 NW/4, S/2 NW/4, SW/4, S/2 N/2 NW/4 LESS A TRACT DESCRIBED AS
BEGINNING AT NW/C OF S/2 N/2 NW/4; THENCE S 330 FT; THENCE E 660 FT; THENCE N
330 FT; THENCE W 660 FT TO P.O.B

OK3200486-010

   OK    WASHITA    BOSE,
ROBERT    CHESAPEAKE
EXPLORATION LLC    7/26/2007    1082    77    I-2007-009252    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 - LESS A TRACT DESCRIBED AS BEGINNING AT NW/C S/2 N/2
NW/4; THENCE S 330 FT; THENCE E 660 FT; THENCE N 330 FT; THENCE W 660 FT TO
P.O.B.

OK3200486-012

   OK    WASHITA    BOSE,
KENNY
DON    CHESAPEAKE
EXPLORATION LLC    8/6/2007    1080    176    I-2007-008576    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 LESS A TRACT DESCRIBED AS BEGINNING AT NW/C S/2 N/2
NW/4, THENCE S 330’, THENCE E 660’, THENCE N 330’, THENCE W 660’ TO POB

OK3200486-013

   OK    WASHITA    BOSE,
MARK E    CHESAPEAKE
EXPLORATION LLC    8/2/2007    1082    822    I-2007-009473    011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 LESS A TRACT DESCRIBED AS BEGINNING AT NW/C S/2 N/2
NW/4, THENCE S 330’, THENCE E 660’, THENCE N 330’, THENCE W 660’ TO POB

OK3200486-014

   OK    WASHITA    BOSE,
DARRELL
W AND G
DIANE    PETROLEUM
DEVELOPMENT
COMPANY    5/8/2007    1080    167    I-2007-008573    011N    017W    0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 LESS 5 AC DESCRIBED AS BEGINNING NW CORNER OF S/2 N/2
NW/4, THENCE SOUTH 330’, EAST 666’, NORTH 330’, WEST 660’ TO POB

OK3200486-015

   OK    WASHITA    BOSE,
BRADLEY
WARREN    PETROLEUM
DEVELOPMENT
COMPANY    5/3/2007    1080    170    I-2007-008574    011N    017W    0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 LESS 5 AC DESCRIBED AS BEGINNING NW CORNER OF S/2 N/2
NW/4 THENCE SOUTH 330’, EAST 660’, NORTH 330’, WEST 660’ TO POB



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry  
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200486-016

   OK    WASHITA    BOSE,
GORDAN D   PETROLEUM
DEVELOPMENT
COMPANY    5/8/2007    1080    173    I-2007-008575   011N    017W    0026   

TOWNSHI 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 LESS 5 AC DESCRIBED AS BEGINNING NW CORNER OF S/2 N/2
NW/4 THENCE SOUTH 330’, EAST 666’, NORTH 330’, WEST 660’ TO POB

OK3200486-017

   OK    WASHITA    BOSE,
KENNY
DON AND
PATRICIA   PETROLEUM
DEVELOPMENT
COMPANY    5/4/2007    1080    176    I-2007-008576   011N    017W    0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4 LESS 5 AC DESCRIBED AS BEGINNING NW CORNER OF S/2 N/2
NW/4 THENCE SOUTH 330’, EAST 666’, NORTH 330’, WEST 660’ TO POB

OK3200486-018

   OK    WASHITA    BOSE,
RANDAL S   CHESAPEAKE
EXPLORATION LLC    6/5/2009    1140    765    I-2009-004617   011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: S/2 N/2 NW/4, LESS A TRACT BEGINNING AT NW/C S/2 N/2 NW/4, THENCE S
330’, THENCE E 660’, THENCE N 330’, THENCE W 660’ TO POB

OK3200686-001

   OK    WASHITA    RUTLEDGE,
IRENE C
LIVING
TRUST   CHESAPEAKE
EXPLORATION LLC    9/4/2007    1088    935    I-2007-011676   011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: NE/4

OK3200686-002

   OK    WASHITA    ISAACS,
CHERYL
ANNETTE
CORE &
TOM   CHESAPEAKE
EXPLORATION LLC    9/4/2007    1124    279    I-2008-010768
(CORRECTION)   011N    017W    0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: NE/4

OK3200686-003

   OK    WASHITA    CORE,
JASON
ROGER   CHESAPEAKE
EXPLORATION LLC    9/4/2007    1088    933    I-2007-011675   011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: NE/4

OK5122081-003

   OK    WASHITA    LEWIS,
ANNA
MARIE &
CHARLES   CHESAPEAKE
EXPLORATION LLC    10/18/2007    1092    933    I-2007-013038   011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: SE/4

LTD TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM (17,173’)

OK5122081-004

   OK    WASHITA    DYCK,
DONALD E
& JANICE   CHESAPEAKE
EXPLORATION LLC    10/18/2007    1098    1    I-2008-001398   011N    017W   
0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: SE/4

LTD TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM (17,173’)

OK5122081-005

   OK    WASHITA    LEWIS,
ANNA
MARIE &
CHARLES   CHESAPEAKE
EXPLORATION LLC    10/18/2007    1117    621    I-2008-008318
(CORRECTED)   011N    017W    0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: SE/4

LTD TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM (17,173’)

OK5122081-006

   OK    WASHITA    DYCK,
DONALD E
& JANICE   CHESAPEAKE
EXPLORATION LLC    10/18/2007    1117    624    I-2008-008319
(CORRECTED)   011N    017W    0026   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: SE/4

LTD TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM (17,173’)

OK5122081-007

   OK    WASHITA    OCC
#568758/CD
#200901702   COI-CELLC    6/30/2009          UNRECORDED   011N    017W    0026
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 26: ALL

LTD TO VIRGILIAN, MISSOURIAN, AND DES MOINES



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200703-002

   OK    WASHITA    LEWIS, ANNA
MARIE LIFE
ESTATE    CHESAPEAKE
EXPLORATION LLC    10/11/2007    1091    48    I-2007-012491    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: W/2 NW/4, 1.5 AC TRACT BEGINNING NW/C E/2 NW/4, THENCE E 24.7’,
THENCE S 2640’, THENCE W 24.7’, THENCE N 2640’ TO POB, A/D/A W 81.5 AC OF NW/4
LTD TO 17,125’

OK3200703-003

   OK    WASHITA    DYCK,
DONALD E
LIFE ESTATE    CHESAPEAKE
EXPLORATION LLC    10/11/2007    1089    956    I-2007-012082    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: W/2 NW/4, 1.5 AC TRACT BEGINNING NW/C E/2 NW/4, THENCE E 24.7’,
THENCE S 2640’, THENCE W 24.7’, THENCE N 2640’ TO POB, A/D/A W 81.5 AC OF NW/4

LTD TO 17,125’

OK9270046-001

   OK    WASHITA    JANZEN,
ALLEN
LIVING
TRUST DTD
12/9/93    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    982    I-2008-001378    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SW/4, STRIP OF LAND W OF RR IN SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES FM (17,125’)

OK9270046-002

   OK    WASHITA    JANZEN,
ELIZABETH
SUZANNE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    994    I-2008-001382    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SW4, STRIP OF LAND W OF RR IN SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES FM (17,125’)

OK9270046-003

   OK    WASHITA    CAILLE,
JANET    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1098    24    I-2008-001406    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SW4, STRIP OF LAND W OF RR IN SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES FM (17,125’)

OK9270046-004

   OK    WASHITA    BARTEL,
VICKI SUE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1098    9    I-2008-001401    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SW/4, STRIP OF LAND W OF RR IN SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES FM (17,125’)

OK9270055-000

   OK    WASHITA    EVANGELISH
LUTHERISCHE
FREDENS
GEMEINDE,    CHESAPEAKE
EXPLORATION LLC    10/31/2007    1099    389    I-2008-001884    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: A 2.5 ACRE TRACT DESCRIBED AS 40 RODS LONG NORTH & SOUTH AND 10 RODS
WIDE EAST & WEST IN SE/C OF SE/4

LTD TO 17,025’

OK9270105-001

   OK    WASHITA    LOWRY JR, G
W & CHERYL    CHESAPEAKE
EXPLORATION LLC    1/10/2008    1099    688    I-2008-002001    011N    017W   
0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SE/4 LESS A 2.5 AC TRACT DESCRIBED AS 40 RODS LONG N & S & 10 RODS
WIDE E & W IN SE/C SE/4, LESS A 3.0 AC TRACT DESCRIBED AS ALL THAT LAND LYING W
OF THE RR IN SE/4, LESS 6.09 ACS DEEDED TO THE RR FOR R-O-W

LTD TO 100 BLW S.E. OF BASE OF DES MOINES GRANITE WASH FM (17,125’)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270105-002

   OK    WASHITA    LOWRY,
GEORGE
WHEELER
TRUST
AGREEMENT
DTD 5-31-79   CHESAPEAKE
EXPLORATION
LLC    1/10/2008    1099    711    I-2008-002009    011N    017W    0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SE/4 LESS A 2.5 AC TRACT DESCRIBED AS 40 RODS LONG N & S & 10 RODS
WIDE E & W IN SE/C SE/4, LESS A 3.0 AC TRACT DESCRIBED AS ALL THAT LAND LYING W
OF THE RR IN SE/4, LESS 6.09 ACS DEEDED TO THE RR FOR R-O-W

LTD TO 100 BLW S.E. OF BASE OF DES MOINES GRANITE WASH FM (17,125’)

OK9270105-003

   OK    WASHITA    LOWRY, LACY
LEIGH LIV TR,
LACY LEIGH
LOWRY, TRST   CHESAPEAKE
EXPLORATION
LLC    1/10/2008    1101    692    I-2008-002530    011N    017W    0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: SE/4 LESS A 2.5 AC TRACT DESCRIBED AS 40 RODS LONG N & S & 10 RODS
WIDE E & W IN SE/C SE/4, LESS A 3.0 AC TRACT DESCRIBED AS ALL THAT LAND LYING W
OF THE RR IN SE/4, LESS 6.09 ACS DEEDED TO THE RR FOR R-O-W

LTD TO 100 BLW S.E. OF BASE OF DES MOINES GRANITE WASH FM (17,125’)

OK9270105-004

   OK    WASHITA    SANDERS,
LEONA BOSE &
ERNEST R   PETROLEUM
DEVELOPMENT CO    2/5/2005    1007    845       011N    017W    0027   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: E/2 NE/4

OK9270105-005

   OK    WASHITA    OCC
#564233/CD
#200808177   COI-CELLC    1/8/2009          UNRECORDED    011N    017W    0027
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 27: ALL

LTD TO VIRGILIAN, MISSOURIAN & DES MOINES

OK5127286-001

   OK    WASHITA    VERA E KEIL
REVOCABLE
TRUST
DATED 1-4-1999   CHESAPEAKE
EXPLORATION LP    2/9/2006    1032    391    1-2006-002312    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: NW/4

OK5129397-001

   OK    WASHITA    STEHR,
MARTIN R &
FAYE   CHESAPEAKE
EXPLORATION LP    2/10/2006    1031    410    I-2006-001934    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-002

   OK    WASHITA    THOMPSON
REV LIV TR,
DTD 7/25/89   CHESAPEAKE
EXPLORATION LP    3/1/2006    1033    774    I-2006-002872    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-003

   OK    WASHITA    OLIDINE
BROOKS REV
LIVING TRUST
DTD 7/16/04   CHESAPEAKE
EXPLORATION LP    3/3/2006    1033    777    I-2006-002873    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-004

   OK    WASHITA    BROOKS,
MICHAEL A
REV LIVING
TRUST DTD
7/16/04   CHESAPEAKE
EXPLORATION LP    3/3/2006    1033    780    I-2006-002874    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-005

   OK    WASHITA    VOGT FAMILY
LIVING TRUST
DTD 3-15-93   CHESAPEAKE
EXPLORATION LP    3/20/2006    1035    987    I-2006-003703    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-006

   OK    WASHITA    JOHNSON,
WILMA & W L   CHESAPEAKE
EXPLORATION LP    2/10/2006    1032    89    I-2006-002197    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-007

   OK    WASHITA    CHILDRESS,
ZELDA MAE   CHESAPEAKE
EXPLORATION LP    2/23/2006    1032    789    I-2006-002458    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129397-008

   OK    WASHITA    MACTAVISH,
PHYLLIS ANN,
F/K/A
MACDONELL   CHESAPEAKE
EXPLORATION
LLC    12/14/2007    1098    366    I-2008-001542    011N    017W    0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

LTD TO 100’ BELOW S.E. OF DES MOINES FM (17,180’)

OK5129397-009

   OK    WASHITA    SUDERMAN
FAMILY
LIVING TRUST
DATED 2-17-93,
THE   DAVID S
THOMPSON &
ASSOCIATES    10/15/2007    1090    938    I-2007-012444    011N    017W    0028
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SE/4

OK5129432-001

   OK    WASHITA    BOSE,
EDWARD JR
REV LIVING
TRUST DTD
2/5/96   CHESAPEAKE
EXPLORATION LP    2/17/2006    1033    308    I-2006-002660    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: NE/4

OK5129432-002

   OK    WASHITA    BOSE,
ERNESTINE
REV LIVING
TRUST DTD
2/5/96   CHESAPEAKE
EXPLORATION LP    2/17/2006    1033    311    I-2006-002661    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129432-003

   OK    WASHITA    BOSE, BRYAN    CHESAPEAKE
EXPLORATION LP    2/17/2006    1033    299    I-2006-002657    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: NE/4

OK5129435-001

   OK    WASHITA    BOSE, BRADLEY
WARREN    CHESAPEAKE
EXPLORATION LP    2/22/2006    1034    36    I-2006-002971    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SW/4

OK5129435-002

   OK    WASHITA    BOSE, KENNY
DON & PATTIE
MARIE
FREEMAN-BOSE    CHESAPEAKE
EXPLORATION LP    2/22/2006    1034    600    I-2006-003188    011N    017W   
0028   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 28: SW/4

OK5129391-007

   OK    WASHITA    MONTGOMERY
PETROLEUM, INC    CHESAPEAKE
EXPLORATION LLC    11/12/2007    1091    17    I-2007-012479    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NORTHWEST QUARTER LESS AND EXCEPT RAILROAD RIGHT-OF-WAY MORE
PARTICULARLY DESCRIBED AS FOLLOWS: A STRIP OF LAND 100 FEET WIDE, THE SAME TO
EXTEND A UNIFORM WIDTH OF 50 FEET ON EACH SIDE OF THE CENTER LINE OF ITS
RAILROAD AS LOCATED THROUGH OR ACROSS THE NORTHWEST QUARTER OF SECTION 29,
TOWNSHIP 11 NORTH, RANGE 27 WEST, CONTAINING 5.05 ACRES. AND A STRIP OF LAND ON
EACH SIDE OF THE CENTER LINE OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE
NORTHWEST QUARTER OF SECTION 29, TOWNSHIP 11 NORTH, RANGE 17 WEST AS ADDITIONAL
RIGHT-OF-WAY AS FOLLOWS: AN ADDITIONAL WIDTH OF 25 FEET ON EACH SIDE OF THE 100
FEET WIDE RIGHT-OF-WAY HERETOFOR CONVEYED, EXTENDING FROM THE WEST LINE OF SAID
1/4 SECTION IN A NORTHEASTERLY DIRECTION 827 FEET MEASURED ALONG SAID CENTER
LINE, CONTAINING 1.02 ACRES. (A/D/A NW/4 LESS & EXCEPT RR R-O-R)

LTD TO 100’ BELOW S.E. OF DES MOINES FM (17,330’)

OK5129391-008

   OK    WASHITA    MALCO
ROYALTIES LTD    CHESAPEAKE
EXPLORATION LLC    5/21/2008    1115    801    I-2008-007671    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4, L/E ROW AND/OR EASEMENT SURFACE TO 100’ BLW S.E. OF DES MOINES
GRANITE WASH FM.

OK5129391-009

   OK    WASHITA    NORMAN, ROBERT W    CHESAPEAKE
EXPLORATION LLC    5/21/2008    1115    803    I-2008-007672    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4, L/E ROW AND/OR EASEMENT SURFACE TO 100’ BLW S.E. OF DES MOINES
GRANITE WASH FM.

OK5129391-010

   OK    WASHITA    IVY CREEK
INVESTMENTS, LTD    CHESAPEAKE
EXPLORATION LLC    5/21/2008    1115    805    I-2008-007673    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4, L/E ROW AND/OR EASEMENT SURFACE TO 100’ BLW S.E. OF DES MOINES
GRANITE WASH FM.

OK5129391-011

   OK    WASHITA    CONSUL
PROPERTIES, LLC    CHESAPEAKE
EXPLORATION LLC    5/21/2008    1115    807    I-2008-007674    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4, L/E ROW AND/OR EASEMENT SURFACE TO 100’ BLW S.E. OF DES MOINES
GRANITE WASH FM.



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129391-012

   OK    WASHITA    BOYD, RUTH A
FORMERLY
RUTH A
MAYNARD    CHESAPEAKE
EXPLORATION LLC    1/20/2009    1130    470    I-2009-000974    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4 L/E 2 TRACTS OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 100’
WIDE, THE SAME TO EXTEND A UNIFORM WIDTH OF 50’ ON EACH SIDE OF THE CENTER LINE
OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 & A STRIP OF LAND ON EACH
SIDE OF THE CENTER LINE OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 AS
ADDITIONAL RIGHT-OF-WAY AS FOLLOWS: AN ADDITIONAL WIDTH OF 25’ ON EACH SIDE OF
THE 100’ WIDE RIGHT-OF-WAY HERETO FOR CONVEYED, EXTENDING FROM THE W LINE OF
SAID 1/4 SECTION IN A NORTHEASTERLY DIRECTION 827’ MEASURED ALONG SAID CENTER
LINE

SURFACE TO 17,330

OK5129391-013

   OK    WASHITA    COTTON, NIKKI
M    CHESAPEAKE
EXPLORATION LLC    1/26/2009    1130    476    I-2009-000976    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4 L/E 2 TRACTS OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 100’
WIDE, THE SAME TO EXTEND A UNIFORM WIDTH OF 50’ ON EACH SIDE OF THE CENTER LINE
OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 & A STRIP OF LAND ON EACH
SIDE OF THE CENTER LINE OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 AS
ADDITIONAL RIGHT-OF-WAY AS FOLLOWS: AN ADDITIONAL WIDTH OF 25’ ON EACH SIDE OF
THE 100’ WIDE RIGHT-OF-WAY HERETO FOR CONVEYED, EXTENDING FROM THE W LINE OF
SAID 1/4 SECTION IN A NORTHEASTERLY DIRECTION 827’ MEASURED ALONG SAID CENTER
LINE

SURFACE TO 17,330

OK5129391-014

   OK    WASHITA    MAYNARD
LIVING TR, DTD
MAY 22, 1997,
MILDRED B
MAYNARD, TRST    CHESAPEAKE
EXPLORATION LLC    1/20/2009    1130    467    I-2009-000973    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4 L/E 2 TRACTS OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 100’
WIDE, THE SAME TO EXTEND A UNIFORM WIDTH OF 50’ ON EACH SIDE OF THE CENTER LINE
OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 & A STRIP OF LAND ON EACH
SIDE OF THE CENTER LINE OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 AS
ADDITIONAL RIGHT-OF-WAY AS FOLLOWS: AN ADDITIONAL WIDTH OF 25’ ON EACH SIDE OF
THE 100’ WIDE RIGHT-OF-WAY HERETO FOR CONVEYED, EXTENDING FROM THE W LINE OF
SAID 1/4 SECTION IN A NORTHEASTERLY DIRECTION 827’ MEASURED ALONG SAID CENTER
LINE

SURFACE TO 17,230’



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129391-015

   OK    WASHITA    MAYNARD,
THOMAS D    CHESAPEAKE
EXPLORATION LLC    1/20/2009    1130    464    I-2009-000972    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NW/4 L/E 2 TRACTS OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 100’
WIDE, THE SAME TO EXTEND A UNIFORM WIDTH OF 50’ ON EACH SIDE OF THE CENTER LINE
OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 & A STRIP OF LAND ON EACH
SIDE OF THE CENTER LINE OF ITS RAILROAD AS LOCATED THROUGH OR ACROSS THE NW/4 AS
ADDITIONAL RIGHT-OF-WAY AS FOLLOWS: AN ADDITIONAL WIDTH OF 25’ ON EACH SIDE OF
THE 100’ WIDE RIGHT-OF-WAY HERETO FOR CONVEYED, EXTENDING FROM THE W LINE OF
SAID 1/4 SECTION IN A NORTHEASTERLY DIRECTION 827’ MEASURED ALONG SAID CENTER
LINE

SURFACE TO 17,230’

OK9270260-000

   OK    WASHITA    KEIL, JEAN D    CHESAPEAKE
EXPLORATION LLC    1/20/2009    1130    473    I-2009-000975    011N    017W   
0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: SE/4 SURFACE TO 17,230’

OK9270274-000

   OK    WASHITA    BORCHERS,
PAUL LIVING
TRUST ET AL    MAVERICK
CORPORATION    2/17/2009    1131    537       011N    017W    0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: SW/4 SURFACE TO 17,230’

OK9270274-001

   OK    WASHITA    SAWATZKY,
WANITA LIFE
ESTATE    TODCO
PROPERTIES, INC    2/4/2009    1134    430       011N    017W    0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NE/4

OK9270274-002

   OK    WASHITA    SAWATZKY,
JACK AND
KAREN    TODCO
PROPERTIES, INC    2/4/2009    1134    433       011N    017W    0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NE/4

OK9270274-003

   OK    WASHITA    SAWATZKY,
RANDY AND
CANDICE    TODCO
PROPERTIES, INC    2/4/2009    1134    436       011N    017W    0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NE/4

OK9270274-004

   OK    WASHITA    GROSZ, FRED
A & KARLENE
S LIVING TR    TODCO
PROPERTIES, INC    2/4/2009    1134    439       011N    017W    0029   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 29: NE/4

OK3200077-001

   OK    WASHITA    WILLIAMSON,
BARBARA
DARLENE A/
K/A DARLENE    CHESAPEAKE
EXPLORATION LP    7/21/2006    1045    808    I-2006-007441    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK3200077-002

   OK    WASHITA    ALLEN,
WENDELL A/
K/A
WENDELL
ETHAN
ALLEN    CHESAPEAKE
EXPLORATION LP    7/27/2006    1047    106    I-2006-007955    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK3200077-003

   OK    WASHITA    MEIER,
DESSIE    CHESAPEAKE
EXPLORATION LP    7/27/2006    1046    563    I-2006-007762    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK3200077-004

   OK    WASHITA    DAVIS,
ELNORA
JANE A/K/A
JANIE DAVIS    CHESAPEAKE
EXPLORATION LP    7/27/2006    1047    125    I-2006-007962    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK3200077-005

   OK    WASHITA    CALVERT,
VICKIE
KATHLEEN,
A/K/A VICKIE
CALVERT    CHESAPEAKE
EXPLORATION LP    7/27/2006    1047    493    I-2006-008103    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK3200116-001

   OK    WASHITA    CUMINGS, D
A
REVOCABLE
TRUST 1997    CHESAPEAKE
EXPLORATION LLC    9/7/2007    1087    336    I-2007-011101    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 1, 2, E/2 NW/4, A/D/A NW/4

OK3200116-002

   OK    WASHITA    SITZMAN,
GLENN L    CHESAPEAKE
EXPLORATION LLC    9/7/2007    1087    340    I-2007-011103    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 1,2, E/2 NW/4 (A/D/A NW/4)

OK3200116-003

   OK    WASHITA    GREENWELL,
OPAL M    CHESAPEAKE
EXPLORATION LLC    9/7/2007    1086    990    I-2007-010970    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 1 & 2 & E/2 NW/4, ADA NW/4

OK3200116-004

   OK    WASHITA    SITZMAN JR,
CARL J    CHESAPEAKE
EXPLORATION LLC    9/7/2007    1088    150    I-2007-011407    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 1-2, E/2 NW/4, ADA NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200117-001

   OK    WASHITA    HAWTHORNE,
RAE DEANE   CHESAPEAKE
EXPLORATION LLC    9/12/2007    1087    314    I-2007-011092    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3, 4, SW/4, A/D/A WEST 63.68 AC OF SW/4

OK3200117-002

   OK    WASHITA    HUGHES,
JUBIE F/K/A
JUBIE PRICE   CHESAPEAKE
EXPLORATION LLC    9/10/2007    1087    338    I-2007-011102    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3, 4, (A/D/A W 63.68 ACRES OF SW/4)

OK3200117-003

   OK    WASHITA    HUGHES,
SCHERRIE   CHESAPEAKE
EXPLORATION LLC    9/12/2007    1088    97    I-2007-011392    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3, 4 OF SW/4 (A/D/A W 63.68 ACRES OF SW/4)

OK3200117-004

   OK    WASHITA    GILLY, GIL E
& PANSY   CHESAPEAKE
EXPLORATION LLC    9/10/2007    1088    868    I-2007-011650    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3-4 ADA W 63.68 AC OF SW/4

OK3200117-005

   OK    WASHITA    REYNOLDS,
MICHELLE   CHESAPEAKE
EXPLORATION LLC    9/12/2007    1088    874    I-2007-011653    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3-4, ADA W 63.68 OF SW/4

OK3200117-006

   OK    WASHITA    MASIERS,
CHRISTINA   CHESAPEAKE
EXPLORATION LLC    9/12/2007    1089    554    I-2007-011921    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3-4, ADA W 63.68 OF SW/4

OK3200117-007

   OK    WASHITA    MEDINA,
REBECCA   CHESAPEAKE
EXPLORATION LLC    9/12/2007    1091    20    I-2007-012480    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: LOTS 3,4, (ADA W 63.68 AC OF SW/4)

OK3200666-000

   OK    WASHITA    LABAHN,
BETTY JO
LIVING TR,
BETTY JO
LABAHN,
TRST   CHESAPEAKE
EXPLORATION LLC    9/7/2007    1085    66    I-2007-010323    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: E 90 ACRES OF SW/4

OK3200667-001

   OK    WASHITA    OCC
#569104/CD
#200901983   COI-CELLC    7/16/2009             011N    017W    0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: ALL

LTD TO MISSOURIAN & DES MOINES

OK3210048-001

   OK    WASHITA    WOLF,
HARRY D A/
K/A HARRY
DUANE &
MARVA JO   CHESAPEAKE
EXPLORATION LLC    8/10/2006    1049    174    I-2006-006722    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK3210049-001

   OK    WASHITA    ALLEN,
ANTHONY
DWIGHT A/K/
A TONY   CHESAPEAKE
EXPLORATION LLC    8/8/2006    1048    94    I-2006-008319    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: SE/4

OK9270261-000

   OK    WASHITA    KEIL, JEAN D   CHESAPEAKE
EXPLORATION LLC    1/20/2009    1130    479    I-2009-000977    011N    017W   
0030   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 30: NE/4

SURFACE TO DES MOINES FM (17,415.50’)

OK3200472-001

   OK    WASHITA    MEIER,
BOBBY LYNN   CHESAPEAKE
EXPLORATION LP    3/22/2007    1068    783    I-2007-004504    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 1,2, E/2 NE/4

OK3200472-002

   OK    WASHITA    LOPER,
LOUISE ANN   CHESAPEAKE
EXPLORATION LP    3/22/2007    1068    785    I-2007-004505    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOT 1, LOT 2, E/2 NE/4

OK3200472-003

   OK    WASHITA    MEIER,
DESSIE   CHESAPEAKE
EXPLORATION LP    3/22/2007    1068    781    I-2007-004503    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOT 1, LOT 2, E/2 NE/4

OK3200472-004

   OK    WASHITA    ROWE,
PATRICIA M   CHESAPEAKE
EXPLORATION LP    3/22/2007    1069    496    I-2007-004777    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOT 1, LOT 2, E/2 NE/4

OK3200472-005

   OK    WASHITA    MEIER, CECIL
MONTELL   CHESAPEAKE
EXPLORATION LP    3/22/2007    1070    745    I-2007-005215    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 1, 2, E/2 NE/4

OK3200655-001

   OK    WASHITA    HOEPFNER,
MICHAEL   CHESAPEAKE
EXPLORATION LLC    8/27/2007    1084    461    I-2007-010103    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: W/2 NE/4, E 76.62 AC OF E/2 NW/4

LTD TO 16,529’

OK3200655-002

   OK    WASHITA    SLIWOSKI,
JOAN B   CHESAPEAKE
EXPLORATION LLC    8/28/2007    1085    68    I-2007-010324    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 3,4, E/2 SW/4 LESS .35 AC FOR PUBLIC ROAD

OK3200655-003

   OK    WASHITA    EMPIE,
JUDITH E   CHESAPEAKE
EXPLORATION LLC    8/28/2007    1086    294    I-2007-010715    011N    017W   
0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOT 3, LOT 4, E/2 SW/4 LESS .35 AC FOR PUBLIC ROAD



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200655-004

   OK    WASHITA    REUBER, JAMES
LOUIS   CHESAPEAKE
EXPLORATION
LLC    8/28/2007    1086    299    I-2007-010717    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 3,4, E/2 SW/4 LESS .35 FOR PUBLIC ROAD

OK3200655-005

   OK    WASHITA    PLEASANT
INVESTMENTS LP   CHESAPEAKE
EXPLORATION
LLC    8/28/2007    1085    44    I-2007-010315    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 3,4, E/2 SW/4 LESS .35 AC FOR PUBLIC ROAD

OK3200655-006

   OK    WASHITA    REUBER, RUBY M
REV LIV TR DTD
9/29/93, RUBY M
REUBER TRST   CHESAPEAKE
EXPLORATION
LLC    8/28/2007    1085    55    I-2007-010319    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 3, 4, E/2 SW/4, (LESS .35 AC FOR PUBLIC ROAD)

OK3200655-007

   OK    WASHITA    REUBER, STANLEY
K   CHESAPEAKE
EXPLORATION
LLC    8/28/2007    1085    52    I-2007-010318    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 3, 4, E/2 SW/4 LESS .35 AC FOR PUBLIC ROAD

LTD TO 16,529’

OK3200655-008

   OK    WASHITA    DUE, MAXINE   CHESAPEAKE
EXPLORATION
LLC    10/8/2007    1090    463    I-2007-012270    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOTS 3, 4, E/2 SW/4 LESS 0.35 AC FOR PUBLIC ROAD

LTD TO 16,529’

OK3200667-000

   OK    WASHITA    CHESAPEAKE
ROYALTY, LLC   CHESAPEAKE
EXPLORATION
LLC    4/17/2008    1106    316    I-2008-004233    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: LOT 3 (35.78 ACRES) & LOT 4 (35.26 ACRES) & THE E/2 SW/4, LESS 0.35
ACRES FOR A PUBLIC ROADWAY LTD TO 16529’

OK3200671-001

   OK    WASHITA    BENSON,
MARGERY KAREN   CHESAPEAKE
EXPLORATION
LLC    8/24/2007    1085    11    I-2007-010302    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: W/2 NE/4, E 76.62 ACRES OF E/2 NW/4

LTD TO 16,529’

OK3200684-001

   OK    WASHITA    RAASCH, JAMES   CHESAPEAKE
EXPLORATION
LLC    10/1/2007    1085    40    I-2007-010313    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: 3.38 ACRES ALONG THE WEST SIDE OF E/2 NW/4

OK3200684-002

   OK    WASHITA    WEBER, SUSAN   CHESAPEAKE
EXPLORATION
LLC    10/8/2007    1086    305    I-2007-010720    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: 3.38 AC ALONG W/SIDE E/2 NW/4

OK3200684-003

   OK    WASHITA    TALLEY, PATRICIA   CHESAPEAKE
EXPLORATION
LLC    10/8/2007    1086    982    I-2007-010966    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: 3.38 AC ALONG W/SIDE E/2 NW/4

OK3200684-004

   OK    WASHITA    RAASCH, JR,
THOMAS A &
VELMA H, TRUST   CHESAPEAKE
EXPLORATION
LLC    10/1/2007    1089    761    I-2007-012002    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: 3.38 ACRES ALONG W SIDE OF E/2 NW/4

OK3200684-005

   OK    WASHITA    RAASCH,
DEBORAH   CHESAPEAKE
EXPLORATION
LLC    10/8/2007    1088    176    I-2007-011417    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: 3.38 ACRES ALONG THE W SIDE OF E/2 NW/4

OK9270020-001

   OK    WASHITA    WALLERSTEDT,
SCOTT EUGENE   CHESAPEAKE
EXPLORATION
LLC    10/11/2007    1091    874    I-2007-012642    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: SE/4

OK9270020-002

   OK    WASHITA    WALLERSTEDT,
ROBERT WILLIAM   CHESAPEAKE
EXPLORATION
LLC    10/11/2007    1091    872    I-2007-012641    011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: SE/4

OK9270020-003

   OK    WASHITA    OCC# 547449/CD#200707118   CHESAPEAKE
EXPLORATION
LLC    12/6/2007             011N    017W    0031   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 31: ALL

LTD TO VIRGILIAN, MISSOURIAN & DES MOINES COMMON SOURCES OF SUPPLY

OK3200104-001

   OK    WASHITA    MEKUSUKEY OIL
COMPANY LLC   CHESAPEAKE
EXPLORATION
LLC    9/7/2007    1082    40    I-2007-009236    011N    017W    0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: SW/4

OK3200104-002

   OK    WASHITA    HAMM JR, FLOYD D   CHESAPEAKE
EXPLORATION
LLC    10/18/2007    1093    908    I-2007-013342    011N    017W    0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200104-003

   OK    WASHITA    STAFFORD,
LESTER, A/K/A
LESTER V
STAFFORD    CHESAPEAKE
EXPLORATION LLC    11/1/2007    1093    902    I-2007-013340    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: SW/4

LTD TO 100’ BELOW S. E. DES MOINES GRANITE WASH FM (17,093’)

OK3200104-004

   OK    WASHITA    IGO, TERRY    DAVID S THOMPSON
& ASSOCIATES    6/21/2007    1075    372    I-2007-006825    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: SW/4

OK3200104-005

   OK    WASHITA    ASARCO OIL &
GAS COMPANY,
INC.    CHESAPEAKE
EXPLORATION LLC    9/16/2010    1183    980    I-2010-008985    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: SW/4

OK3200123-003

   OK    WASHITA    JANZEN, ALLEN
LIVING TRUST
DATED 12/9/93    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    985    I-2008-001379    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACS OF SE/4

LTD TO 100’ BELOW S.E. DES MOINES GRANITE WASH (17,093’)

OK3200123-004

   OK    WASHITA    JANZEN,
ELIZABETH
SUZANNE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    988    I-2008-001380    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACS OF SE/4

LTD TO 100’ BELOW S.E. DES MOINES GRANITE WASH (17,093’)

OK3200123-005

   OK    WASHITA    CAILLE, JANET    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1098    32    I-2008-001409    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACS OF SE/4

LTD TO 100’ BELOW S.E. DES MOINES GRANITE WASH (17,093’)

OK3200123-006

   OK    WASHITA    BARTEL, VICKI
SUE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1098    12    I-2008-001402    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACRES OF SE/4

LTD TO 100’ BELOW S.E. DES MOINES GRANITE WASH (17,093’)

OK3200123-007

   OK    WASHITA    ORTHWEIN,
RICHARD J REV
TRUST, RICHARD
J ORTHWEIN,
TRUSTEE    CHESAPEAKE
EXPLORATION LLC    12/17/2007    1100    930    I-2008-002258    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: E 60 AC OF SE/4

LTD TO 100’ BELOW S.E. DES MOINES GRANITE WASH (17,093’)

OK3200123-008

   OK    WASHITA    BROOKS,
MICHAEL A REV
LIVING TRUST
DTD 7/15/2004    CHESAPEAKE
EXPLORATION LLC    5/23/2008    1109    159    I-2008-005324    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACRES OF SE/4

OK3200123-009

   OK    WASHITA    BROOKS,
OLIDINE REV
LIVING TRUST
DTD 7/16/2004    CHESAPEAKE
EXPLORATION LLC    5/23/2008    1109    161    I-2008-005325    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACRES OF SE/4

OK3200123-010

   OK    WASHITA    VOGT FAMILY
LIVING TRUST
DTD 3/15/1993    CHESAPEAKE
EXPLORATION LLC    5/9/2008    1107    565    I-2008-004728    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACRES OF SE/4

OK3200123-011

   OK    WASHITA    WALTERS, EDITH    CHESAPEAKE
EXPLORATION LLC    4/12/2010    1172    992    I-2010-005372    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: E 60 AC OF SE/4

OK3200123-012

   OK    WASHITA    LINDSTROM,
PEARL    CHESAPEAKE
EXPLORATION LLC    4/14/2010    1172    1009    I-2010-005378    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: E 60 AC OF SE/4

OK3200123-013

   OK    WASHITA    CADDELL, DAY
NELL WILLIAMS    CHESAPEAKE
EXPLORATION LLC    8/3/2010    1179    387    I-2010-007504    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACRES OF SE/4

OK3200123-014

   OK    WASHITA    WILLIAMS, JERRY
A/K/A JERRY L
WILLIAMS    CHESAPEAKE
EXPLORATION LLC    8/3/2010    1179    383    I-2010-007502    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: EAST 60 ACRES OF THE SE/4

OK3200123-015

   OK    WASHITA    WILLIAMS,
RONNIE A/K/A
RONNIE G
WILLIAMS    CHESAPEAKE
EXPLORATION LLC    8/3/2010    1179    385    I-2010-007503    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: THE EAST 60 ACRES OF THE SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3200123-016

   OK    WASHITA    OCC #578816/CD #201003415   COI/CELLC    9/22/2010         
   011N    017W    0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: ALL

LIMITED TO VIRGILIAN, MISSOURIAN & DES MOINES SEPARATE COMMON SOURCES OF SUPPLY

OK3200124-001

   OK    WASHITA    BRAUKUS, KATHRYN   CHESAPEAKE
EXPLORATION LLC    10/10/2007    1088    166    I-2007-011413    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: N/2 NE/4

OK3200125-000

   OK    WASHITA    MCCLURE, VALINDA   CHESAPEAKE
EXPLORATION LLC    10/12/2007    1088    169    I-2007-011414    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: S/2 NE/4

OK9270023-001

   OK    WASHITA    BARTON, WILLIAM R   CHESAPEAKE
EXPLORATION LLC    10/30/2007    1093    917    I-2007-013345    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: NW/4 LESS AND EXCEPT A TRACT OF LAND CONTAINING 10 ACRES IN THE FORM
OF A SQUARE IN THE NE CORNER OF THE NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH (17,093’)

OK9270023-002

   OK    WASHITA    VERDE VISTA
ENERGY CO   CHESAPEAKE
EXPLORATION LLC    10/30/2007    1093    885    I-2007-013336    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: NW/4 L/E A TRACT CONTAINING 10 ACS IN FORM OF SQUARE IN NE/C NW/4

SURF TO 100’ BLW S.E. OF DES MOINES GRANITE WASH (17,093’)

OK9270023-003

   OK    WASHITA    WEBB, DAWN E   CHESAPEAKE
EXPLORATION LLC    10/30/2007    1095    202    I-2008-000411    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: NW/4 L/E A TRACT CONTAINING 10 ACS IN FORM OF SQUARE IN NE/C NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH (17,093’)

OK9270023-004

   OK    WASHITA    MANZ, TERRY K   CHESAPEAKE
EXPLORATION LLC    10/30/2007    1094    789    I-2008-000265    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: NW/4 L/E A TRACT CONTAINING 10 ACS IN FORM OF SQUARE IN NE/C NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH (17,093’)

OK9270023-005

   OK    WASHITA    PLAYA
PETROLEUM, INC,
WILLIAM R BARTON,
PRESIDENT   CHESAPEAKE
EXPLORATION LLC    10/30/2007    1093    914    I-2007-013344    011N    017W   
0032   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: NW/4 LESS & EXCEPT A TRACT CONTAINING 10 ACS IN FORM OF A SQUARE IN
NE/C NW/4

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH (17,093’)

OK9270023-006

   OK    WASHITA    SCHMIDT, MAMIE   DAVID S
THOMPSON &
ASSOCIATES    7/31/2007    1081    932    I-2007-009177    011N    017W    0032
  

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 32: NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270001-000

   OK    WASHITA    BUFFING, BRET    CHESAPEAKE
EXPLORATION LLC    10/22/2007    1090    460    I-2007-012269    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: E/2 SE/4, LESS 3 ACRES DEEDED TO THE BOARD OF COMMISSIONERS OF
WASHITA COUNTY, A TRACT OF LAND DESCRIBED AS BEGINNING AT A POINT 33’ W OF NE/C
OF E/2 SE/4, THENCE W 285.2’, THENCE S 85°10’ E 50’, THENCE S 70°20’ E 100’,
THENCE S 51°10’ E 100’, THENCE S 30°50’ E 100’, THENCE S 11°10’ E 100’, THENCE N
285.2’ TO POB

SURFACE TO 17,475’

OK9270029-000

   OK    WASHITA    EVANGELIST
LUTHERAN
FRIEDENS
GERNIEDE , A
CORPORATION    CHESAPEAKE
EXPLORATION LLC    10/31/2007    1093    888    I-2007-013337    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: PART NE/4 BEGINNING AT NE/C NE/4, THENCE S ON E LINE 32 RODS, THENCE
W 10 RODS, THENCE N 32 RODS, THENCE E TO POB

SURFACE TO 17,475’

OK9270047-001

   OK    WASHITA    JANZEN, ALLEN
LIVING TRUST DTD
12/9/93    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    977    I-2008-001376    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: A TRACT OF LAND COVERING PART OF NE/4 DESCRIBED AS: BEGINNING AT A
POINT 660’ E OF THE CENTER OF SEC 34; THENCE N 21°24’ E 550’; THENCE N 60°20’ E
910’; THENCE N 39°48’ W 465’; THENCE N 870’ TO THE N BOUNDARY LINE OF SEC 34;
THENCE E TO A POINT 10 RODS W OF THE NE/C OF SEC 34; THENCE S 32 RODS; THENCE E
10 RODS TO THE E LINE OF SEC 34; THENCE S TO THE SE/C OF NE/4; THENCE W TO POB -
LESS 3.82 ACRES DEEDED TO COUNTY FOR A ROAD AND LESS 2 ACRES DEEDED TO THE
LUTHERAN CHURCH AND LESS 1.10 ACRES IN THE SE/C NE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH (17,475’)

OK9270047-002

   OK    WASHITA    JANZEN, ELIZABETH
SUZANNE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    991    I-2008-001381    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: A TRACT OF LAND COVERING PART OF NE/4 DESCRIBED AS: BEGINNING AT A
POINT 660’ E OF THE CENTER OF SEC 34; THENCE N 21°24’ E 550’; THENCE N 60°20’ E
910’; THENCE N 39°48’ W 465’; THENCE N 870’ TO THE N BOUNDARY LINE OF SEC 34;
THENCE E TO A POINT 10 RODS W OF THE NE/C OF SEC 34; THENCE S 32 RODS; THENCE E
10 RODS TO THE E LINE OF SEC 34; THENCE S TO THE SE/C OF NE/4; THENCE W TO POB -
LESS 3.82 ACRES DEEDED TO COUNTY FOR A ROAD AND LESS 2 ACRES DEEDED TO THE
LUTHERAN CHURCH AND LESS 1.10 ACRES IN THE SE/C NE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH (17,475’)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270047-003

   OK    WASHITA    CAILLE, JANET    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1098    27    I-2008-001407    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: A TRACT OF LAND COVERING PART OF NE/4 DESCRIBED AS: BEGINNING AT A
POINT 660’ E OF THE CENTER OF SEC 34; THENCE N 21°24’ E 550’; THENCE N 60°20’ E
910’; THENCE N 39°48’ W 465’; THENCE N 870’ TO THE N BOUNDARY LINE OF SEC 34;
THENCE E TO A POINT 10 RODS W OF THE NE/C OF SEC 34; THENCE S 32 RODS; THENCE E
10 RODS TO THE E LINE OF SEC 34; THENCE S TO THE SE/C OF NE/4; THENCE W TO POB -
LESS 3.82 ACRES DEEDED TO COUNTY FOR A ROAD AND LESS 2 ACRES DEEDED TO THE
LUTHERAN CHURCH AND LESS 1.10 ACRES IN THE SE/C NE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH (17,475’)

OK9270047-004

   OK    WASHITA    BARTEL, VICKI
SUE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1098    6    I-2008-001400    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: A TRACT OF LAND COVERING PART OF NE/4 DESCRIBED AS: BEGINNING AT A
POINT 660’ E OF THE CENTER OF SEC 34; THENCE N 21°24’ E 550’; THENCE N 60°20’ E
910’; THENCE N 39°48’ W 465’; THENCE N 870’ TO THE N BOUNDARY LINE OF SEC 34;
THENCE E TO A POINT 10 RODS W OF THE NE/C OF SEC 34; THENCE S 32 RODS; THENCE E
10 RODS TO THE E LINE OF SEC 34; THENCE S TO THE SE/C OF NE/4; THENCE W TO POB -
LESS 3.82 ACRES DEEDED TO COUNTY FOR A ROAD AND LESS 2 ACRES DEEDED TO THE
LUTHERAN CHURCH AND LESS 1.10 ACRES IN THE SE/C NE/4

SURFACE TO 100’ BELOW S.E. OF DES MOINES GRANITE WASH (17,475’)

OK9270087-000

   OK    WASHITA    SMITH, GLEN
DALE & LANELL    CHESAPEAKE
EXPLORATION LLC    12/17/2008    1130    55    I-2009-000835    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: ALL OF BLOCK 1 AND ALL OF BLOCK 2 IN THE TOWN OF BESSIE

OK9270089-000

   OK    WASHITA    PRICE, TERRY P
& PATRICIA M    CHESAPEAKE
EXPLORATION LLC    5/25/2009    1141    1028    I-2009-005014    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-9, BLOCK 50, LOTS 10-12, BLOCK 51, TOWN OF BESSIE, INCLUDING
ALL STREETS, ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270090-000

   OK    WASHITA    FRANKLIN,
PAULA SUE    CHESAPEAKE
EXPLORATION LLC    6/17/2009    1141    736    I-2009-004906    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 20-24, BLOCK 57, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270093-000

   OK    WASHITA    DUKE, JIMMY L    CHESAPEAKE
EXPLORATION LLC    8/11/2009    1146    391    1-2009-006342    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 14 - 16 OF BLOCK 29 IN TOWN OF BESSIE

OK9270094-000

   OK    WASHITA    IGO, TERRY &
DIANE    CHESAPEAKE
EXPLORATION LLC    8/11/2009    1146    393    1-2009-006343    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 25 - 32 BLOCK 91 IN THE TOWN OF BESSIE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270096-000

   OK    WASHITA    RATKE,
MICHAEL D &
DONNA    CHESAPEAKE
EXPLORATION,LLC    7/31/2009    1144    889    1-2009-005905    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13, 14, & 15 OF BLOCK 55

OK9270097-001

   OK    WASHITA    ERNST, MARK    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1144    892    I-2009-005906    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: BLOCK 4, LOTS 1-5, 7-24 OF BLOCK 5, BLOCKS 6-8, LOTS 1-21, 23 & 24
OF BLOCK 9, LOTS 6-19 OF BLOCK 10, LOTS 1-18, 20-24 OF BLOCK 11, BLOCKS 18, 19,
LOTS 1-9, 11-17, 19-24 OF BLOCK 20, BLOCKS 21-23, LOTS 1-21 OF BLOCK 24, BLOCK
25, LOT 6 OF BLOCK 5, LOT 22 OF BLOCK 9, LOT 19 OF BLOCK 11, LOTS 10, 18 OF
BLOCK 20, LOTS 5, 6 & 9 OF BLOCK 51, E/2 LOTS 13-15 OF BLOCK 44, LOTS 7, 8 OF
BLOCK 51, LOTS 1-4, 17-24 OF BLOCK 51, TOWN OF BESSIE, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS, AND APPURTENANCES ADJACENT THERETO

OK9270097-002

   OK    WASHITA    ERNST, DANNY    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1144    895    I-2009-005907    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: BLOCK 4, LOTS 1-5, 7-24 OF BLOCK 5, BLOCKS 6-8, LOTS 1-21, 23 & 24
OF BLOCK 9, LOTS 6-19 OF BLOCK 10, LOTS 1-18, 20-24 OF BLOCK 11, BLOCKS 18, 19,
LOTS 1-9, 11-17, 19-24 OF BLOCK 20, BLOCKS 21-23, LOTS 1-21 OF BLOCK 24, BLOCK
25, LOT 6 OF BLOCK 5, LOT 22 OF BLOCK 9, LOT 19 OF BLOCK 11, LOTS 10, 18 OF
BLOCK 20, LOTS 5, 6 & 9 OF BLOCK 51, LOTS 22-24 OF BLOCK 24, LOTS 13-24 OF BLOCK
52, E/2 LOTS 13-15 OF BLOCK 44, LOTS 7, 8 OF BLOCK 51, TOWN OF BESSIE, INCLUDING
ALL STREETS, ROADS, ALLEYWAYS, AND APPURTENANCES ADJACENT THERETO

OK9270098-001

   OK    WASHITA    WILLIAMSON,
HUGH R & VERA    CHESAPEAKE
EXPLORATION LLC    5/11/2009    1141    713    I-2009-004897    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24, BLOCK 40, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270098-002

   OK    WASHITA    KLEMME,
ROBERT    CHESAPEAKE
EXPLORATION LLC    9/29/2009    1151    831    I-2009-008214    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19 - 24 OF BLOCK 40 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS AND APPURTENANCES
ADJACENT THERETO

OK9270098-003

   OK    WASHITA    WILLIAMSON,
EDWIN L    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1153    339    I-2009-008601    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24 OF BLOCK 40 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPPURTENANCES ADJACENT THERETO

OK9270098-004

   OK    WASHITA    KLEMME,
MICHAEL LYNN    CHESAPEAKE
EXPLORATION LLC    11/2/2009    1154    164    I-2009-008920    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24 OF BLOCK 40 IN TOWN OF BESSIE

OK9270099-000

   OK    WASHITA    LEWALLEN,
DANNY L &
DONNA GAIL    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1141    725    I-2009-004902    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 10, 11 & 12, BLOCK 55, TOWN OF BESSIE, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270103-001

   OK    WASHITA    BORCHERS,
BETTY LIVING
TRUST, BETTY
BORCHERS, TRST    CHESAPEAKE
EXPLORATION LLC    1/24/2008    1100    909    I-2008-002249    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: W/2 SE/4 LESS A TRACT OF LAND DESCRIBED AS BEGINNING AT THE NW/C OF
SE/4, THENCE E ALONG THE N LINE 942’, THENCE DUE S 2640’ TO A POINT ON THE S
LINE OF SAID QUARTER SECTION, THENCE W ALONG THE S LINE OF SAID QUARTER SECTION
942’ TO THE SW/C, THENCE N ALONG THE W LINE 2640’ TO THE POB

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM (17,475’)

OK9270103-002

   OK    WASHITA    BORCHERS, PAUL
LIVING TRUST,
PAUL BORCHERS,
TRST    CHESAPEAKE
EXPLORATION LLC    1/24/2008    1100    903    I-2008-002247    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: W/2 SE/4 LESS A TRACT OF LAND DESCRIBED AS BEGINNING AT THE NW/C OF
SE/4, THENCE E ALONG THE N LINE 942’, THENCE DUE S 2640’ TO A POINT ON THE S
LINE OF SAID QUARTER SECTION, THENCE W ALONG THE S LINE OF SAID QUARTER SECTION
942’ TO THE SW/C, THENCE N ALONG THE W LINE 2640’ TO THE POB

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM (17,475’)

OK9270103-003

   OK    WASHITA    LANTZ,
WILMA C TRUST,
WILMA C LANTZ,
TRUSTEE    CHESAPEAKE
EXPLORATION LLC    2/12/2008    1201    48    I-2011-003891    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: W/2 SE/4 LESS A TRACT OF LAND DESCRIBED AS: BEG AT NW/C SE/4, THENCE
E ALONG THE N LINE 942’, THENCE DUE S 2640’ TO A POINT ON THE S LINE OF SAID
QUARTER SECTION, THENCE W ALONG THE S LINE OF SAID QUARTER SECTION 942’ TO SW/C,
THENCE N ALONG THE W LINE 2640’ TO POB. SURFACE TO DES MOINES GRANITE WASH FM
(17,475’)

OK9270215-000

   OK    WASHITA    LITTKE, PATRICIA    CHESAPEAKE
EXPLORATION LLC    7/2/2008    1117    484    I-2008-008266    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 10-12 OF BLOCK 3, LOTS 1-2 OF BLOCK 12 IN THE TOWN OF BESSIE

SURFACE TO 100’ BLW S.E. OF DES MOINES GRANITE WASH FM

OK9270226-001

   OK    WASHITA    HAMM FAMILY
TRUST DATED
10/2004    CHESAPEAKE
EXPLORATION LLC    9/8/2008    1121    583    I-2008-009994    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: ALL OF BLOCKS 70, 71, 72, 73, 74, 81, 82, 83, 84, 85 IN THE TOWN OF
BESSIE, OKLAHOMA

OK9270258-001

   OK    WASHITA    BOSE, MARJORIE    CHESAPEAKE
EXPLORATION LLC    1/12/2009    1132    445    I-2009-001590    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24 OF BLOCK 34 AND LOTS 1-18 OF BLOCK 35 AND LOTS 1-18 OF
BLOCK 36 AND LOTS 1-24 OF BLOCK 37 AND LOTS 13-18 OF BLOCK 48 AND LOTS 1,2 AND
4-12 OF BLOCK 48 AND LOTS 1-9 OF BLOCK 49 ALL IN THE TOWN OF BESSIE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270258-002

   OK    WASHITA    BOSE, ROBERT
E    CHESAPEAKE
EXPLORATION LLC    1/12/2009    1132    61    I-2009-001468    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24 OF BLOCK 34 AND LOTS 1-18 OF BLOCK 35 AND LOTS 1-18 OF
BLOCK 36 AND LOTS 1-24 OF BLOCK 37 AND LOTS 13-18 OF BLOCK 40 AND LOTS 1, 2 AND
4-12 OF BLOCK 48 AND LOTS 1-9 OF BLOCK 49 ALL IN THE TOWN OF BESSIE

OK9270258-003

   OK    WASHITA    MESSICK,
CLARENCE &
DOLORES
MUTUAL LIV T    CHESAPEAKE
EXPLORATION LLC    1/12/2009    1132    63    I-2009-001469    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24 OF BLOCK 34 AND LOTS 1-18 OF BLOCK35 AND LOTS 1-18 OF
BLOCK 36 AND LOTS 1-24 OF BLOCK 37 AND LOTS 13-18 OF BLOCK 40 AND LOTS 1,2 AND
4-12 OF BLOCK 48 AND LOTS 1-9 OF BLOCK 49 ALL IN THE TOWN OF BÉSSIE

OK9270258-004

   OK    WASHITA    BAKER,
YVONNE M    CHESAPEAKE
EXPLORATION LLC    1/12/2009    1133    645    I-2009-002031    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24 OF BLK 34 & LOTS 1-18 OF BLK 35 & LOTS 1-18 OF BLK 36 &
LOTS 1-24 OF BLK 37 & LOTS 13-18 OF BLK 40 & LOTS 1, 2 & 4-12 OF BLK 48 & LOTS
1-9 OF BLK 49 ALL IN THE TOWN OF BESSIE

OK9270258-005

   OK    WASHITA    BOSE, JAMES E    CHESAPEAKE
EXPLORATION LLC    1/12/2009    1133    641    I-2009-002029    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24 OF BLK 34 & LOTS 1-18 OF BLK 35 & LOTS 1-18 OF BLK 36 &
LOTS 1-24 OF BLK 37 & LOTS 13-18 OF BLK 40 & LOTS 1, 2 & 4-12 OF BLK 48 & LOTS
1-9 OF BLK 49 ALL IN THE TOWN OF BESSIE

OK9270258-006

   OK    WASHITA    STREEB,
LUCILLE M    CHESAPEAKE
EXPLORATION LLC    1/12/2009    1133    643    I-2009-002030    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24 OF BLK 34 & LOTS 1-18 OF BLK 35 & LOTS 1-18 OF BLK 36 &
LOTS 1-24 OF BLK 37 & LOTS 13-18 OF BLK 40 & LOTS 1, 2 & 4-12 OF BLK 48 & LOTS
1-9 OF BLK 49 ALL IN THE TOWN OF BESSIE

OK9270259-000

   OK    WASHITA    PETERS,
EDMUND A &
MARY A    CHESAPEAKE
EXPLORATION LLC    1/9/2009    1132    65    I-2009-001470    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: BLOCKS 58, 59 LESS THE NORTH 50’ OF LOTS 8, 9 IN BLOCK 59, AND
BLOCKS 60, 61, 67-69, IN THE TOWN OF BESSIE, OKLAHOMA.

OK9270277-000

   OK    WASHITA    GORSHING,
GARY W    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1139    567    12009004238    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-3, BLOCK 47, TOWN OF BESSIE, INCLUDING ALL ROADS, STREETS,
ALLEYWAYS, & APPURTENANCES ADJACENT THERETO

OK9270278-000

   OK    WASHITA    SCHIMMEL,
GILBERT L &
VERA E
REVOCABLE
TRUST DTD
03/21/02    CHESAPEAKE
EXPLORATION LLC    5/7/2009    1140    218    12009004445    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-24, BLOCK 56, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS, & APPURTENANCES ADJACENT THERETO

OK9270279-001

   OK    WASHITA    HIXON, JAMES    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    570    12009004239    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 23-24, BLOCK 45, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS, & APPURTENANCES ADJACENT THERETO

OK9270280-001

   OK    WASHITA    RHODES,
LARRY DEAN &
NORMA L    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    572    12009004240    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 4-11, LOTS 13-20, BLOCK 47, TOWN OF BESSIE, INCLUDING ALL
STREETS, ROADS, ALLEYWAYS, & APPURTENANCES ADJACENT THERETO

OK9270282-001

   OK    WASHITA    DUDGEON,
MARILYN
KAY & JERRY K    CHESAPEAKE
EXPLORATION LLC    5/6/2009    1139    278    12009003648    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13 - 24, BLOCK 27, TOWN OF BESSIE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270283-001

   OK    WASHITA    COSSEY, CLYDE    CHESAPEAKE
EXPLORATION LLC    5/7/2009    1139    276    12009003647    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 13 - 15, BLOCK 13, TOWN OF BESSIE

OK9270283-002

   OK    WASHITA    COSSEY, DENVER &
AUDREY ALINE    CHESAPEAKE
EXPLORATION LLC    6/11/2009    1143    809    I-2009-005520    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13, 14, 15, BLOCK 13, TOWN OF BESSIE

OK9270284-000

   OK    WASHITA    WISE, CHARLENE L    CHESAPEAKE
EXPLORATION LLC    5/8/2009    1139    274    12009003646    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1 - 16, BLOCK 28, LOTS 1 - 16, BLOCK 15, LOTS 1 - 24, BLOCK 16,
TOWN OF BESSIE

OK9270285-000

   OK    WASHITA    HENDRICKS, BUDDY &
PEGGY    CHESAPEAKE
EXPLORATION LLC    5/6/2009    1139    282    12009003650    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 17 - 20, BLOCK 53, TOWN OF BESSIE

OK9270286-001

   OK    WASHITA    KLEMME, PAUL K    CHESAPEAKE
EXPLORATION LLC    5/11/2009    1139    284    12009003651    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24, BLOCK 40, LOTS 18-20, BLOCK 47, TOWN OF BESSIE

OK9270286-002

   OK    WASHITA    ERNY, GLENDORA ANN    CHESAPEAKE
EXPLORATION LLC    5/28/2009    1143    807    I-2009-005519    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19 - 24, BLOCK 40, LOTS 18 - 20, BLOCK 47, TOWN OF BESSIE

OK9270289-000

   OK    WASHITA    COIL, LINDA G A/K/A
LINDA GAYNELL COIL    CHESAPEAKE
EXPLORATION LLC    5/19/2009    1141    730    I-2009-004904    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-18, BLOCK 46, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270290-000

   OK    WASHITA    JONES, PRESLEY W &
MILDRED I REVOCABLE
TRUST DTD 12/17/2003    CHESAPEAKE
EXPLORATION LLC    5/22/2009    1141    727    I-2009-004903    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-18, BLOCK 46, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270291-000

   OK    WASHITA    DAWES, KENNY &
LINDA    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    286    I-2009003652    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1 - 5, BLOCK 65, TOWN OF BESSIE

OK9270292-000

   OK    WASHITA    MAUCK, JERRY &
DEBORAH    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    288    I-2009-003653    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 22, BLOCK 31, LOTS 14, 15, 18, 20, BLOCK 32, TOWN OF BESSIE

OK9270293-000

   OK    WASHITA    DICK, ELMER G    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1139    293    I-2009-003655    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 17 - 22, BLOCK 44, LOTS 10 - 12, BLOCK 46, LOTS 1 - 3, BLOCK
55, TOWN OF BESSIE

OK9270294-000

   OK    WASHITA    TAYLOR, L D & KAREN    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    298    I-2009-003657    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 13, BLOCK 29 & W/2 OF LOTS 13 & 14, BLOCK 44, TOWN OF BESSIE

OK9270295-000

   OK    WASHITA    MANNIS, TRELA C
THOMPSON    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    300    I-2009-003658    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1 - 5 & 9 - 12, BLOCK 27, TOWN OF BESSIE

OK9270296-001

   OK    WASHITA    STEPHENSON, FREDA
A/K/A FRIEDA
STEPHENSON    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1139    290    I-2009-003654    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 8, 10, 15 - 18, BLOCK 39, TOWN OF BESSIE

OK9270297-001

   OK    WASHITA    LINGENFELTER, LU
ELLA    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1139    296    I-2009-003656    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 6 - 12, LESS E 50’ OF LOTS 11 & 12, BLOCK 40, TOWN OF BESSIE

OK9270297-002

   OK    WASHITA    BUFFING, LEE ROY &
MALINDA    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1141    1026    I-2009-005013    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 6-12, LESS E 50’ OF LOTS 11 & 12, BLOCK 40, TOWN OF BESSIE,
INCLUDING ALL STREETS, ROADS, ALLEYWAYS, & APPURTENANCES ADJACENT THERETO



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry  
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270298-001

   OK    WASHITA    BOSE, RANDAL S    CHESAPEAKE
EXPLORATION LLC    5/18/2009    1141    1019    I-2009-005011
(CORRECTION)   011N    017W    0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13 - 18, BLOCK 40, LOTS 10 - 12, BLOCK 57, LOTS 16 - 21, BLOCK
65, LOTS 1 - 9 & 16 - 24, BLOCK 66, TOWN OF BESSIE

OK9270298-002

   OK    WASHITA    BOSE, DARREL
W    CHESAPEAKE
EXPLORATION LLC    5/18/2009    1141    1016    I-2009-005010   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-18, BLOCK 40, LOTS 10-12, BLOCK 57, LOTS 16-21, BLOCK 65,
LOTS 1-9 & 16-24, BLOCK 66, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS, & APPURTENANCES ADJACENT THERETO

OK9270299-000

   OK    WASHITA    LEWIS, ANNA
MARIE    CHESAPEAKE
EXPLORATION LLC    5/11/2009    1141    709    I-2009-004895   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST.

SECTION 34: LOTS 1-5, BLOCK 40, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270300-001

   OK    WASHITA    KLEMME JR, BEN    CHESAPEAKE
EXPLORATION LLC    5/13/2009    1152    991    I-2009-008498   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24, BLOCK 40, LOTS 18-20, BLOCK 47, TOWN OF BESSIE,
INCLUDING ALL STREETS, ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270300-002

   OK    WASHITA    AUSTIN, MARK    CHESAPEAKE
EXPLORATION LLC    5/19/2009    1141    707    I-2009-004894   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: 19-24, BLOCK 40, LOTS 18-20, BLOCK 47, TOWN OF BESSIE, INCLUDING ALL
STREETS, ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270300-003

   OK    WASHITA    KLEMME, DAVID
& ELAINE    CHESAPEAKE
EXPLORATION LLC    5/19/2009    1141    1031    I-2009-005015   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24, BLOCK 40, LOTS 18-20, BLOCK 47, TOWN OF BESSIE,
INCLUDING ALL STREETS, ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270301-000

   OK    WASHITA    INTERNATIONAL
BANK OF
COMMERCE    CHESAPEAKE
EXPLORATION LLC    5/28/2009    1141    715    I-2009-004898   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-18, BLOCK 64, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270301-001

   OK    WASHITA    ASARCO OIL &
GAS, INC    CHESAPEAKE
EXPLORATION LLC    5/14/2009    1141    741    I-2009-004908   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: ALL OF BLOCKS 70-74, 81-85, TOWN OF BESSIE, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270301-002

   OK    WASHITA    MORGAN,
THOMAS A    CHESAPEAKE
EXPLORATION LLC    5/13/2009    1152    993    I-2009-008499   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: ALL OF BLOCKS 70-74, 81-85, TOWN OF BESSIE, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270302-000

   OK    WASHITA    DUDGEON,
JOHNNY A/K/A
JOHNNIE
DUDGEON &
BONNIE    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1141    723    I-2009-004901   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 22, 23 & 24, BLOCK 13, TOWN OF BESSIE, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270303-000

   OK    WASHITA    EDIGER,
MARJORIE    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1141    717    I-2009-004899   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19 - 24, BLOCK 55, TOWN OF BESSIE, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270304-000

   OK    WASHITA    FIRST BAPTIST
CHURCH OF
CLINTON, INC    CHESAPEAKE
EXPLORATION LLC    6/1/2009    1141    720    I-2009-004900   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 21 - 24, BLOCK 53, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270305-000

   OK    WASHITA    HOLLIMAN,
AGNES M REV
LIV TR DTD
4/1/98, ET AL    CHESAPEAKE
EXPLORATION LLC    5/11/2009    1141    1022    I-2009-005012    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-16, BLOCK 14, LOTS 1-6, BLOCK 32, LOTS 1-4, BLOCK 46, TOWN OF
BESSIE, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, & APPURTENANCES ADJACENT
THERETO

OK9270306-000

   OK    WASHITA    GRIFFITH, J L    CHESAPEAKE
EXPLORATION LLC    5/1/2009    1143    527    I-2009-005422    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 10 & 11, BLOCK 49, TOWN OF BESSIE, ACCORDING TO THE RECORDED
PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS & APPURTENANCES ADJACENT
THERETO

OK9270307-001

   OK    WASHITA    CARTER, VERA    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1143    529    I-2009-005423    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 16, BLOCK 30, LOTS 13, 16, 17, 22-24, BLOCK 32, LOTS 19 & 21,
BLOCK 32, LOTS 19-24, BLOCK 39, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270308-000

   OK    WASHITA    MCDANIEL,
DAVID K    CHESAPEAKE
EXPLORATION LLC    5/4/2009    1143    532    I-2009-005424    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-5, BLOCK 39, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270311-001

   OK    WASHITA    MIRTZ,
BENJAMIN &
GWENDOLYN    CHESAPEAKE
EXPLORATION LLC    7/23/2009    1143    811    I-2009-005521    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 20 - 24, BLOCK 27

OK9270311-002

   OK    WASHITA    SANDERS, LEONA    CHESAPEAKE
EXPLORATION LLC    7/25/2009    1143    815    I-2009-005523    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 20 - 24, BLOCK 27

OK9270312-001

   OK    WASHITA    INTEMANN,
RANDAL BRYAN    CHESAPEAKE
EXPLORATION LLC    7/27/2009    1143    813    I-2009-005522    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 21 & 22 OF BLOCK 45, OF TOWN OF BESSIE, ACCORDING TO PLAT
RECORDED THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, & APPURTENANCES
ADJACENT THERETO

OK9270313-000

   OK    WASHITA    RATKE, PAUL D &
JANE    CHESAPEAKE
EXPLORATION LLC    7/2/2009    1143    794    I-2009-005515    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 16, 17, 18 IN TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS, THERETO & APPURTENANCES THERETO.

OK9270314-000

   OK    WASHITA    KEIL, JEAN D    CHESAPEAKE
EXPLORATION,
LLC    7/12/2009    1143    797    I-2009-005516    011N    017W    0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13, 14, BLOCK 62, TOWN OF BESSIE, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS, THERETO & APPURTANCES ADJACENT THERETO

OK9270315-001

   OK    WASHITA    BONDY, WILMA    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1144    584    I-2009-005789    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 13-15 OF BLOCK 13, OF THE TOWN OF BESSIE, ACCORDING TO THE PLAT
RECORDED THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS & APPURTENANCES
ADJACENT THERETO



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270316-001

   OK    WASHITA    RAY, DEBORAH
& WILLIAM F    CHESAPEAKE
EXPLORATION LLC    7/23/2009    1143    800    I-2009-00517    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: PART SE/4 DESCRIBED AS BEGINNING AT NE/C OF BLOCK 93 OF BESSIE
TOWNSITE, THENCE 20’ TO W LINE OF ST. LOUIS - SAN FRANCISCO RR ROW, THENCE S
450’ ALONG W LINE OF ST. LOUIS - SAN FRANCISCO RR ROW, THENCE 2 20’, THENCE N
450’ ALONG E LINE OF BLOCK 93 OF BESSIE TOWNSIDE TO POB; LOTS 1 - 18, BLOCK 93,
PLUS TRACT BEGINNING 30’ N OF SW/C OF SE/4, THENCE E 37.5’, THENCE N 200’,
THENCE W 37.5’, THENCE S 200’ TO POB; LOTS 1 - 3, BLOCK 41, LOTS 1 - 4, BLOCK
42, LOTS 1 - 6, BLOCKS 76, 77, 78, LOTS 1 - 12, BLOCK 79, LOTS 7 -18, BLOCK 80,
LOTS 1 - 24 & 33 - 36, BLOCK 91, LOTS 1 - 28 & 30 - 36, BLOCK 92, PART OF BLOCK
93 LYING IN SW/4 OF TOWN OF BESSIE; LOTS 4 - 6, BLOCK 41; LOTS 10 - 12, BLOCK
45; LOTS 13 - 18, BLOCK 45

OK9270317-000

   OK    WASHITA    CARTER, DENNIS R
& GERALD A
NELSON    CHESAPEAKE
EXPLORATION LLC    8/11/2009    1146    389    1-2009-006341    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 21 - 24 OF BLOCK 33 IN THE TOWN OF BESSIE

OK9270318-000

   OK    WASHITA    CRANE, JAMES W &
JAMIE A    CHESAPEAKE
EXPLORATION LLC    8/11/2009    1146    727    I-2009-006467    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-18 BLOCK 31 TOWN OF BESSIE

OK9270319-000

   OK    WASHITA    SLIGER, KENNETH C
& C AVINELLE REV
TR    CHESAPEAKE
EXPLORATION LLC    8/11/2009    1146    729    I-2009-006468    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 7-12 BLOCK 32 IN TOWN OF BESSIE

OK9270320-000

   OK    WASHITA    PTAK JR, LEON &
MARY LOUISE    CHESAPEAKE
EXPLORATION LLC    8/13/2009    1146    733    I-2009-006470    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24 OF BLOCK 64 IN TOWN OF BESSIE

OK9270321-000

   OK    WASHITA    REAM, MAREETA    CHESAPEAKE
EXPLORATION LLC    8/19/2009    1146    731    I-2009-006469    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-12, 16-24 BLOCK 63 TOWN OF BESSIE

OK9270322-000

   OK    WASHITA    SORTER, MARGARET
MARIE    CHESAPEAKE
EXPLORATION LLC    8/13/2009    1146    723    I-2009-006465    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-16 OF BLOCK 30 IN TOWN OF BESSIE

OK9270323-000

   OK    WASHITA    CARTER, MARK
MONTEL    CHESAPEAKE
EXPLORATION LLC    8/13/2009    1146    725    I-2009-006466    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13 -16 BLOCK 30 OF TOWN OF BESSIE

OK9270324-001

   OK    WASHITA    FLECK, JANET    CHESAPEAKE
EXPLORATION LLC    8/19/2009    1147    785    I-2009-006860    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 7-11 & 13-24 OF BLOCK 12 IN THE TOWN OF BESSIE

OK9270325-001

   OK    WASHITA    ALLEN, OPAL LOIS    CHESAPEAKE
EXPLORATION LLC    8/19/2009    1147    787    I-2009-006861    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-16 OF BLOCK 30 IN TOWN OF BESSIE

OK9270325-002

   OK    WASHITA    MCCULLER, JACKIE
LEE    CHESAPEAKE
EXPLORATION LLC    10/26/2009    1152    667    I-2009-008379    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13 - 16 OF BLOCK 30 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPURTENANCES ADJACENT THERETO



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270325-003

   OK    WASHITA    DUDGEON, MORRIS
LANE & RHONDA    CHESAPEAKE
EXPLORATION LLC    10/26/2009    1152    669    I-2009-008380    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34 : LOTS 13 - 16 OF BLOCK 30 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPURTENANCES ADJACENT THERETO

OK9270325-004

   OK    WASHITA    CARTER, DONNA
LYN    CHESAPEAKE
EXPLORATION LLC    11/17/2009    1156    856    I-2009-009803    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-16 OF BLOCK 30 IN TOWN OF BESSIE

OK9270326-000

   OK    WASHITA    KOCH, TAMMIE
FRAZIER    CHESAPEAKE
EXPLORATION LLC    8/13/2009    1147    783    I-2009-006859    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 7-12 OF BLOCK 64 IN TOWN OF BESSIE

OK9270327-001

   OK    WASHITA    INGRAM, CHARLA
L, FORMERLY
PENNER & CHRIS    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1145    974    I-2009-006162    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 15 THRU 22 OF BLOCK 41, LOTS 1 THRU 6 OF BLOCK 53 OF TOWN OF
BESSIE, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND APPURTENANCES ADJACENT
THERETO

OK9270328-001

   OK    WASHITA    BOSE, SHARON &
ADOLPH
ELIZONDO    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1145    976    I-2009-006163    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 13-24 OF BLOCK 65, OF THE TOWN OF BESSIE, ACCORDING TO THE PLAT
RECORDED THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS & APPURTENANCES
ADJACENT THERETO

OK9270329-001

   OK    WASHITA    BOSE, SHARON    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1145    978    I-2009-006164    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 10-12 OF BLOCK 57 & LOTS 1-9 & 16-24 OF BLOCK 66, OF THE TOWN
OF BESSIE, ACCORDING TO THE PLAT RECORDED THEREOF, INCLUDING ALL STREETS, ROADS,
ALLEYWAYS & APPURTENANCES ADJACENT THERETO

OK9270330-001

   OK    WASHITA    SPERLE, PATRICIA
& J C    CHESAPEAKE
EXPLORATION LLC    7/29/2009    1145    971    I-2009-006161    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: BLOCK 4, LOTS 1-5 & 7-24 OF BLOCK 5, BLOCKS 6-8, LOTS 1-21, 23 & 24
OF BLOCK 9, LOTS 6-19 OF BLOCK 10, LOTS 1-18 & 20-24 OF BLOCK 11, BLOCKS 18 &
19, LOTS 1-9, 11-17 & 19-24 OF BLOCK 20, BLOCKS 21-23, LOTS 1-21 OF BLOCK 24,
BLOCK 25, LOT 6 OF BLOCK 5, LOT 22 OF BLOCK 9, LOT 19 OF BLOCK 11, LOTS 10 & 18
OF BLOCK 20 & LOTS 5, 6 & 9 OF BLOCK 51, LOTS 1-5 & 20-24 OF BLOCK 10 IN TOWN OF
BESSIE, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND APPURTENANCES ADJACENT
THERETO

OK9270331-000

   OK    WASHITA    TOWN OF BESSIE,
OKLAHOMA    CHESAPEAKE
EXPLORATION LLC    9/8/2009    1147    780    I-2009-006858    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 16-24, BLOCK 26, E 50’ OF LOTS 11 & 12, BLOCK 40, LOTS 7-9,
BLOCK 41 & LOTS 2-4, BLOCK 45 & BLOCK 86-89

OK9270332-002

   OK    WASHITA    KOEHN, PAMELA    CHESAPEAKE
EXPLORATION LLC    10/28/2009    1153    335    I-2009-008599    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24 OF BLOCK 48 IN TOWN OF BESSIE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270332-003

   OK    WASHITA    HENDRICKS,
PAULA    CHESAPEAKE
EXPLORATION LLC    9/17/2009    1153    333    I-2009-008598    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24 OF BLOCK 48 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPPURTENANCES ADJACENT THERETO

OK9270333-000

   OK    WASHITA    STEPHENSON,
RAY    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1148    178    I-2009-007023    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 10 - 18 OF BLOCK 50, LOTS 13 - 16 OF BLOCK 51

OK9270344-000

   OK    WASHITA    STEPHENSON,
ROBERT &
DIANE    CHESAPEAKE
EXPLORATION LLC    9/4/2009    1148    359    I-2009-007090    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 3 - 12 OF BLOCK 54

OK9270345-001

   OK    WASHITA    SPERLE,
PATRICIA & J C    CHESAPEAKE
EXPLORATION LLC    9/9/2009    1147    594    I-2009-006769    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 10 THRU 18 OF BLOCK 45 IN TOWN OF BESSIE, INCLUDING ALL
STREETS, ROADS, ALLEYWAYS AND APPURTENANCES ADJACENT THERETO

OK9270346-000

   OK    WASHITA    PTAK, MIKE    CHESAPEAKE
EXPLORATION LLC    8/13/2009    1146    76    I-2009-006224    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 6, 7, 8, 9, 10, 11, 12 OF BLOCK 65 IN TOWN OF BESSIE, INCLUDING
ALL STREETS, ROADS, ALLEYWAYS, THERETO AND APPURTENANCES ADJACENT THERETO

OK9270347-000

   OK    WASHITA    GOERINGER,
CONNIE &
JEAN    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1148    763    I-2009-007217    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 12 OF BLOCK 12 AND A TRACT OF LAND COMMENCING AT THE SE/C OF LOT
12 OF BLOCK 12, THENCE WEST 130’. THENCE SOUTH 70’ TO THE NW/C OF LOT 1 BLOCK
17, THENCE EAST 130’, THENCE NORTH 70’ TO POB.

OK9270348-001

   OK    WASHITA    KRAUSE, DAN    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1150    205    I-2009-007691    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-15 AND LOTS 22-24 OF BLOCK 65 IN THE TOWN OF BESSIE,
ACCORDING TO THE RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS,
AND APPURTENANCES ADJACENT THERETO

OK9270349-000

   OK    WASHITA    STEIGMAN,
MICHAEL L &
CHRISTYE A    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1149    371    I-2009-007400    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: SOUTH 110 FEET OF LOTS 1-6 AND ALL OF LOTS 19-24 OF BLOCK 62 IN THE
TOWN OF BESSIE, ACCORDING TO THE RECORDED PLAT THEREOF, INCLUDING ALL STREETS,
ROADS, ALLEYWAYS, AND APPURTENANCES ADJACENT THERETO

OK9270351-001

   OK    WASHITA    BOSE, MARK E,
A/K/A MARK
BOSE    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1150    9    I-2009-007628    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13-18 OF BLOCK 40 AND LOTS 16-21 OF BLOCK 65 AND LOTS 10-12 OF
BLOCK 57 AND LOTS 1-9 AND 16-24 OF BLOCK 66, IN THE TOWN OF BESSIE, ACCORDING TO
THE RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS AND
APPURTENANCES ADJACENT THERETO



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry  
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270354-000

   OK    WASHITA    JERNIGAN JR,
DAVID P &
PATSY A    CHESAPEAKE
EXPLORATION LLC    9/14/2009    1151    796    I-2009-008198   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 13 AND 14 OF BLOCK 41 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPURTENANCES ADJACENT THERETO

OK9270355-000

   OK    WASHITA    MINTZ,
DOROTHY V,
LIFE ESTATE    CHESAPEAKE
EXPLORATION LLC    9/15/2009    1151    792    I-2009-008196   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1 - 6 OF BLOCK 64 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS. ROADS, ALLEYWAYS AND APPURTENANCES
ADJACENT THERETO

OK9270357-001

   OK    WASHITA    NONAST,
MYRLEE
BLEVENS    CHESAPEAKE
EXPLORATION LLC    9/17/2009    1151    794    I-2009-008197   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOT 20 - 24 OF BLOCK 57 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPURTENANCES ADJACENT THERETO

OK9270359-000

   OK    WASHITA    BURLINGTON
RESOURCES
OIL & GAS
COMPANY, LP    CHESAPEAKE
EXPLORATION LLC    10/16/2009    1158    616    I-2010-000422
(CORRECTION
LSE)   011N    017W    0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: PART NE/4, BEGIN ON POINT S LINE NE/4, 660’ E OF CENTER SECTION; N
2I°24'E, 550’; N 620°E, 910’; THENCE N 39°48'W, 465’; THENCE DUE N 870’ TO A
POINT ON N LINE OF SECTION 34; THENCE W 513’ TO SLSFRY.CO. W ROW LINE; S ALONG
ROW 2640’ TO S LINE OF NE/4; E 505.5’ TO POB, BEGIN AT A POINT ON N LINE OF
SECTION 34 THAT IS 47' E OF THE N/2 & S/2 SECTION LINE, THENCE W 300', THENCE S
2640', THENCE W 630', THENCE S 1540', THENCE E 875 ' TO THE CENTERLINE OF
SECTION 34, THENCE N 1540' TO CENTER OF SECTION 34, THENCE E 55' TO THE W LINE
OF ROW, THENCE N ALONG SAID ROW 2640' TO THE POB

SURFACE TO 17,475'

OK9270360-000

   OK    WASHITA    PINION,
JEREMY    CHESAPEAKE
EXPLORATION LLC    10/13/2009    1152    671    I-2009-008381   011N    017W   
0034   

TOWNSHIP 11 NORTH – RANGE 17 WEST

SECTION 34: LOTS 10 - 15 OF BLOCK 66 IN THE TOWN OF BESSIE, ACCORDING TO THE
RECORDED PLAT THEREOF, INCLUDING ALL STREETS, ROADS, ALLEYWAYS, AND
APPURTENANCES ADJACENT THERETO

OK9270364-001

   OK    WASHITA    JONES,
WILLIAM
ROY & BETTY
LOU REV TR    CHESAPEAKE
EXPLORATION LLC    8/3/2009    1151    440    I-2009-008078   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: ALL OF BLOCKS 70-73 & 82-85, OF THE TOWN OF BESSIE

OK9270365-001

   OK    WASHITA    TAYLOR,
DIANNA LEE    CHESAPEAKE
EXPLORATION LLC    12/11/2009    1156    765    I-2009-009764   011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 19-24 OF BLOCK 30 IN TOWN OF BESSIE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270366-000

   OK    WASHITA    ARMSTRONG,
LYDIA R   CHESAPEAKE
EXPLORATION LLC    11/24/2009    1156    395    I-2009-009662    011N    017W   
0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: LOTS 1-5 OF BLOCK 38 IN TOWN OF BESSIE

OK9270778-001

   OK    WASHITA    OCC #572014/CD
#200903178   COI-CELLC    12/7/2009    1205    26    1-2011-004912    011N   
017W    0034   

TOWNSHIP 11 NORTH - RANGE 17 WEST

SECTION 34: ALL

TONKAWA, MISSOURIAN GRANITE WASH & DES MOINES GRANITE WASH SEPARATE COMMON
SOURCE OF SUPPLY

OK3530003-001

   OK    WASHITA    IZOD, SARA B A/
K/A SARAH   CHESAPEAKE
EXPLORATION LP    6/23/2006    1042    951    I-2006-006314    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-002

   OK    WASHITA    URI, NIKKI, A/K/
A NIKKI A URI   CHESAPEAKE
EXPLORATION LP    8/3/2006    1047    510    I-2006-008109    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-003

   OK    WASHITA    MCLAUGHLIN,
LONNIE   CHESAPEAKE
EXPLORATION LP    6/13/2006    1042    507    I-2006-006186    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-004

   OK    WASHITA    KELLSTROM,
CHRISTINE   CHESAPEAKE
EXPLORATION LP    6/16/2006    1043    307    I-2006-006449    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-006

   OK    WASHITA    KENNEDY, JAN
YEATMAN   CHESAPEAKE
EXPLORATION LP    6/28/2007    1077    524    I-2007-007636    011N    018W   
0001   

TOWNSHIP 11 NORTH - 18 WEST

SECTION 1: LOT 4 (A/D/A NW/4 NW/4)

OK3530003-007

   OK    WASHITA    KENNEDY III, A
DUTTON   CHESAPEAKE
EXPLORATION LLC    7/23/2007    1078    551    I-2007-007980    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4 (A/D/A NW/4 NW/4)

OK3530003-009

   OK    WASHITA    STRATTON JR,
JESSE G TRUST   CROW CREEK
ENERGY, LLC    12/27/2005    1026    421    I-2006-000239    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-010

   OK    WASHITA    BOWLING,
NITA M & HENRY   CROW CREEK
ENERGY, LLC    12/30/2005    1027    6    I-2006-000501    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-011

   OK    WASHITA    POTTS, BILLY
JOE & BONNIE   CROW CREEK
ENERGY, LLC    12/30/2005    1027    4    I-2006-000500    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-012

   OK    WASHITA    MCLAUGHLIN,
JAMES &
CLAUDEEN   CROW CREEK
ENERGY, LLC    1/23/2006    1028    243    I-2006-000921    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-013

   OK    WASHITA    CIHOUSKI, NORA
BELLE & J J   CROW CREEK
ENERGY, LLC    12/29/2005    1028    237    I-2006-000918    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-014

   OK    WASHITA    MARILYN
KENNEDY
GLADDEN
INTERESTS, LLC   CROW CREEK
ENERGY, LLC    1/6/2006    1028    245    I-2006-000922    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-015

   OK    WASHITA    HERRICK TRUST
ESTATE   CROW CREEK
ENERGY, LLC    12/27/2005    1028    241    I-2006-000920    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-016

   OK    WASHITA    NARRAMORE,
VIRGINIA LOIS
TRUST   CROW CREEK
ENERGY, LLC    1/12/2006    1027    325    I-2006-000614    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-017

   OK    WASHITA    HERRICK,
ELWOOD E IREV
TR   CROW CREEK
ENERGY, LLC    12/27/2005    1028    239    I-2006-000919    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-018

   OK    WASHITA    WEIMER, LTD,
AN
OKLAHOMA LP   CROW CREEK
ENERGY, LLC    1/16/2006    1029    534    I-2006-001329    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-019

   OK    WASHITA    MCDOWELL,
CANDACE S REV
TR   CROW CREEK
ENERGY, LLC    1/1/2006    1027    316    I-2006-000610    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-020

   OK    WASHITA    MCCOY, ARTIE
FAYE &
MARSHALL
EVARD, JR   CROW CREEK
ENERGY, LLC    1/4/2006    1027    323    I-2006-000613    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-021

   OK    WASHITA    SALLY
KENNEDY
RICHARDSON
OIL CO, LLC   CROW CREEK
ENERGY, LLC    1/6/2006    1027    321    I-2006-000612    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4

OK3530003-022

   OK    WASHITA    SAWATZKY,
NORA GRACE &
GEORGIA ANN
DUNBAR   CHESAPEAKE
EXPLORATION LLC    10/23/2006    1102    281    I-2008-002738    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3530251-000

   OK    WASHITA    BLM - OK NM
118164    CHESAPEAKE
EXPLORATION LP    5/24/2007    1072    434    I-2007-005806    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: SW/4 SW/4

OK5080837-006

   OK    WASHITA    SHAKESPEARE,
DOUGLAS ERIC    CHESAPEAKE
EXPLORATION
LLC    10/26/2007    1092    942    I-2007-013041    011N    018W    0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-001

   OK    WASHITA    LANGKEIT,
RUTH HELEN &
ORVILLE    CHESAPEAKE
EXPLORATION LP    1/18/2006    1029    642    I-2006-001375    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-002

   OK    WASHITA    MCGOFFIN,
KATHERINE A    CHESAPEAKE
EXPLORATION LP    2/13/2006    1032    779    I-2006-002454    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3 (ADA NW/4 NE/4, NE/4 NW/4), SW/4 NE/4 AND NW/4 SE/4

OK5129377-003

   OK    WASHITA    ENGEN, NET Y    CHESAPEAKE
EXPLORATION LP    3/16/2006    1035    755    I-2006-003613    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-004

   OK    WASHITA    WEATHERTON,
BRUCE K    CHESAPEAKE
EXPLORATION LP    3/16/2006    1035    757    I-2006-003614    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-005

   OK    WASHITA    WEATHERTON,
CHARLES W    CHESAPEAKE
EXPLORATION LP    3/16/2006    1035    746    I-2206-003609    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-006

   OK    WASHITA    SIGHTS, LEE
ANN    CHESAPEAKE
EXPLORATION LP    4/17/2006    1037    877    I-2006-004441    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-007

   OK    WASHITA    SIGHTS, CLAY,
HEIR OF OLIE
LEE SIGHTS    CHESAPEAKE
EXPLORATION LP    4/17/2006    1037    552    I-2006-004320    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-008

   OK    WASHITA    SIGHTS, CLINT O    CHESAPEAKE
EXPLORATION LP    4/17/2006    1037    555    I-2006-004321    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-009

   OK    WASHITA    SIGHTS, KURT    CHESAPEAKE
EXPLORATION LP    4/17/2006    1039    297    I-2006-005012    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-013

   OK    WASHITA    MURPHY,
PATRICK    CHESAPEAKE
EXPLORATION LP    7/20/2006    1049    160    I-2006-008717    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-014

   OK    WASHITA    KELLEY,
CLAUDINE    CHESAPEAKE
EXPLORATION LP    7/20/2006    1049    158    I-2006-008716    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-015

   OK    WASHITA    SHAKESPEARE,
AVON    CHESAPEAKE
EXPLORATION LP    8/3/2006    1078    553    I-2007-007981    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOTS 2, 3, SW/4 NE/4, NW/4 SE/4

OK5129377-017

   OK    WASHITA    BURTON,
MARJORIE
HARVEY    CROW CREEK
ENERGY, LLC    12/21/2005    1026    227    I-2006-000153    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 2,3, SW/4 NE/4, NW/4 SE/4

OK5129377-018

   OK    WASHITA    WALKER,
CURTIS & JUDY    CROW CREEK
ENERGY, LLC    1/25/2006    1028    250    I-2006-000924    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 2,3, S/2 NW/4, N/2 SW/4, SW/4 SW/4, SW/4 NE/4, NW/4 SE/4

OK5129377-019

   OK    WASHITA    WALKER,
LORETTA 2001
REV LIV TR    CROW CREEK
ENERGY, LLC    1/25/2006    1028    247    I-2006-000923    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 2,3, S/2 NW/4, N/2 SW/4, SW/4 SW/4, SW/4 NE/4, NW/4 SE/4

OK5129377-020

   OK    WASHITA    DUPREE,
MARVA JEAN &
DARRELL    CROW CREEK
ENERGY, LLC    1/25/2006    1028    253    I-2006-000925    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 2,3, S/2 NW/4, N/2 SW/4, SW/4 SW/4, SW/4 NE/4, NW/4 SE/4359.60
ACRES, MOL; WASHITA COUNTY, OK



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129381-001

   OK    WASHITA    BOESE 1990
JOINT REV
TRUST, DTD
8/17/90   CHESAPEAKE
EXPLORATION LP    2/3/2006    1031    93    I-2006-001827    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: SW/4 SE/4 AND SE/4 SW/4 LESS 1 ACRE DESCRIBED AS “BEGINNING AT THE
SE/4 RUNNING THENCE NORTH 12 3/4THS RODS; THENCE WEST 12 3/4THS RODS; THENCE
SOUTH 12 3/4THS RODS; THENCE EAST 12 3/4THS RODS TO PLACE OF BEGINNING
CONTAINING 1 ACRE”

OK5129381-002

   OK    WASHITA    OCC #547108/CD #200705091   CHESAPEAKE
EXPLORATION LLC    11/29/2007             011N    018W    0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: ALL

LTD TO VIRGILIAN, MISSOURIAN, GRANITE WASH & DES MOINES GRANITE WASH COMMON
SOURCES OF SUPPLY

OK5129381-003

   OK    WASHITA    BOESE, LEE ROY   CHESAPEAKE
EXPLORATION LP    2/3/2006    1031    106    I-2006-001832    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: SW/4 SE/4 AND SE/4 SW/4 LESS 1 ACREDESCRIBED AS “BEGINNING AT THE
SE/4 RUNNING THENCE NORTH 12 3/4TH RODS; THENCE WEST 12 3/4THS RODS; THENCE
SOUTH 12 3/4THS RODS; THENCE EAST 12 3/4THS RODS TO PLACE OF BEGINNING
CONTAINING 1 ACRE”

OK9270051-001

   OK    WASHITA    PEC MINERALS,
LP   CHESAPEAKE
EXPLORATION LLC    11/29/2007    1097    309    I-2008-001149    011N    018W   
0001   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: SE/4 NE/4, E/2 SE/4, LOT 1 (AKA NE/4 NE/4)

OK9270051-002

   OK    WASHITA    SALISBURY,
KRISTIN JOI
INCOME TR   CROW CREEK
ENERGY, LLC    1/17/2006    1029    991    I-2006-001484    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 1, SE/4 NE/4, E/2 SE/4

OK9270051-003

   OK    WASHITA    SALISBURY,
HAROLD
WAYNE
INCOME TR   CROW CREEK
ENERGY, LLC    1/17/2006    1029    989    I-2006-001483    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 1, SE/4 NE/4, E/2 SE/4

OK9270051-004

   OK    WASHITA    SALISBURY, JOI
D & WAYNE   CROW CREEK
ENERGY, LLC    1/27/2006    1029    987    I-2006-001482    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: LOT 1, SE/4 NE/4, E/2 SE/4

OK9270100-000

   OK    WASHITA    PEACE
AMERICAN
LUTHERAN
CHURCH OF
BESSIE   CROW CREEK
ENERGY, LLC    1/6/2006    1027    319    I-2006-000611    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 1: SW/4 SE/4, AS MORE FULLY DESCRIBED IN SAID LEASE

OK9270389-001

   OK    WASHITA    CLOUD,
PAULETTA JO   WARD
PETROLEUM
CORPORATION    7/25/2005    1017    256    I-2005-005721    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 1: LOT1 (A/D/A NE/4 NE/4), LOT 2 (A/D/A NW/4 NE/4) & S/2 NE/4

OK9270389-002

   OK    WASHITA    PAGE, GARY
GEORGE   WARD
PETROLEUM
CORPORATION    7/25/2005    1017    258    I-2005-005722    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 1: LOT1 (A/D/A NE/4 NE/4), LOT 2 (A/D/A NW/4 NE/4) & S/2 NE/4

OK9270389-008

   OK    WASHITA    MORRISON,
KENNETH   WARD
PETROLEUM
CORPORATION    8/1/2005    1017    708    I-2005-005880    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 1: LOT1 (A/D/A NE/4 NE/4), LOT 2 (A/D/A NW/4 NE/4) & S/2 NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270391-002

   OK    WASHITA    HOWELL,
LINDA K    WARD
PETROLEUM
CORPORATION    8/29/2005    1020    269    I-2005-006902    011N    018W    0001
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 1: A TRACT IN THE SW/4, DESCRIBED AS BEGINNING AT A POINT ON S BOUNDARY
LINE OF SAID SW/4 OF SAID SECTION, A DISTANCE OF 830’ EAST OF SW/C OF SW/4;
THENCE E 1742’; THENCE N 56°35’E 80’; THENCE N 2010’ TO S BOUNDARY LINEOF ROW OF
CR&IP RW, FMRLY CHOCTAW, OK & GULF RR CO; THENCE S 56° 35’ W 335.2’ ALONG SAID S
BOUNDARY LINE OF SAID ROW; THENCE S 157.5’ ALONG SAID ROW; THENCE S 56° 32’ W
1282’ ALONG SAID ROW; THENCE 202.5’; THENCE W 380’; THENCE S 300’; THENCE E
380’; S 420’THENCE W 380’; THENCE S 340’ TO POB, CONTAINING 61.34 AC MOL

OK3530266-000

   OK    WASHITA    MC MINERAL
COMPANY, LLC    CHESAPEAKE
EXPLORATION LLC    7/26/2007    1077    242    I-2007-007547    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3, 4 (A/K/A N/2 NW/4)

OK5128673-001

   OK    WASHITA    ANDERSON,
GLENNA    CHESAPEAKE
EXPLORATION LP    10/20/2004    999    1019    I-2004-008794    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-002

   OK    WASHITA    MCATEE,
GORDON    CHESAPEAKE
EXPLORATION LP    10/20/2004    999    1021    I-2004-008795    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-003

   OK    WASHITA    MCATEE,
FRANKLIN    CHESAPEAKE
EXPLORATION LP    10/20/2004    999    996    I-2004-008784    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-004

   OK    WASHITA    MCATEE, MARK    CHESAPEAKE
EXPLORATION LP    10/20/2004    999    991    I-2004-008782    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-005

   OK    WASHITA    FRIESEN, JOHN
RANDALL    CHESAPEAKE
EXPLORATION LP    10/27/2004    999    974    I-2004-008773    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-006

   OK    WASHITA    PYRON, GAY
NELL    CHESAPEAKE
EXPLORATION LP    10/20/2004    999    972    I-2004-008772    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-007

   OK    WASHITA    FRIESEN,
MICHAEL
DUANE    CHESAPEAKE
EXPLORATION LP    10/27/2004    1000    43    I-2004-008817    011N    018W   
0002   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-008

   OK    WASHITA    MORROW,
CAROLYN    CHESAPEAKE
EXPLORATION LP    10/29/2004    1002    122    I-2005-000130    011N    018W   
0002   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-009

   OK    WASHITA    FRIESEN,
RICHARD
LLOYD &
VIRGINIA    CHESAPEAKE
EXPLORATION LP    10/27/2004    1002    131    I-2005-000135    011N    018W   
0002   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-010

   OK    WASHITA    MCATEE,
MARILYN    CHESAPEAKE
EXPLORATION LP    10/29/2004    1002    104    I-2005-000123    011N    018W   
0002   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-011

   OK    WASHITA    WALKER,
ANITA GAYLE    CHESAPEAKE
EXPLORATION LP    10/27/2004    1002    117    I-2005-000128    011N    018W   
0002   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 2: S/2 NW/4

OK5128673-012

   OK    WASHITA    MCCOY, ARTIE
FAYE A/K/A
ARTIE MCCOY    CHESAPEAKE
EXPLORATION LP    4/5/2006    1036    680    I-2006-003987    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5128673-013

   OK    WASHITA    JOHNSON,
JIMMIE L    CHESAPEAKE
EXPLORATION LP    6/30/2006    1044    816    I-2006-7056    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: S/2 NW/4

LTD TO 16731'

OK5128673-014

   OK    WASHITA    KENNEDY III, A
DUTTON    CHESAPEAKE
EXPLORATION LLC    8/21/2007    1082    144    I-2007-009279    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1 & 2 & S/2 NE/4, A/D/A NE/4

OK5129408-001

   OK    WASHITA    WEIMER, LTD
AN OK LIMITED
PARTNERSHIP    CHESAPEAKE
EXPLORATION LP    3/16/2006    1036    286    I-2006-003841    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-002

   OK    WASHITA    MCLAUGHLIN,
EDDIE R    CHESAPEAKE
EXPLORATION LP    4/5/2006    1036    701    I-2006-003996    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129408-003

   OK    WASHITA    MCLAUGHLIN,
JAMES &
CLAUDEEN    CHESAPEAKE
EXPLORATION LP    3/28/2006    1036    288    I-2006-003842    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-004

   OK    WASHITA    CLARK, JIMMY
DELMAR    CHESAPEAKE
EXPLORATION LP    4/21/2006    1038    219    I-2006-004589    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-005

   OK    WASHITA    POTTS, BILLY J    CHESAPEAKE
EXPLORATION LP    4/5/2006    1040    220    I-2006-005368    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-006

   OK    WASHITA    CIHOUSKI,
NORA BELLE    CHESAPEAKE
EXPLORATION LP    6/13/2006    1042    955    I-2006-006316    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-007

   OK    WASHITA    IZOD, SARA B
A/K/A SARAH    CHESAPEAKE
EXPLORATION LP    6/23/2006    1042    953    I-2006-006315    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 ADA NE/4

OK5129408-008

   OK    WASHITA    NARRAMORE,
VIRGINIA LOIS
TRUST    CHESAPEAKE
EXPLORATION LP    6/16/2006    1044    551    I-2006-006936    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-009

   OK    WASHITA    MARILYN
KENNEDY
GLADDEN
INTERESTS,
LLC    CHESAPEAKE
EXPLORATION LP    5/22/2006    1045    78    I-2006-007159    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

LTD TO 16731'

OK5129408-010

   OK    WASHITA    STRATTON JR,
JESSE G TRUST    CHESAPEAKE
EXPLORATION LP    7/12/2006    1051    220    I-2006-009483    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4, E/2 SE/4

LTD TO 16,731'

OK5129408-011

   OK    WASHITA    URI, NIKKI, A/
K/A NIKKI A
URI    CHESAPEAKE
EXPLORATION LP    8/3/2006    1047    516    I-2006-008112    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1 & 2 & S/2 NE/4 A/D/A NE/4

OK5129408-012

   OK    WASHITA    GOLDMAN,
VIRGINIA B    CHESAPEAKE
EXPLORATION LP    8/25/2006    1055    435    I-2006-011092    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129408-013

   OK    WASHITA    SALLY
KENNEDY
RICHARDSON
OIL L.L.C.    CHESAPEAKE
EXPLORATION LP    4/6/2006    1036    741    I-2006-004012    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-014

   OK    WASHITA    SHELTON,
DARRELL LEE    CHESAPEAKE
EXPLORATION LP    8/14/2006    1049    166    I-2006-008719    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129408-015

   OK    WASHITA    MCLAUGHLIN,
LONNIE    CHESAPEAKE
EXPLORATION LP    6/13/2006    1042    505    I-2006-006185    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOT 1, LOT 2, S/2 NE/4 A/D/A NE/4

OK5129408-016

   OK    WASHITA    MCDOWELL,
CANDACE S
REVOCABLE
TRUST DTD
09/14/1990    CHESAPEAKE
EXPLORATION LP    8/11/2006    1051    225    I-2006-009485    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOT 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-017

   OK    WASHITA    BOWLING,
NITA M    CHESAPEAKE
EXPLORATION LP    4/5/2006    1036    687    I-2006-003990    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-018

   OK    WASHITA    KELLSTROM,
CHRISTINE    CHESAPEAKE
EXPLORATION LP    6/16/2006    1043    305    I-2006-006448    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5129408-019

   OK    WASHITA    APODACA,
ROBERT E &
SUSAN E    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    228    I-2006-010271    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

LTD TO 16,731'

OK5129408-020

   OK    WASHITA    SHELTON,
ROGER DEAN    CHESAPEAKE
EXPLORATION LP    8/14/2006    1052    691    I-2006-010064    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129408-021

   OK    WASHITA    MOORE, EDDIE
L TRUST DTD
08/17/1987    CHESAPEAKE
EXPLORATION LP    6/18/2007    1073    928    I-2007-006285    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129408-022

   OK    WASHITA    HAMM, FLOYD
& FRANK
RILEY    CHESAPEAKE
EXPLORATION LP    6/13/2007    1073    931    I-2007-006286    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129454-001

   OK    WASHITA    DEW, EUGENE
LESLIE &
JANICE I    CHESAPEAKE
EXPLORATION LP    3/15/2006    1034    570    I-2006-003178    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4 A/D/A N/2 NW/4

OK5129454-002

   OK    WASHITA    DEW,
CLARENCE
CECIL    CHESAPEAKE
EXPLORATION LP    3/20/2006    1034    572    I-2006-003179    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4 A/D/A N/2 NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129454-003

   OK    WASHITA    DEW, CECIL
JAMES   CHESAPEAKE
EXPLORATION LP    3/20/2006    1034    1039    1-2006-003371    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4, A/D/A N/2 NW/4

OK5129454-004

   OK    WASHITA    KERLEY, OLETA
GRACE   CHESAPEAKE
EXPLORATION LP    3/20/2006    1034    568    I-2006-003177    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 &4 A/D/A N/2 NW/4

OK5129454-005

   OK    WASHITA    SCHONES,
CECILIA JANE   CHESAPEAKE
EXPLORATION LP    3/20/2006    1034    1041    1-2006-003372    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4, A/D/A N/2 NW/4

OK5129454-006

   OK    WASHITA    DEW, BOBBY RAY   CHESAPEAKE
EXPLORATION LP    3/23/2006    1035    748    I-2006-003610    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4

OK5129454-007

   OK    WASHITA    FEIL, LINDA RUTH   CHESAPEAKE
EXPLORATION LP    3/20/2006    1036    682    I-2006-003988    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3, 4 A/D/A N/2 NW/4

OK5129454-008

   OK    WASHITA    EGGLESTON,
JERRY   CHESAPEAKE
EXPLORATION LP    6/14/2006    1042    501    I-2006-006183    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOT 3, LOT 4, A/D/A N/2 NW/4

OK5129454-009

   OK    WASHITA    R H VENABLE
PROPERTIES LTD   CHESAPEAKE
EXPLORATION LP    4/18/2007    1072    826    I-2007-005963    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3,4

OK5129454-010

   OK    WASHITA    RANDOW LIVING
TRUST DATED
11/22/1995   CHESAPEAKE
EXPLORATION LP    6/25/2007    1078    365    I-2007-007924    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4, A/D/A N/2 NW/4

OK5129454-011

   OK    WASHITA    VENABLE
ROYALTY, LTD   CHESAPEAKE
EXPLORATION LP    4/18/2007    1072    707    I-2007-005918    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: LOTS 3 & 4, A/D/A N/2 NW/4

LTD TO 16,731'

OK5129460-001

   OK    WASHITA    SIGHTS, VELMA G
AKA VELMA
GEORGE SIGHTS   CHESAPEAKE
EXPLORATION LP    3/10/2006    1034    12    I-2006-002963    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129460-002

   OK    WASHITA    LEATHERMAN,
JEFFERSON F   CHESAPEAKE
EXPLORATION LP    4/5/2006    1037    183    I-2006-004212    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129460-003

   OK    WASHITA    DAUM, J WILLIAM
& CORINNE M
LIVING TR   CHESAPEAKE
EXPLORATION LP    8/25/2006    1051    214    I-2006-010063    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: E/2 SE/4

OK5129461-001

   OK    WASHITA    THOMPSON,
DONALD & SARA   CHESAPEAKE
EXPLORATION LP    3/10/2006    1034    562    I-2006-003175    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: SW/4, W/2 SE/4

OK5129461-002

   OK    WASHITA    THOMPSON,
RAY & GEORGIA A   CHESAPEAKE
EXPLORATION LP    3/10/2006    1034    565    I-2006-003176    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: SW/4, W/2 SE/4

OK5129461-003

   OK    WASHITA    US AGBANK FCB
F/K/A FARM
CREDIT BANK OF
WICHITA, KS   CHESAPEAKE
EXPLORATION LP    8/7/2006    1047    514    I-2006-008111    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: W/2 SE/4

OK5129461-004

   OK    WASHITA    US AGBANK, FCB
F/K/A FARM
CREDIT BANK OF
WICHITA, KS   CHESAPEAKE
EXPLORATION LP    8/7/2006    1047    512    I-2006-008110    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: SW/4

OK9270106-000

   OK    WASHITA    OCC #543019/CD
#200704118   CHESAPEAKE
OPERATING INC    8/16/2007    1080    870    I-2007-008798    011N    018W   
0002   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 2: ALL; LTD TO MISSOURIAN GRANITE WASH AND DES MOINES GRANITE WASH
COMMON SOURCES OF SUPPLY;



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3530022-000

   OK    WASHITA    BOARD OF
COUNTY
COMMISSIONERS,
WASHITA C    CHESAPEAKE
EXPLORATION LP    9/5/2006    1047    518    I-2006-008113    011N    018W   
0004   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 4: BEGINNING AT A POINT 1,320 FEET WEST OF THE NORTHEAST CORNER OF
SECTION 4, THE POINT OF BEGINNING; THENCE SOUTH 5,285 FEET; THENCE WEST 40 FEET;
THENCE NORTH 5,285 FEET; THENCE EAST 40 FEET TO POINT OF BEGINNING.

NO WELL LOCATION OR OTHER INSTALLATIONS SHALL BE MADE UPON SAID PREMISES WHICH
WOULD IN ANY WAY INTERFERE WITH THE PRESENT USE OF SAID PROPERTY BY THE BOARD OF
COUNTY COMMISSIONERS OF WASHITA COUNTY AND SHALL FURTHER PROVIDE THAT SAID LAND
MAY BE DEVELOPED BY UNITIZATION AND CONSOLIDATION WITH OTHER ACREAGE.

OK5128894-001

   OK    WASHITA    MALEY, HELEN
HUNT    CHESAPEAKE
EXPLORATION LP    12/14/2004    1008    174    I-2005-002326    011N    018W   
0004   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 4: LOT 1 (40.23 AC.), SE/4 NE/4, E/2 SE/4, A/K/A E/2 E/2

OK5128894-002

   OK    WASHITA    MALEY, ASA R
REV LIV TRUST,
PATRICK
COWAN, SUC
TRSTEE    CHESAPEAKE
EXPLORATION LP    5/23/2006    1038    328    I-2006-004628    011N    018W   
0004   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 4: LOT 1, SE/4 NE/4, E/2 SE/4

LTD TO 16307'

OK5129565-001

   OK    WASHITA    HARWELL,
KENNETH E &
JOYE M JOINT
TRUST DTD
05/31/2001    CHESAPEAKE
EXPLORATION LP    7/22/2004    1018    796    I-2005-006318    011N    018W   
0004   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 4: LOT 2 (40.37 ACRES); LOT 3 (40.51 ACRES); LOT 4 (40.65 ACRES); SE/4
NW/4; SW/4 NW/4; E/2 SW/4; W/2 SW/4; SW/4 NE/4, W/2 SE/4 ADA WEST 3/4, LESS A
TRACT OF LAND DESCRIBED AS BEGINNING AT A POINT 1,320 FEET WEST OF THE NE/C NE/4
TO THE POINT OF BEGINNING, THENCE SOUTH 5,285 FEET, THENCE WEST 40 FEET, THENCE
NORTH 5,285 FEET, THENCE EAST 40 FEET TO THE POINT OF BEGINNING.

OK5129565-002

   OK    WASHITA    COLE, DAVID L    CHESAPEAKE
EXPLORATION LP    12/2/2004    1002    95    I-2005-000119    011N    018W   
0004   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 4: LOTS 2 & 3 (ADA NW/4 NE/4, NE/4 NW/4), L/E E 40' OF LOT 2

OK5129565-003

   OK    WASHITA    GRIFFEN,
SANDRA
MULLIKIN    CHESAPEAKE
EXPLORATION LP    12/3/2004    1003    941    I-2005-000772    011N    018W   
0004   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 4: LOT 2 (40.37), LOT 3 (40.51), (ADA NW/4 NE/4, NE/4 NW/4), L/E E 40'
OF LOT 2

OK5129565-004

   OK    WASHITA    CARON, DIANE    CHESAPEAKE
EXPLORATION LP    12/3/2004    1003    1020    I-2005-000805    011N    018W   
0004   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 4: LOT2 (40.37), LOT 3 (40.51) (ADA NW/4 NE/4, NE/4 NW/4) L/E E 40' OF
LOT 2

OK5129565-005

   OK    WASHITA    HANEY, DALENE
CHRISTENSEN    CHESAPEAKE
EXPLORATION LP    12/3/2004    1003    1018    I-2005-000804    011N    018W   
0004   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 4: LOT 2 (40.37), LOT 3 (40.51), (ADA NW/4 NE/4, NE/4 NW/4), L/E E 40'
OF LOT 2

OK5129565-006

   OK    WASHITA    EGGLESTON,
JERRY D    CHESAPEAKE
EXPLORATION LP    9/15/2005    1021    888    I-2005-007480    011N    018W   
0004   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 4: SW/4 NE/4, SE/4 NW/4, NE/4 SW/4, NW/4 SE/4, L/E THE E 40 FT OF THE
SW/4 NE/4 AND NW/4 SE/4

OK5129566-000

   OK    WASHITA    HARWELL,
KENNETH E &
JOYE M JOINT
TRUST    CHESAPEAKE
EXPLORATION LP    7/22/2004    1000    31    I-2004-008813    011N    018W   
0005   

TOWNSHIP 11 NORTH- RANGE 18 WEST

SECTION 5: ALL

OK5129567-001

   OK    WASHITA    HARWELL,
KENNETH E &
JOYE M JT TR
DTD 5/31/01    CHESAPEAKE
EXPLORATION LP    7/22/2004    1000    34    I-2004-008814    011N    018W   
0006   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 6: LOT 6, 7, E/2 SW/4, SE/4, (ADA S/2)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129567-002

   OK    WASHITA    ST/OK - CLO CS-
24782   CHESAPEAKE
EXPLORATION LP    1/28/2005    1007    823    I-2005-002170    011N    018W   
0006   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 6: SE/4

SURFACE TO BASE OF DES MOINES

OK5129567-003

   OK    WASHITA    ST/OK - CLO CS-
24783   CHESAPEAKE
EXPLORATION LP    1/28/2005    1007    826    I-2005-002171    011N    018W   
0006   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 6: E/2 SW/4; LOTS 6 & 7, AKA W/2 SW/4

SURFACE TO BASE OF DES MOINES

OK5129578-001

   OK    WASHITA    TYLER, AMOS R &
NAOMI, HAROLD R
TYLER, AIF   CHESAPEAKE
EXPLORATION LP    7/15/2004    990    472    I-2004-005369    011N    018W   
0006   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 6: N/2, (ADA LOTS 1, 2, 3, 4, & 5; SE/4 NW/4, S/2 NE/4)

OK5129578-002

   OK    WASHITA    RAY, CHARLES D   CHESAPEAKE
EXPLORATION LP    8/18/2005    1022    688    I-2005-007810    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: LOTS 1, 2, 3, 4, 5, SE/4 NW/4, S/2 NE/4 ADA N/2

OK5129578-003

   OK    WASHITA    WALTERS, SHAWN
S   CHESAPEAKE
EXPLORATION LP    8/16/2005    1022    718    I-2005-007820    011N    018W   
0006   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 6: LOTS 1-5, SE/4 NW/4, S/2 NE/4 A/D/A N/2

OK5129578-006

   OK    WASHITA    HAMM JR, FLOYD D   CHESAPEAKE
EXPLORATION LP    1/25/2007    1062    637    I-2007-002164    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: LOTS 1-5, SE/4 NW/4, S/2 NE/4 A/D/A N/2

OK5129578-007

   OK    WASHITA    FRAZIER, ROBERT
H   CHESAPEAKE
EXPLORATION LP    2/26/2007    1064    767    I-2007-002941    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: LOTS 1, 2, 3, 4 & 5, SE/4 NW/4, S/2 NE/4 A/D/A N/2

OK5129578-008

   OK    WASHITA    RAY, CHARLES D   CHESAPEAKE
EXPLORATION LP    1/4/2007    1058    719    I-2007-000658    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: LOTS 1, 2, 3, 4, 5, SE/4 NW/4, S/2 NE/4 A/D/A N/2

OK5129578-009

   OK    WASHITA    RIALTO OIL &
GAS CORPORATION   CHESAPEAKE
EXPLORATION LP    4/9/2007    1073    922    I-2007-006283    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: LOTS 1, 2, 3, 4, 5, SE/4 NW/4, N/2 NE/4 A/D/A N/2

OK5129578-010

   OK    WASHITA    RIALTO
PRODUCTION
COMPANY   CHESAPEAKE
EXPLORATION LP    4/9/2007    1073    925    I-2007-006284    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: LOTS 1, 2, 3, 4, 5, SE/4 NW/4, N/2 NE/4 A/D/A N/2

OK9270057-000

   OK    WASHITA    OCC #536682/CD#
200700762   CHESAPEAKE
EXPLORATION LP    3/13/2007    1075    15    I-2007-006677    011N    018W   
0006   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 6: ALL; LTD TO PERMIAN GRANITE WASH, UPPER TONKAWA (DOUGLAS), LOWER
TONKAWA, HOXBAR AND DES MOINES COMMON SOURCE OF SUPPLY;

OK5129530-001

   OK    WASHITA    HALL, CLAYTON
LEON & VERNON
DEAN AS JOINT
TENANTS   CHESAPEAKE
EXPLORATION LP    8/3/2004    990    509    I-2004-005383    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOT 3, 4, E/2 SW/4

OK5129530-002

   OK    WASHITA    SNIDER, SHARON
KAY & THOMAS C   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    534    1-2004-007161    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: NE/4, LOT 3, 4, E/2 SW/4

OK5129530-003

   OK    WASHITA    SNIDER, JAMES R   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    689    1-2004-007222    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOT 3, 4, E/2 SW/4

OK5129530-004

   OK    WASHITA    SNIDER, JAMES R   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    692    1-2004-007223    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOT 3, 4, E/2 SW/4

OK5129530-005

   OK    WASHITA    ZIELKE, MICHAEL
D   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    680    1-2004-007219    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOT 3, 4, E/2 SW/4

OK5129530-006

   OK    WASHITA    ZIELKE, PHILLIP   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    686    1-2004-007221    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOT 3, 4, E/2 SW/4

OK5129530-007

   OK    WASHITA    KETCHERSIDE,
WANDA   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    567    I-2004-007178    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOT 3 & 4, E/2 SW/4

OK5129530-008

   OK    WASHITA    FARGO, LAVONNE   CHESAPEAKE
EXPLORATION LP    8/26/2004    995    677    1-2004-007218    011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: SE/4 NE/4, SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry  
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129530-009

   OK    WASHITA    SHELTON,
MARTY &
BECKY   CHESAPEAKE
EXPLORATION LP    8/26/2004    999    877    I-2004-008731   011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: SE/4

OK5129530-010

   OK    WASHITA    SHELTON
LAND &
CATTLE
COMPANY
TRUST DTD
11/24/91   CHESAPEAKE
EXPLORATION LP    8/26/2004    999    868    I-2004-008728   011N    018W   
0007   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 7: LOTS 3, 4, E/2 SW/4, (ADA SW/4)

OK5129530-011

   OK    WASHITA    SNIDER,
MODELL   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    573    I-2004-007180   011N    018W   
0007   

TOWNSHIP 11 NORTH, RANGE 18 WEST,

SECTION 7: LOTS 3 AND 4, AND THE E/2 SW/4

OK5129530-012

   OK    WASHITA    SNIDER,
PHILLIP   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    591    I-2004-007187   011N    018W   
0007   

TOWNSHIP 11 NORTH, RANGE 18 WEST,

SECTION 7: LOTS 3 AND 4, AND THE E/2 SW/4

OK5129530-013

   OK    WASHITA    SNIDER,
THOMAS C   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    570    I-2004-007179   011N    018W   
0007   

TOWNSHIP 11 NORTH, RANGE 18 WEST,

SECTION 7: LOT 3, 4, E/2 SW/4

OK5129530-014

   OK    WASHITA    GRUBER, ROSE   CHESAPEAKE
EXPLORATION LP    1/10/2005    1005    743    1-2005-001450   011N    018W   
0007   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-015

   OK    WASHITA    RINGENBERG,
GLEN S/P/
A GLENN
RINGENBERG   CHESAPEAKE
EXPLORATION LP    11/14/2006    1058    482    I-2007-000570   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-016

   OK    WASHITA    RINGENBERG,
MYRA   CHESAPEAKE
EXPLORATION LP    11/14/2006    1058    717    I-2007-000657   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-017

   OK    WASHITA    COX, ELAINE
RINGENBERG   CHESAPEAKE
EXPLORATION LP    11/14/2006    1058    715    I-2007-000656   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-018

   OK    WASHITA    WISSMANN,
DARREL   CHESAPEAKE
EXPLORATION LP    12/14/2006    1059    344    I-2007-000916   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-019

   OK    WASHITA    HANEY, VERA   CHESAPEAKE
EXPLORATION LP    11/21/2006    1061    121    I-2007-001621   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-020

   OK    WASHITA    RINGENBERG,
ARNOLD   CHESAPEAKE
EXPLORATION LP    4/9/2007    1072    829    I-2007-005964   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-021

   OK    WASHITA    WALKER,
NORMA   CHESAPEAKE
EXPLORATION LP    4/9/2007    1070    770    I-2007-005227   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-022

   OK    WASHITA    WISSMANN,
ALLEN F   CHESAPEAKE
EXPLORATION LP    12/14/2006    1061    128    I-2007-001624   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-023

   OK    WASHITA    GENNRICH,
EMMA
JEANNE   CHESAPEAKE
EXPLORATION LP    12/14/2006    1061    126    I-2007-001623   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4 & SW/4 NE/4

OK5129530-024

   OK    WASHITA    WISSMANN,
ERVIN
EUGENE   CHESAPEAKE
EXPLORATION LP    12/14/2006    1061    135    I-2007-001627   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-025

   OK    WASHITA    WISSMANN,
GARY L   CHESAPEAKE
EXPLORATION LP    12/14/2006    1061    133    I-2007-001626   011N    018W   
0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4, SW/4 NE/4

OK5129530-029

   OK    WASHITA    FARGO,
LAVONNE A/K/
A ELVA
LAVONNE
FARGO   CHESAPEAKE
EXPLORATION
LLC    11/27/2009    1194    322    I-2011-001230
(CORRECTION
LSE)   011N    018W    0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: SE/4 NE/4, THE INTENT IS TO CORRECT SCRIVENER'S ERROR TO TR GR AC
DESCRIPTION CONTAINED IN THAT CERTAIN O&G LSE FILED AT BK 1183, PG 533 WHICH
COVERS ALL RIGHTS BLW S.E. OF DES MOINES FM, L/E ALL EXISTING WELL BORES

OK9270112-000

   OK    WASHITA    OCC #
536681/CD
#200700760   CHESAPEAKE
OPERATING, INC.    3/13/2007            011N    018W    0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: ALL; LTD TO BROWN DOLOMITE, PERMIAN GRANITE WASH, UPPER TONKAWA
(DOUGLAS), LOWER TONKAWA, HOXBAR & DES MOINES COMMON SOURCE OF SUPPLY;

OK9270387-001

   OK    WASHITA    REED, CECIL &
BARBARA   WARD
PETROLEUM
CORPORATION    5/10/2004    1048    985    I-2006-008632   011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1 & 2 & E/2 NW/4 (A/D/A NW/4)

OK9270387-002

   OK    WASHITA    STOCKTON,
MADONNA R,
NOW
STEPHENS &
HAROLD
STEPHENS   WARD
PETROLEUM
CORPORATION    5/10/2004    1048    986    I-2006-008633   011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1,2, E/2 NW/4 (A/D/A NW/4)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270387-003

   OK    WASHITA    REED, LOUISE A/
K/A LOUISE M
REED, A/K/A
LOUISE W REED   WARD
PETROLEUM
CORPORATION    5/10/2004    1049    701    I-2006-008894    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-004

   OK    WASHITA    REED, ROBERT J
& SARAH REED   WARD
PETROLEUM
CORPORATION    5/10/2004    1050    275    I-2006-009098    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-005

   OK    WASHITA    RENO,
CHARLOTTE R &
ARCHIE   WARD
PETROLEUM
CORPORATION    5/10/2004    497    1051    I-2006-009565    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-006

   OK    WASHITA    REED, GARY R   WARD
EXPLORATION
COMPANY    5/10/2004    1049    700    I-2006-008893    011N    018W    0007   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-007

   OK    WASHITA    REED, BARBARA
J   WARD
PETROLEUM
CORPORATION    5/10/2004    1049    712    I-2006-008903    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-008

   OK    WASHITA    BATES, NANCY R   WARD
PETROLEUM
CORPORATION    5/10/2004    1049    713    I-2006-008904    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-009

   OK    WASHITA    REED, THOMAS
H & JOANN S   WARD
PETROLEUM
CORPORATION    5/10/2004    1048    987    I-2006-008634    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-010

   OK    WASHITA    BORMAN, SUE L
& RANDALL   WARD
PETROLEUM
CORPORATION    5/10/2004    1048    988    I-2006-008635    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2 & E/2 NW/4 (A/D/A NW/4)

OK9270387-011

   OK    WASHITA    STEPHENS, JUNE
REED A/K/A
JUNE R
STEPHENS   WARD
PETROLEUM
CORPORATION    5/10/2004    1051    496    I-2006-009564    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270387-012

   OK    WASHITA    ANDERSON,
FERN REED A/K/
A FERN T
ANDERSON   WARD
PETROLEUM
CORPORATION    5/10/2004    1050    276    I-2006-009099    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: LOTS 1, 2, E/2 NW/4 (A/D/A NW/4)

OK9270388-001

   OK    WASHITA    BURLINGTON
RESOURCES OIL
& GAS
COMPANY LP   WARD
PETROLEUM
CORPORATION    3/28/2007    1065    739    1-2007-003352    011N    018W    0007
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 7: N/2 NE/4 & SW/4 NE/4, LIMITED TO THE WELLBORE OF THE SHELTON 1-7H
ONLY

OK5126335-001

   OK    WASHITA    DORCHESTER
MINERALS
OKLAHOMA, LP   CHESAPEAKE
EXPLORATION LP    4/6/2005    1010    780    I-2005-003251    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, SE/4

OK5126335-002

   OK    WASHITA    HALL, CURTIS
RAYMOND &
FRANCES M, H/W   FLESHMAN
AGENCY, INC    6/21/2005    1014    943    I-2005-004754    011N    018W    0008
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4 & SE/4

OK5126335-003

   OK    WASHITA    HALL, FREDRICK
JUNIOR & NELA
M, H/W   FLESHMAN
AGENCY, INC    6/21/2005    1014    945    I-2005-004755    011N    018W    0008
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4 & SE/4

OK5126335-004

   OK    WASHITA    HALL, RAMONA
RAE AKA SUE
HALL   FLESHMAN
AGENCY, INC    6/21/2005    1014    947    I-2005-004756    011N    018W    0008
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4 & SE/4

OK5126335-005

   OK    WASHITA    GARDNER,
DAVAN JOYCE
FKA DAVAN
JOYCE HAAS   FLESHMAN
AGENCY, INC    6/21/2005    1014    949    I-2005-004757    011N    018W    0008
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4 & SE/4

OK5126335-006

   OK    WASHITA    HARPER, JOEY
DAWN   FLESHMAN
AGENCY, INC    6/21/2005    1014    951    I-2005-004758    011N    018W    0008
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4 & SE/4

OK5126335-007

   OK    WASHITA    CRUSON, GARY
N & CARLA J   CHESAPEAKE
EXPLORATION LP    8/16/2005    1022    676    I-2005-007806    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4

OK5126335-008

   OK    WASHITA    HARRISON,
DOANE FARR   CHESAPEAKE
EXPLORATION LP    8/18/2005    1022    724    I-2005-007822    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: SE/4

OK5126335-010

   OK    WASHITA    HARRISON,
MARY K   CHESAPEAKE
EXPLORATION LP    8/18/2005    1022    673    I-2005-007805    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: SE/4

OK5126335-011

   OK    WASHITA    HODGES, DAVID
E & SUSAN   CHESAPEAKE
EXPLORATION LP    8/16/2005    1022    721    I-2005-007821    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4

OK5126335-012

   OK    WASHITA    CMG OIL
PROPERTIES,
LLC, THE TRUST
COMPANY OF
OKLAHOMA
(TCO)   CHESAPEAKE
EXPLORATION LP    8/30/2005    1019    609    I-2005-006629    011N    018W   
0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: W/2 SE/4

OK5126335-013

   OK    WASHITA    MASON ENERGY
CORPORATION,
THE TRUST
COMPANY OF
OKLA (TCO)   CHESAPEAKE
EXPLORATION LP    8/30/2005    1019    611    I-2005-006630    011N    018W   
0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: W/2 SE/4

OK5126335-014

   OK    WASHITA    DARNELL,
JEANNE
FRANCIS, 1998
FAMILY TRUST   CHESAPEAKE
EXPLORATION LP    8/26/2005    1022    700    I-2005-007814    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, W/2 SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5126335-015

   OK    WASHITA    HODGES,
LEWIS & LEE
HODGES   CHESAPEAKE
EXPLORATION LP    9/6/2005    1020    194    I-2005-006868    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4

OK5126335-016

   OK    WASHITA    RAY,
CHARLES D   CHESAPEAKE
EXPLORATION LP    8/18/2005    1022    691    I-2005-007811    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, SE/4

OK5126335-017

   OK    WASHITA    HODGES, BILL
ROYCE
ESTATE,
DAVID E
HODGES
PERSONAL
REP   CHESAPEAKE
EXPLORATION LP    8/29/2005    1022    679    I-2005-007807    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4

OK5126335-018

   OK    WASHITA    MEKUSUKEY
OIL
COMPANY,
INC   CHESAPEAKE
EXPLORATION LP    9/14/2005    1020    92    I-2005-006822    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, SE/4

OK5126335-019

   OK    WASHITA    EGGLESTON,
JERRY D   CHESAPEAKE
EXPLORATION LP    9/14/2005    1021    890    I-2005-007481    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4

OK5126335-021

   OK    WASHITA    HAMM,
FLOYD D, JR   CHESAPEAKE
EXPLORATION LP    9/9/2005    1020    971    I-2005-007138    011N    018W   
0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, W/2 SE/4, E/2 SE/4

OK5126335-022

   OK    WASHITA    REVA CO, A
PARTNERSHIP   CHESAPEAKE
EXPLORATION LP    9/14/2005    1021    232    I-2005-007244    011N    018W   
0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, W/2 SE/4

OK5126335-023

   OK    WASHITA    WALTERS,
SHAWN S   CHESAPEAKE
EXPLORATION LP    8/16/2005    1022    715    I-2005-007819    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, SE/4

OK5126335-026

   OK    WASHITA    OCC ORDER
#512636/200507321   COI/CELP    10/6/2005    1028    38    1-2006-000855    011N
   018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: ALL

OK5126335-027

   OK    WASHITA    JONES, JOHN D   CHESAPEAKE
EXPLORATION LP    4/26/2006    1035    693    I-2006-003590    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, SE/4

OK5126335-028

   OK    WASHITA    JONES, JOHN D
A/I/F FOR
CHERYL B
LAGERSEN   CHESAPEAKE
EXPLORATION LP    4/26/2006    1035    691    I-2006-003589    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, SE/4

OK5126335-029

   OK    WASHITA    WESTWIND
RESOURCES,
INC   CHESAPEAKE
EXPLORATION LP    7/14/2006    1045    785    I-2006-007436    011N    018W   
0008   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 8: W/2 NE/4, E/2 NW/4, W/2 SE/4

OK5128528-001

   OK    WASHITA    SNIDER,
SHARON KAY
& THOMAS C   CHESAPEAKE
EXPLORATION LP    8/18/2004    995    531    1-2004-007160    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: N/2 SW/4, LESS A TRACT OF LAND BEGINNING AT A POINT AT THE NW/C SW/4,
THENCE 23 1/2 RODS EAST, THENCE 13 RODS SOUTH, THENCE 23 1/2 RODS WEST, THENCE
13 RODS NORTH TO THE POB, SAID TRACT CONTAINING 2.00 ACRES, MOL.

OK5128528-002

   OK    WASHITA    FARGO,
LAVONNE   CHESAPEAKE
EXPLORATION LP    8/26/2004    995    674    1-2004-007217    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: SW/4, L/E A TRACT OF LAND DESCRIBED AS BEGINNING AT A POINT AT THE
NW/C SW/4, THENCE 23 1/2 RODS EAST, THENCE SOUTH 13 RODS, THENCE 23 1/2 RODS
WEST, THENCE NORTH 13 RODS TO THE POB, SAID TRACT CONTAINING 2.00 ACRES, MOL.

OK5128528-003

   OK    WASHITA    SHELTON,
MARTY &
BECKY   CHESAPEAKE
EXPLORATION LP    8/26/2004    999    871    I-2004-008729    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: S/2 SW/4

OK5128529-001

   OK    WASHITA    ENGEL,
JEANNE   CHESAPEAKE
EXPLORATION LP    8/26/2004    995    525    1-2004-007158    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-002

   OK    WASHITA    SANDERS,
JOANN   CHESAPEAKE
EXPLORATION LP    8/26/2004    995    522    1-2004-007157    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-003

   OK    WASHITA    KINCAID,
CLARK   CHESAPEAKE
EXPLORATION LP    8/26/2004    995    528    1-2004-007159    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-004

   OK    WASHITA    PATTERSON,
ANN RUTH   CHESAPEAKE
EXPLORATION LP    9/15/2004    995    519    1-2004-007156    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-005

   OK    WASHITA    CAVIN, JACK   CHESAPEAKE
EXPLORATION LP    9/20/2004    995    627    1-2004-007200    011N    018W   
0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: E/2 NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128529-006

   OK    WASHITA    COLE, KAREN
SUE   CHESAPEAKE
EXPLORATION
LP    9/20/2004    1000    37    I-2004-008815    011N    018W    0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-007

   OK    WASHITA    CAMPAS,
PAMELA M   CHESAPEAKE
EXPLORATION
LP    12/3/2004    1003    952    I-2005-000777    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-008

   OK    WASHITA    SPRINGER,
BRUCE M   CHESAPEAKE
EXPLORATION
LP    12/3/2004    1003    960    I-2005-000780    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-009

   OK    WASHITA    SPRINGER,
CHARLES M   CHESAPEAKE
EXPLORATION
LP    12/3/2004    1003    957    I-2005-000779    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-010

   OK    WASHITA    MCCARTHY,
PATRICIA S   CHESAPEAKE
EXPLORATION
LP    12/3/2004    1003    947    I-2005-000775    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-011

   OK    WASHITA    BURRILL,
DAVID   CHESAPEAKE
EXPLORATION
LP    12/6/2004    1003    980    I-2005-000789    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128529-012

   OK    WASHITA    GALBASINI,
CARRIE   CHESAPEAKE
EXPLORATION
LP    12/3/2004    1005    828    I-2005-001482    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: E/2 NE/4

OK5128618-001

   OK    WASHITA    WENDELL,
OPAL
BERNIECE
WILLIAMS   CHESAPEAKE
EXPLORATION
LP    9/21/2004    1000    56    I-2004-008823    011N    018W    0008   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 8: W/2 NW/4

OK5128618-002

   OK    WASHITA    HOPKINS,
CARLA   CHESAPEAKE
EXPLORATION
LP    9/27/2004    1003    934    I-2005-000768    011N    018W    0008   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 8: W/2 NW/4

A02046-2389

   OK    WASHITA    WALTON ,
CARL AND
LUCILLE M   EL PASO
NATURAL GAS    10/17/1978    493    35       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: NE/4, E/2 W/2

A02183-2390

   OK    WASHITA    OGLE,
LEONARD A.   CHALFANT,
MAGEE &
CLIFTON, INC    2/7/1977    463    914       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: SE/4

A02183-2391

   OK    WASHITA    HODGES , C. V.
A SINGLE
MAN   CHALFANT,
MAGEE &
CLIFTON, INC    2/18/1977    465    286       011N    018W    0009    SE/4 Sec.
9-11N-18W

A02389-2399

   OK    WASHITA    BROWNING,
NILA RUTH &
JEWETTA
LEROY   MOORE-
STANSBERRY,
INC    12/8/1981    576    430       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2

A02389-2400

   OK    WASHITA    DEW,
CHARLES E   MOORE-
STANSBERRY,
INC    12/8/1981    576    433       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2

A02389-2401

   OK    WASHITA    LEEDE
EXPLORATION
, A
PARTNERSHIP   AN - SON
CORPORATION    12/1/1983    633    863       011N    018W    0009    W/2 W/2
Sec. 9-11N-18W

A02389-2402

   OK    WASHITA    HORKEY ,
ELIZABETH N ,
ET VIR   D A BASH AND
ASSOCIATES INC    11/9/1978    493    908       011N    018W    0009    W/2 W/2
Sec. 9-11N-18W

A02389-2403

   OK    WASHITA    EPISCOPAL
ROYALTY
COMPANY   D A BASH AND
ASSOCIATES INC    11/1/1978    493    910       011N    018W    0009    W/2 W/2
Sec. 9-11N-18W

OK9270056-001

   OK    WASHITA    OCC #237641/CD #100,552   LEEDE
EXPLORATION    4/29/1983             011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: ALL, MISSOURIAN GRANITE WASH, DES MOINES GRANITE WASH, SKINNER, RED
FORK, ATOKA, MORROW, AND SPRINGER COMMON SOURCES OF SUPPLY

OK9270179-001

   OK    WASHITA    HUMPHREYS,
ROBERT E &
ELIZABETH W   CHARLES E
PORTA    2/5/1982    591    554       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2

OK9270179-002

   OK    WASHITA    RIALTO
PRODUCTION
COMPANY   CHESAPEAKE
EXPLORATION
LLC    7/22/2008    1119    260    I-2008-008900    011N    018W    0009   

TOWNSHI 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2

OK9270179-003

   OK    WASHITA    BROWNING,
NILA R   CHESAPEAKE
EXPLORATION,
LLC    11/29/2010    1192    852    I-2011-000696    011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W2W2

OK9270310-001

   OK    WASHITA    WILDER,
BENNY D &
BETSY
EUBANKS   TRIGG DRILLING
COMPANY, INC    6/1/1987    719    612       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2

OK9270310-002

   OK    WASHITA    REEVES, JEAN   TRIGG DRILLING
CO, INC    6/1/1987    720    933       011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270310-003

   OK    WASHITA    HAMM
FAMILY
TRUST   CHESAPEAKE
EXPLORATION
LLC    12/28/2009    1159    295    I-2010-000654    011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2 THE INTENT IS TO LEASE ALL THE RIGHTS BELOW THE BASE OF THE
STRATIGRAPHIC EQUIVALENT OF THE MORROW FORMATION, LESS AND EXCEPT ALL EXISTING
WELL BORES

OK9270310-004

   OK    WASHITA    WALTERS,
WAYNE A &
SHAWN S
2008 REV LIV
TR DTD
7/16/08   CHESAPEAKE
EXPLORATION
LLC    12/18/2009    1159    297    I-2010-000655    011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2, ALL RIGHTS BELOW THE BASE OF THE MORROW FORMATION

OK9270310-005

   OK    WASHITA    REEVES,
JEAN   CHESAPEAKE
EXPLORATION
LLC    11/15/2010    1189    688    I-2010-010934    011N    018W    0009   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 9: W/2 W/2, ALL RIGHTS BENEATH S.E. OF MORROW PRODUCING FORMATION.

A00769-442

   OK    WASHITA    MCCONNELL,
R G, ET AL   DAVID W
CULWELL &
ASSOCIATES    11/13/1979    511    620    8898    011N    018W    0010   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 10: N2

A01878-8548

   OK    WASHITA    PARKER ,
LELA MAY &
RUSSELL   J J WRIGHT    12/11/1971    397    521       011N    018W    0010   

ITOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: E/2 LESS AND EXCEPT CHARTER #2-10 WELLBORE

A01878-8549

   OK    WASHITA    GILMORE,
GLADYS   J J WRIGHT    12/8/1971    397    529       011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: E/2 LESS AND EXCEPT CHARTER #2-10 WELLBOREW

A02772-2405

   OK    WASHITA    OCC #283930   ANSON
CORPORATION    8/19/1985             011N    018W    0010    ALL OF SECTION Sec.
10-11N-18W

A03440-11786

   OK    WASHITA    OCC #369044   ANSON
COMPANY    10/19/1992             011N    018W    0010   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 10: ALL

OK5125557-001

   OK    WASHITA    ST/OK - CLO
EI-3604   Jack B. Smith    6/27/1978    487    165       011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: NW/4

OK5125557-002

   OK    WASHITA    WALTON,
CARL &
LUCILLE M   EL PASO
NATURAL
GAS CO    10/17/1978    493    38       011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: NW

OK5125557-004

   OK    WASHITA    ST/OK - EI-
3604   DALE FOLKS    5/7/1985    673    931       011N    018W    0010   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 10: NW, LESS AND EXCEPT THE MORROW FMTN AS FOUND IN THE WALTON #1-10,
PRODUCING FROM A DEPTH OF 16,455 FEET IN TEH SW (1/2 M.R.)

OK5125558-001

   OK    WASHITA    WALTON,
CARL &
LUCILLE M   EL PASO
NATURAL GAS
CO    4/27/1979    494    757    395    011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SW

OK5125559-001

   OK    WASHITA    PILGRIM,
DONNA
BLAGOWSKY
& PATRICK   DALE FOLKS    4/18/1979    500    956    3532    011N    018W   
0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-002

   OK    WASHITA    MARSICO,
LORENA &
VICTOR   DALE FOLKS    4/12/1979    500    959    3534    011N    018W    0010
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-003

   OK    WASHITA    HOFFMAN,
LELA EDNA   DALE FOLKS    4/16/1979    500    962    3536    011N    018W   
0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-004

   OK    WASHITA    SPITZ, ANNA
FAY &
FRANKLIN   DALE FOLKS    4/12/1979    500    965    3538    011N    018W    0010
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-005

   OK    WASHITA    HOFFMAN,
WILLIAM
FLOYD &
EVELYN   DALE FOLKS    4/12/1979    500    968       011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-006

   OK    WASHITA    CUMMINS,
LINDA
HOFFMAN &
RON   DALE FOLKS    4/18/1979    501    334    3734    011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-007

   OK    WASHITA    HOFFMAN,
LARRY &
JOAN   DALE FOLKS    4/18/1979    501    337    3736    011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-008

   OK    WASHITA    GREER,
JOSEPH
CLINTON &
MILDRED
LEE   DALE FOLKS    4/18/1979    501    340    3738    011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5125559-009

   OK    WASHITA    HOFFMAN,
DALE   DALE FOLKS    4/18/1979    501    343    3740    011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-010

   OK    WASHITA    HOFFMAN,
DANNY J T   DALE FOLKS    8/6/1980    528    162    7602    011N    018W    0010
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-011

   OK    WASHITA    HOFFMAN,
TIMMY
DARRELL   DALE FOLKS    8/6/1980    528    165    7604    011N    018W    0010
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5125559-012

   OK    WASHITA    HOFFMAN,
LARRY JAY   DALE FOLKS    8/6/1980    528    168    7606    011N    018W    0010
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE

OK5126469-001

   OK    WASHITA    OCC
#205680/CD
#88716   AN-SON
CORPORATION    1/5/1982             011N    018W    0010   

TOWNSHIP 11 NORTH, RANGE 18 WEST,

SECTION 10: MISSOURIAN GRANITE WASH, DES MOINES GRANITE WASH, SKINNER, RED FORK,
ATOKA, MORROW, AND SPRINGER COMMON SOURCES UNDERLYING THE ENTIRE SECTION.

OK7050977-000

   OK    WASHITA    ST/OK - CLO
EI-5775   CHESAPEAKE
EXPLORATION
LLC    6/25/2010    1189    376    I-2010-010843    011N    018W    0010   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: NW/4, L/E THE DES MOINES GRANITE WASH FORMATION (1/2 M.R.)

A00770-2366

   OK    WASHITA    LITTKE , JOHN
& MARGARET   ROBERT W
MOORE    3/18/1977    461    665       011N    018W    0011    NE/4 SE/4 Sec.
11-11N-18W

A00770-2367

   OK    WASHITA    DUNLAP ,
NANCY
WESNER, ET
VIR   JACK B SMITH    6/3/1977    468    551       011N    018W    0011   
INSOFAR AS TO NE/4 SE/4 Sec. 11-11N-18W

A01310-2375

   OK    WASHITA    MUSICK ,
ANNIE JEWEL,
ET AL   JACK B SMITH    4/29/1977    471    247       011N    018W    0011   
N/2 Sec. 11-11N-18W

A01853-2380

   OK    WASHITA    PARKER ,
LELA MAY, ET
VIR   J J WRIGHT    12/11/1971    397    519       011N    018W    0011    W/2
SE/4 & SW/4 Sec. 11-11N-18W

A01853-2381

   OK    WASHITA    GILMORE ,
GLADYS   J J WRIGHT    12/8/1971    397    527       011N    018W    0011    W/2
SE/4 & SW/4 Sec. 11-11N-18W

A01854-2382

   OK    WASHITA    HOFFMAN ,
ROY P   J J WRIGHT    1/24/1972    397    551       011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: W/2 SW/4 & SE/4 SW/4

A01854-2383

   OK    WASHITA    HOFFMAN , L L   J J WRIGHT    1/18/1972    397    549      
011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: W/2 SW/4 & SE/4 SW/4

A01854-2384

   OK    WASHITA    BROWN ,
SUSIE L &
CARL   J J WRIGHT    1/11/1972    397    537       011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 10: SE/4 LESS AND EXCEPT CHARTER #2-10 WELLBORE

SECTION 11: W/2 SW/4, SE/4 SW/4

OK5124713-005

   OK    WASHITA    UTZINGER,
RUTH M F/K/A
RUTH M.
MISBAUGH   EL PASO
NATURAL GAS
COMPANY    7/26/1977    471    831    7575    011N    018W    0011   

INSOFAR AND ONLY INSOFAR AS LEASE COVERS

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: N/2

OK5124713-006

   OK    WASHITA    FICKETT,
WILDON AND
ELLA MAE   EL PASO
NATURAL GAS
COMPANY    6/10/1977    468    887    5932    011N    018W    0011   

INSOFAR AND ONLY INSOFAR AS LEASE COVERS

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: N/2

OK5124713-007

   OK    WASHITA    LEATHERMAN,
PARTHENE J
AND FRANCES
A SHELTON   EL PASO
NATURAL GAS
COMPANY    6/15/1977    468    889    5933    011N    018W    0011   

INSOFAR AND ONLY INSOFAR AS LEASE COVERS

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: N/2

OK5124713-008

   OK    WASHITA    MARSICO,
LORENA AND
VICTOR   DALE FOLKS    4/12/1979    500    944    3524    011N    018W    0011
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-009

   OK    WASHITA    HOFFMAN,
WILLIAM
FLOYD AND
EVELYN   DALE FOLKS    4/12/1979    500    953    3530    011N    018W    0011
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-010

   OK    WASHITA    SPITZ, ANNA
FAY AND
FRANKLIN   DALE FOLKS    4/12/1979    500    950    3528    011N    018W    0011
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-011

   OK    WASHITA    GREER,
JOSEPH
CLINTON AND
MILDRED LEE   DALE FOLKS    4/18/1979    500    941    3522    011N    018W   
0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124713-012

   OK    WASHITA    HOFFMAN,
LELA EDNA    DALE FOLKS    4/16/1979    500    947    3526    011N    018W   
0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-013

   OK    WASHITA    PILGRIM,
DONNA
BLAGOWSKY
AND PATRICK    DALE FOLKS    4/18/1979    500    938    3520    011N    018W   
0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-014

   OK    WASHITA    HOFFMAN,
LARRY AND
JOAN    DALE FOLKS    4/18/1979    501    328    3730    011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-015

   OK    WASHITA    CUMMINS,
LINDA
HOFFMAN AND
RON    DALE FOLKS    4/18/1979    500    935    3518    011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-016

   OK    WASHITA    HOFFMAN,
DALE    DALE FOLKS    4/18/1979    501    331    3732    011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-017

   OK    WASHITA    HOFFMAN,
DANNY J T    DALE FOLKS    8/6/1980    528    153    7596    011N    018W   
0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-018

   OK    WASHITA    HOFFMAN,
TIMMY
DARRELL    DALE FOLKS    8/6/1980    528    156    7598    011N    018W    0011
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-019

   OK    WASHITA    HOFFMAN,
LARRY JAY    DALE FOLKS    8/6/1980    528    159    7600    011N    018W   
0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: S/2 SW/4, NW/4 SW/4

OK5124713-021

   OK    WASHITA    MUSICK,
JIMMIE AND
JUDY AND
HOMER
MUSICK    CHALFANT,
MAGEE &
CLIFTON, INC    2/16/1977    463    944    2978    011N    018W    0011   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 11: NE/4 SE/4

OK3530021-000

   OK    WASHITA    PEACE
AMERICAN
LUTHERAN
CHURCH    CHESAPEAKE
EXPLORATION LP    6/28/2006    1049    168    I-2006-008720    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: BEGINNING AT THE CORNER STONE OF THE NE/C NE/4, THENCE 33' S, THENCE
33' W FOR A BEGINNING POINT, THENCE 16 RODS S, THENCE 10 RODS W, THENCE 16 RODS
N, THENCE 10 RODS E BACK TO POB.

LTD TO 16840'

OK5129382-002

   OK    WASHITA    BOESE,
ANNEMARIE,
TRUSTEE OF
BOESE JOINT
REV TR    CHESAPEAKE
EXPLORATION LP    2/6/2006    1031    95    I-2006-001828    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 NW4, SE/4, NE/4 LESS 1 ACRE DESCRIBED AS BEGINNING AT THE CORNER
STONE OF THE NE/C OF NE/4; THENCE 33' SOUTH; THENCE 33' WEST FOR A BEGINNING
POINT; THENCE 16 RODS SOUTH; THENCE 10 RODS WEST; THENCE 16 RODS NORTH; THENCE
10 RODS BACK TO POB.

OK5129382-005

   OK    WASHITA    BOESE, LEE
ROY TRUSTEE    CHESAPEAKE
EXPLORATION LP    4/3/2007    1069    510    I-2007-004784    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: NE/4 LESS 1 ACRE DESCRIBED AS BEGINNING AT CORNERSTONE OF THE NE
CORNER OF THE NE/4, THENCE 33 FEET SOUTH, THENCE 33 FEET WEST FOR A BEGINNING
POINT, THENCE 16 RODS SOUTH, THENCE 10 RODS WEST, THENCE 16 RODS NORTH, THENCE
10 RODS EAST BACK TO POINT OF BEGINNING CONTAINING 1 ACRE AND E/2 NW/4

OK5129390-001

   OK    WASHITA    LITTKE,
ALFRED LEE    CHESAPEAKE
EXPLORATION LP    2/7/2006    1031    566    I-2006-001994    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4

OK5129390-002

   OK    WASHITA    LITTKE,
RICHARD DALE    CHESAPEAKE
EXPLORATION LP    2/7/2006    1031    418    I-2006-001937    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4 & NW/4 SW/4

OK5129390-003

   OK    WASHITA    HENDRICKSON,
JUANITA    CHESAPEAKE
EXPLORATION LP    2/10/2006    1032    76    I-2006-002192    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4

OK5129390-004

   OK    WASHITA    LITTKE, ALVIN
DAVID    CHESAPEAKE
EXPLORATION LP    2/7/2006    1032    85    1-2006-002195    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129390-005

   OK    WASHITA    SCHILBERG,
WILLARD
DEAN    CHESAPEAKE
EXPLORATION LP    2/10/2006    1032    796    I-2006-002461    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4; NW/4 SW/4

OK5129390-006

   OK    WASHITA    STEELMAN,
BARBARA
RUTH    CHESAPEAKE
EXPLORATION LP    2/22/2006    1032    793    I-2006-002460    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4; NW/4 SW/4

OK5129390-007

   OK    WASHITA    MUSICK,
HOMER L    CHESAPEAKE
EXPLORATION LP    2/24/2006    1033    291    I-2006-002654    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4

OK5129390-008

   OK    WASHITA    MUSICK
FARMS, INC    CHESAPEAKE
EXPLORATION LP    2/7/2006    1031    560    I-2006-001992    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4, W/2 NW/4 L & E A STRIP OF LAND 2 RODS WIDE
COMMENCING 40 RODS E OF NW/C OF SEC 12; THENCE RUNNING S 160 RODS & A STRIP OF
LAND 4 RODS WIDE, W 40 RODS TO SEC LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING
3 ACRES

OK5129390-009

   OK    WASHITA    HUBBARD,
DIXON
DALE REV
LIV TR DTD
2-14-96    CHESAPEAKE
EXPLORATION LP    7/17/2006    1060    135    I-2007-001244    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4 A/D/A N/2 SW/4, SE/4 SW/4

LTD TO 16,940'

OK5129390-010

   OK    WASHITA    HUBBARD,
PATTY J
REVOCABLE
LIVING
TRUST DTD
2/14/96    CHESAPEAKE
EXPLORATION LP    7/17/2006    1045    838    I-2006-007453    011N    018W   
0012   

TOWNSHIP 11 NORTH- RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4 A/D/A N/2 SW/4, SE/4 SW/4

LTD TO 16,940'

OK5129390-012

   OK    WASHITA    THOMPSON,
BETTY JO    CHESAPEAKE
EXPLORATION LP    6/27/2006    1055    215    I-2006-011002    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4 A/D/A N/2 SW/4, SE/4 SW/4

LTD TO 16940'

OK5129390-013

   OK    WASHITA    MAXWELL,
CYNTHIA
JANE    CHESAPEAKE
EXPLORATION LP    8/10/2006    1048    100    I-2006-008322    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4 A/D/A N/2 SW/4, SE/4 SW/4

OK5129390-014

   OK    WASHITA    GOLDMAN,
VIRGINIA B    CHESAPEAKE
EXPLORATION LP    8/25/2006    1055    438    I-2006-011093    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 NW/4 L/E A STRIP OF LAND 2 RODS WIDE COMMENCING 40 RODS E OF THE
NW/C OF SECTION 12, THENCE RUNNING S 160 RODS & A STRIP OF LAND 4 RODS WIDE, W
40 RODS TO SECTION LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING 3 ACRES

OK5129390-015

   OK    WASHITA    SHELTON,
DARRELL
LEE    CHESAPEAKE
EXPLORATION LP    8/14/2006    1049    188    I-2006-008725    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 NW/4 L/E A STRIP OF LAND 2 RODS WIDE COMMENCING 40 RODS E OF THE
NW/C OF SECTION 12; THENCE RUNNING S 160 RODS & A STRIP OF LAND 4 RODS WIDE, W
40 RODS TO SECTION LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING 3 ACRES

OK5129390-016

   OK    WASHITA    DAUM, J
WILLIAM &
CORINNE M
LIVING TR
DTD 3/4/1997    CHESAPEAKE
EXPLORATION LP    8/25/2006    1051    217    I-2006-009482    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 NW/4 LESS AND EXCEPT A STRIP OF LAND 2 RODS WIDE COMMENCING 40
RODS E OF THE NW/C OF SECTION 12; THENCE RUNNING S 160 RODS AND A STRIP OF LAND
4 RODS WIDE, W 40 RODS TO SECTION LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING
3 ACRES



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129390-017

   OK    WASHITA    APODACA,
ROBERT E &
SUSAN E    CHESAPEAKE
EXPLORATION LP    10/4/2006    1053    231    I-2006-010272    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 OF THE NW/4 L/E A STRIP OF LAND 2 RODS WIDE COMMENCING 40 RODS E
OF THE NW/C OF SECTION 12; THENCE RUNNING S 160 RODS & A STRIP OF LAND 4 RODS
WIDE, W 40 RODS TO SECTION LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING 3 ACRES
(W/2 NW/4 LESS A 3 ACRE TRACT)

LTD TO 16,940'

OK5129390-018

   OK    WASHITA    SHELTON,
ROGER DEAN    CHESAPEAKE
EXPLORATION LP    8/14/2006    1054    676    I-2006-010824    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 NW/4, LESS & EXCEPT A STRIP OF LAND 2 RODS WIDE COMMENCING 40
RODS EAST OF NW/C OF SECTION 12; THENCE RUNNING SOUTH 160 RODS; & A STRIP OF
LAND 4 RODS WIDE, WEST 40 RODS, TO SECTION LINE, TO BE USED FOR PUBLIC HIGHWAY.
SAID TRACT CONTAINING 3.0 ACRES

OK5129390-019

   OK    WASHITA    TERRA ROSA
ROYALTY
CORP    CHESAPEAKE
EXPLORATION LP    3/24/2007    1068    126    I-2007-004269    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: E/2 SW/4, NW/4 SW/4

OK5129390-020

   OK    WASHITA    ASARCO OIL &
GAS
COMPANY INC    CHESAPEAKE
EXPLORATION
LLC    11/20/2007    1094    813    I-2008-000272    011N    018W    0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 NW/4 L/E A STRIP OF LAND 2 RODS WIDE COMMENCING 40 RODS E OF
NW/C OF SEC 12, THENCE RUNNING S 160 RODS, & A STRIP OF LAND 4 RODS WIDE, W 40
RODS TO SEC LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING 3 ACRES

OK5129410-002

   OK    WASHITA    ALDUENDA,
GENELL S/P/A
GENELL
ALUENDA &
SAMUEL    CHESAPEAKE
EXPLORATION LP    2/13/2006    1032    400    I-2006-002315    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: SW/4 SW/4

OK5129410-003

   OK    WASHITA    SANDAVAL,
SHERYL    CHESAPEAKE
EXPLORATION LP    2/13/2006    1032    403    I-2006-002316    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: SW/4 SW/4

OK5129410-004

   OK    WASHITA    MUSICK,
SANDRA    CHESAPEAKE
EXPLORATION LP    2/13/2006    1037    900    I-2006-004450    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: SW/4 SW/4

OK5129487-001

   OK    WASHITA    LEATHERMAN,
JEFFERSON F    CHESAPEAKE
EXPLORATION LP    4/5/2006    1037    174    I-2006-004208    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2NW/4; LESS AND EXCEPT A STRIP OF LAND 2 RODS WIDE COMMENCING 40
RODS EAST OF THE NORTHWEST CORNER OF SECTION 12; THENCE RUNNING SOUTH 160 RODS
AND A STRIP OF LAND 4 RODS WIDE, WEST 40 RODS TO SECTION LINE TO BE USED FOR
PUBLIC HIGHWAY CONTAINING 3 ACRES

OK5129487-002

   OK    WASHITA    RIALTO OIL &
GAS
CORPORATION    CHESAPEAKE
EXPLORATION
LLC    9/26/2007    1085    401    I-2007-010446    011N    018W    0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: WEST HALF OF THE NORTHWEST QUARTER LESS AND EXCEPT A STRIP OF LAND 2
RODS WIDE COMMENCING 40 RODS EAST OF THE NORTHWEST CORNER OF SECTION 12, THENCE
RUNNING SOUTH 160 RODS, AND A STRIP OF LAND 4 RODS WIDE, WEST 40 RODS TO SECTION
TO BE USED FOR PUBLIC HIGHWAY CONTAINING 3.00 ACRES (W/2 NW/4 LESS A 3.00 ACRE
TRACT)



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129487-003

   OK    WASHITA    RIALTO
PRODUCTION
COMPANY   CHESAPEAKE
EXPLORATION LLC    9/26/2007    1085    399    I-2007-010445    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: WEST HALF OF THE NORTHWEST QUARTER LESS AND EXCEPT A STRIP OF LAND 2
RODS WIDE COMMENCING 40 RODS EAST OF THE NORTHWEST CORNER OF SECTION 12, THENCE
RUNNING SOUTH 160 RODS, AND A STRIP OF LAND 4 RODS WIDE, WEST 40 RODS TO SECTION
LINE TO BE USED FOR PUBLIC HIGHWAY CONTAINING 3.00 ACRES (W/2 NW/4 LESS A 3.00
ACRE TRACT)

OK5129487-004

   OK    WASHITA    HAMM, JR,
FLOYD D   CHESAPEAKE
EXPLORATION LLC    8/31/2007    1082    1    I-2007-009219    011N    018W   
0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: W/2 NW/4 L/E A STRIP OF LAND 2 RODS WIDE COMMENCING 40 RODS E OF THE
NW/C OF SEC 12, THENCE RUNNING S 160 RODS AND A STRIP OF LAND 4 RODS WIDE, W 40
RODS TO SECTION LINE TO BE USED FOR PUBLIC HWY

OK9270198-001

   OK    WASHITA    OCC
#546856/CD
#200706650   COI/CELLC    11/20/2007             011N    018W    0012   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 12: ALL, LIMITED TO THE MISSOURIAN GRANITE WASH & DES MOINES GRANITE
WASH COMMON SOURCES OF SUPPLY

OK3530299-001

   OK    WASHITA    CLUCK,
DELANO &
BARBARA   NORWICH
PETROLEUM
CORPORATION    2/28/2007    1065    783    I-2007-003373    011N    018W    0013
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK3530299-002

   OK    WASHITA    SUNSHINE
EXPLORATION
COMPANY   NORWICH
PETROLEUM
CORPORATION    3/6/2007    1065    785    I-2007-003374    011N    018W    0013
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17,200'

OK3530299-003

   OK    WASHITA    JOHNSON,
GEORGE S   NORWICH
PETROLEUM
CORPORATION    3/6/2007    1065    788    I-2007-003374    011N    018W    0013
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17,200'

OK3530299-004

   OK    WASHITA    PETTY, RAY B
TRUST
AGREEMENT
DTD 4/10/1991   CHESAPEAKE
EXPLORATION LP    7/31/2006    1089    135    I-2007-011750    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17,200'

OK5129413-001

   OK    WASHITA    WILLIAMS, E
A   CHESAPEAKE
EXPLORATION LP    2/13/2006    1032    87    1-2006-002196    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-002

   OK    WASHITA    HALE,
SHERRY G &
DAVID R   CHESAPEAKE
EXPLORATION LP    3/1/2006    1032    805    I-2006-002464    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-003

   OK    WASHITA    NICKEL, VICKI   CHESAPEAKE
EXPLORATION LP    2/22/2006    1032    389    I-2006-002311    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-004

   OK    WASHITA    BUIE, KAY   CHESAPEAKE
EXPLORATION LP    3/1/2006    1032    783    I-2006-002455    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-005

   OK    WASHITA    MARY E
KERSHAW
TRUST DTD
5/26/93   CHESAPEAKE
EXPLORATION LP    4/6/2006    1036    689    I-2006-003991    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17200'

OK5129413-006

   OK    WASHITA    KERSHAW,
LAURA JEAN
TRUST DATED
07-12-96   CHESAPEAKE
EXPLORATION LP    4/6/2006    1037    180    I-2006-004211    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17200'

OK5129413-007

   OK    WASHITA    MOORE,
EDDIE L
TRUST DATED
8/17/1987   CHESAPEAKE
EXPLORATION LP    5/2/2006    1038    222    I-2006-004590    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-008

   OK    WASHITA    LAU, DALE M
& BOBBIE D   CHESAPEAKE
EXPLORATION LP    5/8/2006    1039    291    I-2006-005009    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129413-009

   OK    WASHITA    SNIDER, CECIL
LEON & FLORA
JEAN THE
TRUST
AGREEMENT
OF    CHESAPEAKE
EXPLORATION LP    5/8/2006    1040    213    I-2006-005365    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-012

   OK    WASHITA    HOCH, CAROL
A & DON    CHESAPEAKE
EXPLORATION LP    6/21/2006    1044    544    I-2006-006933    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17200'

OK5129413-013

   OK    WASHITA    BASINGER JR,
A E    CHESAPEAKE
EXPLORATION LP    5/2/2006    1040    1011    I-2006-005659    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-015

   OK    WASHITA    LAU,
BERNEICE    CHESAPEAKE
EXPLORATION LLC    9/19/2007    1087    332    I-2007-011099    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-016

   OK    WASHITA    LAU,
JUANITA C    CHESAPEAKE
EXPLORATION LLC    9/19/2007    1087    334    I-2007-011100    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-017

   OK    WASHITA    RIALTO OIL &
GAS
CORPORATION    CHESAPEAKE
EXPLORATION LLC    9/26/2007    1085    397    I-2007-010444    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-018

   OK    WASHITA    NIGHTENGALE,
LARRY D &
MELBA JEAN    CHESAPEAKE
EXPLORATION LLC    8/23/2007    1080    760       011N    018W    0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

LTD TO 17,200'

OK5129413-019

   OK    WASHITA    LAU, ROCKY,
HEIR OF
EUGENE LAU,
DECEASED    CHESAPEAKE
EXPLORATION LLC    9/19/2007    1084    456    I-2007-010100    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-020

   OK    WASHITA    ASARCO OIL &
GAS
COMPANY, INC    CHESAPEAKE
EXPLORATION LLC    10/5/2007    1089    138    I-2007-011751    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-021

   OK    WASHITA    RIALTO
PRODUCTION
COMPANY    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1089    140    I-2007-011752    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129413-022

   OK    WASHITA    HAMM, FLOYD
D, JR    CHESAPEAKE
EXPL LIMITED
PART    8/28/2007    1082    3    I-2007-009220    011N    018W    0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NW/4

OK5129414-001

   OK    WASHITA    WISE, DONALD
G & PATRICIA
G, JOINT
TENENTS    CHESAPEAKE
EXPLORATION LP    2/13/2006    1032    73    I-2006-002191    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: E/2

OK5129414-002

   OK    WASHITA    WISE, PHILLIP
C & PAMELA S    CHESAPEAKE
EXPLORATION LP    2/15/2006    1032    82    I-2006-002194    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: E/2

OK5129414-003

   OK    WASHITA    ST/OK - CS-
25660    CHESAPEAKE
EXPLORATION LP    7/21/2006    1047    654    I-2006-008171    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: NE/4

LTD TO DES MOINES GRANITE WAS FM

OK5129414-004

   OK    WASHITA    ST/OK - CS-
25661    CHESAPEAKE
EXPLORATION LP    7/21/2006    1047    657    I-2006-008172    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SE/4

LTD TO DES MOINES GRANITE WAS FM

OK5129414-005

   OK    WASHITA    BB ROYALTY
PARTNERSHIP    CHESAPEAKE
EXPLORATION LLC    9/27/2007    1090    617    I-2007-012330    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: E/2

LTD TO 17,200'

OK5129431-001

   OK    WASHITA    BOSE,
EDWARD JR
REV LIVING
TRUST DTD
2/5/96    CHESAPEAKE
EXPLORATION LP    2/17/2006    1033    305    I-2006-002659    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-002

   OK    WASHITA    BOSE,
ERNESTINE
REV LIVING
TRUST DTD
2/5/96    CHESAPEAKE
EXPLORATION LP    2/17/2006    1033    764    I-2006-002869    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-003

   OK    WASHITA    BOSE, BRYAN    CHESAPEAKE
EXPLORATION LP    2/17/2006    1033    302    I-2006-002658    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-004

   OK    WASHITA    GROSSMAN,
EMMET R    CHESAPEAKE
EXPLORATION LP    4/4/2006    1036    692    I-2006-003992    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-005

   OK    WASHITA    GROSSMAN,
JOSEPH PAUL    CHESAPEAKE
EXPLORATION LP    4/13/2006    1037    187    I-2006-004214    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129431-006

   OK    WASHITA    GIBBS, LORI
A,
FORMERLY
LORI
GROSSMAN
& GARRY   CHESAPEAKE
EXPLORATION LP    4/20/2006    1037    893    I-2006-004447    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-007

   OK    WASHITA    CUMMINGS,
JANET M &
GARY   CHESAPEAKE
EXPLORATION LP    4/20/2006    1037    898    I-2006-004449    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-008

   OK    WASHITA    GROSSMAN,
MARK A   CHESAPEAKE
EXPLORATION LP    4/20/2006    1038    232    I-2006-004594    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-009

   OK    WASHITA    GROSSMAN,
DENNIS L   CHESAPEAKE
EXPLORATION LP    4/20/2006    1039    280    I-2006-005004    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-010

   OK    WASHITA    GROSSMAN,
DONNA S   CHESAPEAKE
EXPLORATION LP    4/20/2006    1039    282    I-2006-005005    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK5129431-011

   OK    WASHITA    GROSSMAN,
JAMES A   CHESAPEAKE
EXPLORATION LP    4/20/2006    1040    1022    I-2006-005663    011N    018W   
0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: SW/4

OK9270199-001

   OK    WASHITA    OCC #546032/CD
#200706379   COI/CELLC    10/31/2007             011N    018W    0013   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 13: ALL, LIMITED TO THE VIRGILIAN, MISSOURIAN GRANITE WASH & DES MOINES
GRANITE WASH COMMON SOURCES OF SUPPLY

A00289-13353

   OK    WASHITA    AMEN ,
VERBA L &
JOSEPH FRED   J COOPER WEST    3/7/1980    518    804       011N    018W    0015
  

N/2 SE/4 & SE/4 NE/4 Sec. 15-11N-18W

LIMITED TO THE OGLE 1-15 WELLBORE

A00289-2355

   OK    WASHITA    GILMORE,
GLADYS,
ALSO AS
GLADYS E
GILMORE   J J WRIGHT    12/8/1971    397    531       011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: NE/4, N/2 SE/4

A00289-2356

   OK    WASHITA    PARKER,
LELA MAY
A/K/A LELA
MOSBURG &
RUSSELL   J J WRIGHT    12/11/1971    397    523       011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: NE/4, N/2 SE/4

A00290-2357

   OK    WASHITA    OGLE,
LEONARD A   HARVEY E WHITE    6/1/1973    425    404       011N    018W    0015
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: NW/4

A00290-2358

   OK    WASHITA    HODGES, C V   C M FLEETWOOD    5/26/1971    403    327      
011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: NW/4

A00291-2359

   OK    WASHITA    JUDY,
CLARENCE C
& NINA I   ROBERT W MOORE    1/27/1977    460    5       011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: S/2 SE/4, E 5/8 SE/4 SW/4

A00292-2360

   OK    WASHITA    JUDY, W L &
EARL E JUDY   ROBERT W MOORE    1/27/1977    460    7       011N    018W    0015
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: N/2 SW/4, SW/4 SW/4, WEST 3/8 SE/4 SW/4

A00293-2361

   OK    WASHITA    LITTLETON,
A L   H W COLLIER    2/14/1980    515    296       011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: N/2 SE/4, SE/4 NE/4

A00293-2362

   OK    WASHITA    MADDOX,
TROY F   FOLSOM &
ASSOCIATES, INC    1/9/1978    477    956       011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: NE/4, N/2 SE/4

A00293-2363

   OK    WASHITA    WEAVER,
ELLIS S &
BRONNIE
LOUISE   J COOPER WEST    3/16/1971    407    477       011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: NE/4, N/2 SE/4

A00294-2364

   OK    WASHITA    OCC
#182191/CD
#74069   ANSON
CORPORATION    1/12/1981             011N    018W    0015   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 15: ALL, LTD TO THE MISSOURIAN GRANITE WASH, DES MOINES GRANITE WASH,
SKINNER, RED FORK, ATOKA, MORROW & SPRINGER COMMON SOURCES OF SUPPLY

OK5128496-008

   OK    WASHITA    MCCOY,
MARCIA M,
F/K/A
BURTON   CHESAPEAKE
EXPLORATION LLC    11/20/2007    1097    659    I-2008-001272    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4

OK5128496-009

   OK    WASHITA    BARCK,
JEAN H, F/K/
A BURTON   CHESAPEAKE
EXPLORATION LLC    11/20/2007    1097    648    I-2008-001268    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4

OK5128496-010

   OK    WASHITA    WALCH,
JANET
ADELE   CHESAPEAKE
EXPLORATION LLC    11/20/2007    1097    668    I-2008-001275    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4

OK5128496-011

   OK    WASHITA    HARDER,
LINDA
MARIE   CHESAPEAKE
EXPLORATION LLC    11/20/2007    1097    915    I-2008-001348    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128496-012

   OK    WASHITA    GASTINEAU,
SUE CAROL,
UHLES,
JEANETTE, CO-
TRUSTEES    CHESAPEAKE
EXPLORATION LLC    11/2/2009    1153    263    I-2009-008580    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4

LTD TO SURFACE TO BLW S.E. OF DES MOINES GRANITE WASH

OK5128496-013

   OK    WASHITA    MC MINERAL
COMPANY, LLC    CHESAPEAKE
EXPLORATION,
LLC    4/1/2010    1185    915    I-2010-009576    011N    018W    0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4, SE/4, NW/4, SE/4 SW/4

OK5128755-019

   OK    WASHITA    BIZZELL,
MURPHY GAIL &
ELIZABETH    CHESAPEAKE
EXPLORATION LLC    10/17/2007    1090    80    I-2007-012132    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4, SE/4 SW/4

OK5128755-020

   OK    WASHITA    BIZZELL, GARY
GERALD &
NANCY    CHESAPEAKE
EXPLORATION LLC    10/17/2007    1090    78    I-2007-012131    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4, SE/4 SW/4

OK5128755-021

   OK    WASHITA    HOFFMAN,
NANCY ELLEN    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1092    267    I-2007-012817    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4 SW/4, SE/4

OK5128755-022

   OK    WASHITA    HOFFMAN JR,
BILLY JOE    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1092    265    I-2007-012816    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4 SW/4, SE/4

OK5128755-023

   OK    WASHITA    KIRK, M STUART
& CAROLYN S    CHESAPEAKE
EXPLORATION LLC    10/29/2007    1094    419    I-2008-000134    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4

OK5128755-024

   OK    WASHITA    CULP, JANE    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1095    574    I-2008-000513    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4 SW/4, SE/4

OK5128755-025

   OK    WASHITA    PHILLIPS
FAMILY TRUST
U/T/A DATED
OCTOBER 1, 1999    CHESAPEAKE
EXPLORATION LLC    11/14/2007    1099    525    I-2008-001934    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4 SW/4, SE/4

LTD TO 100' BELOW S. E. OF DES MOINES GRANITE WASH (17,260')

OK5128755-026

   OK    WASHITA    BANKS, RONALD
J & PAULA    CHESAPEAKE
EXPLORATION LLC    2/20/2008    1106    314    I-2008-004232    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4

OK5128755-027

   OK    WASHITA    O'HARA, LINDA    CHESAPEAKE
EXPLORATION LLC    2/20/2008    1105    836    I-2008-004053    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4 SW/4, SE/4

OK5128755-028

   OK    WASHITA    BIZZELL,
ROBERT M    CHESAPEAKE
EXPLORATION LLC    2/20/2008    1105    402    I-2008-003878    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4 SW/4, SE/4

OK5128755-029

   OK    WASHITA    KIRK, M STUART
REVOCABLE
TRUST DTD
3/16/85    CHESAPEAKE
EXPLORATION LLC    7/16/2008    1118    484    I-2008-008594    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4

OK5128755-030

   OK    WASHITA    WALTERS,
WAYNE A &
SHAWN S '08 OIL
& GAS REV LIV
TR    CHESAPEAKE
EXPLORATION LLC    4/14/2009    1136    935    I-2009-003047    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4

LTD TO 17,260'

OK5128755-032

   OK    WASHITA    RAY, CHARLES
D    CHESAPEAKE
EXPLORATION LLC    7/16/2008    1117    637    I-2008-008325    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: SE/4

OK5129560-000

   OK    WASHITA    CARTMILL,
MARY RUTH
LIVING TRUST
DTD 6/26/07    CHESAPEAKE
EXPLORATION LLC    8/31/2007    1092    207       011N    018W    0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NW/4

LTD TO 17,260'

OK5129560-006

   OK    WASHITA    MCCARNACK,
ELAINE FAMILY
TRUST DTD
7/01/98    CHESAPEAKE
EXPLORATION LLC    8/14/2007    1087    225    I-2007-011059    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NW/4, NE/4 SW/4

LTD TO 17,260'

OK5129560-008

   OK    WASHITA    HALL, SHARON
ANN & LARRY    CHESAPEAKE
EXPLORATION LLC    10/26/2007    1096    142    I-2008-000706    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4 NW/4, W/2 NW/4, SE/4 NW/4

LTD TO 100' BELOW S.E. OF DES MOINES GRANITE WASH (17,260')

OK5129560-009

   OK    WASHITA    MCNATT, EDNA
LAUREL LIVING
TRUST, SHARON
ANN HALL, TRST    CHESAPEAKE
EXPLORATION LLC    10/26/2007    1096    145    I-2008-000707    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4 NW/4, W/2 NW/4, SE/4 NW/4

LTD TO 100' BELOW S. E. DES MOINES GRANITE WASH (17,260')



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129560-010

   OK    WASHITA    MCNATT, J R
LIVING TRUST,
SHARON ANN
HALL, TRST   CHESAPEAKE
EXPLORATION LLC    10/26/2007    1096    148    I-2008-000708    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NE/4 NW/4, W/2 NW/4, SE/4 NW/4

LTD TO 100' BELOW S. E. DES MOINES GRANITE WASH (17,260')

OK5129560-011

   OK    WASHITA    PENTEX
EXPLORATION &
PRODUCING,
INC   CHESAPEAKE
EXPLORATION LLC    4/23/2008    1108    151    I-2008-004952    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NW/4

SURFACE TO 100' BLW S.E. DES MOINES FM (17,260')

OK9270011-000

   OK    WASHITA    CARTMILL,
EARL GLENN
LIVING TRUST
DTD 6-26-07   CHESAPEAKE
EXPLORATION LLC    8/31/2007    1083    843    I-2007-009853    011N    018W   
0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: NW/4 SW/4

LTD TO 17,260'

OK9270033-000

   OK    WASHITA    OCC #571423/CD
#200903176   COI-CELLC    11/9/2009    1173    735    I-2010-005613    011N   
018W    0017   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 17: ALL

LTD TO WOLFCAMPIAN, VIRGILIAN, MISSOURIAN GRANITE WASH, AND DES MOINES GRANITE
WASH

OK3530085-001

   OK    WASHITA    MELVIN, MARK
A/K/A JOHN
MARK MELVIN   CHESAPEAKE
EXPLORATION LLC    8/3/2007    1083    884    I-2007-009867    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: N/2

OK3530085-002

   OK    WASHITA    AKRIDGE,
PATSY CARLENE   CHESAPEAKE
EXPLORATION LLC    8/6/2007    1087    228    I-2007-011060    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: N/2

OK3530085-003

   OK    WASHITA    MELVIN, EDITH,
A/K/A EDITH
MARGARET   CHESAPEAKE
EXPLORATION LLC    8/3/2007    1087    223    I-2007-011058    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: N/2

OK3530085-004

   OK    WASHITA    MELVIN, JOHN E
& FANCHON N
REV LIVING TR   CHESAPEAKE
EXPLORATION LLC    8/6/2007    1087    242    I-2007-011065    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: N/2

OK3530085-005

   OK    WASHITA    ROMANS,
MELANIE ANN   CHESAPEAKE
EXPLORATION LLC    8/6/2007    1085    276    I-2007-010402    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: N/2

OK3530085-006

   OK    WASHITA    ROMANS,
RENAE DAWN   CHESAPEAKE
EXPLORATION LLC    8/3/2007    1085    268    I-2007-010399    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: N/2

OK3530085-007

   OK    WASHITA    ST/OK - CLO UV-
1530   CHESAPEAKE
EXPLORATION LLC    11/27/2007    1112    111    I-2008-006419    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: NE/4 (1/2 M.R.)

LTD TO DES MOINES GRANITE WASH

OK5127851-017

   OK    WASHITA    BUTCHER, JOAN
ELAINE   CHESAPEAKE
EXPLORATION LLC    2/1/2008    1104    72    I-2008-003376    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4

SURFACE TO 100' BLW S.E. DES MOINES GRANITE WASH FM (17,020')

OK5128751-015

   OK    WASHITA    MAP2004-OK   CHESAPEAKE
EXPLORATION LLC    11/14/2007    1092    591    I-2007-012927    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3,4, E/2 SW/4 A/D/A SW/4

OK5128751-016

   OK    WASHITA    MURRAY,
DARRYL J   CHESAPEAKE
EXPLORATION LLC    2/1/2008    1101    912    I-2008-002599    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

SURFACE TO DES MOINES GRANIT WASH FM (17,020')

OK5128751-017

   OK    WASHITA    FLESHMAN
AGENCY INC   FLESHMAN
AGENCY INC    1/14/2008    1096    15    I-2008-000654    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3, 4, E/2 SW/4

OK5129624-002

   OK    WASHITA    MCNATT, EDNA
LAUREL LIVING
TRUST   CHESAPEAKE
EXPLORATION LP    12/27/2006    1062    493    I-2007-002109    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

LTD TO 12,280'

OK5129624-003

   OK    WASHITA    MCNATT, J R
REVOCABLE
TRUST
AGREEMENT
DTD 5/20/1996   CHESAPEAKE
EXPLORATION LP    12/27/2006    1062    490    I-2007-002108    011N    018W   
0018   

TOWNSHIHP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

LTD TO 12,280'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129624-004

   OK    WASHITA    HOHNKE,
LEO FRANCIS    CHESAPEAKE
EXPLORATION LLC    11/6/2007    1092    210    I-2007-012793    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

LTD TO 100' BELOW S.E. OF DES MOINES GRANITE WASH (17,020')

OK5129624-005

   OK    WASHITA    SEARLE,
JACK B &
TAMARA D    CHESAPEAKE
EXPLORATION LLC    2/14/2008    1102    914    I-2008-002939    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

SURFACE TO DES MOINES GRANIT WASH FM (17,020')

OK5129624-007

   OK    WASHITA    BIZZELL,
GARY    WARD
PETROLEUM
CORPORATION    11/21/2006    1055    994    I-2008-011273    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

OK5129624-008

   OK    WASHITA    BIZZELL,
GAIL    WARD
PETROLEUM
CORPORATION    11/21/2006    1055    993    I-2008-011272    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

OK9270010-001

   OK    WASHITA    HOFFMAN
JR, BILLY JOE    CHESAPEAKE
EXPLORATION LLC    10/25/2007    1092    263    I-2007-012815    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4, LOTS 3, 4 (A/D/A W/2 SW/4)

OK9270010-002

   OK    WASHITA    HOFFMAN,
NANCY
ELLEN    CHESAPEAKE
EXPLORATION LLC    10/25/2007    1092    259    I-2007-012813    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4, LOT 3 (39.56 ACS), LOT 4 (39.80 ACS) A/D/A W/2 SW/4

OK9270010-003

   OK    WASHITA    MUNO, GAIL
F    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1095    570    I-2008-000511    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3, 4 (A/D/A W/2 SW/4), E/2 SW/4

OK9270010-004

   OK    WASHITA    OGI, INC    CHESAPEAKE
EXPLORATION LLC    11/6/2007    1092    213    I-2007-012794    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4, LOT 3 (39.56 ACS), LOT 4 (39.80 ACS) A/D/A W/2 SW/4

LTD TO 100' BELOW S.E. OF DES MOINES GRANITE WASH (17,020')

OK9270010-005

   OK    WASHITA    HOFFMAN,
GARY P    CHESAPEAKE
EXPLORATION LLC    11/5/2007    1092    216       011N    018W    0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4, LOT 3 (39.56 ACRES), LOT 4 (39.80 ACRES) A/D/A W/2 SW/4

LTD TO 100' BELOW S.E. OF DES MOINES GRANITE WASH (17,020')

OK9270010-006

   OK    WASHITA    HOLDER,
JUNE    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1093    382    I-2007-013182    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4, LOTS 3, 4, A/D/A W/2 SW/4

LTD TO 17,020'

OK9270010-007

   OK    WASHITA    DELFELD,
SHARON S    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1097    917    I-2008-001349    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: E/2 SW/4, LOT 3 (39.56 AC), LOT 4 (39.8 AC) A/D/A W/2 SW/4

OK9270010-008

   OK    WASHITA    CULP, JANE    CHESAPEAKE
EXPLORATION LLC    10/25/2007    1094    421    I-2008-000135    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3, 4 (A/D/A W/2 SW/4), E/2 SW/4

OK9270010-010

   OK    WASHITA    JORDAN,
DEANNA    CHESAPEAKE
EXPLORATION LLC    7/2/2008    1116    845    I-2008-008067    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

OK9270010-011

   OK    WASHITA    PHIFER,
MARY G    CHESAPEAKE
EXPLORATION LLC    7/2/2008    1116    429    I-2008-007930    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

OK9270010-012

   OK    WASHITA    BURCH,
NELDA    CHESAPEAKE
EXPLORATION LLC    7/1/2008    1116    830    I-2008-008061    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

OK9270010-013

   OK    WASHITA    LOGAN,
SHERRY    CHESAPEAKE
EXPLORATION LLC    7/1/2008    1116    827    I-2008-008060    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

OK9270010-014

   OK    WASHITA    WILSON,
MANDY    CHESAPEAKE
EXPLORATION LLC    7/2/2008    1116    833    I-2008-008062    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

OK9270010-015

   OK    WASHITA    HOFFMAN,
HERSHEL L
A/K/A
HIRSHEL L
HOFFMAN    CHESAPEAKE
EXPLORATION LLC    7/9/2008    1117    282    I-2008-008199    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270010-017

   OK    WASHITA    ABERDEEN
INVESTMENTS,
LLC   CHESAPEAKE
EXPLORATION
LLC    10/7/2008    1124    56    I-2008-010687    011N    018W    0018   

TOWNSHIP 11NORTH - RANGE 18 WEST

SECTION 18: LOT 3, 4, E/2 SW/4

OK9270010-018

   OK    WASHITA    BAGGETT,
CANDACE A/K/
A CANDY
BAGGETT   CHESAPEAKE
EXPLORATION
LLC    7/8/2008    1125    249    I-2008-011083    011N    018W    0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SW/4

OK9270010-019

   OK    WASHITA    HOFFMAN,
CHARLES G   WARD
PETROLEUM
CORPORATION    9/13/2005    1020    275    I-2005-006806    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-020

   OK    WASHITA    HOFFMAN,
BOBBY
DOUGLAS   WARD
PETROLEUM
CORPORATION    9/20/2005    1020    667    1-2005-007105    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-021

   OK    WASHITA    WEDEKING,
ESTA MAE   WARD
PETROLEUM
CORPORATION    9/27/2005    1021    631    I-2005-007393    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-023

   OK    WASHITA    WHITAKER,
GERALD   WARD
PETROLEUM
CORPORATION    10/17/2008    1127    170    I-2008-011818    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4

OK9270010-024

   OK    WASHITA    BLAGOWSKY,
RONNY R   WARD
PETROLEUM
CORPORATION    10/17/2008    1153    459    I-2009-008638    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-025

   OK    WASHITA    ADKINS,
DEBRA   WARD
PETROLEUM
CORPORATION    10/17/2008    1127    169    I-2008-011817    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-026

   OK    WASHITA    BLAGOWSKY,
ERIKA L   WARD
PETROLEUM
CORPORATION    10/17/2008    1125    275    I-2008-011095    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-027

   OK    WASHITA    BLAGOWSKY,
RAYMOND   WARD
PETROLEUM
CORPORATION    10/17/2008    1125    274    I-2008-011094    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-028

   OK    WASHITA    BROWN, CHAD   WARD
PETROLEUM
CORPORATION    12/10/2008    1130    461    I-2009-00969    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-029

   OK    WASHITA    BROWN,
DILLON   WARD
PETROLEUM
CORPORATION    12/10/2008    1130    460    I-2009-000968    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-030

   OK    WASHITA    BROWN,
JEREMY   WARD
PETROLEUM
CORPORATION    12/10/2008    1130    463    I-2009-000971    011N    018W   
0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOTS 3 & 4, E/2 SW/4 A/D/A SW/4

OK9270010-032

   OK    WASHITA    HUTSON, JOHN
G   CHESAPEAKE
EXPLORATION
LLC    10/20/2006    1054    994    I-2006-010900    011N    018W    0018   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: SE/4

OK9270010-033

   OK    WASHITA    OCC
#561120/CD
#200806746   COI-CELLC    10/21/2008          UNRECORDED    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: ALL, LIMITED TO THE WOLFCAMPIAN, VIRGILIAN, MISSOURIAN GRANITE WASH
AND DES MOINES GRANITE WASH COMMON SOURCES OF SUPPLY

OK9270010-034

   OK    WASHITA    BROWN,
DAVID   WARD
PETROLEUM
CORPORATION    12/10/2008    1130    462    I-2009-00970    011N    018W    0018
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 18: LOT 3 (39.56 ACRES), LOT 4 (39.80 ACRES) AND E/2 SW/4, ALL
COLLECTIVELY DESCRIBED AS SW/4

A00355-13421

   OK    WASHITA    KERR - MCGEE
CORPORATION   ANSON
PRODUCTION
CORPORATION
FORMERLY D/    10/25/1996    845    1079       011N    018W    0019   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 19: N2NW

A00355-2986

   OK    WASHITA    MURRAY, IRA
L & JESSIE
IRENE   B B LONG    2/16/1979    500    994       011N    018W    0019   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 19: LOTS 1, 2, 3, & 4, & E2W2

A02484-3087

   OK    WASHITA    DUGGER, A W,
ET UX   AN - SON
CORPORATION    5/2/1984    652    783       011N    018W    0019   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 19: SE

A02484-3088

   OK    WASHITA    INEZ LEAVELL
REVOCABLE
TRUST   BLACK HAWK
OIL & GAS    4/30/1981    554    28       011N    018W    0019   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 19: SE/4

A02484-3089

   OK    WASHITA    DUGGER ,
STANLEY   BLACK HAWK
OIL & GAS    5/2/1981    556    494       011N    018W    0019   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 19: SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

A02484-3090

   OK    WASHITA    DUGGER ,
CLIFTON C   BLACK HAWK OIL
& GAS    6/4/1981    556    559       011N    018W    0019   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 19: SE/4

A02539-3095

   OK    WASHITA    OCC #262129/CD
#115039   AN - SON
CORPORATION    6/11/1984    840    672       011N    018W    0019   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 19: ALL

OK5128719-009

   OK    WASHITA    SMITH, NAOMI
P REV TR DTD
4/1/99, PATRICIA
ANN TURNER,
TRST   CHESAPEAKE
EXPLORATION LLC    11/5/2007    1091    844    I-2007-012628    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SE/4

OK5128719-010

   OK    WASHITA    TIDWELL,
DONOVAN D &
VELDA J INDV
& TRST   CHESAPEAKE
EXPLORATION LLC    11/11/2007    1094    425    I-2008-000137    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5128719-011

   OK    WASHITA    KARBER,
DEBRA DEANN
A/K/A DEBBIE D
& LIONEL G
KARBER   CHESAPEAKE
EXPLORATION LLC    11/28/2007    1095    717    I-2008-000560    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: S/2

LTD TO 100' BELOW S.E. OF DES MOINES FM (17,216')

OK5128719-014

   OK    WASHITA    NIX, JIM M   CHESAPEAKE
EXPLORATION LLC    5/13/2009    1138    739    I-2009-003488    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5128719-015

   OK    WASHITA    GUNTER,
DEBORAH J, F/
K/A DEBORAH
BURKS   CHESAPEAKE
EXPLORATION LLC    7/24/2009    1145    925    I-2009-006147    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5128719-016

   OK    WASHITA    BUCHANAN,
MARTIN L   CHESAPEAKE
EXPLORATION LLC    11/3/2009    1153    260    I-2009-008579    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5128719-017

   OK    WASHITA    TOMLINSON
MINERALS
JOINT
VENTURE   CHESAPEAKE
EXPLORATION LLC    11/19/2009    1156    760    I-2009-009762    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5128719-018

   OK    WASHITA    TOMLINSON
MINERALS
JOINT
VENTURE NO 2   CHESAPEAKE
EXPLORATION LLC    11/19/2009    1156    758    I-2009-009761    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5128719-019

   OK    WASHITA    EL DORADO
TRUST, JOHN
COMEGYS,
TRUSTEE   CHESAPEAKE
EXPLORATION LLC    3/31/2010    1190    106    I-2010-011088    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4

OK5129558-013

   OK    WASHITA    PURYEAR,
KAREN & TOM   CHESAPEAKE
EXPLORATION LLC    10/20/2007    1094    427    I-2008-000138    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: NE/4, NE/4 NW/4, SW/4 NW/4

LTD TO 17,216'

OK5129558-014

   OK    WASHITA    REED, PAMELA
& ROGER   CHESAPEAKE
EXPLORATION LLC    10/20/2007    1093    386    I-2007-013183    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: NE/4, NE/4 NW/4, SW/4 NW/4

LTD TO 17,216'

OK5129558-015

   OK    WASHITA    JOLIFF, FRED   CHESAPEAKE
EXPLORATION LLC    10/29/2007    1094    423    I-2008-000136    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: NE/4

OK5129558-016

   OK    WASHITA    DICKERSON,
FORREST A &
NETA F TRUST
U/T/A LTD   CHESAPEAKE
EXPLORATION LLC    10/20/2007    1095    583    I-2008-000517    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: NE/4, NE/4 NW/4, SW/4 NW/4

LTD TO 17,216'

OK5129558-017

   OK    WASHITA    MCNATT, J R
REV TR U/A/D 5-
20-96, SHARON
ANN HALL, S/
TRST   CHESAPEAKE
EXPLORATION LLC    11/18/2007    1094    646    I-2008-000214    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

LTD TO 100' BELOW S.E. OF DES MOINES FM (17,216')

OK5129558-018

   OK    WASHITA    MOORE,
DEBORAH & T B   CHESAPEAKE
EXPLORATION LLC    10/20/2007    1103    591    I-2008-003185    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: NE/4, NE/4 NW/4, SW/4 NW/4

LTD TO 17,216'

OK5129558-019

   OK    WASHITA    KNIGHT, MARY
SUE & FRANK
JR   CHESAPEAKE
EXPLORATION LLC    11/20/2007    1097    296    I-2008-001143    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SE/4 NW/4, SW/4 NW/4

OK5129558-020

   OK    WASHITA    PHILLIPS
FAMILY TR U/T/
A DTD 10-1-99   CHESAPEAKE
EXPLORATION LLC    11/14/2007    1099    528    I-2008-001935    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

LTD TO 100' BELOW S.E. OF DES MOINES FM (17,216')

OK5129558-021

   OK    WASHITA    AUSTIN, GLEN
EDWARD
FAMILY TRUST
DATED 9/19/91   CHESAPEAKE
EXPLORATION LLC    10/20/2007    1095    714    I-2008-000559    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: NE/4, NE/4 NW/4

LTD TO 17,216'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129558-022

   OK    WASHITA    SEARLE, JACK B
& TAMARA D   CHESAPEAKE
EXPLORATION LLC    2/14/2008    1102    917    I-2008-002940    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,216')

OK5129558-023

   OK    WASHITA    OHARA, LINDA   CHESAPEAKE
EXPLORATION LLC    7/18/2008    1118    486    I2008 008595    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-024

   OK    WASHITA    HOFFMAN JR,
BILLY JOE &
REBECCA   CHESAPEAKE
EXPLORATION LLC    7/13/2008    1116    391    I-2008-007917    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-025

   OK    WASHITA    BIZZELL, ROBERT   CHESAPEAKE
EXPLORATION LLC    7/18/2008    1116    423    I-2008-007928    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-026

   OK    WASHITA    HOFFMAN,
NANCY ELLEN   CHESAPEAKE
EXPLORATION LLC    7/13/2008    1118    73    I-2008-008471    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-027

   OK    WASHITA    CULP, JANE &
MITCHELL   CHESAPEAKE
EXPLORATION LLC    7/13/2008    1120    44    I-2008-009167    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-032

   OK    WASHITA    BIZZELL, GAIL   CHESAPEAKE
EXPLORATION LLC    7/27/2009    1145    921    I-2009-006144    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-033

   OK    WASHITA    AUSTIN MINERAL
INTERESTS, LLC   CHESAPEAKE
EXPLORATION LLC    12/21/2009    1159    7    I-2010-000555    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-034

   OK    WASHITA    CEKOSKY, MIKE   CHESAPEAKE
EXPLORATION LLC    4/15/2010    1167    642    I-2010-003552    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5129558-035

   OK    WASHITA    CEKOSKY,
ROBERT
ANTHONY AKA
BOB CEKOSKY   CHESAPEAKE
EXPLORATION LLC    4/25/2010    1167    645    I-2010-003553    011N    018W   
0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: SW/4 NW/4

OK5990067-000

   OK    WASHITA    OCC
#201000652/CD
#575976   COI & CELLC,
APPLICANTS    6/8/2010             011N    018W    0020   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 20: ALL, LIMITED TO THE VIRGILIAN, MISSOURAIN AND DES MOINES COMMON
SOURCES OF SUPPLY

OK5128511-022

   OK    WASHITA    WALTERS,
WAYNE A &
SHAWN S 2008
OIL & GAS REV
LVG TR   CHESAPEAKE
EXPLORATION LLC    12/18/2009    1159    303    I-2010-000657    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NW/4

OK5128511-023

   OK    WASHITA    KIRK, DAVID W   CHESAPEAKE
EXPLORATION LLC    8/20/2010    1182    790    I-2010-008546    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NW/4

OK5128511-024

   OK    WASHITA    COPE, WADE   CHESAPEAKE
EXPLORATION LLC    9/3/2010    1182    798    I-2010-008548    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NE/4

OK5128511-025

   OK    WASHITA    COPE, MAX G
REV TR, DTD
08/13/03, MAX &
BETH COPE,
TRUSTEES   CHESAPEAKE
EXPLORATION LLC    8/31/2010    1186    872    I-2010-009950    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NE/4

OK5128511-026

   OK    WASHITA    THE UNITED
METHODIST
RETIREMENT &
HEALTH CARE
CENTER, INC   CHESAPEAKE
EXPLORATION LLC    1/17/2011    1198    261    I-2011-002958    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NE/4

OK5128511-027

   OK    WASHITA    BIZZELL,
SUZANNE
REVOCABLE
TRUST, DATED
11/14/98   CHESAPEAKE
EXPLORATION LLC    12/6/2010    1190    877    I-2011-000086    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NW/4

OK5128511-028

   OK    WASHITA    OGI INC BY JACK
B SEARLE,
PRESIDENT   CHESAPEAKE
EXPLORATION,
LLC    2/9/2011    1199    292    I-2011-003280    011N    018W    0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NE/4

OK9270045-002

   OK    WASHITA    WESNER, SCOTT   DAVID S
THOMPSON &
ASSOCIATES    10/16/2007    1088    223    I-2007-011436    011N    018W    0021
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: SW/4

OK9270045-003

   OK    WASHITA    POLLARD,
SANDRA JOAN
AND RONALD   CHESAPEAKE
EXPLORATION,
LLC    10/12/2010    1188    794    I-2010-010583    011N    018W    0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: SW/4

OK9270045-004

   OK    WASHITA    RIALTO
PRODUCTION
COMPANY   CHESAPEAKE
EXPLORATION LLC    1/18/2011    1193    857    I-2011-001047    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: NW/4, SW/4

OK9270745-003

   OK    WASHITA    RILEY, FRANK L   CHESAPEAKE
EXPLORATION LLC    3/15/2010    1171    242    I-2010-004822    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: SW/4

OK9270762-000

   OK    WASHITA    WOOD,
FLORENCE
WILIIAMS
KIDWELL   CHESAPEAKE
EXPLORATION LLC    9/3/2010    1183    793    I-2010-008929    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: N/2 SE/4, SE/4 SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270771-000

   OK    WASHITA    MASON, JAMES
R AND
CHANDRA S    CHESAPEAKE
EXPLORATION LLC    11/17/2010    1192    494    I-2011-000578    011N    018W   
0021   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 21: SW/4 SE/4

A00281-2334

   OK    WASHITA    HUBBARD ,
PEARL INDIV &
ADMINR    D A BASH AND
ASSOCIATES INC    10/7/1980    534    316       011N    018W    0023    NE/4
Sec. 23-11N-18W

A00281-2335

   OK    WASHITA    ARNOLD , SAM H    JOSEPH K CASKEY    5/13/1977    464    585
      011N    018W    0023    NE/4 Sec. 23-11N-18W

A00281-2336

   OK    WASHITA    HALE , VIRGINIA
L CARPENTER &    JACK B SMITH    6/7/1977    468    561       011N    018W   
0023    NE/4 Sec. 23-11N-18W

A00281-2337

   OK    WASHITA    JAVORSKY ,
ADOLPH & LEA    EL PASO
EXPLORATION CO    3/7/1980    518    352       011N    018W    0023    NE/4 Sec.
23-11N-18W

A00991-2373

   OK    WASHITA    THOMAS , M V    DYCO PETROLEUM
CORP    3/6/1980    517    820       011N    018W    0023    SE/4 Sec.
23-11N-18W

A01852-2379

   OK    WASHITA    KLEMME,
MARVIN    HARVEY E WHITE
ENTERPRISES INC    11/15/1976    458    153       011N    018W    0023   
INSOFAR AS TO N/2 SW/4 & SE/4 SW/4 & SE/4 Sec. 23-11N-18W

A01877-2385

   OK    WASHITA    WHITE ,
HARVEY E    ONG EXPLORATION,
INC    1/9/1975    440    184       011N    018W    0023    SW/4 SW/4 Sec.
23-11N-18W

A01877-2386

   OK    WASHITA    JOHNSTON,
MICHAEL R.
AND WINDELL J.    J C HILL OIL & GAS
INC    1/26/1982    580    165       011N    018W    0023    N/2 SW/4 AND SE/4
SW/4. Sec. 23-11N-18W

A02187-2395

   OK    WASHITA    BEADLES ,
BONNIE L &
GARY E    EL PASO NATURAL
GAS CO    5/27/1977    467    544       011N    018W    0023    INSOFAR AS TO
N/2 SW/4 & SE/4 SW/4 Sec. 23-11N-18W

A02187-2396

   OK    WASHITA    SWOPES , JOYCE
ANN & THOMAS
J.    EL PASO NATURAL
GAS CO    5/27/1977    467    542       011N    018W    0023    INSOFAR AS TO
N/2 SW/4 & SE/4 SW/4 Sec. 23-11N-18W

A02187-2397

   OK    WASHITA    TUCKER , L
NADINE    W R GRAY    4/3/1979    500    487       011N    018W    0023   
INSOFAR AS TO E/2 SW/4 & NW/4 SW/4 Sec. 23-11N-18W

A02188-2398

   OK    WASHITA    JUDY , EARL E &
WILLIAM L    HARVEY E WHITE
ENERPRISES, INC    1/28/1980    519    671       011N    018W    0023    NW/4
Sec. 23-11N-18W

OK5124595-001

   OK    WASHITA    HOWENSTINE,
THOMAS ET AL    WHITE, HARVEY E
ENTERPRISES    3/4/1977    471    836    7578    011N    018W    0023   

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 23: N2SW, SESW; L&E THE KLEMME 2-23 WB.

OK5124595-002

   OK    WASHITA    HOWENSTINE,
VIOLA ET AL    WHITE, HARVEY E
ENTERPRISES    4/14/1977    471    834    7577    011N    018W    0023   

INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS:

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 23: N2SW, SESW, L&E THE KLEMME 2-23 WB

OK3530006-006

   OK    WASHITA    WILLIAMSON,
EDWIN L    CHESAPEAKE
EXPLORATION LP    6/6/2006    1042    257    I-2006-006100    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, NW/4 SW/4, SW/4 SW/4, SE/4 SW/4, SE/4

OK3530006-007

   OK    WASHITA    AUSTIN, NAOMI
K    CHESAPEAKE
EXPLORATION LP    6/7/2006    1042    497    I-2006-006181    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, NW/4 SW/4, SW/4 SW/4, SE/4 SW/4, SE/4

OK3530006-012

   OK    WASHITA    CORNELL,
SHARON LYNN    CHESAPEAKE
EXPLORATION LLC    9/6/2007    1083    607    I-2007-009775    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

LTD TO 17,041'

OK3530006-013

   OK    WASHITA    HARRELL,
ZELMOND, C/O
CHARLES
HARRELL    CHESAPEAKE
EXPLORATION LLC    10/15/2007    1088    192    I-2007-011419    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

LTD TO 17,041'

OK3530006-014

   OK    WASHITA    NIABC, A
LIMITED
PARTNERSHIP    CHESAPEAKE
EXPLORATION LLC    10/15/2007    1088    879    I-2007-011655    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

LTD TO 17,041'

OK3530006-015

   OK    WASHITA    HARRELL,
CORNELL
TRUST, ELLA J
HARRELL, ET
AL, TRUSTEES    CHESAPEAKE
EXPLORATION LLC    10/15/2007    1096    754    I-2008-000911    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

LTD TO 17,041'

OK3530006-016

   OK    WASHITA    KLEMME,
ROBERT LIFE
ESTATE    CHESAPEAKE
EXPLORATION LLC    1/10/2008    1099    696    I-2008-002003    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, W/2 SW/4, SE/4 SW/4, SE/4

OK3530006-017

   OK    WASHITA    CROZIER,
ROBERT    CHESAPEAKE
EXPLORATION LLC    2/6/2008    1100    864    I-2008-002235    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SE/4 SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,350')



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3530006-018

   OK    WASHITA    WYMAN, LYNDA
F    CHESAPEAKE
EXPLORATION LLC    2/6/2008    1100    867    I-2008-002236    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SE/4 SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,350')

OK3530006-019

   OK    WASHITA    HARRELL,
VIRGILENE W
REVOCABLE
TRUST DTD
07/07/94    CHESAPEAKE
EXPLORATION LLC    2/18/2008    1104    179    I-2008-003418    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530006-020

   OK    WASHITA    JONES, SHERRY
LYNN    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1110    922    I-2008-005946    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530006-021

   OK    WASHITA    WELSH, DONNA
SUE CORNELL    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1110    920    I-2008-005945    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530006-023

   OK    WASHITA    KLEMME,
BRYAN ERIC    CHESAPEAKE
EXPLORATION LLC    1/10/2008    1115    454    I-2008-007545    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, W/2 SW/4, SE/4 SW/4, SE/4

OK3530006-024

   OK    WASHITA    KLEMME,
MICHAEL LYNN    CHESAPEAKE
EXPLORATION LLC    1/10/2008    1115    456    I-2008-007546    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, W/2 SW/4, SE/4 SW/4, SE/4

OK3530006-025

   OK    WASHITA    CORNELL,
PATRICK T    CHESAPEAKE
EXPLORATION LLC    9/6/2007    1082    807    I-2007-009467    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530006-026

   OK    WASHITA    WALKER,
KATHLEEN C
LIV TR,
KATHLEEN &
JAMES WALKER,
COTRST    CHESAPEAKE
EXPLORATION LLC    9/6/2007    1082    810    I-2007-009468    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-002

   OK    WASHITA    BUFFING, LEE
ROY & MALINDA    CHESAPEAKE
EXPLORATION LP    8/10/2006    1048    136    I-2006-008336    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SE/4

LTD TO 17,041

OK3530017-004

   OK    WASHITA    WILLIAMSON,
HUGH R    CHESAPEAKE
EXPLORATION LP    6/6/2006    1042    259    I-2006-006101    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, NW/4 SW/4, SW/4 SW/4, SE/4 SW/4, SE/4

OK3530017-005

   OK    WASHITA    EAGLE,
MARTHA MARIE
A/K/A MRS
GRANT EAGLE    CHESAPEAKE
EXPLORATION LLC    8/31/2007    1084    513    I-2007-010123    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

LTD TO 17,505'

OK3530017-006

   OK    WASHITA    CORNELL,
MARGARET
IRENE, A/K/A
MARGARET
IRENE MEENAN    CHESAPEAKE
EXPLORATION LLC    9/7/2007    1086    307    I-2007-010721    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

LTD TO 17,041'

OK3530017-007

   OK    WASHITA    CORNELL, ANNE
MARIE    CHESAPEAKE
EXPLORATION LLC    10/2/2007    1088    863    I-2007-011648    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-008

   OK    WASHITA    CORNELL, JAN
MARION, A/K/A
JAN MARION
ARTECONA    CHESAPEAKE
EXPLORATION LLC    10/2/2007    1093    831    I-2007-013323    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-009

   OK    WASHITA    CORNELL,
MARTHA
CHRISTINE    CHESAPEAKE
EXPLORATION LLC    10/2/2007    1094    815    I-2008-000273    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-010

   OK    WASHITA    JONES-
KALKMAN
MINERAL
COMPANY    CHESAPEAKE
EXPLORATION LLC    1/21/2008    1097    656    I-2008-001271    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, NW/4 SW/4, NE/4 SW/4

LTD TO 16,991'

OK3530017-011

   OK    WASHITA    KIRSCHNER,
MICHAEL PAUL    CHESAPEAKE
EXPLORATION LLC    2/14/2008    1103    645    I-2008-003205    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,350')

OK3530017-012

   OK    WASHITA    GREEN, JOHN
ROBERT F/K/A
CORNELL    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1108    777    I-2008-005173    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-013

   OK    WASHITA    GREEN, HELEN
T, HEIR OF
THOMAS ROSS
CORNELL    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1108    779    I-2008-005174    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-014

   OK    WASHITA    COLEMAN,
GEORGIA ANN    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1109    719    I-2008-005550    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SW/4 SW/4

OK3530017-015

   OK    WASHITA    WALSH
MINERAL
PROPERTIES,
LLC    CHESAPEAKE
EXPLORATION LLC    5/12/2008    1123    428    I-2008-010467    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: NE/4 SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3530031-000

   OK    WASHITA    ST/OK - CLO CS-
25762   CHESAPEAKE
EXPLORATION LP    9/28/2006    1057    848    I-2007-000335    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: E/2 NW/4

OK3530051-000

   OK    WASHITA    ST/OK - CS-25663   CHESAPEAKE
EXPLORATION LP    7/21/2006    1047    663    I-2006-008174    011N    018W   
0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: NE/4

LTD TO DES MOINES GRANITE WASH

OK353006-022

   OK    WASHITA    KLEMME,
TERRY WAYNE   CHESAPEAKE
EXPLORATION
LLC    1/10/2008    1115    452    I-2008-007544    011N    018W    0024   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: W/2 NW/4, SE/4 SW/4, W/2 SW/4, SE/4

OK9270170-001

   OK    WASHITA    BUFFING, LEE
ROY &
MALINDA LOU   ROBERT W MOORE    1/27/1977    460    3    688    011N    018W   
0024   

INSOFAR & ONLY SO FAR AS:

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: SE/4

OK9270358-001

   OK    WASHITA    OCC #554153/CD
#200801621   COI-CELLC    5/15/2008          UNRECORDED    011N    018W    0024
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 24: ALL

LTD TO THE MISSOURIAN GRANITE WASH & DES MOINES GRANITE WASH

A00278-2330

   OK    WASHITA    GALLASPY ,
GEORGE , ET AL   BILL J BROWN    12/29/1981    540    146       011N    018W   
0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: NW/4 SE/4

A00278-5225

   OK    WASHITA    SCHMIDT,
EDGER &
MAMIE, H/W   ROBERT W MOORE    4/30/1973    424    583    2041    011N    018W
   0025   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 25: S2SE, NESE

A00279-2331

   OK    WASHITA    AMERICAN
FLETCHER
NATIONAL
BANK , TR.   D A BASH AND
ASSOCIATES INC    4/24/1981    553    271       011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: E/2 NW/4, SW/4 NW/4

A00280-2332

   OK    WASHITA    EVANS, JOHN K   D A BASH AND
ASSOCIATES INC    4/27/1981    553    275       011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

A00280-2333

   OK    WASHITA    MYERS ,
PAMELA S   D A BASH AND
ASSOCIATES INC    4/27/1981    553    274       011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270052-001

   OK    WASHITA    BOSE, EDWARD
J & MARIE   CHALFANT,
MAGEE &
CLIFTON, INC    2/18/1977    463    942    2977    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: NW/4 NW/4

OK9270052-002

   OK    WASHITA    ST/OK - EI-2808   ROBERT W MOORE    3/14/1978    483    290
   3438    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: NW/4 NW/4

OK9270053-001

   OK    WASHITA    ROZMAN, MAE
ALICE & EVANS,
ALICE O   HARVEY E WHITE
ENTERPRISES INC    4/20/1977    466    746    4771    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270053-002

   OK    WASHITA    MACDOUGALL,
FAY LOUISE   HARVEY E WHITE
ENTERPRISES INC    4/20/1977    466    742    4769    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270053-003

   OK    WASHITA    GRIFFITH,
JENNIE E   HARVEY E WHITE
ENTERPRISES INC    5/20/1977    466    802    4799    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270053-004

   OK    WASHITA    PARRISH,
ROBERT E, ET
AL   HARVEY E WHITE
ENTERPRISES INC    4/20/1977    466    244    4770    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270053-005

   OK    WASHITA    MEGERT, VIOLA   CHALFANT,
MAGEE &
CLIFTON, INC    2/15/1977    462    455    2167    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270053-006

   OK    WASHITA    BOYD, MARION
L   HARVEY E WHITE
ENTERPRISES INC    4/20/1977    466    740    4768    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: SW/4

OK9270146-001

   OK    WASHITA    OCC #231708/CD #101580   EXXON
CORPORATION    1/18/1983             011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: ALL, BROWN DOLOMITE, DOUGLAS, HOXBAR, DES MOINES, MISSOURIAN GRANITE
WASH, DES MOINES GRANITE WASH, SKINNER COMMON SOURCES OF SUPPLY

OK9270169-001

   OK    WASHITA    WALSH, DORIS A   SPECTRA ENERGY
CORP    7/13/1981    563    389    14165    011N    018W    0025   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 25: NW/4 SE/4

OK5126923-001

   OK    WASHITA    EDWARD J.
BOSE, ET UX   CHALFANT
MAGEE & CLIFTON    2/18/1977    463    940       011N    018W    0026   

TOWNSHIP 11 NORTH, RANGE 18 WEST:

SECTION 26: E/2 SW/4 , NE/4 , SE/4 NW/4, LIMITED TO THE OSU 2-26 WELLBORE.



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5126923-002

   OK    WASHITA    ST/OK - CLO EI-
2809    ROBERT W
MOORE    3/14/1978    483    292       011N    018W    0026   

TOWNSHIP 11 NORTH, RANGE 18 WEST:

SECTION 26: NE/4, LIMITED TO THE OSU 2-26 WB.

OK5126923-003

   OK    WASHITA    ST/OK - CLO EI-
2810    ROBERT W
MOORE    3/14/1978    483    294       011N    018W    0026   

TOWNSHIP 11 NORTH, RANGE 18 WEST:

SECTION 26: SE/4 NW/4 , E/2 SW/4, LIMITED TO THE OSU 2-26 WB.

OK5126924-000

   OK    WASHITA    WETER, LILLIE,
ET AL    ROBERT W
MOORE    8/10/1972    417    191       011N    018W    0026   

TOWNSHIP 11 NORTH, RANGE 18 WEST:

SECTION 26: SE/4, LIMITED TO THE OSU 2-26 WB.

OK5126925-001

   OK    WASHITA    BRADY, ROBERT
AUSTIN    EXXON CORP    2/17/1983    611    558       011N    018W    0026   

TOWNSHIP 11 NORTH, RANGE 18 WEST:

SECTION 26: W/2 SW/4, LIMITED TO THE OSU 2-26 WB.

OK5126925-002

   OK    WASHITA    RAINBOLT,
VENDA C., ET AL    JACK B SMITH    5/7/1977    474    966       011N    018W   
0026   

TOWNSHIP 11 NORTH, RANGE 18 WEST:

SECTION 26: W/2 SW/4, LIMITED TO THE OSU 2-26 WB.

A02020-3378

   OK    WASHITA    ROCKET OIL AND
GAS
COMPANY , ET AL    AN - SON
CORPORATION    3/4/1982    582    423       011N    018W    0027    E/2 SW/4 &
W/2 SE/4 LIMITED TO RIGHTS OUTSIDE AND EXCLUSIVE OF THE WELLBORES OF THE
ANTELOPE #1-27 AND ANTELOPE #2-27 WELLS Sec. 27-11N-18W

A02020-3379

   OK    WASHITA    BAIRD , M M &
INEZ    W. E. MILLS    12/7/1973    429    814       011N    018W    0027   

TOWNSHIP 11 NORTH, RANGE 18 WEST

SECTION 27: E/2 SW/4 & W/2 SE/4 LIMITED TO RIGHTS OUTSIDE AND EXCLUSIVE OF THE
WELLBORES OF THE ANTELOPE #1-27 AND ANTELOPE #2-27 WELLS

A03368-10234

   OK    WASHITA    FOTH , WALTER &
ESTER M    RED LAND
ENERGY CO    7/27/1978    488    825    440730    011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: E2SW, W2SE LIMITED TO RIGHTS OUTSIDE AND EXCLUSIVE OF THE WELLBORES
OF THE ANTELOPE #1-27 AND ANTELOPE #2-27 WELLS

OK5121095-001

   OK    WASHITA    LADD
PETROLEUM
CORPORATION    INEXCO OIL
COMPANY    5/19/1980    522    689       011N    018W    0027    W/2 SE/4; E/2
SW/4 ANTELOPE 1-27

OK5121095-002

   OK    WASHITA    BOSE, JOHN AND
FREDA, HIS WIFE    HARVEY E
WHITE
ENTERPRISES,INC    2/5/1979    498    23       011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: NE/4 NE/4

OK5121095-003

   OK    WASHITA    HOEPFNER,
MARY AND
HARVEY, HER
HUSBAND, ET AL    EL PASO
NATURAL GAS
COMPANY    10/26/1978    494    976       011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: NE/4 NE/4

OK5121095-004

   OK    WASHITA    ROSE, MAYME M,
A SINGLE
WOMAN    HARVEY E
WHITE
ENTERPRISES,INC    11/21/1978    497    696       011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: NE/4 NE/4

OK5121095-005

   OK    WASHITA    KLINZMAN, ELLA
MAE AND
ARTHUR, HER
HUSBAND    HARVEY E
WHITE
ENTERPRISES,INC    11/21/1978    497    700       011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: NE/4 NE/4

OK5121095-006

   OK    WASHITA    WORKMAN,
CHARLES AND
NADYNE, HIS
WIFE    HARVEY E
WHITE
ENTERPRISES,INC    11/21/1978    497    706       011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: NE/4 NE/4

OK5121095-007

   OK    WASHITA    BUEHLER, DORA,
A SINGLE
WOMAN, ET AL    EL PASO
NATURAL GAS
COMPANY    11/22/1978    494    981       011N    018W    0027   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 27: NE/4 NE/4

OK9270211-001

   OK    WASHITA    WESNER, SCOTT    DAVID S
THOMPSON &
ASSOCIATES    9/12/2007    1088    237    I-2007-011443    011N    018W    0028
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 28: NW/4, W/2 SW/4

OK9270775-001

   OK    WASHITA    SMITH, KENNETH
C REV TRUST    CHESAPEAKE
EXPLORATION
LLC    11/29/2010    1190    736    I-2011-000049    011N    018W    0028   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 28: NE/4, E/2 SE/4

OK9270775-002

   OK    WASHITA    MAP2004-OK    CHESAPEAKE
EXPLORATION    5/12/2011    1208    600    I-2011-005793    011N    018W    0028
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 28: W2NE,NW,NWSW

OK9270880-001

   OK    WASHITA    CHURCH OF
CHRIST    CHESAPEAKE
EXPLORATION
LLC    3/25/2011    1201    55    I-2011-003893    011N    018W    0028   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 28: E/2 SW/4, W/2 SE/4

OK9270880-002

   OK    WASHITA    MEE, DAVID
EDWARD    CHESAPEAKE
EXPLORATION
LLC    4/19/2011    1200    664    I-2011-003775    011N    018W    0028   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 28: E/2 SW/4, W/2 SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270880-003

   OK    WASHITA    BELL, JENNIFER
K TANNER AKA
JENNIFER K   CHESAPEAKE
EXPLORATION
LLC    5/12/2011    1204    935    I-2011-004886    011N    018W    0028   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 28: E/2 SW/4, W/2 SE/4

OK9270212-001

   OK    WASHITA    WESNER, SCOTT   DAVID S
THOMPSON &
ASSOCIATES    9/12/2007    1088    235    I-2007-011442    011N    018W    0029
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 29: E/2 SE/4, SE/4 NE/4

OK9270213-001

   OK    WASHITA    REEDER, SR,
THE LIVING
TRUST DATED
7/16/96   DAVID S
THOMPSON &
ASSOCIATES    9/21/2007    1088    231    I-2007-011440    011N    018W    0029
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 29: N/2 NE/4, SW/4 NE/4, NW/4 SE/4, NW/4, SW/4, NORTH 30 ACRES OF SW/4
SE/4

OK9270213-002

   OK    WASHITA    NEWMAN, THE
LUTHER B
REVOCABLE
TRUST DATED
8/15/96   DAVID S
THOMPSON &
ASSOCIATES    9/21/2007    1088    227    I-2007-011438    011N    018W    0029
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 29: N/2 NE/4, SW/4 NE/4, NW/4 SE/4, NW/4, SW/4, NORTH 30 ACRES OF SW/4
SE/4

OK9270213-003

   OK    WASHITA    NEWMAN, THE
JANICE ANN
REVOCABLE
TRUST DATED
8/15/96   DAVID S
THOMPSON &
ASSOCIATES    9/21/2007    1088    225    I-2007-011437    011N    018W    0029
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 29: N/2 NE/4, SW/4 NE/4, NW/4 SE/4, NW/4, SW/4, NORTH 30 ACRES OF SW/4
SE/4

OK5122768-001

   OK    WASHITA    OCC #413256   BARRETT
RESOURCES
CORPORATION    6/16/1997             011N    018W    0030    SEC 30-11N-18W: ALL

OK5126927-001

   OK    WASHITA    FELLERS, LINA
LEE   ANDERMAN/
SMITH &
COMPANY    7/18/1994    812    668       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: E2

OK5126927-002

   OK    WASHITA    REEDER, JAMES
D ET UX   ANDERMAN/
SMITH &
COMPANY    7/18/1994    812    670       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: E2

OK5126927-003

   OK    WASHITA    WILSON,
MAEDELLE M
TRUST   ARROWHEAD
RESOURCES INC    1/5/1996    830    689       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-012

   OK    WASHITA    BLUMENTHAL,
DUNNIE ET UX   BLACKROCK
RESOURCES LLC    5/1/1997    854    1016       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-013

   OK    WASHITA    PENDLETON,
DANNY L ET UX   BLACKROCK
RESOURCES LLC    4/16/1997    854    1018       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-014

   OK    WASHITA    GARTHRIGHT,
MICHAEL L
ETAL   BLACKROCK
RESOURCES LLC    4/18/1997    855    175       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-015

   OK    WASHITA    JORDAN,
GLENDA E ET
VIR   BLACKROCK
RESOURCES LLC    5/12/1997    855    1101       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-016

   OK    WASHITA    BLAKELY,
HERBERT S   BLACKROCK
RESOURCES LLC    5/29/1997    856    227       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-017

   OK    WASHITA    WADE, WAYNE
ET UX   BLACKROCK
RESOURCES LLC    5/6/1997    856    229       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126927-018

   OK    WASHITA    BONNY, JACK   BLACKROCK
RESOURCES LLC    6/6/1997    868    435       011N    018W    0030    SEC
30-11N-18W: E/2

OK5126928-001

   OK    WASHITA    JERRY
SULLIVAN
ETUX   ANDERMAN/
SMITH &
COMPANY    7/18/1994    812    672       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: SW

OK5126928-002

   OK    WASHITA    MCLAUGHLIN,
LAVONA M   ANDERMAN/
SMITH &
COMPANY    7/27/1994    812    633       011N    018W    0030   

TOWNSHIP 11 NORTH- RANGE 18 WEST

SECTION 30: SW

OK5126928-003

   OK    WASHITA    NEESE, FRANK   ANDERMAN/
SMITH &
COMPANY    8/15/1994    813    108       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: SW

OK5126928-011

   OK    WASHITA    WOODS, EDITH   BLACKROCK
RESOURCES LLC    4/14/1997    868    437       011N    018W    0030    SEC
30-11N-18W: LOTS 3 & 4, & E/2 SW/4

OK5126928-012

   OK    WASHITA    ARCHER,
BRENDA LOU
COLLINS   BLACKROCK
RESOURCES LLC    5/7/1997    868    439       011N    018W    0030    SEC
30-11N-18W: LOTS 3 & 4, & E/2 SW/4

OK5126928-013

   OK    WASHITA    NEECE,
SONDRA   BLACKROCK
RESOURCES LLC    5/8/1997    868    441       011N    018W    0030    SEC
30-11N-18W: LOTS 3 & 4, & E/2 SW/4

OK5126929-001

   OK    WASHITA    NIX, LOIS C   ANDERMAN/
SMITH &
COMPANY    7/20/1994    812    674       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: NW

OK5126929-002

   OK    WASHITA    HULL, MARLIN
LESLIE   ANDERMAN/
SMITH &
COMPANY    7/25/1994    812    676       011N    018W    0030    TOWNSHIP 11N
RANGE 18W SECTION 30: NW

OK5126929-003

   OK    WASHITA    DICK,
ROSEMARY
SUSAN HULL   ANDERMAN/
SMITH &
COMPANY    7/25/1994    812    678       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: NW

OK5126929-004

   OK    WASHITA    HULL, ALAN
HARLEY   ANDERMAN/
SMITH &
COMPANY    7/25/1994    812    680       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: NW

OK5126929-005

   OK    WASHITA    HULL, ROGER
TALBOT   ANDERMAN/
SMITH &
COMPANY    7/25/1994    812    635       011N    018W    0030   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 30: NW

35-001984-001

   OK    WASHITA    WEST, LLOYD O   CHESAPEAKE
EXPLORATION,
LLC    7/25/2011    1212    517    I-2011-006709    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: N2SE

35-001984-002

   OK    WASHITA    CLOW, JUDITH
A   CHESAPEAKE
EXPLORATION,
LLC    7/25/2011    1212    514    I-2011-006708    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: N2SE

OK9270214-001

   OK    WASHITA    REEDER, SR,
THE LIVING
TRUST DATED
7/16/96   DAVID S
THOMPSON &
ASSOCIATES    9/21/2007    1088    229    I-2007-011439    011N    018W    0032
  

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270750-001

   OK    WASHITA    OGI, INC    CHESAPEAKE
EXPLORATION
LLC    5/26/2010    1175    1046    I-2010-006398    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: NE/4

OK9270750-002

   OK    WASHITA    ENERGY
PROPERTIES
LIMITED L P    CHESAPEAKE
EXPLORATION
LLC    10/27/2010    1187    523    I-2010-010144    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: NE/4

OK9270750-003

   OK    WASHITA    WESTON PASS
PARTNERS,
LLC    CHESAPEAKE
EXPLORATION
LLC    10/25/2010    1187    520    I-2010-010143    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: NE/4

OK9270750-004

   OK    WASHITA    APPLE
BLOSSOM
ROYALTIES
LLC    CHESAPEAKE
EXPLORATION
LLC    11/10/2010    1189    233    I-2010-010777    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: NE/4

OK9270762-001

   OK    WASHITA    MAP2004-OK    CHESAPEAKE
EXPLORATION
LLC    8/12/2010    1184    218    I-2010-009041    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: N/2 SE/4

OK9270776-001

   OK    WASHITA    FARMERS
ROYALTY
COMPANY    CHESAPEAKE
EXPLORATION
LLC    12/2/2010    1192    480    I-2011-000574    011N    018W    0032   

TOWNSHIP 11 NORTH - RANGE 18 WEST

SECTION 32: S/2 SE/4

OK0000553-001

   OK    WASHITA    WETER, LILLIE    ROBERT W
MOORE    8/18/1971    406    491       011N    018W    0035   

TOWNSHIP 11 NORTH-RANGE 18 WEST

SECTION 35: S2

OK3530258-001

   OK    WASHITA    DELP, JUNIOR
& MARY FAYE    CHESAPEAKE
EXPLORATION LP    3/22/2007    1067    977       011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 19-22, BLK 7, ORIGINAL TOWNSITE OF FOSS, LOTS 1-24, BLK 1, LOTS
1-24, BLK 3, LOTS 1-24, BLK 4, LOTS 1-7 & 13-24, BLK 5, LOTS 1-24, BLK 6, LOTS
19-22, BLK 8, AND LOTS 1-24, BLK 9, LOTS 1-6 & 23-24, BLK 8, FIRST ADDITION TO
THE TOWN ON FOSS, OKLAHOMA

OK5124306-018

   OK    WASHITA    ST/OK - CLO
UP-703    CHESAPEAKE
EXPLORATION LP    7/21/2006    1047    666    I-2006-008175    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: SW/4 (1/2 M.R.)

LTD TO DES MOINES GRANITE WASH

OK5124306-019

   OK    WASHITA    HEINRICHS, N
DALE & ANN    CHESAPEAKE
EXPLORATION LP    1/5/2007    1067    204       011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: SW/4

LTD TO 16,927'

OK5124306-020

   OK    WASHITA    EGGLESTON,
CHERRI ANNE    CHESAPEAKE
EXPLORATION LP    6/19/2007    1078    162    I-2007-007865    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: SW/4

OK5124306-021

   OK    WASHITA    FINNELL-
MULINIX,
TERRI    CHESAPEAKE
EXPLORATION LP    6/19/2007    1079    95    I-2007-008182    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: SW/4

OK5124306-022

   OK    WASHITA    SEIBOLD
ENERGY CO,
INC    CHESAPEAKE
EXPLORATION
LLC    12/13/2007    1097    66    I-2008-001052    011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: SW/4

SECTION 2: LOTS 1-24, BLOCK 10

LOTS 13-20, BLOCK 15

1ST ADDITION TO THE TOWN OF FOSS

SECTION 2: LOTS 3 & 5-24, BLOCK 13

LOTS 1-24, BLOCK 14

LOTS 1-24, BLOCK 15

LOTS 1-24, BLOCK 16

LOTS 1-24, BLOCK 17

LOTS 7-24, BLOCK 18

LOTS 1-6, BLOCK 19

LOTS 1-22, BLOCK 20

LOTS 1-24, BLOCK 21

2ND ADDITION TO THE TOWN OF FOSS

OK5128332-013

   OK    WASHITA    WORD, GENIVE    CHESAPEAKE
EXPLORATION LP    12/12/2006    1060    597    I-2007-001399    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-014

   OK    WASHITA    MOUSE,
MONTE MARK    CHESAPEAKE
EXPLORATION LP    12/12/2006    1060    809    I-2007-001477    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128332-015

   OK    WASHITA    MOUSE, MELANI
MARQUE    CHESAPEAKE
EXPLORATION LP    12/12/2006    1060    595    I-2007-001398    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-016

   OK    WASHITA    MOUSE, SHEILA    CHESAPEAKE
EXPLORATION LP    12/12/2006    1060    811    I-2007-001478    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-017

   OK    WASHITA    KENT, MONTE
LYNN A/K/A
MONTE LYNN
MOUSE    CHESAPEAKE
EXPLORATION LP    12/18/2006    1062    809    I-2007-002225    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-018

   OK    WASHITA    MOUSE, LESLIE
MERVIN &
SAUNDRA    CHESAPEAKE
EXPLORATION LP    12/12/2006    1062    435    I-2007-002087    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-019

   OK    WASHITA    MOUSE,
HEATHER A/K/A
HEATHER
KOEHN    CHESAPEAKE
EXPLORATION LP    12/15/2006    1062    496    I-2007-002110    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-020

   OK    WASHITA    TOLIN, MELISSA    CHESAPEAKE
EXPLORATION LP    12/15/2006    1061    404    I-2007-001711    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-021

   OK    WASHITA    MOUSE,
STEPHANIE    CHESAPEAKE
EXPLORATION LP    12/15/2006    1062    488    I-2007-002107    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3 & 4, S/2 NW/4

OK5128332-022

   OK    WASHITA    MOUSE, STACEY    CHESAPEAKE
EXPLORATION LP    12/15/2006    1063    128    I-2007-002352    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3 & 4, S/2 NW/4

OK5128332-023

   OK    WASHITA    MOUSE,
JANELLE NOW
JACKSON    CHESAPEAKE
EXPLORATION LP    12/15/2006    1061    402    I-2007-001710    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-024

   OK    WASHITA    FANNING,
TERRI MARGENE
MOUSE    CHESAPEAKE
EXPLORATION LP    12/18/2006    1074    289    I-2007-006428    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW

OK5128332-025

   OK    WASHITA    MOUSE, MARVIN
ARTHUR    CHESAPEAKE
EXPLORATION LP    12/12/2006    1060    251    I-2007-001295    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4, S/2 NW/4

OK5128332-026

   OK    WASHITA    MAP2003-NET    CHESAPEAKE
EXPLORATION LP    6/28/2007    1077    236    I-2007-007545    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3 AND 4 AND S/2 NW/4

LTD TO 16,927'

OK5128332-027

   OK    WASHITA    ALLAR
COMPANY    CHESAPEAKE
EXPLORATION LP    6/22/2007    1078    615    I-2007-007995    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 3, 4; S/2 OF NW/4

LTD TO 16,827'

OK5128379-005

   OK    WASHITA    JONES, WANDA
G    CHESAPEAKE
EXPLORATION LP    1/23/2007    1067    145    I-2007-003930    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOT 1, SE/4 NE/4, A/D/A E/2 NE/4

OK5128379-006

   OK    WASHITA    BALL, ALYCE
LEA    CHESAPEAKE
EXPLORATION LP    1/23/2007    1067    157       011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOT 1, SE/4 NE/4, A/D/A E/2 NE/4

OK5128379-007

   OK    WASHITA    CAMP, JO N, F/K/
A JO N JONES    CHESAPEAKE
EXPLORATION LP    1/23/2007    1072    285    I-2007-005747    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOT 1, SE/4 NE/4 A/D/A E/2 NE/4

OK5128379-008

   OK    WASHITA    KILCREASE,
JAMES G    CHESAPEAKE
EXPLORATION LP    1/23/2007    1075    254    I-2007-006767    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOT 1, SE/4 NE/4, A/D/A E/2 NE/4

OK5128379-009

   OK    WASHITA    BEUTLER,
BENNIE    FLESHMAN
AGENCY, INC.    5/7/2007    1071    299    I-2007-005400    011N    019W    0002
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK5128379-010

   OK    WASHITA    BEUTLER,
RHETT J    FLESHMAN
AGENCY, INC.    5/7/2007    1071    301    I-2007-005401    011N    019W    0002
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1, 2, S/2 NE/4 A/D/A NE/4

OK9270005-001

   OK    WASHITA    DODSON, CARL
GREGORY    CHESAPEAKE
EXPLORATION
LLC    10/12/2007    1088    357    I-2007-011503    011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 14, 1ST ADDITION TO TOWN OF FOSS

OK9270005-002

   OK    WASHITA    GRETEMAN,
MANDELL &
LAQUITTA    CHESAPEAKE
EXPLORATION
LLC    11/6/2007    1093    394    I-2007-013186    011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 7, ORIGINAL TOWNSITE OF FOSS

OK9270005-003

   OK    WASHITA    GRETEMAN,
DONALD GENE
& BARBARA
ANN REV LIV TR    CHESAPEAKE
EXPLORATION
LLC    10/12/2007    1101    532    I-2008-002476    011N    019W    0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 7 ORIGINAL, TOWNSITE OF FOSS



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270005-004

   OK    WASHITA    BARNHART, TODD
ALAN    CHESAPEAKE
EXPLORATION LLC    3/20/2008    1109    285    I-2008-005379    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLK 14, 1ST ADDITION TO THE TOWN OF FOSS

OK9270005-005

   OK    WASHITA    GLASGOW,
DEBORA GALE    CHESAPEAKE
EXPLORATION LLC    2/15/2008    1105    457    I-2008-003902    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-6, BLOCK 14, ADDITION TO THE TOWN OF FOSS

OK9270012-000

   OK    WASHITA    HOWES, LARRY &
DORINDA    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1091    862    I-2007-012636    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 2-6; BLOCK 35; ORIGINAL TOWNSITE OF FOSS

OK9270013-000

   OK    WASHITA    HOWES, LARRY P
& DORINDA P    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1091    866    I-2007-012638    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 5-6, BLOCK 13; 1ST ADDITION TO THE TOWN OF FOSS

OK9270014-000

   OK    WASHITA    HOWES, JANE &
LARRY    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1091    864    I-2007-012637    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 11-14, S/2 LOT 10, BLOCK 11; 1ST ADDITION TO THE TOWN OF FOSS

OK9270015-000

   OK    WASHITA    DEUTSCHENDORF,
W J & EDA LOU    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1092    105    I-2007-012756    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 9-12, BLOCK 22; ORIGINAL TOWNSITE OF FOSS

OK9270016-000

   OK    WASHITA    LEE, HENRY    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1091    853    I-2007-012632    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-5, BLOCK 17; 1ST ADDITION TO THE TOWN OF FOSS

OK9270017-000

   OK    WASHITA    JOHNSON, LOIS R,
LIVING TR DTD
5/28/98    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1091    857    I-2007-012634    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 13, 1ST ADDITION TO THE TOWN OF FOSS

OK9270018-001

   OK    WASHITA    SCHONES, VERNA
L    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1092    299    I-2007-012833    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-24, BLOCK 13, 1ST ADDITION TO THE TOWN OF FOSS

OK9270018-002

   OK    WASHITA    PRESCOTT,
KENNETH N    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1092    301    I-2007-012834    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-24, BLOCK 13, 1ST ADDITION TO THE TOWN OF FOSS

OK9270018-003

   OK    WASHITA    PRESCOTT,
CURTIS E    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1096    165    I-2005-000715    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-24, BLOCK 13, 1ST ADDITION TO THE TOWN OF FOSS

OK9270019-000

   OK    WASHITA    SULLIVAN,
NELDA J    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1091    1014    I-2007-012698    011N    019W
   0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-24, BLOCK 13; 1ST ADDITION TO THE TOWN OF FOSS

OK9270026-001

   OK    WASHITA    FINNELL-
MULINIX, TERRI    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1093    31    I-2007-013085    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-24; BLOCK 10; LOTS 13-20; BLOCK 15; 1ST ADDITION TO THE TOWN
OF FOSS; LOT 3 & 5-24; BLOCK 13; LOTS 1-24; BLOCK 14; LOTS 1-24; BLOCK 15; LOTS
1-24; BLOCK 16; LOTS 1-24; BLOCK 17; LOTS 7-24; BLOCK 18; LOTS 1-6; BLOCK 19;
LOTS 1-22; BLOCK 20; LOTS 1-24; BLOCK 21; 2ND ADDITION TO THE TOWN OF FOSS; LOTS
1-2 & 8; BLOCK 8; ORIGINAL TOWNSITE OF FOSS; LOTS 5-12 & W. 60' 21-24; BLOCK 15;
1ST ADDITION TO THE TOWN OF FOSS; LOTS 1-6; BLOCK 18; 2ND ADDITION TO THE TOWN
OF FOSS



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270026-002

   OK    WASHITA    EGGLESTON,
CHERRI ANNE    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1094    674    I-2008-000223    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-24, BLOCK 10, LOTS 13-20, BLOCK 15, 1ST ADDITION TO THE TOWN
OF FOSS, LOTS 3, 5-24, BLOCK 13, LOTS 1-24, BLOCKS 14-17, LOTS 7-24, BLOCK 18,
LOTS 1-6, BLOCK 19, LOTS 1-22, BLOCK 20, LOTS 1-24, BLOCK 21, 2ND ADDITION TO
THE TOWN OF FOSS, LOTS 1-2 & 8, BLOCK 8, ORIGINAL TOWNSITE OF FOSS, LOTS 5-12, W
60' 21-24, BLOCK 15, 1ST ADDITION TO THE TOWN OF FOSS, LOTS 1-6, BLOCK 18, 2ND
ADDITION TO THE TOWN OF FOSS

OK9270027-000

   OK    WASHITA    HALL, LARRY J &
SHARON    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1094    672    I-2008-000222    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-12, BLOCK 12; 1ST ADDITION TO THE TOWN OF FOSS

OK9270028-000

   OK    WASHITA    ROWLAN, ROY C
TR, ROY C ROWLAN,
TRST    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1091    848    I-2007-012630    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: A TRACT OF LAND IN THE SE/4 DESCRIBED AS BEGINNING AT A POINT ON THE
S LINE OF SAID SE/4 730' W OF THE SE/C SE/4, THENCE DUE W ALONG S LINE OF SE/4
TO A POINT WHERE THE S LINE OF THE SE/4 INTERSECTS THE SE LINE OF THE RR ROW,
THENCE NORTHEASTERNLY ALONG SAID ROW A DISTANCE OF 756', THENCE SOUTHEASTERNLY
TO THE POB.

LTD TO 16,927'

OK9270039-001

   OK    WASHITA    HOWELL,
ELIZAEBETH V    CHESAPEAKE
EXPLORATION LLC    10/12/2007    1094    221    I-2008-000064    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-4, E 80' 21-24, BLOCK 15, 1ST ADDITION TO THE TOWN OF FOSS

OK9270040-001

   OK    WASHITA    DAVIS, RON &
TERESA    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1095    559    I-2008-000506    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-10, BLOCK 8, 1ST ADDITION TO THE TOWN OF FOSS

OK9270044-000

   OK    WASHITA    BLAYLOCK,
TIMOTHY STEVEN
& NICOLE    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1095    564    I-2008-000508    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 5-7, BLOCK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270063-001

   OK    WASHITA    WEICHEL, KATHY    CHESAPEAKE
EXPLORATION LLC    2/20/2008    1102    870    I-2008-002922    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-14, BLOCK 8, LOTS 13-24, BLOCK 21, LOTS 13-18, BLOCK 22,
ORIGINAL TOWNSITE OF FOSS

OK9270064-001

   OK    WASHITA    DAVIS SR, WELDON
K    CHESAPEAKE
EXPLORATION LLC    2/14/2008    1101    335    I-2008-002399    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 8-12, BLOCK 5, 1ST ADDITION TO THE TOWN OF FOSS

OK9270070-001

   OK    WASHITA    TOWN OF FOSS    CHESAPEAKE
EXPLORATION LLC    2/20/2008    1105    628    I-2008-003978    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-5, BLK 21, LOTS 5-7, 20-24, BLK 8, LOT 6, BLK 21, LOT 1, BLK
35, ORIGINAL TOWNSITE OF FOSS

OK9270071-002

   OK    WASHITA    STERMER, JILL
LEIGH    CHESAPEAKE
EXPLORATION LLC    3/10/2008    1106    319    I-2008-004234    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLK 14, 1ST ADDITION TO THE TOWN OF FOSS

OK9270071-003

   OK    WASHITA    HOWARD, MARILYN    CHESAPEAKE
EXPLORATION LLC    2/2/2008    1106    325    I-2008-004237    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 14, 1ST ADDITION TO THE TOWN OF FOSS



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270071-004

   OK    WASHITA    STONE, SUSAN    CHESAPEAKE
EXPLORATION LLC    2/2/2008    1106    323    I-2008-004236    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 14, 1ST ADDITION TO THE TOWN OF FOSS

OK9270071-005

   OK    WASHITA    PENDERGRAFT,
ANN    CHESAPEAKE
EXPLORATION LLC    2/2/2008    1106    321    I-2008-004235    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 14, 1ST ADDITION TO THE TOWN OF FOSS

OK9270072-001

   OK    WASHITA    PITZER, OMA
JUNE & H W    CHESAPEAKE
EXPLORATION LLC    2/4/2008    1105    848    I-2008-004059    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 15-18, BLK 8, LOTS 19-24, BLK 14, 1ST ADDITION TO THE TOWN OF
FOSS

OK9270080-001

   OK    WASHITA    PRICE JR, C A    CHESAPEAKE
EXPLORATION LLC    3/28/2008    1108    9    I-2008-004893    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270080-002

   OK    WASHITA    PRICE, LOIS    CHESAPEAKE
EXPLORATION LLC    4/3/2008    1108    955    I-2008-005239    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270080-003

   OK    WASHITA    DELP, MARY
FAYE    CHESAPEAKE
EXPLORATION LLC    3/28/2008    1108    310    I-2008-005013    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270080-004

   OK    WASHITA    BURGESS,
BETTY DIANNE    CHESAPEAKE
EXPLORATION LLC    3/28/2008    1111    291    I-2008-006103    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLOCK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270080-005

   OK    WASHITA    RANDOL,
SAUNDRA J    CHESAPEAKE
EXPLORATION LLC    3/28/2008    1105    449    I-2008-003898    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLOCK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270080-006

   OK    WASHITA    MADDEN,
CYNTHIA L    CHESAPEAKE
EXPLORATION LLC    4/18/2008    1111    293    I-2008-006104    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLOCK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270080-007

   OK    WASHITA    FREUDIGER,
DARLENE    CHESAPEAKE
EXPLORATION LLC    3/31/2008    1105    447    I-2008-003897    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLOCK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270084-001

   OK    WASHITA    YEAKLEY,
ROBERT A    CHESAPEAKE
EXPLORATION LLC    4/30/2008    1111    36    I-2008-006009    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-24, BLOCK 49, ORIGINAL TOWNSITE OF FOSS AND A TRACT OF LAND IN
THE SE/4 DESCRIBED AS BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SE/4 350'
WEST OF THE SE/C SE/4, THENCE DUE WEST ALONG SOUTH LINE OF SE/4 390', THENCE DUE
NORTH 110' TO THE CHANNEL OF TURKEY CREEK, THENCE NORTHWESTERNLY WITH THE
MEANDERINGS OF TURKEY CREEK TO THE SOUTH LINE OF THE RR ROW, SAID POINT ROW TO
THE POINT WHERE THE SAID ROW INTERSECTS THE EAST LINE OF WASHINGTON STREET,
THENCE SOUTH ALONG EAST LINE OF WASHINGTON STREET TO THE SOUTH LINE OF SAID
SE/4, BEING THE POINT OF BEGINNING, CONTAINING 6.69 ACRES

OK9270085-001

   OK    WASHITA    FRANCO,
SHERYL ANN
CRYER    CHESAPEAKE
EXPLORATION LLC    4/17/2008    1111    74    I-2008-006025    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-6, BLK 7, ORIGINAL TOWNSITE OF FOSS

SURFACE TO 100' BLW S.E. OF DES MOINES FM.



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270086-000

   OK    WASHITA    PRICE II, TERRY
VAUGHN &
MENDY
MICHELLE   CHESAPEAKE
EXPLORATION LLC    5/7/2008    1111    289    I-2008-006102    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-24, BLOCK 12, ALL IN THE 1ST ADDITION TO THE TOWN OF FOSS

OK9270109-001

   OK    WASHITA    AKRIDGE, PATSY
CARLENE   CHESAPEAKE
EXPLORATION LLC    2/5/2008    1104    82    I-2008-003380    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-20, BLOCK 36, ORIGINAL TOWNSITE OF FOSS

OK9270109-002

   OK    WASHITA    MELVIN, JOHN
& FANCHON REV
LIV TR,
FANCHON N
MELVIN, TRST   CHESAPEAKE
EXPLORATION LLC    2/5/2008    1104    238    I-2008-003441    011N    019W   
0002   

TOWNHSIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-20, BLOCK 36, ORIGINAL TOWN OF FOSS

OK9270109-003

   OK    WASHITA    MELVIN, EDITH
MARGARET LIFE
ESTATE   CHESAPEAKE
EXPLORATION LLC    2/5/2008    1105    846    I-2008-004058    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-20, BLOCK 36, ORIGINAL TOWNSITE OF FOSS

OK9270180-000

   OK    WASHITA    JOHNSON,
STEVE & BRENDA   CHESAPEAKE
EXPLORATION LLC    2/18/2008    1105    850    I-2008-004060    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 11-14, BLOCK 8, LOTS 22-27, BLOCK 16, 1ST ADDITION TO THE TOWN
OF FOSS

OK9270181-000

   OK    WASHITA    FIRST BAPTIST
CHURCH OF FOSS   CHESAPEAKE
EXPLORATION LLC    2/20/2008    1106    689    I-2008-004407    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 7-12, BLOCK 14, 1ST ADDITION TO THE TOWN OF FOSS

OK9270204-001

   OK    WASHITA    WASHITA
COUNTY SCHOOL
DISTRICT #1-11   CHESAPEAKE
EXPLORATION LLC    4/11/2008    1105    405    I-2008-003879    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOT 1-24, 1ST ADDITION TO THE TOWN OF FOSS

SURFACE TO 100' BLW S.E. OF DES MOINES FM.

OK9270204-002

   OK    WASHITA    JORDON, LENA
MAE A/K/A LENA
SANDERS
JORDAN   CHESAPEAKE
EXPLORATION LLC    5/12/2008    1118    489    I2008 008596    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 13-14, BLOCK 8, LOTS 13-24, BLOCK 21, LOTS 19-24, BLOCK 22, ALL
IN THE ORGINAL TOWNSITE OF FOSS

SURFACE TO 100' BLW S.E. OF DES MOINES FM

OK9270205-001

   OK    WASHITA    JONES, JANET
RUTH   CHESAPEAKE
EXPLORATION LLC    5/12/2008    1118    765    I-2008-008715    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 19-24, BLOCK 22, IN THE ORIGINAL TOWNSITE OF FOSS

SURFACE TO 100' BLW S.E. OF DES MOINES FM

OK9270207-001

   OK    WASHITA    PRICE, RAY
MARVIN   CHESAPEAKE
EXPLORATION LLC    4/17/2008    1107    80    I-2008-004590    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLOCK 11, 1ST ADDITION TO THE TOWN OF FOSS

OK9270207-002

   OK    WASHITA    PRICE, LARRY
LYNN
REVOCABLE
TRUST DTD
12/11/80   CHESAPEAKE
EXPLORATION LLC    6/10/2008    1111    809    I-2008-006295    011N    019W   
0002   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: LOTS 1-3, 22-24, BLOCK 11, ALL IN THE 1ST ADDITION TO THE TOWN OF
FOSS

SURFACE TO 100' BLW S.E. OF DES MOINES FM

OK9270208-001

   OK    WASHITA    OCC #555266/CD #
200803220   COI-CELLC    6/12/2008          UNRECORDED    011N    019W    0002
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 2: ALL

LTD TO BROWN DOLOMITE, PERMIAN GRANITE WASH, UPPER-TONKAWA (DOUGLAS), LOWER
TONKAWA, & DES MOINES COMMON SOURCES OF SUPPLY

OK5128334-028

   OK    WASHITA    FANNING, TERRI
MARGENE
MOUSE   CHESAPEAKE
EXPLORATION LLC    1/19/2010    1162    368    1-2010-001632    011N    019W   
0003   

TOWNSHIP 11 NORTH – RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-029

   OK    WASHITA    MOUSE,
SAUNDRA &
LESLIE MERVIN   CHESAPEAKE
EXPLORATION LLC    1/19/2010    1160    423    1-2010-001068    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128334-030

   OK    WASHITA    KENT, MONTE
LYNN    CHESAPEAKE
EXPLORATION LLC    2/17/2010    1164    269    I-2010-002354    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-031

   OK    WASHITA    ALLAR COMPANY    CHESAPEAKE
EXPLORATION LLC    4/1/2010    1169    414    I-2010-004176    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: LOTS 1-2, S/2 NE/4, SE/4, E/2 SW/4

OK5128334-032

   OK    WASHITA    MOUSE, HEATHER
A/K/A HEATHER
KOEHN    CHESAPEAKE
EXPLORATION LLC    4/29/2010    1174    492    I-2010-005883    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-033

   OK    WASHITA    TOLIN, MELISSA    CHESAPEAKE
EXPLORATION LLC    4/30/2010    1171    897    I-2010-005054    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-034

   OK    WASHITA    WORD, GENIVE    CHESAPEAKE
EXPLORATION LLC    5/3/2010    1174    476    I-2010-006879    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-035

   OK    WASHITA    MOUSE, STEPHANIE    CHESAPEAKE
EXPLORATION LLC    4/30/2010    1173    954    I-2010-005676    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-036

   OK    WASHITA    GEUBELLE,
STACEY MOUSE    CHESAPEAKE
EXPLORATION LLC    5/19/2010    1173    942    I-2010-005673    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-037

   OK    WASHITA    MOUSE, MARVIN
ARTHUR    CHESAPEAKE
EXPLORATION LLC    4/30/2010    1171    802    I-2010-005028    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-038

   OK    WASHITA    MOUSE, MELANI M    CHESAPEAKE
EXPLORATION LLC    4/30/2010    1171    806    I-2010-005029    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-039

   OK    WASHITA    MOUSE, MONTE M    CHESAPEAKE
EXPLORATION LLC    4/30/2010    1173    950    I-2010-005675    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-040

   OK    WASHITA    MOUSE, LESLIE
MERVIN &
SAUNDRA    CHESAPEAKE
EXPLORATION LLC    1/19/2010    1160    421    I-2010-001067    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: E/2, E/2 SW/4

OK5128334-041

   OK    WASHITA    MAP2003-NET    CHESAPEAKE
EXPLORATION LLC    9/30/2010    1191    149    I-2011-000195    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: LOTS 1, 2, S/2 NE/4, SE/4, E/2 SW/4

OK9270760-000

   OK    WASHITA    TAYLOR
MANAGEMENT LLC    CHESAPEAKE
EXPLORATION LLC    7/23/2010    1178    575    I-2010-007246    011N    019W   
0003   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 3: LOT 3 (40.32 ACRES), LOT 4 (40.40 ACRES), S/2 NW/4, W/2 SW/4

OK3530196-001

   OK    WASHITA    FISHER, BARBARA J    CHESAPEAKE
EXPLORATION LP    12/22/2006    1060    246    I-2007-001293    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: S/2 SW/4

OK3530197-001

   OK    WASHITA    SUMMERS,
PATRICIA KAY    CHESAPEAKE
EXPLORATION LP    1/2/2007    1060    243    I-2007-001292    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: S/2 SE/4

LTD TO 24,569'

OK3530197-002

   OK    WASHITA    JONES, JOHN O    CHESAPEAKE
EXPLORATION LP    1/2/2007    1060    248    I-2007-001294    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: S/2 SE/4

LTD TO 24,569'

OK5124325-002

   OK    WASHITA    WHITE, HARVEY E
ENTERPRISES    CHESAPEAKE
EXPLORATION LP    5/30/2006    1042    169    I-2006-6063    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2 S/2

OK5124325-003

   OK    WASHITA    ALLAR COMPANY    CHESAPEAKE
EXPLORATION LP    8/28/2007    1083    987    I-2007-009915    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2 S/2

LTD TO 17,130

OK5124325-004

   OK    WASHITA    SEIBOLD ENERGY
CO, INC    CHESAPEAKE
EXPLORATION LLC    12/13/2007    1097    69    I-2008-001053    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2 S/2, S/2 SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124329-012

   OK    WASHITA    PENDLETON,
DANNY L &
SHIRLEY ANN    CHESAPEAKE
EXPLORATION LP    3/31/2006    1050    331    I-2006-009123    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2, LESS AND EXCEPT 3 TRACTS TOTALING 18.97 ACRES DESCRIBED AS
FOLLOWS: BEGINNING AT A POINT ON SOUTH LINE OF HWY 66 AT INTERSECTION OF HWY 66
WITH EAST LINE OF NE/4; THENCE IN A SOUTHWESTERLY DIRECTION ALONG SOUTH LINE
OF.HWY 66,1733'; THENCE SOUTH 92'; THENCE EAST 1601' TO EAST LINE OF SAID NE/4;
THENCE NORTH 666' TO POB CONTAINING 14.97 ACRES M/L. AND LESS AND EXCEPT A PART
OF NE/4 BEGINNING AT A POINT 962.3' SOUTH AND 40' WEST OF NE/C OF SECTION 11;
SAID POB BEING INTERSECTION OF NORTH ROW LINE OF U.S. HWY 66 AND WEST ROW LINE
OF A COUNTY ROAD; THENCE NORTH 295'; THENCE SOUTH 69 DEGREES 45' WEST PARALLEL
TO NORTH ROW LINE OF U.S. HWY 66 A DISTANCE OF 317'; THENCE SOUTH A DISTANCE OF
295' TO NORTH ROW LINE OF U.S. HWY 66; THENCE NORTH AND EAST ALONG SAID ROW LINE
A DISTANCE OF 317' AND LESS AN EXCEPT A TRACT OF LAND BEGINNING AT A POINT
962.3' SOUTH AND 40' WEST OF NE/C OF SECTION 11, SAID POINT BEING THE
INTERSECTION OF NORTH ROW LINE OF HWY 66 AND WEST ROW LINE OF A COUNTY ROAD;
THENCE SOUTH 69 DEGREES 45' WEST ALONG NORTH LINE OF U.S. HWY ROW A DISTANCE OF
317' TO POB; THENCE NORTH 208.7'; THENCE SOUTH 69 DEGREES 45' WEST PARALLEL WITH
NORTH LINE OF ROW OF HWY 66 A DISTANCE OF 439.4'; THENCE SOUTH 208.7'; THENCE
NORTH AND EAST ALONG SAID ROW LINE OF SAID HWY 66 A DISTANCE OF 439.4' TO POB
CONTAINING 2.0 ACRES M/L

OK5124329-013

   OK    WASHITA    KINDSFATHER,
WILLIAM
LEONARD    CHESAPEAKE
EXPLORATION LP    2/17/2006    1035    874    I-2006-003662    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A 14.97 ACRE TRACT DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
SOUTH LINE OF HIGHWAY 66 AT THE INTERSECTION OF HWY 66 WITH THE EAST LINE OF THE
NE/4; THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE SOUTH LINE OF HWY 6, 1733
FEET; THENCE SOUTH 92 FEET; THENCE EAST 1601 FEET TO THE EAST LINE OF SAID NE/4;
THENCE NORTH 666 FEET TO THE POB CONTAINING 14.97 ACRES M/L



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124329-014

   OK    WASHITA    WILSON,
BILLY DEAN    CHESAPEAKE
EXPLORATION LP    6/5/2006    1042    890    I-2006-6292    011N    019W    0011
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: DESCRIPTION OF LANDS COVERED: N/2 LESS AND EXCEPT 3 TRACTS TOTALING
18.97 DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF HWY 66 AT
THE INTERSECTION OF HWY 66 WITH THE EAST LINE OF THE NE/4; THENCE IN A
SOUTHWESTERLY DIRECTION ALONG THE SOUTH LINE OF HWY 66, 1733'; THENCE SOUTH 92';
THENCE EAST 160.1' TO THE EAST LINE OF SAID NE/4; THENCE NORTH 666' TO THE POB
CONTAINING 14.97 ACRES M/L & LESS AND EXCEPT A PART OF THE NE/4 BEGINNING AT A
POINT 962.3' SOUTH AND 40' WEST OF THE NE/C OF SECTION 11; SAID POB BEING THE
INTERSECTION OF THE NORTH ROW LINE OF US HWY 66 AND THE WEST ROW LINE OF A
COUNTY ROAD; THENCE NORTH 295' THENCE SOUTH 69 DEGREES 45' WEST PARALLEL TO THE
NORTH ROW LINE OF US HWY 66 A DISTANCE OF 317'; THENCE SOUTH A DISTANCE OF 295'
TO THE NORTH ROW LINE OF US HWY 66; THENCE NORTH AND EAST ALONG SAID ROW LINE A
DISTANCE OF 317' TO THE POB & LESS AND EXCEPT A TRACT OF LAND BEGINNING AT A
POINT 962.3' SOUTH AND 40' WEST OF THE NE/C OF SECTION 11, SAID POINT BEING THE
INTERSECIION OF THE NORTH ROW LINE OF US HWY 66 AND THE WEST ROW LINE OF US HWY
66 AND THE WEST ROW LINE OF A COUNTY ROAD; THENCE SOUTH 69 DEGREES 45' WEST
ALONG THE NORTH LINE OF US HWY ROW A DISTANCE OF 317' TO THE POB; THENCE NORTH
208.7': THENCE SOUTH 69 DEGREES 45' WEST PARALLEL '10 THE NORTH LINE OF THE ROW
OF US HWY 66 A DISTANCE OF 4394'; THENCE SOUTH 208.7'; THENCE NORTH AND EAST
ALONG SAID ROW LINE OF SAID US HWY 66 A DISTANCE OF 439.4' TO THE POB CONTAINING
10 ACRES M/L

LTD TO 17230'

OK5124329-015

   OK    WASHITA    ROWLEY,
JOLENE    CHESAPEAKE
EXPLORATION LP    6/5/2006    1043    616    I-2006-6541    011N    019W    0011
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2 LESS AND EXCEPT 3 TRACTS TOTALING 18.97 DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE SOUTH LINE OF HWY 66 AT THE INTERSECTION OF HWY 66
WITH THE EAST LINE OF THE NE/4; THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE
SOUTH LINE OF HWY 66, 1733'; THENCE SOUTH 92'; THENCE EAST 1601' TO THE EAST
LINE OF SAID NE/4; THENCE NORTH 666' TO THE POB CONTAINING 14.97 ACRES M/L &
LESS AND EXCEPT A PART OF THE NE/4 BEGINNING AT A POINT 962.3' SOUTH AND 40'
WEST OF THE NE/C OF SECTION 11; SAID POB BEING THE INTERSECTION OF THE NORTH
R-O-W LINE OF US HWY 66 AND THE WEST R-O-W LINE OF A COUNTY ROAD; THENCE NORTH
295' THENCE SOUTH 69 DEGREES 45' WEST PARALLEL TO THE NORTH R-O-W LINE OF US HWY
66 A DISTANCE OF 317'; THENCE SOUTH A DISTANCE OF 295' TO THE NORTH R-O-W LINE
OF US HWY 66; THENCE NORTH AND EAST ALONG SAID R-O-W LINE A DISTANCE OF 317' TO
THE POB & LESS AND EXCEPT A TRACT OF LAND BEGINNING AT A POINT 962.3' SOUTH AND
40' WEST OF THE NE/C OF SECTION 11, SAID POINT BEING THE INTERSECTION OF THE
NORTH R-O-W LINE OF US HWY 66 AND THE WEST R-O-W LINE OF US HWY 66 AND THE WEST
R-O-W LINE OF A COUNTY ROAD; THENCE SOUTH 69 DEGREES 45' WEST ALONG THE NORTH
LINE OF US HWY R-O-W A DISTANCE OF 317' TO THE POB; THENCE NORTH 208.7'; THENCE
SOUTH 69 DEGREES 45' WEST PARALLEL TO THE NORTH LINE OF THE R-O-W OF US HWY 66 A
DISTANCE OF 439.4'; THENCE SOUTH 208.7'; THENCE NORTH AND EAST ALONG SAID R-O-W
LINE OF SAID US HWY 66 A DISTANCE OF 439.4' TO THE POB CONTAINING 2.0 ACRES M/L.

LTD TO 17230'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124329-016

   OK    WASHITA    DUGGER,
GARY WAYNE,
PATSY JOLENE
ROWLEY AS
AIF    CHESAPEAKE
EXPLORATION LP    6/5/2006    1045    782    I-2006-007435    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2 LESS AN EXCEPT 3 TRACTS TOTALING 18.97 DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON SOUTH LINE OF HWY 66 AT INTERSECTION OF HWY 66 WITH EAST
LINE OF NE/4; THENCE IN A SOUTHWESTERLY DIRECTION ALONG SOUTH LINE OF HWY 66,
1733'; THENCE SOUTH 92'; THENCE EAST 1601' TO EAST LINE OF SAID NE/4; THENCE
NORTH 666' TO POB CONTAINING 14.97 ACRES M/L & LESS AND EXCEPT A PART OF NE/4
BEGINNING AT A POINT 962.3' SOUTH AND 40' WEST OF NE/C OF SECTION 11; SAID POB
BEING INTERSECTION OF NORTH ROW LINE OF US HWY 66 AND WEST ROW LINE OF A COUNTY
ROAD; THENCE NORTH 295' THENCE SOUTH 69 DEGREES 45' WEST PARALLEL TO NORTH ROW
LINE OF US HWY 66 A DISTANCE OF 317'; THENCE SOUTH A DISTANCE OF 295' TO NORTH
ROW LINE OF US HWY 66; THENCE NORTH AN EAST ALONG SAID ROW LINE A DISTANCE OF
317' TO POB & LESS AN EXCEPT A TRACT OF LAND BEGINNING AT A POINT 962.3' SOUTH &
40' WEST OF NE/C OF SECTION 11, SAID POINT BEING INTERSECTION OF NORTH ROW LINE
OF US HWY 66 & WEST ROW LINE OF US HWY 66 & WEST ROW LINE OF A COUNTY ROAD;
THENCE SOUTH 69 DEGREES 45' WEST ALONG NORTH LINE OF US HWY ROW A DISTANCE OF
317' TO POB; THENCE NORTH 208.7'; THENCE SOUTH 69 DEGREES 45' WEST PARALLEL TO
NORTH LINE OF ROW OF US HWY 66 A DISTANCE OF 439.4'; THENCE SOUTH 208.7'; THENCE
NORTH & EAST ALONG SAID ROW LINE OF SAID US HWY 66 A DISTANCE OF 439.4' TO POB
CONTAINING 2.0 ACRES M/L.

LTD TO 17230'

OK5124329-017

   OK    WASHITA    KARBER,
DEBRA
DEANN    CHESAPEAKE
EXPLORATION LP    6/5/2006    1099    64    I-2008-001753    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2 L/E 3 TRACTS TOTALING 18.97 DESCRIBED AS FOLLOWS: BEGINNING AT A
POINT ON THE SOUTH LINE OF HWY 66 AT THE INTERSECTION OF HWY 66 WITH THE E LINE
OF THE NE/4; THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE S LINE OF HWY 66,
1733; THENCE S 92'; THENCE E 1601' TO THE E LINE OF SAID NE/4; THENCE N 666' TO
THE POB CONTAINING 14.97 ACRES M/L & L/E A PART OF THE NE/4 BEGINNING AT A POINT
962.3' S AND 40' W OF THE NE/C OF SECTION 11; SAID POB BEING THE INTERSECTION OF
THE N ROW LINE OF US HWY 66 AND THE W ROW LINE OF A COUNTY ROAD; THENCE N 295'
THENCE S 69° 45' WEST PARALLEL TO THE N ROW LINE OF US HWY 66 A DISTANCE OF 317;
THENCE S A DISTANCE OF 295' TO THE N ROW LINE OF US HWY 66; THENCE N AND E ALONG
SAID ROW LINE A DISTANCE OF 317' TO THE POB & LESS AND EXCEPT A TRACT OF LAND
BEGINNING AT A POINT 962.3' SOUTH AND 40' W OF THE NE/C OF SECTION 11, SAID
POINT BEING THE INTERSECTION OF THE N ROW LINE OF US HWY 66 AND THE WEST ROW
LINE OF US HWY 66 AND THE W ROW LINE OF A COUNTY ROAD; THENCE S 69° 45' W ALONG
THE N LINE OF US HWY ROW A DISTANCE OF 317' TO THE POB; THENCE N 208.7'; THENCE
S 69° 45' W PARALLEL TO THE N LINE OF THE ROW OF US HWY 66 A DISTANCE OF 439.4';
THENCE S 208.7'; THENCE N AND E ALONG SAID ROW LINE OF SAID US HWY 66 A DISTANCE
OF 439.4 TO THE POB CONTAINING 2.0 ACRES M/L.

LTD TO 17230'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124329-018

   OK    WASHITA    CHILDRESS,
GERALD D    CHESAPEAKE
EXPLORATION LP    1/23/2007    1072    302    I-2007-005754    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A 14.97 ACRE TRACT DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
SOUTH LINE OF HIGHWAY 66 AT THE INTERSECTION OF HWY 66 WITH THE EAST LINE OF THE
NE/4; THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE SOUTH LINE OF HWY 66, 1733';
THENCE SOUTH 92'; THENCE EAST 1601' TO THE EAST LINE OF SAID NE/4; THENCE NORTH
666' TO THE P.O.B. CONTAINING 14.97 ACRES.

OK5124329-019

   OK    WASHITA    PACE,
LINDA J    CHESAPEAKE
EXPLORATION LP    1/23/2007    1067    147    I-2007-003931    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A 14.97 ACRE TRACT DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
S LINE OF HWY 66 AT THE INTERSECTION OF HWY 66 WITH THE E LINE OF THE NE/4,
THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE S LINE OF HWY 66, 1733', THENCE S
92', THENCE E 1601' TO THE E LINE OF SAID NE/4, THENCE N 666' TO THE POB

OK5124329-020

   OK    WASHITA    KARBER,
DEBRA
DEANN    CHESAPEAKE
EXPLORATION
LLC    6/19/2007    1099    64    I-2008-001753    011N    019W    0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: N/2, L & E A TRACT DESCRIBED AS BEGINNING AT A POINT OF 962.3' SOUTH
& 40' WEST OF THE NE/C NE/4, BEING THE INTERSECTION OF THE NORTH ROW LINE OF HWY
66 & THE WEST ROW LINE OF A COUNTY RD; THENCE SOUTH 69''45' WEST ALONG THE NORTH
ROW LINE OF HWY 66A DISTANCE OF 317' TO THE POB; THENCE NORTH 208.7', THENCE
SOUTH 69''45' WEST (OR PARALLEL WITH THE NORTH ROW LINE OF HWY 66) A DISTANCE OF
439.4, THENCE SOUTH 208.7'M THENCE NORTH & EAST ALONG SAID ROW A DISTANCE OF
439.4 TO THE POB, CONTAINING 2.1052 AC , M/L; L & E A TRACT DESCRIBED AS
BEGINNING AT A POINT ON THE SOUTH LINE OF HWY 66, AT THE INTERSECTION OF HWY 66,
WITH THE EAST LINE OF THE NE/4, THENCE SOUTHWESTERLY ALONG THE SOUTH LINE OF HWY
66 A DISTANCE OF 1,733', THENCE SOUTH 92', THENCE EAST 1,601' TO A POINT ON THE
EAST LINE OF THE NE/4, THENCE NORTH 666' TO THE POB, CONTAINING 13.9297 ACRES,
M/L

IT IS THE INTENT OF THE LESSOR TO NOT LEASE & TO RETAIN FOR PARTICIPATION
PURPOSES 3.515 NET MINERAL ACRES.

LTD TO 17,230'

OK5124329-021

   OK    WASHITA    WRIGHT,
JOHNIE
BYRON, A/
K/A JOHNIE
BYRON
WRIGHT    CHESAPEAKE
EXPLORATION
LLC    11/13/2007    1092    222    I-2007-012797    011N    019W    0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A 14.97 AC TRACT BEGINNING AT POINT ON THE S LINE OF HWY 66 AT
INTERSECTION OF HWY 66 WITH E LINE OF NE/4, THENCE IN SOUTHWESTERLY DIRECTION
ALONG S LINE OF HWY 66, 1733', THENCE S 92', THENCE E 1601' TO E LINE OF SAID
NE/4, THENCE N 666' TO POB

LTD TO SURFACE TO BASE OF DES MOINES FM



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124329-022

   OK    WASHITA    VALENTINE,
MICHAEL RAY   CHESAPEAKE
EXPLORATION LLC    11/16/2007    1097    300    I-2008-001145    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A 14.97 AC TRACT DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
SOUTH LINE OF HWY 66 AT THE INTERSECTION OF HWY 66 WITH THE EAST LINE OF THE
NE/4, THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE SOUTH LINE OF HWY 66, 1733
FT, THENCE SOUTH 92 FT, THENCE EAST 1601 FT TO THE EAST LINE OF SAID NE/4,
THENCE NORTH 666 FT TO THE POB CONTAINING 14.97 AC M/L.

OK5124329-023

   OK    WASHITA    BUTLER,
MARY DAVIS   CHESAPEAKE
EXPLORATION LLC    11/30/2007    1095    733       011N    019W    0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A 14.97 AC TRACT DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
SOUTH LINE OF HIGHWAY 66 AT THE INTERSECTION OF HWY 66 WITH THE EAST LINE OF THE
NE/4, THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE SOUTH LINE OF HWY 66, 1733',
THENCE SOUTH 92', THENCE EAST 1601' TO THE EAST LINE OF SAID NE/4, THENCE NORTH
666' TO THE POB

OK5124329-024

   OK    WASHITA    ASHLEY,
ANNE DAVIS   CHESAPEAKE
EXPLORATION LLC    11/20/2007    1098    1023    I-2008-001726    011N    019W
   0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: BEGINNING ON THE S LINE OF HWY 66 AT THE INTERSECTION OF HWY 66 WITH
THE E LINE OF THE NE/4, THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE S LINE OF
HWY 66, 1733', THENCE S 92', THENCE E 1601' TO THE E LINE OF SAID NE/4, THENCE N
666' TO THE POB

OK9270245-001

   OK    WASHITA    MAXWELL,
JACK D, A/K/A
TUCK
MAXWELL   CHESAPEAKE
EXPLORATION LLC    4/1/2008    1125    778    I-2008-011285    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A TRACT DESCRIBED AS BEGINNING AT A POINT ON THE SOUTH LINE OF
HIGHWAY 66, AT THE INTERSECTION OF HIGHWAY 66 WITH THE EAST LINE OF THE NE/4,
THENCE SOUTHWESTERLY ALONG THE SOUTH LINE OF HIGHWAY 66 A DISTANCE OF 1,733',
THENCE SOUTH 92', THENCE EAST 1,601' TO THE EAST LINE, THENCE NORTH 666' TO THE
POB

OK9270245-002

   OK    WASHITA    MAXWELL,
JOHN D   CHESAPEAKE
EXPLORATION LLC    4/1/2008    1125    780    I-2008-011286    011N    019W   
0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: A TRACT DESCRIBED AS BEGINNING AT A POINT ON THE SOUTH LINE OF
HIGHWAY 66, AT THE INTERSECTION OF HIGHWAY 66 WITH THE EAST LINE OF THE NE/4,
THENCE SOUTHWESTERLY ALONG THE SOUTH LINE OF THE HIGHWAY 66 A DISTANCE OF
1,733', THENCE SOUTH 92', THENCE EAST 1,601' TO THE EAST LINE, THENCE NORTH 666'
TO THE POB

OK9270245-003

   OK    WASHITA    OCC
#547304/CD
#200707053   COI-CELLC    12/3/2007             011N    019W    0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: ALL

BROWN DOLOMITE, DES MOINES, HOXBAR, PERMIAN GRANIT WASH, LOWER TONKAWA & UPPER
TONKAWA (DOUGLAS) SEPARATE COMMON SOURCES OF SUPPLY



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270245-004

   OK    WASHITA    CLUCK,
MADELINE LIV
TR DTD
4/6/84, MADELINE
CLUCK, TRST    SUPERIOR
ENERGY, LLC    7/24/2006    1063    752       011N    019W    0011   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 11: S/2 SW/4

OK3530221-001

   OK    WASHITA    DORCHESTER
MINERALS
OKLAHOMA LP    CHESAPEAKE
EXPLORATION LP    4/12/2007    1068    884    I-2007-004550    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4, NE/4, LESS 15 ACRES DESCRIBED AS FOLLOWS: BEGINNING AT THE
NW CORNER OF SAID SECTION, THENCE 40 RODS EAST, THEN 60 RODS SOUTH, THEN 40 RODS
WEST, THENCE 60 RODS NORTH TO THE POB

LTD TO 17,120' - BRANSON 1-1H

OK3530221-002

   OK    WASHITA    MEKUSUKEY OIL
COMPANY, INC    WARD
PETROLEUM
CORP    6/14/2006    1040    713    I-2006-005546    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4, NE/4 L/E TRACT OF LAND CONTAINING 15 AC, MOL, DESCRIBED AS
FOLLOWS: BEGINNING AT NW/C OF NE/4, THENCE S 60 RODS, THENCE E 40 RODS, THENCE N
60 RODS, THENCE W 40 RODS TO POB

OK3530221-003

   OK    WASHITA    GLADSTONE
ROYALTIES LLC    CHESAPEAKE
EXPLORATION
LLC    11/9/2007    1090    994    I-2007-012463    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: NE/4, E/2 SE/4, L/E 2 TRACTS. TRACT 7 - A TRACT BEGINNING NW/C NE/4,
THENCE S 60 RODS, THENCE E 40 RODS, THENCE N 60 RODS, THENCE W 40 RODS TO THE
POB, L/E TRACTS 8 AND 9, CONTAINING 4.75, MORE OR LESS

TRACT 8 - A TRACT BEGINNING AT A POINT ON THE WEST LINE OF NW/4 NE/4 THAT IS 33'
S OF NW/4 NE/4, THENCE S 373.4' TO POINT ON PRESENT ROW LINE OF US HWY 66,
THENCE NORTHEASTERLY ALONG ROW ON A CURVE TO LEFT HAVING A RADIUS OF 11,334.2' A
DISTANCE OF 530.2' TO POINT 33' S OF N LINE OF NW/4 NE/4, THENCE W 374.3' TO
POB, AND A TRACT BEGINNING AT POINT ON PRESENT S ROW LINE OF US HWY N 66 A
DISTANCE OF 161.2' S OF N LINE AND 660' E OF W LINE OF NW/4 NE/4, THENCE
SOUTHWESTERLY ALONG SAID ROW LINE ON A CURVE TO RIGHT HAVING RADIUS OF 11,619' A
DISTANCE OF 346.7' TO POINT ON UNDERGROUND CABLE OF AT&T COMPANY, THENCE N
87°38' E ALONG SAID CABLE A DISTANCE OF 248' TO POINT 660' E OF W LINE OF NW/4
NE/4, THENCE N A DISTANCE OF 229.1' TO POB



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124304-004

   OK    WASHITA    PITZER,
OMA
JUNE LIVING
TRUST, A
REV TR DTD
6/17/98    CAPITAL LAND
SERVICES, INC    12/10/2004    976    564       011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: W/2 SE/4, NW/4, L/E A TRACT IN THE NW/4 DESCRIBED AS FOLLOWS:
BEGINNING AT THE NW/C OF SAID NW/4; THENCE SOUTH 1335' TO THE NW/C OF FOSS
CEMETERY; THENCE NORTH 88 DEGREES EAST 497'; THENCE SOUTH 15 DEGREES EAST 467';
THENCE NORTH 74 DEGREES EAST 444.5'; THENCE NORTH 18.5 DEGREES WEST 366'; THENCE
NORTH 31 DEGREES WEST 288'; THENCE THENCE NORTH 21 DEGREES WEST 546'; THENCE
NORTH 31 DEGREES WEST 421.5'; THENCE NORTH 15 DEGREES WEST 246' TO THE NORTH
BOUNDARY LINE OF SAID NW/4, THENCE WEST ALONG NORTH BOUNDARY LINE 95' TO THE POB

OK5124304-005

   OK    WASHITA    PROSPECT
COMPANY    SCOUT
ROYALTY
CORP    10/21/2004    906    935    I-2004-007645    011N    019W    0012   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 12: W/2 SE/4, NW/4

OK5124304-006

   OK    WASHITA    PITZER,
OMA JUNE
LIVING
TRUST    CHESAPEAKE
EXPLORATION
LP    1/8/2007    1060    237    I-2007-001290    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: W/2 SE/4 & NW/4

L & E 2 METES & BOUNDS TRACTS IN NW/4, #1 BEING 5.3 AC MORE ACCURATELY DESC IN
THAT CERTAIN WARRANTY DEED DATED 4/2/1905 BETWEEN JAMES DAVIS, ETUX, AS GRANTOR,
TO THE TOWN OF FOSS, AS GRANTEE, RECORDED AT BOOK 14, PAGE 293. #2 BEING 2.2 AC
MORE ACCURATELY DESC IN THAT CERTAIN WARRANTY DEED DATED 4/15/1976 FROM H.W.
PITZER & OMA JUNE PITZER, AS GRANTOR, TO BEN BRANSON & KAY BRANSON, H&W, AS
GRANTEE, RECORDED AT BOOK 450, PAGE 185.

LTD TO 16,900'

OK5124304-007

   OK    WASHITA    PITZER, H W
LIVING TR
DTD 06/17/98    CHESAPEAKE
EXPLORATION
LP    1/8/2007    1060    240    I-2007-001291    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: W/2 SE/4 & NW/4

L & E 2 METES & BOUNDS TRACTS IN NW/4, #1 BEING 5.3 AC MORE ACCURATELY DESC IN
THAT CERTAIN WARRANTY DEED DATED 4/2/1905 BETWEEN JAMES DAVIS, ETUX, AS GRANTOR,
TO THE TOWN OF FOSS, AS GRANTEE, RECORDED AT BOOK 14, PAGE 293. #2 BEING 2.2 AC
MORE ACCURATELY DESC IN THAT CERTAIN WARRANTY DEED DATED 4/15/1976 FROM H.W.
PITZER & OMA JUNE PITZER, AS GRANTOR, TO BEN BRANSON & KAY BRANSON, H&W, AS
GRANTEE, RECORDED AT BOOK 450, PAGE 185.

LTD TO 16,900'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease
Name    Lessee    Lease Date    Book    Page    Entry    Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5124304-008

   OK    WASHITA    JONES,
MICHAEL
ALAN    WARD
PETROLEUM
CORP    12/11/2006    1056    555    I-2006-011439    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: A 15.5 AC TRACT IN THE NW/4 OF SAID SECTION DESCRIBED AS FOLLOWS:
BEGINNING AT INTERSECTION OF THE EAST ROW LINE & OVERFLOW CHANNEL FOR SAND CREEK
ALONG STATE HIGHWAY 44 (SH-44) BEARING S 00°48'42” W 29.58’ & S 89° 11' L8” E
50.03’ FROM NW/C OF SAID NW/4, THENCE ALONG SAID E ROW LINE S 00° 48'42” W
763.04’ & S 44° 11' L8” E 118.37’ TO A POINT ON THE NORTHERLY ROW LINE OF
USROUTE 66 (US-66), THENCE N 69° 35' 00” E 378.87’ ALONG SAID NORTHERLY ROW LINE
TO CENTERLINE OF SAID SAND CREEK, THENCE ALONG SAID CENTERLINE OF SAND CREEK N
24° DEGREES 51' 57” W 316.16’, THENCE N 26° DEGREES 10' 03” W 75.65’, THENCE N
35° 33' 40” W 181.41’, THENCE N 20 ° 03' 36” W 75.24’ & N 15° 43' 00” W 137.79’,
THENCE N 83° 45' 52” W 92.38’TO POB, TOGETHER WITH ANY AND ALL ACCRETION AND
RIPARIAN RIGHTS PERTAINING THERETO, ALSO: THE NW/4: L/E THE FOLLOWING DESCRIBED
TRACTS OF LAND: BEGINNING AT NW/C OF SAID SECTION, THENCE S 1,335’ALONG

W BOUNDARY LINE OF SAID SECTION TO NW/C OF FOSS CEMETERY, THENCE

N88 ° 00 'E 497’, THENCE S 15° 00' E 467’, THENCE N 74° 00' E 444.4’, THENCE N
18.5° S 00' W 366’, THENCE N 31° S 00' W 288’, THENCE N 21° 00' W 546’, THENCE N
31° 00' W 421.5’, THENCE N 15° S 00' W 246’ TO N BOUNDARY LINE OF SAID SECTION
12, THENCE W 95’ ALONG SAID N BOUNDARY LINE TO POB & BEGINNING AT SW/C OF SAID
NW/4, THENCE N ON THE SECTION LINE 12 CHAINS, 48’, 4” TO SW/C OF CEMETERY FOR A
POB THENCE E 7 CHAINS, 36’, THENCE N PARALLEL W/ SECTION LINE 7 CHAINS, 6’, 8”,
THENCE W TO SECTION LINE 7 CHAINS, 36’, THENCE S ON SECTION LINE 7 CHAINS, 6’,
8” TO SW/C OF CEMETERY; OF SAID SECTION, CONTAINING 137.00 ACRES, MOL

OK5124304-009

   OK    WASHITA    JONES,
LEWIS B    WARD
PETROLEUM
CORP    12/11/2006    1056    557    I-2006-011440    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: A 15.5 AC TRACT IN THE NW/4 OF SAID SECTION DESCRIBED AS FOLLOWS:
BEGINNING AT INTERSECTION OF THE EAST ROW LINE & OVERFLOW CHANNEL FOR SAND CREEK
ALONG STATE HIGHWAY 44 (SH-44) BEARING S 00°48'42” W 29.58’ & S 89° 11' L8” E
50.03’ FROM NW/C OF SAID NW/4, THENCE ALONG SAID E ROW LINE S 00° 48'42” W
763.04’ & S 44° 11' L8” E 118.37’ TO A POINT ON THE NORTHERLY ROW LINE OF
USROUTE 66 (US-66), THENCE N 69° 35' 00” E 378.87’ ALONG SAID NORTHERLY ROW LINE
TO CENTERLINE OF SAID SAND CREEK, THENCE ALONG SAID CENTERLINE OF SAND CREEK N
24° DEGREES 51' 57” W 316.16’, THENCE N 26° DEGREES 10' 03” W 75.65’, THENCE N
35° 33' 40” W 181.41’, THENCE N 20 ° 03' 36” W 75.24’ & N 15° 43' 00” W 137.79’,
THENCE N 83° 45' 52” W 92.38’TO POB, TOGETHER WITH ANY AND ALL ACCRETION AND
RIPARIAN RIGHTS PERTAINING THERETO ALSO:

THE NW/4: L/E THE FOLLOWING DESCRIBED TRACTS OF

LAND: BEGINNING AT NW/C OF SAID SECTION, THENCE S 1,335’ALONG

W BOUNDARY LINE OF SAID SECTION TO NW/C OF FOSS CEMETERY, THENCE

N88 ° 00 'E 497’, THENCE S 15° 00' E 467’, THENCE N 74° 00' E 444.4’, THENCE N
18.5° S 00' W 366’, THENCE N 31° S 00' W 288’, THENCE N 21° 00' W 546’, THENCE N
31° 00' W 421.5’, THENCE N 15° S 00' W 246’ TO N BOUNDARY LINE OF SAID SECTION
12, THENCE W 95’ ALONG SAID N BOUNDARY LINE TO POB & BEGINNING AT SW/C

OF SAID NW/4, THENCE N ON THE SECTION LINE 12 CHAINS, 48’, 4” TO SW/C OF
CEMETERY FOR A POB THENCE E 7 CHAINS, 36’, THENCE N PARALLEL W/ SECTION LINE 7
CHAINS, 6’, 8”, THENCE W TO SECTION LINE 7 CHAINS, 36’, THENCE S ON SECTION LINE
7 CHAINS, 6’, 8” TO SW/C OF CEMETERY; OF SAID SECTION, CONTAINING 137.00 ACRES,
MOL



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5129653-000

   OK    WASHITA    BRANSON,
BEN & KAY
2000
REV TRUST
DTD 2/17/00    CHESAPEAKE
EXPLORATION LP    3/29/2005    1013    269    I-2005-004112    011N    019W   
0012   

TOWNSHIP 11 NORTH, RANGE 19 WEST

SECTION 12: A TRACT LYING WITHIN THE NW/4 DESCRIBED AS FOLLOWS: BEGINNING AT A
POINT 1,335.0' S AND 41.60' E OF NW/C NW/4, THENCE N 88° 00' E ALONG THE N LINE
OF THE FOSS CEMETARY 312', THENCE N 2° 00' E 382.7' TO A POINT 20' SOUTHWESTERLY
FROM THE SOUTHERLY R-O-W LINE OF OLD HIGHWAY US 66, THENCE S 68° 53' W PARALLEL
TO AND 20' SOUTHEASTERLY FROM SAID R-O-W 185', THENCE S 45° 04' W AND ALONG SAID
R-O-W LINE 216', THENCE S AND ALONG THE EASTERLY R-O-W LINE OF A COUNTY ROAD
174' TO POB.

OK9270059-001

   OK    WASHITA    SCHULTZE,
DAVID L A/
K/A DAVID
L SCHULTZ    WARD
PETROLEUM
CORP    3/21/2006    1032    373    I-2006-002303    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4, A TRACT OF LAND IN NE/4 BEGINNING AT A POINT 60 RODS S OF
NW/C OF NE/4, THENCE E 40 RODS, THENCE N TO A POINT WHERE THE UNDERGROUND CABLE
OF AMERICAN TELEPHONE & TELEGRAPH CO BISECTS THE LINE OF SAID QTR SECTION THENCE
S TO POB NE/4, L/E A TRACT OF LAND CONTAINING 15.0 AC, MOL,BEGINNING AT NW/C OF
NE/4, THENCE S 60 RODS, THENCE 3 40 RODS, THENCE N 60 RODS, THENCE W 40 RODS TO
POB

WELLBORE TRACT LTD TO 16800'

OK9270059-002

   OK    WASHITA    MARCOTTE,
CATHERINE
SCHULTZE    WARD
PETROLEUM
CORP    3/21/2006    1032    375    I-2006-002304    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4, A TRACT OF LAND IN NE/4 BEGINNING AT A POINT 60 RODS S OF
NW/C OF NE/4, THENCE E 40 RODS, THENCE N TO A POINT WHERE THE UNDERGROUND CABLE
OF AMERICAN TELEPHONE & TELEGRAPH CO BISECTS THE LINE OF SAID QTR SECTION THENCE
S TO POB NE/4, L/E A TRACT OF LAND CONTAINING 15.0 AC, MOL,BEGINNING AT NW/C OF
NE/4, THENCE S 60 RODS, THENCE 3 40 RODS, THENCE N 60 RODS, THENCE W 40 RODS TO
POB

WELLBORE TRACT LTD TO 16800'

OK9270059-003

   OK    WASHITA    PLAYFORD,
MELANIE
WALLER    WARD
PETROLEUM
CORP    3/21/2006    1033    214    I-2006-002620    011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4, A TRACT OF LAND IN NE/4 BEGINNING AT A POINT 60 RODS S OF
NW/C OF NE/4, THENCE E 40 RODS, THENCE N TO A POINT WHERE THE UNDERGROUND CABLE
OF AMERICAN TELEPHONE & TELEGRAPH CO BISECTS THE LINE OF SAID QTR SECTION THENCE
S TO POB, NE/4, L/E A TRACT OF LAND CONTAINING 15.0 AC, MOL,BEGINNING AT NW/C OF
NE/4, THENCE S 60 RODS, THENCE 3 40 RODS, THENCE N 60 RODS, THENCE W 40 RODS TO
POB



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270059-004

   OK    WASHITA    MCMAHAN,
JOSHUA    WARD
PETROLEUM CORP    3/31/2006    1034    896    I-2006-003320    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4, A TRACT OF LAND IN NE/4 BEGINNING AT A POINT 60 RODS S OF
NW/C OF NE/4, THENCE E 40 RODS, THENCE N TO A POINT WHERE THE UNDERGROUND CABLE
OF AMERICAN TELEPHONE & TELEGRAPH CO BISECTS THE LINE OF SAID QTR SECTION THENCE
S TO POB, NE/4, L/E A TRACT OF LAND CONTAINING 15.0 AC, MOL,BEGINNING AT NW/C OF
NE/4, THENCE S 60 RODS, THENCE 3 40 RODS, THENCE N 60 RODS, THENCE W 40 RODS TO
POB

WELLBORE TRACT LTD TO 16800'

OK9270059-006

   OK    WASHITA    MARCOTTE,
CATHERINE
SCHULTZ    CHESAPEAKE
EXPLORATION LLC    11/25/2009    1157    828    I-2010-000117    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4 & A TRACT OF LAND IN NE/4 MPD AS BEG @ A POINT 60 RODS
SOUTH OF THE NW/C OF SAID NE/4; THENCE EAST 40 RODS; THENCE NORTH TO A POINT
WHERE THE UNDERGROUND CABLE OF THE AMERICAN TELEPHONE & TELEGRAGH COMPANY
BISECTS THE LINE, THENCE WEST ALONG SAID UNDERGROUD CABLE TO THE WEST BOUNDARY
LINE OF SAID QUARTER SECTION, THENCE SOUTH TO POB & NE/4 LESS AND EXCEPT A TRACT
OF LAND CONTAINING 15.00 ACRES MORE OR LESS, DESCRIBED BY METES AND BOUNDS AS
FOLLOWS: BEGINNING AT THE NW/C OF NE/4; THENCE SOUTH 60 RODS; THENCE EAST 40
RODS THENCE NORTH 60 RODS; THENCE WEST 40 RODS TO POB INSOFAR AND ONLY INSOFAR
AS IT COVERS RIGHT BELOW THE BASE OF THE DES MOINES FORMATION.

OK9270059-007

   OK    WASHITA    OCHOA,
MELANIE
WALLER
PLAYFORD    CHESAPEAKE
EXPLORATION LLC    11/25/2009    1157    831    I-2010-000118    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4 AND A TRACT OF LAND IN NE/4 MPD AS BEG AT A POINT 60 RODS
SOUTH OF THE NW/C OF SAID NE/4; THENCE EAST 40 RODS; THENCE NORTH TO A POINT
WHERE THE UNDERGROUND CABLE OF THE AMERICAN TELEPHONE AND TELEGRAPH COMPANY
BISECTS THE LINE, THENCE WEST ALONG SAID UNDERGROUND CABLE TO THE WEST BOUNDARY
LINE OF SAID QUARTER SECTION, THENCE SOUTH TO POB, NE/4 LESS AND EXCEPT A TRACT
OF LAND CONTAINING 15.00 ACRES MORE OR LESS, DESCRIBED BY METES AND BOUNDS AS
FOLLOWS: BEG AT THE NW/C OF NE/4; THENCE SOUTH 60 RODS; THENCE EAST 40 RODS;
THENCE NORTH 60 RODS; THENCE WEST 40 RODS TO POB INSOFAR AND ONLY INSOFAR AS IT
COVERS RIGHT BELOW THE BASE OF THE DES MOINES FORMATION.

 



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270059-008

   OK    WASHITA    MCMAHAN,
JOSHUA   CHESAPEAKE
EXPLORATION LLC    11/25/2009    1178    98    I-2010-007074    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: E/2 SE/4 & A TRACT OF LAND IN NE/4 MPD AS BEG @ A POINT 60 RODS S OF
NW/C OF SAID NE/4; THENCE E 40 RODS; THENCE N TO A POINT WHERE THE UNDERGROUND
CABLE OF THE AMERICAN TELEPHONE & TELEGRAPH COMPANY BISECTS THE LINE; THENCE W
ALONG SAID UNDERGROUND CABLE TO THE W BOUNDARY LINE OF SAID QUARTER SECTION,
THENCE S TO POB; NE/4 L/E A TRACT OF LAND CONTAINING 15 ACS M/L, DESCRIBED BY
METES AND BOUNDS AS FOLLOWS: BEGINNING AT THE NW/C OF NE/4; THENCE S 60 RODS;
THENCE E 40 RODS; THENCE N 60 RODS; THENCE W 40 RODS TO POB INSOFAR AND ONLY
INSOFAR AS IT COVERS RIGHT BELOW THE BASE OF THE DES MOINES FORMATION

OK9270060-002

   OK    WASHITA    BERGE,
FRANCES
ANN   WARD
PETROLEUM CORP    10/11/2006    1051    493    I-2006-009561    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: S/2 SW/4

OK9270060-004

   OK    WASHITA    YATES,
MAXINE FAYE   WARD
PETROLEUM CORP    10/11/2006    1051    495    I-2006-009563    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: S/2 SW/4

OK9270060-005

   OK    WASHITA    ROBINSON,
STELLA   WARD
PETROLEUM
CORPORATION    8/13/2007    1078    463    I-2007-007960    011N    019W    0012
  

INSOFAR AND ONLY INSOFAR AS LEASE COVERS

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: S/2 SW/4

WELLBORE TRACT LTD TO 16,800'

OK9270061-001

   OK    WASHITA    MURRAY,
DARREN   WARD
PETROLEUM CORP    4/14/2004    985    490    I-2004-003597    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: N/2 SW/4

WELLBORE TRACT LTD TO 17,220' - BRANSON 1-1H

OK9270061-002

   OK    WASHITA    THACHER,
JOHN H ET AL   WARD
PETROLEUM CORP    8/1/2005    1019    485    I-2005-006585    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: N/2 SW/4

OK9270061-003

   OK    WASHITA    LANG, JOHN
HANNA A/K/A
JOHN H LANG   WARD
PETROLEUM CORP    8/9/2005    1022    95    I-2005-007573    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: N/2 SW/4

OK9270061-004

   OK    WASHITA    PILSBURY,
BETTY F   WARD
PETROLEUM CORP    11/8/2006    1054    597    I-2006-010788    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: N/2 SW/4

OK9270061-005

   OK    WASHITA    BUFFALO
RIDGE
FARMS, LLC   WARD
PETROLEUM
CORPORATION    10/5/2007    1084    641    I-2007-010169    011N    019W    0012
  

INSOFAR AND ONLY INSOFAR AS LEASE COVERS

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: N/2 SW/4

LTD TO 16,800'

OK9270061-006

   OK    WASHITA    MACDONALD
OIL & GAS,
LLC   CHESAPEAKE
EXPLORATION LLC    11/13/2009    1156    240    I-2009-009605    011N    019W   
0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: N/2 SW/4, INSOFAR AS IT COVERS RIGHTS BELOW 12,468'

OK9270062-003

   OK    WASHITA    OCC
#544634/CD#200705697   CHESAPEAKE
EXPLORATION LLC    9/25/2007             011N    019W    0012   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 12: ALL

LTD TO DES MOINES, UPPER TONKAWA, LOWER TONKAWA & HOXBAR SEPARATE COMMON SOURCES
OF SUPPLY

OK3530291-009

   OK    WASHITA    KNIGHT JR,
MARY SUE &
FRANK   CHESAPEAKE
EXPLORATION LLC    10/3/2007    1090    82    I-2007-012133    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK3530291-010

   OK    WASHITA    BONNY, JACK
& JANET   CHESAPEAKE
EXPLORATION LLC    9/13/2007    1090    86    I-2007-012135    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NE/4, SW/4 NE/4

LTD TO 16,950'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3530291-011

   OK    WASHITA    NUTLEY,
NORMA
SHARLENE    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1092    226    I-2007-012798    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NE/4, SW/4 NE/4

OK3530291-012

   OK    WASHITA    JORDAN,
GLENDA E    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1094    430    I-2008-000139    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NE/4, SW/4 NE/4

LTD TO 16,950'

OK3530291-013

   OK    WASHITA    AUSTIN,
RICKY    CHESAPEAKE
EXPLORATION LLC    11/5/2007    1092    247    I-2007-012807    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK3530291-016

   OK    WASHITA    OHARA, LINDA    CHESAPEAKE
EXPLORATION LLC    11/30/2007    1095    738    I-2008-000567    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

LTD TO 100' BELOW S.E. OF DES MOINES FM (16,950)

OK3530291-018

   OK    WASHITA    CEKOSKY,
ROBERT
ANTHONY    CHESAPEAKE
EXPLORATION LLC    11/16/2007    1095    741    I-2008-000568    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK3530291-019

   OK    WASHITA    BIZZELL,
SUZANNE,
ROBERT M
BIZZELL, AIF    CHESAPEAKE
EXPLORATION LLC    11/30/2007    1095    743    I-2008-000569    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4; SE/4 NE/4

LTD TO 100' BELOW S.E. OF DES MOINES FM (16,950)

OK3530291-020

   OK    WASHITA    BIZZELL,
ROBERT M    CHESAPEAKE
EXPLORATION LLC    11/30/2007    1095    735    I-2008-000566    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

LTD TO 100' BELOW S.E. OF DES MOINES FM

OK3530291-022

   OK    WASHITA    SMITH,
DENNIS
AUSTIN    CHESAPEAKE
EXPLORATION LLC    11/5/2008    1128    615    I-2009-000301    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK3530291-023

   OK    WASHITA    BIZZELL
LIVING TRUST
DATED
OCTOBER 27,
1993    CHESAPEAKE
EXPLORATION LLC    11/11/2007    1092    229    I-2007-012799    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: SE/4 NE/4

LTD TO 100' BELOW S.E. OF DES MOINES FM (16,950')

OK5128392-008

   OK    WASHITA    CLARK
FAMILY
MINERAL
RIGHTS
IRREVOCABLE
LIVING TRUST    CHESAPEAKE
EXPLORATION LP    10/12/2006    1052    59    I-2006-009813    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NW/4

OK5128392-009

   OK    WASHITA    CLARK,
CHRISTOPHER
J REVOCABLE
LIVING TRUST    CHESAPEAKE
EXPLORATION LP    10/12/2006    1052    63    I-2006-009815    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NW/4

OK5128392-010

   OK    WASHITA    BLM - OK NM
118189    CHESAPEAKE
EXPLORATION LP    5/25/2007    1072    427    I-2007-005805    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

OK5128392-011

   OK    WASHITA    FORRESTER,
MAURINE REV
TR, DTD 5/1/81    CHESAPEAKE
EXPLORATION LLC    7/27/2007    1081    563    I-2007-009034    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-012

   OK    WASHITA    ROGERS,
JERRY WAYNE    CHESAPEAKE
EXPLORATION LLC    7/31/2007    1083    572    I-2007-009756    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-013

   OK    WASHITA    GOODEN,
BILLIE JO    CHESAPEAKE
EXPLORATION LLC    8/20/2007    1083    872    I-2007-009863    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-014

   OK    WASHITA    HARDWAY,
ROGER    CHESAPEAKE
EXPLORATION LLC    8/30/2007    1086    753    I-2007-010878    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-015

   OK    WASHITA    COOPER,
LAWANNA
FERN ROGERS    CHESAPEAKE
EXPLORATION LLC    7/31/2007    1087    233    I-2007-011062    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-016

   OK    WASHITA    MAXWELL,
JAMES LEWIS    CHESAPEAKE
EXPLORATION LLC    7/31/2007    1087    230    I-2007-011061    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128392-017

   OK    WASHITA    HULS, GLENNA   CHESAPEAKE
EXPLORATION
LLC    7/27/2007    1083    878    I-2007-009865    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-018

   OK    WASHITA    KETTEMAN,
ANNA JEAN   CHESAPEAKE
EXPLORATION
LLC    7/31/2007    1083    875    I-2007-009864    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: S/2 NW/4, N/2 SW/4, SW/4 SW/4

LTD TO 16,950'

OK5128392-019

   OK    WASHITA    DAWSON,
CAROLYN   CHESAPEAKE
EXPLORATION
LLC    8/30/2007    1089    417    I-2007-011869    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NW/4

LTD TO 16,950'

OK5128392-020

   OK    WASHITA    TYNER, SANDRA
M REV
TR AGREEMENT,
SANDRA M
TYNER TRST   CHESAPEAKE
EXPLORATION
LLC    8/30/2007    1087    75    I-2007-011006    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NW/4.

LTD TO 16,950'

OK5128453-002

   OK    WASHITA    DIGGS,
ROBERTA ANN
& BILLY HOYLE   CHESAPEAKE
EXPLORATION LP    4/30/2007    1070    958    I-2007-005301    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: SE/4 SW/4, W/2 SE/4

OK5128453-003

   OK    WASHITA    AUSTIN,
HAYDEN GENE
& WILMA JANE P   CHESAPEAKE
EXPLORATION LP    6/11/2007    1075    631    I-2007-006934    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 SE/4, SE/4 SW/4

LTD TO 16,950'

OK5128453-004

   OK    WASHITA    PENDLETON,
SHIRLEY   CHESAPEAKE
EXPLORATION
LLC    7/27/2007    1081    566    I-2007-009035    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 SE/4, SE/4 SW/4

LTD TO 16,950'

OK5129516-005

   OK    WASHITA    PHILLIPS
FAMILY TRUST
DTD 10/01/99   CHESAPEAKE
EXPLORATION
LLC    8/17/2007    1084    719    I-2007-010197    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, NE/4

LTD TO 16,950'

OK5129516-006

   OK    WASHITA    MCNATT, J R
REV TR
AGREEMENT
DTD 5/20/96   CHESAPEAKE
EXPLORATION
LLC    9/18/2007    1089    88    I-2007-011735    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

LTD TO 16,950'

OK5129516-007

   OK    WASHITA    MCNATT, EDNA
LAUREL
REVOCABLE TR
AGREEMENT
DTD 5/20/96   CHESAPEAKE
EXPLORATION
LLC    9/18/2007    1089    405    I-2007-011865    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

LTD TO 16,950'

OK5129516-008

   OK    WASHITA    MOORE,
HOWARD R   CHESAPEAKE
EXPLORATION
LLC    10/20/2007    1090    997    I-2007-012464    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NE/4, SW/4 NE/4

LTD TO 16,950'

OK5129516-010

   OK    WASHITA    CEKOSKY, MIKE   CHESAPEAKE
EXPLORATION
LLC    11/16/2007    1095    748    I-2008-000571    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK5129516-011

   OK    WASHITA    WALTERS,
WAYNE A   CHESAPEAKE
EXPLORATION
LLC    2/13/2008    1101    397    I-2008-002421    011N    019W    0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 NE/4, SW/4 NE/4

SURFACE TO 16,950'

OK9270268-001

   OK    WASHITA    OCC #551590/CD
#200800364   COI-CELLC    3/11/2008          UNRECORDED    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13:

LIMITED TO THE BROWN DOLOMITE, PERMIAN GRANITE WASH, UPPER-TONKAWA (DOUGLAS),
LOWER TONKAWA, HOXBAR, DES MOINES SEPERATE COMMON SOURCES OF SUPPLY

OK9270415-001

   OK    WASHITA    AUSTIN,
MARISA
CHRISTINE   WARD
PETROLEUM
CORPORATION    4/28/2004    1050    273    1-2008-009096    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 SE/4, SE/4 SW/4, W/2 NE/4, NE/4 NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270415-002

   OK    WASHITA    AUSTIN, JOHN
NELSON    WARD
PETROLEUM
CORPORATION    5/4/2004    1099    411    1-2008-001895    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 SE/4, SE/4 SW/4, W/2 NE/4, NE/4 NE/4

OK9270415-003

   OK    WASHITA    AUSTIN,
JAMES
MARLOW    WARD
PETROLEUM
CORPORATION    4/27/2004    1099    407    1-2008-001891    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 SE/4, SE/4 SW/4, W/2 NE/4, NE/4 NE/4

OK9270415-004

   OK    WASHITA    STEVENER,
BETTY &
ROBERT    WARD
PETROLEUM
CORPORATION    6/23/2004    1050    277    1-2006-009100    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 NE/4, NE/4 NE/4, W/2 SE/4, SE/4 SW/4

OK9270415-005

   OK    WASHITA    JUNGERMANN
JR, CHARLES
FRED & JOANN    WARD
PETROLEUM
CORPORATION    6/23/2004    1099    410    I-2008-001894    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 NE/4, NE/4 NE/4, W/2 SE/4, SE/4 SW/4

OK9270415-006

   OK    WASHITA    JUNGERMANN,
DOLORES M    WARD
PETROLEUM
CORPORATION    6/24/2004    1099    408    I-2008-001892    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 NE/4, NE/4 NE/4, W/2 SE/4, SE/4 SW/4

OK9270415-007

   OK    WASHITA    ALBERT,
EDWARD R &
VANGIE L    WARD
PETROLEUM
CORPORATION    10/2/2006    1050    692    I-2006-009284    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: W/2 NE/4, NE/4 NE/4

OK9270416-001

   OK    WASHITA    SCARBROUGH,
VELMA I,
FORMERLY
VELMA I
ROGERS    WARD
PETROLEUM
CORPORATION    6/23/2004    1053    399    1-2006-010344    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 SW/4, SW/4 SW/4, S/2 NW/4

OK9270416-002

   OK    WASHITA    LYNCH, JOHN
R    WARD
PETROLEUM
CORPORATION    9/26/2006    1050    284    1-2006-009105    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: N/2 SW/4, SW/4 SW/4, S/2 NW/4

OK9270417-001

   OK    WASHITA    SEARLE, JACK
B & TAMARA
D    WARD
PETROLEUM
CORPORATION    9/28/2006    1050    287    I-2008009108    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-002

   OK    WASHITA    MCCORNACK,
ELAINE
FAMILY
TRUST DATED
07/01/1998    WARD
PETROLEUM
CORPORATION    11/13/2006    1053    681    I-2006-010451    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-003

   OK    WASHITA    CARTMILL,
MARY RUTH    WARD
PETROLEUM
CORPORATION    11/13/2006    1053    683    I-2008-010452    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-004

   OK    WASHITA    SCOGGINS,
SARAH C A/K/
A SARAH
SCOGGINS    WARD
PETROLEUM
CORPORATION    11/13/2006    1054    598    I-2006-010789    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-005

   OK    WASHITA    BIZZELL, GAIL    WARD
PETROLEUM
CORPORATION    11/17/2006    1055    268    I-2006-011024    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-006

   OK    WASHITA    BIZZELL,
GARY    WARD
PETROLEUM
CORPORATION    11/17/2006    1055    269    I-2006-011025    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-007

   OK    WASHITA    HALLMARK,
ELIZABETH A
A/K/A
ELIZABETH
HALLMARK    WARD
PETROLEUM
CORPORATION    11/13/2006    1055    270    I-2006-011026    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-008

   OK    WASHITA    AUSTIN
MINERAL
INTERESTS,
LLC    WARD
PETROLEUM
CORPORATION    11/13/2006    1055    271    I-2006-011027    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-009

   OK    WASHITA    REED,
PAMELA    WARD
PETROLEUM
CORPORATION    11/20/2006    1055    991    I-2006-011270    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-010

   OK    WASHITA    LUCAS,
MARJORIE L A/
K/A MARJORIE
LEE LUCAS    WARD
PETROLEUM
CORPORATION    11/20/2006    1055    992    I-2006-011271    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-011

   OK    WASHITA    MOORE,
DEBORAH
ANNE    WARD
PETROLEUM
CORPORATION    11/20/2006    1056    553    I-2006-011437    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-012

   OK    WASHITA    DICKERSON,
FORREST A &
NETA F REV
TRUST UTA
DTD 09/18/1998    WARD
PETROLEUM
CORPORATION    11/27/2006    1056    554    I-2006-011438    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-013

   OK    WASHITA    MCFARLIN,
GLEN M A/K/A
GLEN
MARSHALL    WARD
PETROLEUM
CORPORATION    11/17/2006    1056    559    I-2006-011441    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-014

   OK    WASHITA    HILL, GAYLE
M A/K/A
GAYLE MARIE
HILL    WARD
PETROLEUM
CORPORATION    11/17/2006    1056    560    I-2006-011442    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270417-015

   OK    WASHITA    PURYEAR,
KAREN DENISE    WARD
PETROLEUM
CORPORATION    11/20/2006    1058    528    I-2007-000583    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-016

   OK    WASHITA    HOLLEY,
CHRISTINA R A/
K/A CHRISTINA
HOLLEY    WARD
PETROLEUM
CORPORATION    11/20/2006    1058    529    I-2006-000584    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-017

   OK    WASHITA    AUSTIN,
RANDALL    WARD
PETROLEUM
CORPORATION    11/27/2006    1059    194    I-2007-000872    011N    019W   
0013   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK9270417-018

   OK    WASHITA    HOFFMAN JR,
BILLY    WARD
PETROLEUM
CORPORATION    12/6/2006    1065    738    I-2007-003351    011N    019W    0013
  

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 13: E/2 SE/4, SE/4 NE/4

OK3530088-001

   OK    WASHITA    BRINKLEY,
MICHAEL
BLAIN & KATHY
MARIE    CHESAPEAKE
EXPLORATION
LLC    7/30/2007    1086    902    I-2007-010930    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SW/4

LTD TO 16,980'

OK3530088-002

   OK    WASHITA    WELLS, TINA J    CHESAPEAKE
EXPLORATION
LLC    10/1/2007    1090    297    I-2007-012207    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SW/4

OK3530088-003

   OK    WASHITA    TALIAFERRO,
MARION C    CHESAPEAKE
EXPLORATION
LLC    10/1/2007    1090    295    I-2007-012206    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SW/4

OK3530088-004

   OK    WASHITA    TALIAFERRO,
JAMES C    CHESAPEAKE
EXPLORATION
LLC    10/1/2007    1090    299    I-2007-012208    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SW/4

OK3530088-005

   OK    WASHITA    MAP2004-OK    CHESAPEAKE
EXPLORATION
LLC    11/14/2007    1092    588    I-2007-012926    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SW/4

SURFACE TO DES MOINES FM

OK3530088-006

   OK    WASHITA    ST/OK - CLO CS-
26675    CHESAPEAKE
EXPLORATION
LLC    11/27/2007    1112    114    I-2008-006420    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SW/4 (1/2 M.R.)

LTD TO DES MOINES GRANITE WASH

OK3530303-001

   OK    WASHITA    SHELTON LAND
& CATTLE CO
TR DTD 11/24/92    CHESAPEAKE
EXPLORATION
LLC    9/18/2007    1087    81    I-2007-011008    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: N/2 NW/4

LTD TO 16,980'

OK3530303-002

   OK    WASHITA    SHELTON,
MARTIN EDWIN    CHESAPEAKE
EXPLORATION
LLC    9/18/2007    1087    88    I-2007-011011    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: N/2 NW/4

LTD TO 16,980'

OK3530303-003

   OK    WASHITA    CLUCK, JERRY L
LIVING TRUST
DTD 4/6/84    CHESAPEAKE
EXPLORATION
LLC    8/30/2007    1096    151    I-2008-000709    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: N/2 NW/4

LTD TO 16,980'

OK3530303-004

   OK    WASHITA    SEIBOLD
ENERGY CO,
INC    CHESAPEAKE
EXPLORATION
LLC    12/13/2007    1097    71    I-2008-001054    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: N/2 NW/4

OK5128454-004

   OK    WASHITA    PENDLETON,
SHIRLEY    CHESAPEAKE
EXPLORATION
LLC    7/27/2007    1081    329    I-2007-008957    011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP
OF LAND 66' WIDE OFF THE N PART OF THE SE/4, CONTAINING 4.00 ACRES MORE OR LESS
AND LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT THE NE/C
OF THE SE/4, THENCE S 116', THENCE W 83', THENCE N 116', THENCE E 83' TO THE
POB.

LTD TO 16,980'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128454-005

   OK    WASHITA    HOWENSTINE
JR, THOMAS    CHESAPEAKE
EXPLORATION LLC    10/1/2007    1088    351    I-2007-011500    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 LESS & EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF
LAND 66' WIDE OFF N PART OF SE/4, CONTAINING 4 ACRES MORE OR LESS & L/E A TRACT
OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT NE/C OF SE/4, THENCE S 116', THENCE W
83', THENCE NORTH 116', THENCE E 83' TO POB.

OK5128454-006

   OK    WASHITA    MASSIE, KAY    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1088    379    I-2007-011511    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 LESS & EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF
LAND 66 FEET WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES MORE OR
LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT THE NE CORNER
OF THE SE/4, THENCE SOUTH 116 FEET, THENCE WEST 83 FEET, THENCE NORTH 116 FEET,
THENCE EAST 83 FEET TO POINT OF BEGINNING

LTD TO 16,980'

OK5128454-007

   OK    WASHITA    HOWENSTINE,
RALPH    CHESAPEAKE
EXPLORATION LLC    10/1/2007    1087    70    I-2007-011004    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP
OF LAND 66 FEET WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES MORE
OR LESS AND LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS; BEGINNING AT
THE NE CORNER OF THE SE/4, THENCE SOUTH 116 FEET, THENCE WEST 83 FEET, THENCE
NORTH 116 FEET, THENCE EAST 83 FEET TO POINT OF BEGINNING.

OK5128454-008

   OK    WASHITA    HELMS,
BILLY R &
NORMA S    CHESAPEAKE
EXPLORATION LLC    10/1/2007    1088    353    I-2007-011501    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP
OF LAND 66 FEET WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES MORE
OR LESS AND LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT
THE NE CORNER OF THE SE/4, THENCE SOUTH 116 FEET, THENCE WEST 83 FEET, THENCE
NORTH 116 FEET, THENCE EAST 83 FEET TO POINT OF BEGINNING.

OK5128454-009

   OK    WASHITA    PIERCE,
THERESA    CHESAPEAKE
EXPLORATION LLC    10/1/2007    1092    245    I-2007-012806    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4, L/E A TRACT OF LAND A.D.A. A STRIP OF LAND 66' WIDE OFF THE N
PART OF THE SE/4, CONTAINING 4 ACRES M/L, AND A TRACT OF LAND A.D.A. BEGINNING
AT THE NE CORNER OF THE SE/4, THENCE S 116', THENCE W 83', THENCE N 116', THENCE
E 83' TO POINT OF BEGINNING



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128454-010

   OK    WASHITA    BROWN, PATSY
VIERSEN    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1105    451    I-2008-003899    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS A STRIP OF LAND 66' WIDE OFF
THE N PART OF THE SE/4 CONTAINING 4.00 ACS MOL, L/E A TRACT OF LAND DESCRIBED AS
BEGINNING AT THE NE/C OF SE/4, THENCE S 116', THENCE W 83', THENCE N 116',
THENCE E 83' TO POB, CONTAINING 0.2210284 ACS MOL

SURFACE TO 100' BELOW DES MOINES FM

OK5128454-011

   OK    WASHITA    PATTY,
ETHEL G TRUST    CHESAPEAKE
EXPLORATION LLC    2/20/2008    1105    412    I-2008-003881    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 66
FEET WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES MORE OR LESS,
L/E A TRACT OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT THE NE CORNER OF THE
SE/4, THENCE SOUTH 116 FEET, THENCE WEST 83 FEET, THENCE NORTH 116 FEET, THENCE
EAST 83 FEET TO POINT OF BEGINNING, CONTAINING 0.2210284 ACRES MORE OR LESS,
CONTAINING 155.779 ACRES, MORE OR LESS.

OK5128454-012

   OK    WASHITA    VIERSEN III,
RALPH W    CHESAPEAKE
EXPLORATION LLC    4/1/2008    1106    610    I-2008-004373    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS A STRIP OF LAND 66' WIDE OFF
THE N PART OF THE SE/4 CONTAINING 4.00 ACS MOL, L/E A TRACT OF LAND DESCRIBED AS
BEGINNING AT THE NE/C OF SE/4, THENCE S 116', THENCE W 83', THENCE N 116',
THENCE E 83' TO POB

SURFACE TO 100' BELOW DES MOINES FM

OK5128454-013

   OK    WASHITA    SIMS, GREG    CHESAPEAKE
EXPLORATION LLC    2/25/2008    1101    413    I-2008-002428    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 66'
WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES M/L AND L/E A TRACT
OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT THE NE/C OF THE SE/4, THENCE SOUTH
116', THENCE WEST 83', THENCE NORTH 116', THENCE EAST 83' TO POB

OK5128454-014

   OK    WASHITA    WILSON, JAMES
L    CHESAPEAKE
EXPLORATION LLC    6/25/2008    1116    389    I-2008-007916    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 66'
WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES M/L, L/E A TRACT OF
LAND DESCRIBED AS FOLLOWS: BEG AT THE NE/C OF THE SE/4, THENCE SOUTH 116',
THENCE WEST 83', THENCE NORTH 116', THENCE EAST 83' TO POB.



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5128454-015

   OK    WASHITA    CAMM,
GERTRUDE   CHESAPEAKE
EXPLORATION LLC    5/5/2008    1113    888    I-2008-007002    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 66'
WIDE OFF THE NORTH PART OF SE/4, CONTAINING 4.00 ACRES M/L, L/E A TRACT OF LAND
DESCRIBED AS FOLLOWS: BEG AT THE NE/C SE/4, THENCE SOUTH 116', THENCE WEST 83',
THENCE NORTH 116', THENCE EAST 83' TO POB.

OK5128454-016

   OK    WASHITA    WILSON,
CHARLES S   CHESAPEAKE
EXPLORATION LLC    6/25/2008    1116    435    I-2008-007932    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: SE/4 L/E A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP OF LAND 66'
WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES M/L, L/E A TRACT OF
LAND DESCRIBED AS FOLLOWS: BEG AT THE NE/C OF THE SE/4, THENCE SOUTH 116',
THENCE WEST 83', THENCE NORTH 116', THENCE EAST 83' TO POB.

OK5128454-017

   OK    WASHITA    MC MINERAL
COMPANY
LLC   CHESAPEAKE
EXPLORATION LLC    5/2/2009    1209    888       011N    019W    0014   

TOWNSHIP 11 NORTH - RANGE 19WEST

SECTION 14: SE/4 LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: A STRIP
OF LAND

66 FEET WIDE OFF THE NORTH PART OF THE SE/4, CONTAINING 4.00 ACRES MORE OR LESS
AND LESS AND EXCEPT A TRACT OF LAND DESCRIBED AS FOLLOWS: BEGINNING AT THE NE/C
OF THE SE/4, THENCE SOUTH 116 FEET, THENCE WEST 83 FEET, THENCE NORTH 116 FEET,
THENCE EAST 83 FEET TO THE POINT OF BEGINNING

OK5128488-003

   OK    WASHITA    CLARK
FAMILY
MINERAL
RIGHTS
IRREVOCABLE
LIVING TRUST   CHESAPEAKE
EXPLORATION LP    10/12/2006    1052    57    I-2006-009812    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: S/2 NE/4, S/2 NW/4

OK5128488-004

   OK    WASHITA    CLARK,
CHRISTOPHER
J REVOCABLE
LIVING TRUST   CHESAPEAKE
EXPLORATION LP    10/12/2006    1052    61    I-2006-009814    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: S/2 NE/4, S/2 NW/4

OK5128488-005

   OK    WASHITA    FORRESTER,
MAURINE REV
TR, DTD 5/1/81   CHESAPEAKE
EXPLORATION LLC    7/30/2007    1081    326    I-2007-008956    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: S/2 NE/4, S/2 NW/4

LTD TO 16,980'

OK5128488-006

   OK    WASHITA    HULS,
GLENNA   CHESAPEAKE
EXPLORATION LLC    7/27/2007    1083    881    I-2007-009866    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: S/2 NE/4, S/2 NW/4

LTD TO 16,980'

OK5128488-007

   OK    WASHITA    DAWSON,
CAROLYN   CHESAPEAKE
EXPLORATION LLC    8/30/2007    1089    414    I-2007-011868    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: S/2 N/2

LTD TO 16,980'

OK5128488-008

   OK    WASHITA    TYNER,
SANDRA M
REVOCABLE
TRUST,
SANDRA M
TYNER TRST   CHESAPEAKE
EXPLORATION LLC    8/30/2007    1087    78    I-2007-011007    011N    019W   
0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: S/2 N/2

LTD TO 16,980'

OK5128489-000

   OK    WASHITA    OCC
#563919/CD
#200808311   COI-CELLC    12/29/2008    1139    17    I-2009-003572    011N   
019W    0014   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 14: ALL

OK3530302-001

   OK    WASHITA    JAMES,
CARLENE REV
LV TR DTD
11/8/04,
CARLENE
JAMES,TRST   CHESAPEAKE
EXPLORATION LLC    9/26/2007    1161    875    I-2010-001528    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SE/4

LTD TO 17,490'



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK3530302-002

   OK    WASHITA    WHITTENBERG,
DEBRA JUNE &
ROBERT D    CHESAPEAKE
EXPLORATION LLC    9/26/2007    1088    373    I-2007-011509    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SE/4

LTD TO 17,490'

OK3530302-003

   OK    WASHITA    JAMES, TONY
LYNN    CHESAPEAKE
EXPLORATION LLC    9/26/2007    1090    368    I-2007-012224    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SE/4

LTD TO 17,490'

OK3530302-004

   OK    WASHITA    BOWSER, LISA
KAY
FORMERLY
JAMES AND
MICHAEL D    CHESAPEAKE
EXPLORATION LLC    9/26/2007    1090    354    I-2007-012218    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SE/4

LTD TO 17,490'

OK3530302-005

   OK    WASHITA    PRIVET, JANET
ANN
FORMERLY
JAMES    CHESAPEAKE
EXPLORATION LLC    9/26/2007    1090    283    I-2007-012201    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SE/4

OK3530302-006

   OK    WASHITA    JAMES, STEVEN
H    CHESAPEAKE
EXPLORATION LLC    9/26/2007    1163    289    I-2010-001969    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SE/4

LTD TO 17,490'

OK9200008-012

   OK    WASHITA    BRADFORD JR,
RONALD
EDWARD    CHESAPEAKE
EXPLORATION LLC    2/11/2008    1105    624    I-2008-003976    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9200008-013

   OK    WASHITA    WALTERS,
RAYMOND P
FAMILY TRUST    CHESAPEAKE
EXPLORATION LLC    2/15/2008    1105    844    I-2008-004057    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9200008-016

   OK    WASHITA    SCHONES,
MICHAEL
FRANKLIN    CHESAPEAKE
EXPLORATION LLC    2/9/2008    1106    312    I-2008-004231    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9200008-017

   OK    WASHITA    SCHONES,
EDWARD JOE    CHESAPEAKE
EXPLORATION LLC    2/9/2008    1105    622    I-2008-003975    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9200008-018

   OK    WASHITA    WALTERS,
ROBERT R    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1106    307    I-2008-004229    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,490')

OK9200008-019

   OK    WASHITA    WOODS, EDNA
M A/K/A EDNA
MARIE WOODS    CHESAPEAKE
EXPLORATION LLC    2/7/2008    1105    626    I-2008-003977    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-001

   OK    WASHITA    ANDREWS JR,
ERNEST LEE &
GLORIA JEAN    CHESAPEAKE
EXPLORATION LLC    10/11/2007    1091    851    I-2007-012631    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-002

   OK    WASHITA    NBLM VON
TUNGELN
FAMILY TRUST
DTD 8/24/04    CHESAPEAKE
EXPLORATION LLC    10/15/2007    1092    243    I-2007-012805    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-003

   OK    WASHITA    WALTERS, JOE
V, A/K/A/ JOE V
WALTERS, JR    CHESAPEAKE
EXPLORATION LLC    2/7/2008    1101    405    I-2008-002424    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-004

   OK    WASHITA    WALTERS,
WAYNE A    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1101    394    I-2008-002420    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,490')

OK9270008-005

   OK    WASHITA    SCHONES,
GREG    CHESAPEAKE
EXPLORATION LLC    2/9/2008    1101    403    I-2008-002423    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-006

   OK    WASHITA    SCHONES,
TERRY    CHESAPEAKE
EXPLORATION LLC    2/8/2008    1102    927    I-2008-002944    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-007

   OK    WASHITA    SCHONES,
STEVE    CHESAPEAKE
EXPLORATION LLC    2/8/2008    1101    411    I-2008-002427    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270008-008

   OK    WASHITA    SCHONES,
JERRY    CHESAPEAKE
EXPLORATION LLC    2/8/2008    1101    409    I-2008-002426    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-009

   OK    WASHITA    WOODS,
CHRISTOPHER
J & PATRICIA
ANN
ALEXANDER    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1103    597    I-2008-003187    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-010

   OK    WASHITA    TWYMAN,
JOAN
ELIZABETH    CHESAPEAKE
EXPLORATION LLC    2/15/2008    1105    842    I-2008-004056    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-011

   OK    WASHITA    SCHONES,
JAMES AKA
JIM SCHONES    CHESAPEAKE
EXPLORATION LLC    2/8/2008    1105    840    I-2008-004055    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-014

   OK    WASHITA    WALTERS,
DOUGLAS H    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1106    304    I-2008-004228    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,490')

OK9270008-015

   OK    WASHITA    WILCOXEN,
JUDY    CHESAPEAKE
EXPLORATION LLC    2/8/2008    1106    310    I-2008-004230    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-016

   OK    WASHITA    WALTERS,
DAVID L &
RHONDA G
1993 TRUST U/
A/D 1/15/93    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1104    294    I-2008-003463    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,490')

OK9270008-017

   OK    WASHITA    MADDOX,
JANICE
MARIE    CHESAPEAKE
EXPLORATION LLC    2/15/2008    1104    297    I-2008-003464    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-018

   OK    WASHITA    BOYETT,
DIANA
THERESIA    CHESAPEAKE
EXPLORATION LLC    2/15/2008    1104    226    I-2008-003436    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-019

   OK    WASHITA    WALTERS,
TOM J    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1104    77    I-2008-003378    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

SURFACE TO DES MOINES GRANITE WASH FM (17,490')

OK9270008-020

   OK    WASHITA    MORRIS II,
JAMES M &
LOU ANN A/K/
A LUCILLE
MORRIS    CHESAPEAKE
EXPLORATION LLC    2/13/2008    1104    80    I-2008-003379    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270008-021

   OK    WASHITA    BRADFORD,
KATHRYN
ANN    CHESAPEAKE
EXPLORATION LLC    2/11/2008    1111    72    I-2008-006024    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: SW/4

OK9270009-001

   OK    WASHITA    DELP, JUNIOR
L & MARY
FAYE    CHESAPEAKE
EXPLORATION LLC    9/13/2007    1083    862    I-2007-009860    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NE/4

LTD TO 17,490'

OK9270009-002

   OK    WASHITA    DELP, BILLY
RAY    CHESAPEAKE
EXPLORATION LLC    10/1/2007    1090    302    I-2007-012210    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NE/4

LTD TO 17,490'

OK9270009-003

   OK    WASHITA    DENNIS,
GREGORY
FRANCIS    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    597    I-2008-001251    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NE/4

OK9270009-004

   OK    WASHITA    DENNIS,
MICHAEL
BRUCE    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    672    I-2008-001277    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NE/4

OK9270009-005

   OK    WASHITA    SMITH,
TERESA JO    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1097    650    I-2008-001269    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NE/4

LTD TO 100' BELOW BASE OF S.E. OF DES MOINES FM (17,490')

OK9270009-006

   OK    WASHITA    COFFIN,
MARY ANN    CHESAPEAKE
EXPLORATION LLC    12/3/2007    1095    750    I-2008-000572    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name    Lessee    Lease Date    Book    Page    Entry
   Twn    Rge    Sec   

FINAL LEGAL DESCP

OK9270025-001

   OK    WASHITA    GOODWIN,
CLIFFORD H &
DAISY M    CHESAPEAKE
EXPLORATION LLC    10/29/2007    1094    433    I-2008-000140    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 17,490'

OK9270025-002

   OK    WASHITA    EVANS, JERRY
DALE &
GWENDOLYN
MARIE
REVOCABLE
TRUST    CHESAPEAKE
EXPLORATION LLC    10/29/2007    1095    580    I-2008-000516    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 17,490'

OK9270025-003

   OK    WASHITA    KAMPHAUS,
HUBERT L &
MELBA S
JOINT REVOCABLE
TRUST    CHESAPEAKE
EXPLORATION LLC    10/29/2007    1093    391    I-2007-013185    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 17,490'

OK9270025-004

   OK    WASHITA    WEBB, RETA JO
GOODWIN    CHESAPEAKE
EXPLORATION LLC    11/21/2007    1095    592    I-2008-000520    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 100' BELOW S. E. DES MOINES FM (17,490')

OK9270025-005

   OK    WASHITA    HOSTETTER,
JODEAN
REVOCABLE
TRUST DATED
12/21/92    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1096    154    I-2008-000710    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 17,490'

OK9270025-006

   OK    WASHITA    HOSTETTER, C L
REV TRUST DTD
12/21/1992    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1096    160    I-2008-000712    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 17,490'

OK9270025-007

   OK    WASHITA    LOWRANCE,
VIRGINIA    CHESAPEAKE
EXPLORATION LLC    10/20/2007    1097    290    I-2008-001141    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 17,490'

OK9270025-008

   OK    WASHITA    GOODWIN, BILLY
RAY    CHESAPEAKE
EXPLORATION LLC    12/21/2007    1098    186    I-2008-001475    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 100' BELOW BASE OF S.E. OF DES MOINES FM (17,490')

OK9270025-009

   OK    WASHITA    GOODWIN,
DARRELL DAVON    CHESAPEAKE
EXPLORATION LLC    12/21/2007    1099    522    I-2008-001933    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 100' BELOW BASE OF S.E. OF DES MOINES FM (17,490')

OK9270025-010

   OK    WASHITA    GOODWIN,
DONALD MARVIN    CHESAPEAKE
EXPLORATION LLC    12/21/2007    1100    656    I-2008-002185    011N    019W   
0022   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 22: NW/4

LTD TO 100' BELOW BASE OF S.E. OF DES MOINES FM (17,490')

OK5121365-001

   OK    WASHITA    HULS, MAURICE M
& RUBY LUE    J COOPER WEST
LLC    3/25/1980    520    344       011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: NW/4, N/2 SW/4, LIMITED TO THE ALICE 2-24 AND ALICE 3-24 WELLBORE
FROM THE SURFACE TO 13,045'.

OK5121382-001

   OK    WASHITA    DURHAM, JOHN D.,
JR.    J COOPER WEST
LLC    10/25/1979    517    559       011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: SE/4



--------------------------------------------------------------------------------

    Lease No    

   St    County    Lease Name   Lessee    Lease Date    Book    Page    Entry   
Twn    Rge    Sec   

FINAL LEGAL DESCP

OK5121382-002

   OK    WASHITA    STOWE, M D AND
ALICE, H/W   PATRICK
DAILEY    2/27/1981    544    98    4620    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: SE/4, LESS AND EXCEPT A 2.06 ACRE TRACT DESCRIBED AS BEGINNING
343.5' NORTH OF THE SOUTHEAST CORNER OF THE SE/4 OF 24-11N-19WIM. THENCE WEST
300', THENCE NORTH 300', THENCE EAST 300', THENCE SOUTH 300' TO THE POINT OF
BEGINNING.

OK5121383-001

   OK    WASHITA    AUSTIN, HAYDEN E.,
ET AL   J COOPER
WEST LLC    4/2/1981    552    11       011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: NE/4, LIMITED TO THE WB OF THE ALICE 2-24 AND ALICE 3-24 FROM THE
SURFACE TO 13,045'

OK5121383-002

   OK    WASHITA    AUSTIN, HAYDEN, A
SINGLE MAN, ET AL   DICOR
MINERAL
COMPANY    6/25/1981    561    158    13257    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: NE/4

OK5121383-003

   OK    WASHITA    AUSTIN, HAYDEN E,
HAYDEN GENE &
JANE AUSTIN, JOHN
AUSTIN   J COOPER
WEST    4/22/1982    586    989       011N    019W    0024   

TOWNSHIP 11 NORTH - RANGE 19 WEST

SECTION 24: NE/4

OK5122769-001

   OK    WASHITA    ANTLE, CLIFFORD
M., ET UX   EXXON
CORPORATION    4/16/1979    499    215       011N    019W    0024    SECTION
24-11N-19W: S/2 SW/4, EXCLUDING THE HULS 1-24 WELLBORE.

OK5122769-002

   OK    WASHITA    GREGORY, LEOLA,
A MARRIED WOMAN
DEALING IN HER
SOLE,SEP PROP   TXO
PRODUCTION
CORP    8/8/1983    628    675    8744    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE ALICE 2-24 AND ALICE 3-24 FROM THE SURFACE
TO 13,045'.

OK5122769-003

   OK    WASHITA    BRINTLE, WILLIAM
H,A MARRIED MAN
DEALING IN HIS
SOLE,SEP,PRP   TXO
PRODUCTION
CORP    8/8/1983    628    695    8754    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE ALICE 2-24 AND ALICE 3-24 WELLBORE FROM THE
SURFACE TO 13,045'.

OK5122769-004

   OK    WASHITA    BOA, ETHEL B, A
WIDOW   TXO
PRODUCTION
CORP    8/8/1983    628    673    8743    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 24 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE ALICE 2-24 AND ALICE 3-24 WELLBORE FROM THE
SURFACE TO 13,045'.

OK5122769-005

   OK    WASHITA    BRINTLE, GLADYS
JANET, A WIDOW   TXO
PRODUCTION
CORP    8/8/1983    628    683    8748    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE WELLBORE OF THE ALICE 2-24 AND ALICE 3-24
FROM THE SURFACE TO 13,045'.

OK5122769-006

   OK    WASHITA    MOAD, JERRY E,A
MARRIED MAN
DEALING IN HIS
SOLE,SEP,PROPERTY   TXO
PRODUCTION
CORP    8/8/1983    628    679    8746    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE WELLBORE OF THE ALICE 2-24 AND ALICE 3-24
WELLS FROM THE SURFACE TO 13,045'.

OK5122769-007

   OK    WASHITA    MOAD, SWITHIN L,A
MARRIED MAN
DEALING IN HIS
SOLE,SEP,PROP   TXO
PRODUCTION
CORP    8/8/1983    628    677    8745    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE ALICE 2-24 AND ALICE 3-24 WELLBORE FROM THE
SURFACE TO 13,045'.

OK5122769-008

   OK    WASHITA    DEFFENBAUGH,
TRENA MOAD,A
MARRIED PERSON   TXO
PRODUCTION
CORP    8/8/1983    628    681    8747    011N    019W    0024   

TOWNSHIP 11 NORTH-RANGE 19 WEST

SECTION 24: S/2 SW/4, LIMITED TO THE ALICE 2-24 AND ALICE 3-24 WELLBORE FROM THE
SURFACE TO 13,045'

OK5126438-001

   OK    WASHITA    OCC #247529/CD
#107170   TXO
PRODUCTION
CORP.    10/31/1983             011N    019W    0024   

TOWNSHIP 11 NORTH, RANGE 19 WEST,

SECTION 24: UPPER TONKAWA (DOUGLAS), HOXBAR AND DES MOINES COMMON SOURCES
UNDERLYING THE ENTIRE SECTION., LIMITED TO THE ALICE 2-24 AND ALICE 3-24
WELLBORES FROMTHE SURFACE TO 13,045'.



--------------------------------------------------------------------------------

Exhibit B

To Perpetual Overriding Royalty Interest Conveyance (PUD)

(Excluded Assets)



--------------------------------------------------------------------------------

PN

 

Regulatory Name

   API    St    County    Sec    Twn    Rge    Spacing Unit Description   
Quartering 112669   HINZ 1-22    3514920320    OK    WASHITA    0022    011N   
016W    SECTION 22-11N-16W    ALL 158826   MORRISON 1-22    3514921198    OK   
WASHITA    0022    011N    016W    SECTION 22-11N-16W    ALL 732396   C AND H
1-10    3514921251    OK    WASHITA    0010    011N    017W    SECTION
10-11N-17W    ALL 119988   STEHR 1-15    3514920308    OK    WASHITA    0015   
011N    017W    SECTION 15-11N-17W    ALL 113210   STEHR 1-16    3514920285   
OK    WASHITA    0016    011N    017W    SECTION 16-11N-17W    ALL 616339  
LILLIAN & JOHN (LILLI-JOHN) 1-16    3514921278    OK    WASHITA    0016    011N
   017W    SECTION 16-11N-17W    ALL 113018   WISE 1    3514920211    OK   
WASHITA    0017    011N    017W    SECTION 17-11N-17W    ALL 112933   SPERLE
1-20    3514920109    OK    WASHITA    0020    011N    017W    SECTION
20-11N-17W    ALL 158605   DON 1-8    3514921227    OK    WASHITA    0008   
011N    018W    SECTION 8-11N-18W    ALL 119976   OGLE 1    3514920399    OK   
WASHITA    0009    011N    018W    SECTION 9-11N-18W    ALL 112530  
CHARTER 2-10    3514920524    OK    WASHITA    0010    011N    018W    SECTION
10-11N-18W    ALL 112999   WALTON 1-10    3514920251    OK    WASHITA    0010   
011N    018W    SECTION 10-11N-18W    ALL 112531   CHARTER A 1    3514920254   
OK    WASHITA    0011    011N    018W    SECTION 11-11N-18W    ALL 112817   OGLE
1-15    3514920139    OK    WASHITA    0015    011N    018W    SECTION
15-11N-18W    ALL 112818   OGLE 2-15    3514920507    OK    WASHITA    0015   
011N    018W    SECTION 15-11N-18W    ALL 112795   MURRAY 1-19    3514920467   
OK    WASHITA    0019    011N    018W    SECTION 19-11N-18W    ALL 112796  
MURRAY 2-19    3514920775    OK    WASHITA    0019    011N    018W    SECTION
19-11N-18W    ALL 119986   WALLACE J 1    3514920414    OK    WASHITA    0021   
011N    018W    SECTION 21-11N-18W    ALL 113881   KLEMME 2-23    3514920954   
OK    WASHITA    0023    011N    018W    SECTION 23-11N-18W    ALL 112713  
KLEMME 1-23    3514920279    OK    WASHITA    0023    011N    018W    SECTION
23-11N-18W    ALL 112714   KLEMME STATE 1-25    3514920353    OK    WASHITA   
0025    011N    018W    SECTION 25-11N-18W    ALL



--------------------------------------------------------------------------------

PN

  

Regulatory Name

   API    St    County    Sec    Twn    Rge    Spacing Unit Description   
Quartering

191811

   DIAMOND RING 3-26    3514920879    OK    WASHITA    0026    011N    018W   
SECTION 26-11N-18W    ALL

192081

   STATE-WETER 1-26    3514920347    OK    WASHITA    0026    011N    018W   
SECTION 26-11N-18W    ALL

191997

   O.S.U. 2-26    3514920842    OK    WASHITA    0026    011N    018W    SECTION
26-11N-18W    ALL

113370

   HALE 1-27    3514920814    OK    WASHITA    0027    011N    018W    SECTION
27-11N-18W    ALL

112917

   SIMPSON 1-27    3514920785    OK    WASHITA    0027    011N    018W   
SECTION 27-11N-18W    ALL

119987

   REEDER 1    3514920385    OK    WASHITA    0029    011N    018W    SECTION
29-11N-18W    ALL

159205

   REEDER 2-29    3514921192    OK    WASHITA    0029    011N    018W    SECTION
29-11N-18W    ALL

113244

   REEDER 2-30    3514920514    OK    WASHITA    0030    011N    018W    SECTION
30-11N-18W    ALL

191815

   DUGGER 1-30    3514920807    OK    WASHITA    0030    011N    018W    SECTION
30-11N-18W    ALL

192906

   CARTER 6-35    3514920889    OK    WASHITA    0035    011N    018W    SECTION
35-11N-18W    ALL

192966

   ELDON 5-35    3514920862    OK    WASHITA    0035    011N    018W    SECTION
35-11N-18W    ALL

193335

   THOMPSON 4-35    3514920818    OK    WASHITA    0035    011N    018W   
SECTION 35-11N-18W    ALL

192996

   GOERINGER 3-35    3514920693    OK    WASHITA    0035    011N    018W   
SECTION 35-11N-18W    ALL

193371

   WETER 1-35    3514920228    OK    WASHITA    0035    011N    018W    SECTION
35-11N-18W    ALL

193372

   WETER 2    3514920520    OK    WASHITA    0035    011N    018W    SECTION
35-11N-18W    ALL

156946

   ARMOUDIAN 1-2 P&A    3514921121    OK    WASHITA    0002    011N    019W   
SECTION 2-11N-19W    ALL

156216

   RUBY HULS 2-24    3514921076    OK    WASHITA    0024    011N    019W   
SECTION 24-11N-19W    ALL

156668

   HULS 3-24    3514921107    OK    WASHITA    0024    011N    019W    SECTION
24-11N-19W    ALL

193560

   ALICE 2-24    3514920744    OK    WASHITA    0024    011N    019W    SECTION
24-11N-19W    ALL

193561

   ALICE 3-24    3514920787    OK    WASHITA    0024    011N    019W    SECTION
24-11N-19W    ALL

193613

   HULS 1-24    3514920435    OK    WASHITA    0024    011N    019W    SECTION
24-11N-19W    ALL



--------------------------------------------------------------------------------

Exhibit C

To Perpetual Overriding Royalty Interest Conveyance (PUD)

(Form of Stipulation)

STIPULATION

This STIPULATION (this “Stipulation”) is entered into by and between
                                        , with offices at
                                         (“Assignor”)[, as successor in interest
to Chesapeake Exploration, L.L.C. (“CHK Exploration”)]1 and
                                        , with offices at
                                         (“Assignee”), as of
                     (the “Effective Date”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Conveyance
(as defined below).

CHK Exploration has executed and delivered to Assignee a Perpetual Overriding
Royalty Interest Conveyance dated             , recorded on
                                         in
                                         of Washita County, Oklahoma (the
“Conveyance”).

[Assignor is the successor to the interests of CHK Exploration under the
Conveyance]2.

Pursuant to Section 1.05 of the Conveyance Assignor stipulates that Exhibit A
attached hereto is a true and correct schedule identifying, as of the Effective
Date (i) the Development Wells drilled to date (including the API number for
each such Development Well), and (ii) Assignor’s Net Revenue Interest used to
calculate the NRI Factor for each of the Development Wells drilled to date.

[Remainder of page intentionally left blank.]

 

1  Exclude if Chesapeake Exploration, L.L.C. is still the owner of the Assignor
Retained Minerals.

2  Exclude if Chesapeake Exploration, L.L.C. is still the owner of the Assignor
Retained Minerals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Stipulation to be
executed in its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Stipulation, but effective for all
purposes as of the Effective Date.

 

ASSIGNOR:

 

By:  

 

  Name:   Title:

[Signature Page of Assignor to Stipulation]



--------------------------------------------------------------------------------

Assignee has joined herein to acknowledge its receipt of this Stipulation.
Nothing in this Stipulation shall be deemed a waiver by Assignee of its rights
under the Conveyance.

 

ASSIGNEE:

 

By:  

 

  Name:   Title:

[Acknowledgment Page of Assignee to Stipulation]



--------------------------------------------------------------------------------

[ASSIGNOR’S ACKNOWLEDGEMENT]

 

STATE OF                        §   § COUNTY OF                        §

This instrument was acknowledged before me on                     ,         , by
                                        , as
                                         of
                                        , a
                                        , on behalf of said
                                        .

WITNESS my hand and official seal this      day of             ,         .

 

 

NOTARY PUBLIC, State of                         

 

(printed name)

 

My commission expires:

 

[SEAL]

[Acknowledgment Page of Assignor to Stipulation]



--------------------------------------------------------------------------------

[ASSIGNEE’S ACKNOWLEDGEMENT]

 

STATE OF                        §   § COUNTY OF                        §

This instrument was acknowledged before me on                     ,         , by
                                        , as
                                         of
                                        , a
                                        , on behalf of said
                                        .

WITNESS my hand and official seal this      day of             ,         .

 

 

NOTARY PUBLIC, State of                         

 

(printed name)

 

My commission expires:

 

[SEAL]

[Acknowledgment Page of Assignee to Stipulation]



--------------------------------------------------------------------------------

Exhibit A

To

Stipulation

 

Development Wells

 

API Number of Development

Well

 

Assignor’s Net
Revenue Interest in
the Development
Well used to
calculate the NRI
Factor

                                   



--------------------------------------------------------------------------------

Exhibit D

To Perpetual Overriding Royalty Interest Conveyance (PUD)

(Description of AMI Area)



--------------------------------------------------------------------------------

TOWNSHIP

   RANGE    SECTION    LOCATION    COUNTY   STATE 011N    016W    9   
9 011N 016W    Washita   OK 011N    016W    10    10 011N 016W    Washita   OK
011N    016W    15    15 011N 016W    Washita   OK 011N    016W    16    16 011N
016W    Washita   OK 011N    016W    21    21 011N 016W    Washita   OK 011N   
016W    22    22 011N 016W    Washita   OK 011N    016W    27    27 011N 016W   
Washita   OK 011N    016W    28    28 011N 016W    Washita   OK 011N    016W   
31    31 011N 016W    Washita   OK 011N    016W    33    33 011N 016W    Washita
  OK 010N    016W    4    4 010N 016W    Washita   OK 010N    016W    5    5
010N 016W    Washita   OK 011N    017W    5    5 011N 017W    Washita   OK 011N
   017W    6    6 011N 017W    Washita   OK 011N    017W    9    9 011N 017W   
Washita   OK 011N    017W    10    10 011N 017W    Washita   OK 011N    017W   
13    13 011N 017W    Washita   OK 011N    017W    14    14 011N 017W    Washita
  OK 011N    017W    15    15 011N 017W    Washita   OK 011N    017W    16    16
011N 017W    Washita   OK 011N    017W    17    17 011N 017W    Washita   OK
011N    017W    18    18 011N 017W    Washita   OK 011N    017W    20    20 011N
017W    Washita   OK 011N    017W    23    23 011N 017W    Washita   OK 011N   
017W    24    24 011N 017W    Washita   OK 011N    017W    25    25 011N 017W   
Washita   OK 011N    017W    26    26 011N 017W    Washita   OK 011N    017W   
27    27 011N 017W    Washita   OK 011N    017W    28    28 011N 017W    Washita
  OK



--------------------------------------------------------------------------------

TOWNSHIP    RANGE    SECTION    LOCATION    COUNTY    STATE 011N    017W    29
   29 011N 017W    Washita    OK 011N    017W    30    30 011N 017W    Washita
   OK 011N    017W    31    31 011N 017W    Washita    OK 011N    017W    32   
32 011N 017W    Washita    OK 011N    017W    34    34 011N 017W    Washita   
OK 010N    017W    3    3 010N 017W    Washita    OK 011N    018W    1    1 011N
018W    Washita    OK 011N    018W    2    2 011N 018W    Washita    OK 011N   
018W    4    4 011N 018W    Washita    OK 011N    018W    5    5 011N 018W   
Washita    OK



--------------------------------------------------------------------------------

TOWNSHIP

   RANGE    SECTION    LOCATION    COUNTY    STATE

011N

   018W    6    6 011N 018W    Washita    OK

011N

   018W    7    7 011N 018W    Washita    OK

011N

   018W    8    8 011N 018W    Washita    OK

011N

   018W    9    9 011N 018W    Washita    OK

011N

   018W    10    10 011N 018W    Washita    OK

011N

   018W    11    11 011N 018W    Washita    OK

011N

   018W    12    12 011N 018W    Washita    OK

011N

   018W    13    13 011N 018W    Washita    OK

011N

   018W    15    15 011N 018W    Washita    OK

011N

   018W    17    17 011N 018W    Washita    OK

011N

   018W    18    18 011N 018W    Washita    OK

011N

   018W    19    19 011N 018W    Washita    OK

011N

   018W    20    20 011N 018W    Washita    OK

011N

   018W    21    21 011N 018W    Washita    OK

011N

   018W    23    23 011N 018W    Washita    OK

011N

   018W    24    24 011N 018W    Washita    OK

011N

   018W    25    25 011N 018W    Washita    OK

011N

   018W    26    26 011N 018W    Washita    OK

011N

   018W    27    27 011N 018W    Washita    OK

011N

   018W    28    28 011N 018W    Washita    OK

011N

   018W    29    29 011N 018W    Washita    OK

011N

   018W    30    30 011N 018W    Washita    OK

011N

   018W    32    32 011N 018W    Washita    OK

011N

   018W    35    35 011N 018W    Washita    OK

011N

   019W    2    2 011N 019W    Washita    OK

011N

   019W    3    3 011N 019W    Washita    OK

011N

   019W    11    11 011N 019W    Washita    OK

011N

   019W    12    12 011N 019W    Washita    OK

011N

   019W    13    13 011N 019W    Washita    OK



--------------------------------------------------------------------------------

TOWNSHIP    RANGE    SECTION    LOCATION    COUNTY    STATE 011N    019W    14
   14 011N 019W    Washita    OK 011N    019W    22    22 011N 019W    Washita
   OK 011N    019W    24    24 011N 019W    Washita    OK



--------------------------------------------------------------------------------

Exhibit E

To Perpetual Overriding Royalty Interest Conveyance (PUD)

(Target Formation Log)

See Attached



--------------------------------------------------------------------------------

LOGO [g203723g74d53.jpg]

 

21413

COI

LEE ROY PILOT 1-24

TD12800

1678 KB

Top Des Moines (or Top Colony GW‘A’ )

Top Prue (or Base Colony GW ‘C’)

True Resolution

OR BACKUP

GAMMA RAY

Density Caliper

DEEP

[mDr6]

SHALLOW

[mDr2]

OVERANGE DEEP [m0r6]

OVERANGE SHALLOW[m0r2]

120 in. DOI